[finalamendment5withannex001.jpg]
Execution Version AMENDMENT NO. 5, dated as of September 20, 2019 (this
“Amendment”), among JELD-WEN Holding, Inc., a Delaware corporation (“Holdings”),
JELD-WEN, Inc., a Delaware corporation (the “Borrower”), the Company Subsidiary
Guarantors (this and each other capitalized term used herein without definition
having the meaning assigned to such term in Section 1.1 of the Credit Agreement
described below), Bank of America, N.A., as administrative agent for the Lenders
and collateral agent for the Secured Parties (in such capacities, the
“Administrative Agent”) and each person set forth on Schedule 2.01 hereto (each,
an “Additional Term B-4 Lender”) party hereto. WHEREAS, reference is hereby made
to the Term Loan Credit Agreement, dated as of October 15, 2014 (as amended by
that certain Amendment No. 1, dated as of July 1, 2015, Amendment No. 2, dated
as of November 1, 2016, Amendment No. 3, dated as of March 7, 2017 and Amendment
No. 4 dated as of December 14, 2017 and as further amended, supplemented,
amended and restated or otherwise modified from time to time prior to the date
hereof, the “Credit Agreement”) among the Borrower, Holdings, the other
guarantors party thereto, the Administrative Agent and the Lenders party
thereto; WHEREAS, pursuant to and on the terms set forth in Section 2.19 of the
Credit Agreement, the Borrower may request one or more additional tranches of
Incremental Loans upon the terms and subject to the conditions set forth therein
and the Borrower has requested Incremental Loans to be of the same Class as the
Term B-4 Loans outstanding under the Credit Agreement immediately prior to the
effectiveness of this Amendment in an aggregate principal amount of $125,000,000
(such Incremental Loans, the “Additional Term B-4 Loans”), the proceeds of which
will be used to repay outstanding amounts under the ABL Credit Agreement, pay
fees and expenses in connection therewith and for general corporate purposes;
WHEREAS, each Additional Term B-4 Lender has severally agreed, upon the terms
and subject to the conditions set forth herein, to make Additional Term B-4
Loans on the Amendment No. 5 Effective Date (as defined below) in an aggregate
principal amount not to exceed the amount set forth opposite such Additional
Term B-4 Lender’s name under the heading “Additional Term B-4 Loan Commitment”
on Schedule 2.01 hereto (as to each such Additional Term B-4 Lender, its
“Additional Term B-4 Commitment”); and NOW, THEREFORE, in consideration of the
premises and covenants contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, agree as follows: Section
1. Additional Term B-4 Loans. (a) Subject to the terms and conditions set forth
herein, each Additional Term B-4 Lender hereby (i) commits to provide Additional
Term B-4 Loans to the Borrower in the amount of its Additional Term B-4
Commitment and (ii) agrees to fund Additional Term B-4 Loans to the Borrower on
the Amendment No. 5 Effective Date in the amount of its Additional Term B-4
Commitment, after which such commitment shall terminate immediately and without
further action. The aggregate amount of the Additional Term B-4 Commitment on
the Amendment No. 5 Effective Date is $125,000,000. (b) The Additional Term B-4
Loans shall have the same terms as the Term B-4 Loans and be part of the same
Class as the Term B-4 Loans outstanding under the Credit Agreement immediately
prior to the effectiveness of this Amendment. It is understood and agreed that
on the Amendment No. 5 Effective Date, upon funding, the Additional Term B-4
Loans shall be considered part of the Term B-4 Loans under the Credit Agreement.
Interest will begin accruing on the Additional Term



--------------------------------------------------------------------------------



 
[finalamendment5withannex002.jpg]
B-4 Loans on the Amendment No. 5 Effective Date, with an Interest Period ending
on the same day as the last day of the Interest Period for the outstanding Term
B-4 Loans. (c) Each Additional Term B-4 Lender (i) confirms that it has received
a copy of the Amended Credit Agreement (as defined below) and the other Loan
Documents, together with copies of the financial statements referred to therein
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Amendment; (ii) agrees
that it will, independently and without reliance upon the Administrative Agent,
the Amendment No. 5 Lead Arrangers (as defined below), any other Additional Term
B-4 Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Amended Credit Agreement; (iii) appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Amended Credit
Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto; and (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Amended Credit Agreement are required to be performed by it as a Lender. Section
2. Representations and Warranties. The Credit Agreement is, effective as of the
Amendment No. 5 Effective Date, hereby amended pursuant to Sections 2.19 and
10.1 of the Credit Agreement to delete the stricken text (indicated textually in
the same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the Credit Agreement attached
as Annex A hereto (the Credit Agreement as amended hereby, the “Amended Credit
Agreement”). Section 3. Representations and Warranties. Each of the Loan Parties
(in the case of Holdings only in respect of itself to the extent applicable and
as set forth in this Section 3) represent and warrant to the Administrative
Agent and the Lenders as of the Amendment No. 5 Effective Date that (immediately
before and after giving effect to the incurrence of the Additional Term B-4
Loans) that: (a) This Amendment has been duly authorized, executed and delivered
by it and constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
receivership, moratorium or other laws affecting creditors’ rights generally and
by general principles of equity; (b) The execution, delivery and performance by
such Loan Party of this Amendment and the consummation of the transactions
contemplated herein are within such Loan Party’s corporate or other powers, have
been duly authorized by all necessary corporate or other organizational action
and do not (x) contravene the terms of any of such Person’s Organizational
Documents, or (y) violate any Law; except with respect to any violation referred
to in this clause (y) to the extent that such violation could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;
(c) All representations and warranties of the Borrower and each other Loan Party
contained in Section 3 of the Credit Agreement or any other Loan Document are
true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality) on and as of the
Amendment No. 5 Effective Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality) as of such
earlier date, and except that, the representations and warranties contained in
Sections 3.1(a) and 3.1(b) of the Credit Agreement shall be deemed to refer to
the most recent financial 2



--------------------------------------------------------------------------------



 
[finalamendment5withannex003.jpg]
statements furnished pursuant to Section 5.1(a) and (b) of the Credit Agreement,
respectively, prior to the Amendment No. 5 Effective Date; (d) No Default or
Event of Default exists or has occurred and is continuing on and as of the
Amendment No. 5 Effective Date or, after giving effect hereto, would result from
the application of the proceeds from the Additional Term B-4 Loans; (e) The
execution, delivery, performance or effectiveness of this Amendment will not (a)
impair the validity, effectiveness or priority of the Liens granted pursuant to
any Loan Document, and such Liens continue unimpaired with the same priority to
secure repayment of all of the applicable Obligations, whether heretofore or
hereafter incurred, or (b) require that any new filings be made or other action
taken to perfect or to maintain the perfection of such Liens; and (f) As of the
Amendment No. 5 Effective Date, the Company Group Members, on a consolidated
basis, are Solvent. Section 4. Conditions. (a) Conditions to the Amendment No. 5
Effective Date. The effectiveness of this Amendment and the agreements of each
Additional Term B-4 Lender hereunder shall be subject to the satisfaction of the
following conditions precedent (the date upon which this Amendment becomes
effective, the “Amendment No. 5 Effective Date”): (i) Certain Documents. The
Administrative Agent shall have received each of the following, each dated the
Amendment No. 5 Effective Date unless otherwise indicated or agreed to by the
Administrative Agent and each in form and substance reasonably satisfactory to
the Administrative Agent: (1) counterparts of this Amendment that, when taken
together, bear the signatures of (A) Holdings, (B) the Borrower, (C) each
Guarantor and (D) each Additional Term B-4 Lender; (2) such customary
certificates of resolutions or other action, incumbency certificates of
Responsible Officers of Holdings, the Borrower and each Company Guarantor as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Amendment; (3) such other documents
as the Lenders or the Administrative Agent may reasonably request to evidence
that Holdings, the Borrower and each Company Guarantor is duly organized or
formed, and that each of them is validly existing, in good standing in its
jurisdiction of organization (to the extent such concept is applicable in the
relevant jurisdiction), except to the extent that failure to be so qualified
could not reasonably be expected to have a Material Adverse Effect; (4) an
opinion of (i) Cleary Gottlieb Steen & Hamilton LLP, (ii) Morris, Nichols, Arsht
& Tunnell LLP and (iii) Snell & Wilmer LLP, in each case, customary in form and
substance and reasonably satisfactory to the Administrative Agent; (5) the
Administrative Agent shall have received the results of lien searches reasonably
requested by the Administrative Agent; 3



--------------------------------------------------------------------------------



 
[finalamendment5withannex004.jpg]
(6) a Borrowing Request relating to the Additional Term B-4 Loans delivered to
the Administrative Agent (which notice must be received by the Administrative
Agent prior to 1:00 p.m., New York City time, one Business Day prior to the
Amendment No. 5 Effective Date); (7) a Note executed by the Borrower in favor of
an Additional Term B-4 Lender if such Additional Term B-4 Lender requests a
Note, reasonably in advance of the Amendment No. 5 Effective Date; (8) a
certificate of a Responsible Officer of the Borrower to the effect that each of
the conditions set forth in Sections 2.19 and 4.2 of the Credit Agreement and
this Section 4 have been satisfied; and (9) a completed “Life of Loan” Federal
Emergency Management Agency Standard Flood Hazard Determination with respect to
each Mortgaged Property (together, with respect to each such Mortgaged Property
that is determined to be located within a special flood hazard area, with a
notice about special flood hazard area status and flood disaster assistance duly
executed by the Borrower and each Loan Party relating thereto and as applicable,
evidence of insurance). (ii) Fees and Expenses Paid. The Amendment No. 5 Lead
Arrangers and Administrative Agent shall have received (or the Borrower shall
have made arrangements reasonably satisfactory to the Administrative Agent or
the Amendment No. 5 Lead Arrangers, as applicable, for such payment) all fees
and other amounts due and payable on or prior to the Amendment No. 5 Effective
Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses (including the reasonable fees, charges and disbursements
of Cahill Gordon & Reindel LLP, counsel to the Administrative Agent and the
Amendment No. 5 Lead Arrangers) required to be reimbursed or paid by the
Borrower on or prior to the Amendment No. 5 Effective Date hereunder or under
any other Loan Document. (iii) Beneficial Ownership Regulation. If the Borrower
qualifies as a “legal entity customer” under 31 C.F.R. § 1010.230 (the
“Beneficial Ownership Regulation”), the Borrower shall have delivered to the
Administrative Agent, on or prior to the Amendment No. 5 Effective Date, a
certification regarding beneficial ownership as required by the Beneficial
Ownership Regulation to the extent requested by the Administrative Agent or any
Additional Term B-4 Lender. (iv) Compliance with Credit Agreement. The
conditions precedent set forth in Sections 2.19 and 4.2 of the Credit Agreement
shall have been satisfied both before and after giving effect to the incurrence
of the Additional Term B-4 Loans. Section 5. Post-Closing Covenant. Within 150
days after the Amendment No. 5 Effective Date, unless waived or extended by the
Administrative Agent in its reasonable discretion, the Administrative Agent
shall have received either the items listed in paragraph (a) or the items listed
in paragraph (b) as follows: (a) an opinion or email confirmation from local
counsel in each jurisdiction where a Mortgaged Property is located, in form and
substance reasonably satisfactory to the Administrative Agent, substantially to
the effect that: 4



--------------------------------------------------------------------------------



 
[finalamendment5withannex005.jpg]
(i) the recording of the existing Mortgage is the only filing or recording
necessary to give constructive notice to third parties of the lien created by
such Mortgage as security for the Secured Obligations (as defined in each
Mortgage), including the Secured Obligations evidenced by the Credit Agreement
as amended by this Amendment and the other documents executed in connection
therewith, for the benefit of the Secured Parties; and (ii) no other documents,
instruments, filings, recordings, re-recordings, re-filings or other actions,
including, without limitation, the payment of any mortgage recording taxes or
similar taxes, are necessary or appropriate under applicable law in order to
maintain the continued enforceability, validity or priority of the lien created
by such Mortgage as security for the Secured Obligations, including the Secured
Obligations evidenced by the Credit Agreement as amended by this Amendment and
the other documents executed in connection therewith, for the benefit of the
Secured Parties. (b) with respect to the existing Mortgages, the following, in
each case in form and substance reasonably acceptable to the Administrative
Agent: (i) with respect to each Mortgage encumbering a Mortgaged Property, an
amendment thereof (each a “Mortgage Amendment”) duly executed and acknowledged
by the applicable Loan Party, and in form for recording in the recording office
where each Mortgage was recorded, together with such certificates, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof under applicable law, in each case in form and substance
reasonably satisfactory to the Administrative Agent; (ii) with respect to each
Mortgage Amendment relating to a Mortgaged Property for which Borrower or any
Loan Party delivered a Mortgage Policy pursuant to the Credit Agreement, a date
down endorsement (each, a “Title Endorsement,” collectively, the “Title
Endorsements”) to such Title Policy relating to the Mortgage encumbering the
Mortgaged Property subject to such Mortgage assuring the Administrative Agent
that such Mortgage, as amended by such Mortgage Amendment is a valid and
enforceable first priority lien on such Mortgaged Property in favor of the
Administrative Agent for the benefit of the Secured Parties free and clear of
all defects, encumbrances and liens except for Permitted Encumbrances (as
defined in each Mortgage), and such Title Endorsement shall otherwise be in form
and substance reasonably satisfactory to the Administrative Agent; (iii) with
respect to each Mortgage Amendment, opinions of local counsel to the Loan
Parties, which opinions (x) shall be addressed to the Administrative Agent and
the Secured Parties, (y) shall cover the enforceability of the respective
Mortgage as amended by such Mortgage Amendment, and such other matters incident
to the transactions contemplated herein as the Administrative Agent may
reasonably request and (z) shall be in form and substance reasonably
satisfactory to the Administrative Agent; (iv) with respect to each Mortgaged
Property, such affidavits, certificates, information (including financial data)
and instruments of indemnification (including without limitation, a so-called
“gap” indemnification) as shall be required to induce the title company to issue
the Title Endorsements; and (v) evidence acceptable to the Administrative Agent
of payment by the Borrower of all applicable title insurance premiums, search
and examination charges and related charges, mortgage recording taxes, fees,
charges, costs and expenses required for the recording of the Mortgage
Amendments and issuance of the Title Endorsements. 5



--------------------------------------------------------------------------------



 
[finalamendment5withannex006.jpg]
Section 6. Expenses. As and to the extent provided in Section 10.5 of the Credit
Agreement, the Borrower agrees to reimburse the Administrative Agent for its and
the Amendment No. 5 Lead Arrangers’ reasonable out-of-pocket expenses incurred
by them in connection with this Amendment, including the reasonable fees,
charges and disbursements of Cahill Gordon & Reindel LLP, counsel for the
Administrative Agent and the Amendment No. 5 Lead Arrangers. Section 7.
Counterparts. This Amendment may be executed in any number of counterparts and
by different parties hereto on separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, but all of which when
taken together shall constitute a single instrument. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile transmission or
by email in “.pdf” format shall be effective as delivery of a manually executed
counterpart hereof. Section 8. Applicable Law. The validity, interpretation and
enforcement of this Amendment and any dispute arising out of the relationship
between the parties hereto, whether in contract, tort, equity or otherwise,
shall be governed by the internal laws of the State of New York but excluding
any principles of conflicts of law or other rule of law that would cause the
application of the law of any jurisdiction other than the laws of the State of
New York. Section 9. Headings. The headings of this Amendment are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.
Section 10. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of the Credit Agreement or any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. As of the Amendment No. 5 Effective Date,
each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein,” or words of like import, and each reference in the other
Loan Documents to the Credit Agreement (including, without limitation, by means
of words like “thereunder,” “thereof” and words of like import), shall mean and
be a reference to the Credit Agreement as amended hereby, and this Amendment and
the Credit Agreement shall be read together and construed as a single
instrument. This Amendment shall constitute a Loan Document. The parties hereto
hereby consent to the incurrence of the Additional Term B-4 Loans upon the terms
and subject to the conditions set forth herein. Upon the Amendment No. 5
Effective Date, all conditions and requirements set forth in the Credit
Agreement or the other Loan Documents relating to the effectiveness of this
Amendment and the incurrence of the Additional Term B-4 Loans shall be deemed
satisfied. Section 11. Acknowledgement and Affirmation. Each Company Loan Party
hereto hereby expressly acknowledges, as of the Amendment No. 5 Effective Date,
(i) all of its obligations under the Guarantee, the Security Documents and the
other Loan Documents to which it is a party are reaffirmed and remain in full
force and effect on a continuous basis, (ii) its prior grant of security
interests pursuant to the Security Documents are reaffirmed and remain in full
force and effect after giving effect to this Amendment, (iii) the Obligations
include, among other things and without limitation, the due and punctual payment
of the principal of, interest on, and premium (if any) on, the Additional Term
B-4 Loans and (iv) except as expressly set forth herein, the execution of this
Amendment shall not operate as a waiver of any right, power or remedy of the
Administrative Agent or Lenders, constitute a waiver of any provision of any of
the Loan Documents or serve to effect a novation of the Obligations. This
Amendment shall not constitute a novation of the Credit Agreement or any other
Loan Document. 6



--------------------------------------------------------------------------------



 
[finalamendment5withannex007.jpg]
Section 12. Roles. It is agreed that each of Wells Fargo Securities, LLC and
BofA Securities, Inc. will act as joint lead arrangers and bookrunners for the
Additional Term B-4 Loans (the “Amendment No. 5 Lead Arrangers and
Bookrunners”). [signature pages follow] 7



--------------------------------------------------------------------------------



 
[finalamendment5withannex008.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written. BORROWER: JELD-WEN, INC. By: /s/
Brian Luke Name: Brian Luke Title: Vice President & Treasurer HOLDINGS: JELD-WEN
HOLDING, INC. By: /s/ Laura W. Doerre Name: Laura W. Doerre Title: Executive
Vice President, General Counsel & Chief Compliance Officer GUARANTORS: JELD-WEN
DOOR REPLACEMENT SYSTEMS, INC. By: /s/ Wallace D. Corwin Name: Wallace D. Corwin
Title: President HARBOR ISLES, LLC By: JELD-WEN, INC., its Sole Member By: /s/
Brian Luke Name: Brian Luke Title: Vice President & Treasurer JW INTERNATIONAL
HOLDINGS, INC. JW REAL ESTATE, INC. By: /s/ Brian Luke Name: Brian Luke Title:
Treasurer KARONA, INC. AMERICAN BUILDING SUPPLY, INC. J B L HAWAII, LIMITED By:
/s/ Brian Luke Name: Brian Luke Title: Treasurer



--------------------------------------------------------------------------------



 
[finalamendment5withannex009.jpg]
BANK OF AMERICA, N. A., as Administrative Agent By: /s/ Henry Pennell Name:
Henry Pennell Title: Vice President WELLS FARGO BANK, NATIONAL ASSOCIATION as an
Additional Term B-4 Lender By: /s/ Peter Schuebler Name: Peter Schuebler Title:
Vice President



--------------------------------------------------------------------------------



 
[finalamendment5withannex010.jpg]
Schedule 2.01 Additional Term B-4 Loan Commitments Additional Term B-4 Loan
Lender Commitment Wells Fargo Bank, National $125,000,000 Association Total:
$125,000,000



--------------------------------------------------------------------------------



 
[finalamendment5withannex011.jpg]
ANNEX A [See Attached]



--------------------------------------------------------------------------------



 
[finalamendment5withannex012.jpg]
ANNEX A AMENDED TERM LOAN CREDIT AGREEMENT among JELD-WEN Holding, Inc., as
Holdings, JELD-WEN, Inc., as the Company Borrower, The Several Lenders from Time
to Time Parties Hereto, and Bank of America, N.A., as Administrative Agent Dated
as of October 15, 2014 As amended as of July 1, 2015, November 1, 2016, March 7,
2017 and2017. December 14, 2017 and September 20, 2019 Bank of America, N.A.,
Wells Fargo Securities, LLC, Barclays Bank PLC, SunTrust Robinson Humphrey, Inc.
and KeyBank National Association as Joint Lead Arrangers and Joint Bookrunners
Barclays Bank PLC and Merrill Lynch, Pierce, Fenner & Smith Incorporated as
Amendment No. 1 Lead Arrangers and Bookrunners as Amendment No. 2 Lead Arrangers
and Bookrunners and Amendment No. 3 Lead Arrangers and Bookrunners Merrill
Lynch, Pierce, Fenner & Smith Incorporated, Barclays Bank PLC, JPMorgan Chase
Bank N.A. and Wells Fargo Securities, LLC as Amendment No. 4 Lead Arrangers and
Bookrunners Wells Fargo Securities, LLC and BofA Securities, Inc. as Amendment
No. 5 Lead Arrangers and Bookrunners



--------------------------------------------------------------------------------



 
[finalamendment5withannex013.jpg]
TABLE OF CONTENTS Page SECTION 1 DEFINITIONS
................................................................................................................
1 1.1 Defined Terms
.................................................................................................................
1 1.2 Other Interpretive Provisions.
........................................................................................
70 1.3 Accounting
....................................................................................................................
70 1.4 Limited Condition Transactions
....................................................................................
71 SECTION 2 AMOUNT AND TERMS OF COMMITMENTS
......................................................... 72 2.1 Commitments
................................................................................................................
72 2.2 Procedure for Borrowing of Loans
................................................................................
72 2.3 Repayment of Loans
......................................................................................................
72 2.4 Fees
................................................................................................................................
72 2.5 Optional Prepayments
....................................................................................................
73 2.6 Mandatory Prepayments
................................................................................................
74 2.7 Conversion and Continuation
Options...........................................................................
76 2.8 Limitations on Eurodollar Tranches
..............................................................................
76 2.9 Interest Rates and Payment
Dates..................................................................................
76 2.10 Computation of Interest
.................................................................................................
77 2.11 Inability to Determine Interest Rate; Illegality
.............................................................. 77 2.12 Pro Rata
Treatment and Payments
.................................................................................
80 2.13 Requirements of Law
.....................................................................................................
81 2.14 Taxes
..............................................................................................................................
82 2.15 Indemnity
.......................................................................................................................
85 2.16 Change of Lending Office
.............................................................................................
85 2.17 Replacement of Lenders
................................................................................................
86 2.18 Notes
..............................................................................................................................
86 2.19 Incremental Credit Extensions.
......................................................................................
87 2.20 Refinancing Amendments
.............................................................................................
89 2.21 Defaulting Lenders
........................................................................................................
91 2.22 Loan Modification Offers
..............................................................................................
92 2.23 MIRE Event
...................................................................................................................
93 SECTION 3 REPRESENTATIONS AND WARRANTIES
............................................................. 93 3.1 Financial
Condition.
......................................................................................................
93 3.2 No Change
.....................................................................................................................
93 3.3 Existence; Compliance with Law
..................................................................................
93 3.4 Power; Authorization; Enforceable Obligations.
........................................................... 94 3.5 No Legal Bar
.................................................................................................................
94 3.6 Litigation
.......................................................................................................................
94 3.7 Ownership of Property; Liens
........................................................................................
95 3.8 Intellectual Property
......................................................................................................
95 3.9 Taxes
..............................................................................................................................
95 3.10 Federal Regulations
.......................................................................................................
95 3.11 ERISA
............................................................................................................................
95 3.12 Investment Company Act
..............................................................................................
96 3.13 Environmental Matters
..................................................................................................
96 3.14 Accuracy of Information, etc.
........................................................................................
96 3.15 Security Documents.
......................................................................................................
97 -i-



--------------------------------------------------------------------------------



 
[finalamendment5withannex014.jpg]
3.16 Solvency
........................................................................................................................
97 3.17 Patriot Act; FCPA; OFAC.
............................................................................................
97 3.18 Status as Senior Indebtedness
........................................................................................
98 SECTION 4 CONDITIONS PRECEDENT
.......................................................................................
98 4.1 Conditions to Closing Date
............................................................................................
98 4.2 Conditions to Each Borrowing Date
............................................................................ 100
SECTION 5 AFFIRMATIVE COVENANTS
.................................................................................
101 5.1 Financial Statements
....................................................................................................
101 5.2 Certificates; Other
Information....................................................................................
102 5.3 Payment of Taxes
........................................................................................................
103 5.4 Maintenance of Existence; Compliance with Law
...................................................... 103 5.5 Maintenance of
Property; Insurance
............................................................................ 104
5.6 Inspection of Property; Books and Records; Discussions
........................................... 104 5.7 Notices
.........................................................................................................................
105 5.8 Environmental Laws.
...................................................................................................
105 5.9 Additional Collateral, etc.
............................................................................................
105 5.10 Credit Ratings
..............................................................................................................
108 5.11 Further Assurances
......................................................................................................
108 5.12 Designation of Unrestricted Subsidiaries
.................................................................... 109 5.13
ERISA
..........................................................................................................................
109 5.14 Use of Proceeds
...........................................................................................................
109 5.15 [Reserved].
...................................................................................................................
109 5.16 [Reserved].
...................................................................................................................
109 5.17 Post-Closing Actions
...................................................................................................
109 SECTION 6 NEGATIVE COVENANTS
........................................................................................
110 6.1 Limitation on Incurrence of Indebtedness and Issuance of Disqualified
Stock and Preferred Stock.
....................................................................................................
110 6.2 Limitation on Restricted Payments.
.............................................................................
117 6.3 Dividend and Other Payment Restrictions Affecting Subsidiaries
.............................. 126 6.4 Asset Sales
...................................................................................................................
129 6.5 Transactions with Affiliates.
........................................................................................
130 6.6 Liens
............................................................................................................................
134 6.7 Merger, Consolidation or Sale of All or Substantially All Assets
............................... 134 6.8 [Reserved].
...................................................................................................................
136 6.9 Changes in Fiscal Year
................................................................................................
136 6.10 Negative Pledge Clauses
.............................................................................................
136 6.11 Lines of Business
.........................................................................................................
137 SECTION 7 GUARANTEE
.............................................................................................................
137 7.1 The
Guarantee..............................................................................................................
137 7.2 Obligations Unconditional
...........................................................................................
138 7.3 Reinstatement
..............................................................................................................
139 7.4 No Subrogation
............................................................................................................
139 7.5 Remedies
.....................................................................................................................
139 7.6 Instrument for the Payment of Money
......................................................................... 139
7.7 Continuing Guarantee
..................................................................................................
139 7.8 General Limitation on Guarantor Obligations
............................................................. 139 7.9 Release of
Guarantors
..................................................................................................
140 -ii-



--------------------------------------------------------------------------------



 
[finalamendment5withannex015.jpg]
7.10 Right of
Contribution...................................................................................................
140 7.11 Keepwell
......................................................................................................................
140 SECTION 8 EVENTS OF DEFAULT
............................................................................................
141 8.1 Events of Default
.........................................................................................................
141 8.2 [Reserved].
...................................................................................................................
143 8.3 Action in Event of Default
...........................................................................................
143 8.4 Application of Proceeds
...............................................................................................
143 SECTION 9 ADMINISTRATIVE AGENT
....................................................................................
144 9.1 Appointment and Authority.
........................................................................................
144 9.2 Rights as a Lender.
......................................................................................................
145 9.3 Exculpatory Provisions.
...............................................................................................
145 9.4 Reliance by Administrative
Agent...............................................................................
146 9.5 Delegation of Duties.
...................................................................................................
147 9.6 Resignation and Removal of Administrative Agent.
................................................... 147 9.7 Non-Reliance on
Administrative Agent and Other Lenders. .......................................
148 9.8 No Other Duties, Etc.
..................................................................................................
148 9.9 Administrative Agent May File Proofs of Claim.
....................................................... 148 9.10 Collateral and
Guaranty Matters.
.................................................................................
149 9.11 Intercreditor Agreements.
............................................................................................
150 9.12 Withholding Tax Indemnity.
.......................................................................................
150 9.13 Indemnification.
...........................................................................................................
151 SECTION 10 MISCELLANEOUS
....................................................................................................
152 10.1 Amendments and Waivers.
..........................................................................................
152 10.2 Notices
.........................................................................................................................
154 10.3 No Waiver; Cumulative Remedies
..............................................................................
157 10.4 Survival of Representations and Warranties
................................................................ 157 10.5
Payment of Expenses and
Taxes..................................................................................
157 10.6 Successors and Assigns; Participations and Assignments
........................................... 158 10.7 [Reserved].
...................................................................................................................
164 10.8 Adjustments; Set-off
....................................................................................................
164 10.9 Counterparts; Electronic Execution
.............................................................................
164 10.10 Severability
..................................................................................................................
165 10.11 Integration
....................................................................................................................
165 10.12 Governing Law
............................................................................................................
165 10.13 Submission To Jurisdiction; Waivers
.......................................................................... 165
10.14 Acknowledgements
.....................................................................................................
166 10.15 Confidentiality
.............................................................................................................
166 10.16 Waivers Of Jury Trial
..................................................................................................
167 10.17 USA Patriot Act Notification
......................................................................................
167 10.18 Maximum Amount.
.....................................................................................................
167 10.19 Lender Action
..............................................................................................................
168 10.20 No Fiduciary Duty
.......................................................................................................
168 10.21 Acknowledgement and Consent to Bail-In of EEA Financial Institutions
.................. 169 10.22 Certain ERISA Matters.
...............................................................................................
169 -iii-



--------------------------------------------------------------------------------



 
[finalamendment5withannex016.jpg]
SCHEDULES: 1.1A Commitments 1.1B [Reserved] 1.1C Mortgaged Properties 1.1D
Specified Dispositions 3.9 Taxes 3.15(a) UCC Filing Jurisdictions 4.1(h) Local
Counsel 6.1 Certain Existing Indebtedness 6.2 Certain Existing Investments 6.5
Certain Transactions with Affiliates 6.6 Certain Existing Liens EXHIBITS: A-1
Form of Pledge and Security Agreement A-2 [Reserved] A-3 [Reserved] B Form of
Assignment and Assumption C-1 Form of Exemption Certificate C-2 Form of
Exemption Certificate C-3 Form of Exemption Certificate C-4 Form of Exemption
Certificate D-1 Form of ABL-Term Intercreditor Agreement D-2 Form of
Intercreditor Terms E [Reserved] F Form of Note G [Reserved] H Form of Guarantor
Joinder Agreement I Form of Borrowing Request J Form of Solvency Certificate
-iv-



--------------------------------------------------------------------------------



 
[finalamendment5withannex017.jpg]
AMENDED TERM LOAN CREDIT AGREEMENT (this “Agreement”), dated as of December 14,
2017 among JELD-WEN Holding, Inc., a Delaware corporation (“Holdings”),
JELD-WEN, Inc., a Delaware corporation (the “Company Borrower” or the
“Borrower”), the Company Subsidiary Guarantors (this and each other capitalized
term used herein without definition having the meaning assigned to such term in
Section 1.1), the several banks, financial institutions, institutional investors
and other entities from time to time party hereto as lenders (the “Lenders”),
and Bank of America, N.A., as Administrative Agent. W I T N E S S E T H:
WHEREAS, on the Closing Date, the Lenders extended Loans to the Company Borrower
and the Tower Borrower (the “Initial Loans”) in an aggregate principal amount of
$775,000,000; WHEREAS, on the Amendment No. 1 Effective Date, the Term B-1
Lenders extended the Term B-1 Loans (the “Term B-1 Loans”) to the Company
Borrower and the Tower Borrower in an aggregate principal amount of
$480,000,000; WHEREAS, on the Amendment No. 2 Funding Date, the Term B-2 Lenders
extended the Term B-2 Loans (the “Term B-2 Loans”) to the Company Borrower in an
aggregate principal amount of $1,611,637,500, the proceeds of which were used to
prepay the Initial Loans and the Term B-1 Loans in full and to fund the
Amendment No. 2 Distribution; WHEREAS, on the Amendment No. 3 Effective Date,
the Term B-3 Lenders extended the Term B-3 Loans (the “Term B-3 Loans”) to the
Company Borrower in an aggregate principal amount of $1,236,637,500, the
proceeds of which were used to prepay the Term B-2 Loans in full; WHEREAS, on
the Amendment No. 4 Effective Date, the Company Borrower issued the Senior
Notes, the proceeds of which were used to voluntarily repay $787,362,718.79 of
the outstanding Term B-3 Loans immediately prior to the Amendment No. 4
Refinancing (the “Amendment No. 4 Prepayment”); WHEREAS, on the Amendment No. 4
Effective Date, the Term B-4 Lenders agreed to extend the Term B-4 Loans to the
Borrower in an aggregate principal amount of $440,000,000, the proceeds of which
were used to refinance all outstanding Term B-3 Loans (after giving effect to
the Amendment No. 4 Prepayment) (the “Amendment No. 4 Refinancing”); WHEREAS, on
the Amendment No. 5 Effective Date, the Additional Term B-4 Lenders agreed to
extend the Additional Term B-4 Loans to the Borrower in an aggregate principal
amount of $125,000,000, the proceeds of which were used for the purposes set
forth in Amendment No. 5; WHEREAS, the Borrower has agreed to secure all of its
Obligations by granting to the Administrative Agent, for the benefit of the
Secured Parties, a lien on substantially all of its assets (subject to certain
limitations set forth in the Loan Documents); and WHEREAS, each of Holdings and
the Company Subsidiary Guarantors has agreed to guarantee the Obligations of the
Borrower and to secure its respective Obligations by granting to the
Administrative Agent, for the benefit of the Secured Parties, a lien on
substantially all of its assets (subject to certain limitations set forth in the
Loan Documents). NOW, THEREFORE, the parties hereto hereby agree as follows:



--------------------------------------------------------------------------------



 
[finalamendment5withannex018.jpg]
SECTION 1 DEFINITIONS 1.1 Defined Terms. As used in this Agreement (including
the recitals hereof), the terms listed in this Section 1.1 shall have the
respective meanings set forth in this Section 1.1. “ABL Agent”: the Senior
Representative (which shall be Wells Fargo Bank, National Association on the
Closing Date) under the ABL Credit Agreement. “ABL Credit Agreement”: the
Revolving Credit Agreement, dated as of the Closing Date, among the Company
Borrower, the other borrowers and guarantors party thereto, the lenders from
time to time party thereto and the ABL Agent, as amended, restated, refinanced,
supplemented or otherwise modified from time to time in accordance with this
Agreement and the ABL-Term Intercreditor Agreement. “ABL Documents”: the ABL
Credit Agreement and each other Loan Document (as defined in the ABL Credit
Agreement). “ABL Obligations”: as defined in the ABL-Term Intercreditor
Agreement. “ABL Priority Collateral”: as defined in the ABL-Term Intercreditor
Agreement. “ABL-Term Intercreditor Agreement”: an Intercreditor Agreement
substantially in the form of Exhibit D-1. “ABR”: for any day, a rate per annum
equal to the greatest of (a) the Prime Rate in effect on such day, (b) the
Federal Funds Effective Rate in effect on such day plus ½ of 1%, (c) the
Eurodollar Rate that would then be in effect for a Eurodollar Loan with an
Interest Period of one month plus 1% (provided that, for the avoidance of doubt,
the Eurodollar Rate for any day (for purposes of the definition of “ABR”) shall
be based on the rate determined two Business Days prior to such date at
approximately 11:00 A.M. (London, England time) as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) for deposits in dollars with a term of one month) and (d) 2.00% per annum.
Any change in the ABR due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective as of the opening of business on the effective
day of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively. “ABR Loans”: Loans the rate of interest applicable to which is
based upon the ABR. “Acceptable Price”: as defined in the definition of “Dutch
Auction.” “Accepting Lenders”: as defined in Section 2.22(a). “Acquired
Indebtedness”: with respect to any specified Person: (a) Indebtedness of any
other Person existing at the time such other Person is merged with or into or
became a Restricted Subsidiary of such specified Person whether or not such
Indebtedness is incurred in connection with, or in contemplation of, such other
Person merging with or into, or becoming a Restricted Subsidiary of such
specified Person; and (b) Indebtedness secured by a Lien encumbering any asset
acquired by such specified Person; -2-



--------------------------------------------------------------------------------



 
[finalamendment5withannex019.jpg]
provided that any Indebtedness of such Person that is extinguished, redeemed,
defeased, retired or otherwise repaid at the time of or immediately upon
consummation of the transaction pursuant to which such other Person becomes a
Restricted Subsidiary of the specified Person will not be Acquired Indebtedness.
“Additional Amendment No. 1 Distributions”: additional Restricted Payments,
directly or indirectly, to the Sponsor and the other equity holders of Holdings,
including holders of equity awards or equity-based awards, and/or payments in
lieu thereof or related thereto, in an aggregate amount not to exceed
$50,000,000 (less the amount of Term B-1 Loans used by the Company Borrower
and/or its Restricted Subsidiaries to consummate certain acquisitions permitted
hereunder). “Additional Lender”: at any time, any bank or other financial
institution that agrees to provide any portion of any (a) Incremental Loans
pursuant to an Incremental Amendment in accordance with Section 2.19 or (b)
Permitted Credit Agreement Refinancing Debt pursuant to a Refinancing Amendment
in accordance with Section 2.20; provided that (i) the Administrative Agent
shall have consented (not to be unreasonably withheld, conditioned or delayed)
to such Additional Lender if such consent would be required under Section
10.6(b) for an assignment of Loans to such Additional Lender, (ii) the Company
Borrower shall have consented to such Additional Lender and (iii) if such
Additional Lender is an Affiliated Lender, such Additional Lender must comply
with the limitations and restrictions set forth in Section 10.6(b)(iv).
“Additional Term B-4 Commitment”: as defined in Amendment No. 5. “Additional
Term B-4 Lender”: as defined in Amendment No. 5. “Additional Term B-4 Loan”: as
defined in Amendment No. 5. “Administrative Agent”: Bank of America, together
with its affiliates, as the administrative agent for the Lenders and as the
collateral agent for the Secured Parties under this Agreement and the other Loan
Documents, together with any of its successors in such capacities. “Affiliate”:
with respect to any specified Person, any other Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such specified Person. For purposes of this definition, “control” (including,
with correlative meanings, the terms “controlling”, “controlled by” and “under
common control with”), as used with respect to any Person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise. “Affiliate
Transaction”: as defined in Section 6.5(a). “Affiliated Lender”: the Sponsor,
any Debt Fund Affiliate or any Non-Debt Fund Affiliate. “Aggregate Exposure”:
with respect to any Lender at any time, an amount equal to (a) until the Closing
Date, the aggregate amount of such Lender’s Commitments at such time and (b)
thereafter, the aggregate then unpaid principal amount of such Lender’s Loans.
“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time. “Agreement”: as
defined in the preamble hereto. -3-



--------------------------------------------------------------------------------



 
[finalamendment5withannex020.jpg]
“Amendment No. 1”: Amendment No. 1, dated as of July 1, 2015, by and among
Holdings, the Company Borrower, the Tower Borrower, the Administrative Agent and
the Lenders party thereto. “Amendment No. 1 Distribution”: Restricted Payments,
directly or indirectly, to the Sponsor and the other equity holders of Holdings,
including holders of equity awards or equity-based awards, and/or payments in
lieu thereof or related thereto, in an aggregate amount not to exceed
$420,000,000. “Amendment No. 1 Effective Date”: July 1, 2015. “Amendment No. 1
Engagement Letter”: the engagement letter, dated as of June 10, 2015, among the
Administrative Agent, the Amendment No. 1 Lead Arrangers and Bookrunners and the
Company Borrower. “Amendment No. 1 Lead Arrangers and Bookrunners”: Barclays
Bank PLC and Merrill Lynch, Pierce, Fenner & Smith Incorporated. “Amendment No.
1 Transactions”: (i) the incurrence of the Term B-1 Loans, (ii) the other
amendments under Amendment No. 1, (iii) the Amendment No. 1 Distribution, (iv)
the consummation of certain acquisitions permitted hereunder and/or the payment
of the Additional Amendment No. 1 Distributions and (v) the payment of fees and
expenses in connection therewith and related transactions. “Amendment No. 2”:
Amendment No. 2, dated as of November 1, 2016, by and among Holdings, the
Borrower, the Administrative Agent and the Lenders party thereto. “Amendment No.
2 Distribution”: Restricted Payments, directly or indirectly, to the Sponsor and
the other equity holders of Holdings, including holders of equity awards or
equity-based awards, and/or payments in lieu thereof or related thereto, in an
aggregate amount not to exceed $400,000,000. “Amendment No. 2 Effective Date”:
November 1, 2016. “Amendment No. 2 Engagement Letter”: the engagement letter,
dated as of October 4, 2016, among the Administrative Agent, the Amendment No. 2
Lead Arrangers and Bookrunners and the Company Borrower. “Amendment No. 2
Funding Date”: the date on which the Term B-2 Loans are funded by the Term B-2
Lenders. “Amendment No. 2 Lead Arrangers and Bookrunners”: Barclays Bank PLC and
Merrill Lynch, Pierce, Fenner & Smith Incorporated. “Amendment No. 2
Transactions”: (i) the incurrence of the Term B-2 Loans and the repayment of the
Initial Loans and the Term B-1 Loans, (ii) the other amendments under Amendment
No. 2, (iii) the Amendment No. 2 Distribution, (iv) that certain Amendment No. 2
to the ABL Credit Agreement, dated as of November 1, 2016, among the Company
Borrower, the other borrowers and guarantors party thereto, the lenders from
time to time party thereto and the ABL Agent, (v) the Tower Release and (vi) the
payment of fees and expenses in connection therewith and related transactions.
“Amendment No. 3”: Amendment No. 3, dated as of March 7, 2017, by and among
Holdings, the Borrower, the Administrative Agent and the Lenders party hereto.
-4-



--------------------------------------------------------------------------------



 
[finalamendment5withannex021.jpg]
“Amendment No. 3 Effective Date”: March 7, 2017. “Amendment No. 3 Engagement
Letter”: the engagement letter, dated as of February February 23, 2017, among
the Amendment No. 3 Lead Arrangers and Bookrunners and the Borrower. “Amendment
No. 3 Lead Arrangers and Bookrunners”: Barclays Bank PLC and Merrill Lynch,
Pierce, Fenner & Smith Incorporated (or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the Amendment No. 3 Effective Date). “Amendment No. 3 Transactions”: (i) the
incurrence of the Term B-3 Loans and the refinancing of all outstanding Term B-2
Loans, (ii) the other amendments under Amendment No. 3 and (iii) the payment of
fees and expenses in connection therewith and related transactions. “Amendment
No. 4”: Amendment No. 4, dated as of December 14, 2017, by and among Holdings,
the Borrower, the Company Subsidiary Guarantors party thereto, the
Administrative Agent and the Lenders party thereto. “Amendment No. 4 Effective
Date”: December 14, 2017. “Amendment No. 4 Engagement Letter”: the engagement
letter, dated as of December 4, 2017, among Merrill Lynch, Pierce, Fenner &
Smith Incorporated and the Borrower. “Amendment No. 4 Lead Arrangers and
Bookrunners”: Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the Amendment No. 4 Effective Date),
Barclays Bank PLC, JPMorgan Chase Bank N.A. and Wells Fargo Securities, LLC.
“Amendment No. 4 Prepayment”: as defined in the preamble. “Amendment No. 4
Refinancing”: as defined in the preamble. “Amendment No. 4 Transactions”: (i)
the issuance of the Senior Notes, (ii) the Amendment No. 4 Prepayment, the
incurrence of the Term B-4 Loans and the Amendment No. 4 Refinancing, (iii)
entry into that certain Amendment No. 3 to the ABL Credit Agreement, dated as of
December 14, 2017, among Holdings, the Company Borrower, the other borrowers and
guarantors party thereto, the lenders party thereto and the ABL Agent and (iv)
the payment of fees and expenses in connection therewith and related
transactions. “Amendment No. 5”: Amendment No. 5, dated as of September 20,
2019, by and among Holdings, the Borrower, the Company Subsidiary Guarantors
party thereto, the Administrative Agent and the Lenders party thereto.
“Amendment No. 5 Effective Date”: September 20, 2019. “Amendment No. 5
Engagement Letter”: the engagement letter, dated as of September9, 2019, among
Wells Fargo Securities, LLC and the Borrower. -5-



--------------------------------------------------------------------------------



 
[finalamendment5withannex022.jpg]
“Amendment No. 5 Lead Arrangers and Bookrunners”: as defined in Amendment No. 5.
“Applicable Discount”: as defined in the definition of “Dutch Auction.”
“Applicable Margin”: with respect to: (a) any Term B-4 Loan , the following
percentages per annum, based upon the Company Borrower’s public corporate credit
rating from each of S&P and Moody’s (the “Rating”) in accordance with the
pricing grid set forth below: Rating (Corporate Pricing and Stable or Eurodollar
Level better) Rate ABR 1 BB/Ba2 1.75% 0.75% 2 BB-/Ba3 2.00% 1.00% Any increase
or decrease in the Applicable Margin resulting from a publicly announced change
in the Rating shall become effective as of the first Business Day immediately
following the public announcement thereof and ending on the date immediately
preceding the effective date of the next such change. In the event of a split
Rating, the Applicable Margin will be determined by reference to the lower
Rating; provided that if there is no Rating from either S&P or Moody’s then
Level II shall apply. Upon the request of the Majority Lenders holding Term B-4
Loans, the highest Pricing Level shall apply as of the first Business Day after
an Event of Default under Section 8.1(a) or Section 8.2(a) shall have occurred
and be continuing, and shall continue to so apply up to but excluding the date
on which such Event of Default is cured or waived (and thereafter the Pricing
Level otherwise determined in accordance with this definition shall apply). (b)
any Incremental Loan, the Applicable Margin shall be as set forth in the
Incremental Amendment relating to the Incremental Commitment in respect of such
Incremental Loan; (c) any Other Loan, the Applicable Margin shall be as set
forth in the Refinancing Amendment relating to such Loan; and (d) any Extended
Loan, the Applicable Margin shall be as set forth in the Loan Modification
Agreement relating to such Loan. “Applicable Requirements”: in respect of any
Indebtedness, Indebtedness that satisfies the following requirements: (a) (i) if
such Indebtedness is secured by the Collateral on a pari passu basis with the
Obligations, such Indebtedness does not mature prior to the Latest Maturity Date
and (ii) for any other Indebtedness, such Indebtedness does not mature or have
scheduled amortization or payments of principal and is not subject to mandatory
redemption or prepayment (except customary asset sale or change of control
provisions), in each case prior to the date that is 91 days after the then
Latest Maturity Date at the time such Indebtedness is incurred; (b) if such
Indebtedness is secured by the Collateral, a Senior Representative acting on
behalf of the holders of such Indebtedness has become party to the applicable
Intercreditor Agreements (and/or the applicable Intercreditor Agreements have
been amended, supplemented or replaced in a manner -6-



--------------------------------------------------------------------------------



 
[finalamendment5withannex023.jpg]
reasonably acceptable to the Administrative Agent, which results in such Senior
Representative having rights to share in the Collateral on a pari passu basis or
a junior-lien basis, as applicable); (c) to the extent such Indebtedness is
secured, it is not secured by any property or assets of Holdings, the Borrower
or any Restricted Subsidiary thereof other than the Collateral (it being agreed
that such Indebtedness shall not be required to be secured by all of the
Collateral); provided that Indebtedness that may be incurred by Non-Guarantor
Subsidiaries pursuant to Section 6.1 may be secured by assets of Non-Guarantor
Subsidiaries; and (d) if such Indebtedness is permitted under Section 6.1 and
such Indebtedness is incurred by (i) any Non-Guarantor Subsidiary, such
Indebtedness shall not be guaranteed by any Loan Party and (ii) the Borrower or
any Guarantor, such Indebtedness shall not be guaranteed by any Person other
than the Borrower or Guarantors and shall not have any obligors other than the
Borrower or Guarantors; provided that a certificate of a Responsible Officer
delivered to the Administrative Agent at least five Business Days (or a shorter
period acceptable to the Administrative Agent) prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Company Borrower has determined in good faith
that such terms and conditions satisfy the requirements of this definition,
shall be conclusive evidence that such terms and conditions satisfy the
requirements of this definition, unless the Administrative Agent notifies the
Company Borrower within such five Business Day period that it disagrees with
such determination (including a reasonable description of the basis upon which
it disagrees). “Approved Electronic Communications”: as defined in Section 10.2.
“Approved Fund”: as defined in Section 10.6(b)(ii). “Asset Sale”: (1) the sale,
conveyance, transfer or other disposition (whether in a single transaction or a
series of related transactions) of property or assets (including by way of a
Sale Leaseback Transaction) of the Company Borrower or any Restricted Subsidiary
thereof outside of the ordinary course of business of the Company Borrower or
such Restricted Subsidiary (each referred to in this definition as a
“disposition”) or (2) the issuance or sale of Equity Interests of any Restricted
Subsidiary of the Borrower (other than (x) directors’ qualifying shares or
shares or interests required to be held by foreign nationals or other third
parties to the extent required by applicable law or (y) Preferred Stock or
Disqualified Stock of a Restricted Subsidiary issued in compliance with Section
6.1), other than to the Borrower or another Restricted Subsidiary of the
Borrower (whether in a single transaction or a series of related transactions),
in each case other than: (a) a sale, exchange or other disposition of cash, Cash
Equivalents or Investment Grade Securities or obsolete, damaged, unnecessary,
unsuitable or worn out equipment or any sale or disposition of property or
assets in connection with scheduled turnarounds, maintenance and equipment and
facility updates or any disposition of inventory or goods (or other assets) held
for sale or no longer used in the ordinary course of business; (b) the sale,
conveyance or other disposition of all or substantially all of the assets of the
Company Borrower in a manner permitted pursuant to Section 6.7; -7-



--------------------------------------------------------------------------------



 
[finalamendment5withannex024.jpg]
(c) any Permitted Investment or Restricted Payment that is permitted to be made,
and is made, under Section 6.2; (d) any disposition of assets or issuance or
sale of Equity Interests of any Restricted Subsidiary of the Company Borrower
with an aggregate Fair Market Value of less than $5,000,000; (e) any transfer or
disposition of property or assets by a Restricted Subsidiary of the Company
Borrower to the Company Borrower or by the Company Borrower or a Restricted
Subsidiary thereof to a Restricted Subsidiary of the Company Borrower that is a
Guarantor hereunder; (f) sales of assets received by the Company Borrower or any
of its Restricted Subsidiaries upon the foreclosure on a Lien; (g) any issuance
or sale of Equity Interests in, or Indebtedness or other securities of, an
Unrestricted Subsidiary; (h) the unwinding of any Hedging Obligations; (i) the
sale, lease, assignment, license or sublease of inventory, equipment, accounts
receivable, notes receivable or other current assets held for sale in the
ordinary course of business or the conversion of accounts receivable into a
notes receivable; (j) the lease, assignment or sublease of any real or personal
property in the ordinary course of business; (k) any financing transaction with
respect to property built or acquired by the Company Borrower or any Restricted
Subsidiary thereof after the Closing Date; (l) any exchange of assets for assets
(including a combination of assets and Cash Equivalents) related to a Similar
Business of comparable or greater market value or usefulness to the business of
the Company Borrower and its Restricted Subsidiaries, as a whole, as determined
in good faith by the Company Borrower, which in the event of an exchange of
assets with a Fair Market Value in excess of $75,000,000 shall be set forth in a
resolution approved in good faith by at least a majority of the Board of
Directors of the Company Borrower; (m) the grant in the ordinary course of
business of any Intellectual Property Licenses; (n) any sale or other
disposition deemed to occur with creating, granting or perfecting a Lien not
otherwise prohibited by this Agreement or the Loan Documents; (o) the surrender
or waiver or contract rights or settlement, release or surrender of a contract,
tort or other litigation claim in the ordinary course of business; (p)
foreclosures, condemnations or any similar action on assets; (q) the sale
(without recourse) of receivables (and related assets) pursuant to factoring
arrangements entered into in the ordinary course of business; (r) the sale,
transfer, conveyance or other disposition of the assets (such assets, the
“Specified Assets”) set forth on Schedule 1.1D (each, a “Specified
Disposition”); (s) [reserved]; -8-



--------------------------------------------------------------------------------



 
[finalamendment5withannex025.jpg]
(t) [reserved]; (u) any disposition of non-core assets (as determined by the
Company Borrower in good faith) acquired pursuant to any Permitted Acquisition
by the Company Borrower or any Restricted Subsidiary, provided that (i) the
value of such non-core assets does not exceed 50.0% of the consideration paid in
connection with such Permitted Acquisition, (ii) not less than 50.0% of the
consideration payable to the Company Borrower and the Restricted Subsidiaries in
connection with such Disposition is in the form of cash or Cash Equivalents
(provided, further, that for purposes of this clause (ii), any Designated
Non-Cash Consideration received by the Company Borrower or such Restricted
Subsidiary in respect of such Disposition having an aggregate fair market value,
taken together with all other Designated Non-Cash Consideration received
pursuant to this proviso that is at that time outstanding, not in excess of the
greater of $45,000,000 and 10% of Consolidated EBITDA, with the fair market
value of each item of Designated Non-Cash Consideration being measured at the
time received and without giving effect to subsequent changes in value, shall be
deemed to be cash), (iii) the consideration payable to the Company Borrower and
the Restricted Subsidiaries in connection with such Disposition is not less than
aggregate fair market value (as determined in good faith by the Company
Borrower) thereof (iv) no Event of Default has occurred and is continuing or
would result therefrom and (v) all dispositions pursuant to this clause (u) do
not exceed, in the aggregate, $50,000,000; (v) sales, transfers and other
dispositions of Investments in joint ventures to the extent required by, or made
pursuant to, customary buy/sell arrangements between the joint venture parties
set forth in joint venture arrangements and similar binding arrangements; and
(w) the lapse, abandonment or other disposition (including the failure to
enforce, renew, prosecute or defend) of intellectual property rights in the
ordinary course of business, which in the reasonable good faith determination of
the Company Borrower are no longer commercially reasonable to maintain or are
not material to the conduct of the business of the Company Borrower and its
Restricted Subsidiaries taken as a whole. “Assignee”: as defined in Section
10.6(b)(i). “Assignment and Assumption”: an Assignment and Assumption,
substantially in the form of Exhibit B. “Auction Purchase”: a purchase of Loans
or Commitments pursuant to a Dutch Auction (x) in the case of a Permitted
Auction Purchaser, in accordance with the provisions of Section 10.6(b)(iii) or
(y) in the case of an Affiliated Lender, in accordance with the provisions of
Section 10.6(b)(iv). “Bail-In Action” shall mean the exercise of any Write-Down
and Conversion Powers by the applicable EEA Resolution Authority in respect of
any liability of an EEA Financial Institution. “Bail-In Legislation” shall mean,
with respect to any EEA Member Country implementing Article 55 of Directive
2014/59/EU of the European Parliament and of the Council of the European Union,
the implementing law for such EEA Member Country from time to time which is
described in the EU Bail- In Legislation Schedule. “Bank of America” means Bank
of America, N.A., a national banking association, acting in its individual
capacity, and its successors. “Bankruptcy Code”: Title 11 of the United States
Code entitled “Bankruptcy”, as now and hereinafter in effect, or any successor
statute. -9-



--------------------------------------------------------------------------------



 
[finalamendment5withannex026.jpg]
“Beneficially Own”: as defined within the meaning of Rules 13d-3 and 13d-5 under
the Exchange Act; “Beneficial Ownership” shall have a correlative meaning.
“Benefited Lender”: as defined in Section 10.8(a). “Benefit Plan” means any of
(a) an “employee benefit plan” (as defined in ERISA) that is subject to Title I
of ERISA, (b) a “plan” as defined in Section 4975 of the Code or (c) any Person
whose assets include (for purposes of ERISA Section 3(42) or otherwise for
purposes of Title I of ERISA or Section 4975 of the Code) the assets of any such
“employee benefit plan” or “plan”. “Board”: the Board of Governors of the
Federal Reserve System of the United States (or any successor). “Board of
Directors”: as to any Person, the board of directors or managers, sole member or
managing member, or other governing body, as applicable, of such Person (or, if
such Person is a partnership, the board of directors or other governing body of
the general partner of such Person) or any duty authorized committee thereof.
“Borrower”: as defined in the preamble hereto. “Borrowing”: a borrowing
consisting of simultaneous Loans of the same Type. “Borrowing Base”: as defined
in Section 6.1(b)(ii). “Borrowing Date”: any Business Day specified by the
Borrower as a date on which the Borrower requests the relevant Lenders to make
Loans hereunder. “Borrowing Request”: a certificate duly executed by a
Responsible Officer substantially in the form of Exhibit I. “Business”: as
defined in Section 3.13(b). “Business Day” means any day other than a Saturday,
Sunday or other day on which commercial banks are authorized to close under the
Laws of, or are in fact closed in, the state where the office of the
Administrative Agent is located as specified in Section 10.2 and, if such day
relates to any Eurodollar Rate Loan, means any such day that is also a London
Banking Day. “Business Successor” means (a) any former Subsidiary of the Company
Borrower and (b) any Person that, after the Amendment No. 4 Effective Date, has
acquired, merged or consolidated with a Subsidiary of the Company Borrower (that
results in such Subsidiary ceasing to be a Subsidiary of the Company Borrower),
or acquired (in one transaction or a series of transactions) all or
substantially all of the property and assets or business of a Subsidiary or
assets constituting a business unit, line of business or division of a
Subsidiary of the Company Borrower. “Cancellation” or “Cancelled”: the
cancellation, termination and forgiveness by Permitted Auction Purchaser of all
Loans, Commitments and related Obligations acquired in connection with an
Auction Purchase or other acquisition of Loans, which cancellation shall be
consummated as described in Section 10.6(b)(iii)(C) and the definition of
“Eligible Assignee.” “Capital Stock”: (1) in the case of a corporation,
corporate stock; (2) in the case of an association or business entity, any and
all shares, interests, participations, rights or other equivalents -10-



--------------------------------------------------------------------------------



 
[finalamendment5withannex027.jpg]
(however designated) of corporate stock; (3) in the case of a partnership or
limited liability company, partnership or membership interests (whether general
or limited); and (4) any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person. “Capitalized Lease Obligations”:
at the time any determination thereof is to be made, the amount of the liability
in respect of a capital lease that would at such time be required to be
capitalized and reflected as a liability on a balance sheet (excluding the
footnotes thereto) in accordance with GAAP. For the avoidance of doubt,
“Capitalized Lease Obligations” shall not include obligations or liabilities of
any Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations would be required to be classified and accounted for as an
operating lease under GAAP as existing on the Closing Date. “Cash Contribution
Amount”: the aggregate amount of cash contributions made to the capital of the
Borrower or any Guarantor described in the definition of “Contribution
Indebtedness.” “Cash Equivalents”: (1) U.S. dollars, Canadian dollars, pounds
sterling, euros, the national currency of any participating member state of the
European Union and local currencies held by the Borrower and any Restricted
Subsidiaries thereof from time to time in the ordinary course of business in
connection with any business conducted by such Person in such foreign
jurisdiction; (2) securities issued or directly and fully guaranteed or insured
by the government of the United States, Canada or any country that is a member
of the European Union or any agency or instrumentality thereof in each case with
maturities not exceeding two years from the date of acquisition; (3)
certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances, in each case with maturities not exceeding one year, and overnight
bank deposits, in each case with any commercial bank having capital and surplus
in excess of $500,000,000, or the foreign currency equivalent thereof, and whose
long-term debt is rated with an Investment Grade Rating by Moody’s or S&P (or
reasonably equivalent ratings of another internationally recognized ratings
agency); (4) repurchase obligations for underlying securities of the types
described in clauses (2) and (3) above entered into with any financial
institution meeting the qualifications specified in clause (3) above; (5)
commercial paper issued by a corporation (other than an Affiliate of the
Borrower) rated at least “P-1/A-1” or the equivalent thereof by Moody’s or S&P
(or reasonably equivalent ratings of another internationally recognized ratings
agency) and in each case maturing within one year after the date of acquisition;
(6) readily marketable direct obligations issued by any state or commonwealth of
the United States of America or any political subdivision thereof having one of
the two highest rating categories obtainable from either Moody’s or S&P (or
reasonably equivalent ratings of another internationally recognized ratings
agency) in each case with maturities not exceeding two years from the date of
acquisition; -11-



--------------------------------------------------------------------------------



 
[finalamendment5withannex028.jpg]
(7) Indebtedness or Preferred Stock issued by Persons (other than the Sponsor or
any of its Affiliates) with a rating of “A” or higher from S&P or “A-2” or
higher from Moody’s in each case with maturities not exceeding two years from
the date of acquisition; (8) investment funds investing at least 95% of their
assets in securities of the types described in clauses (1) through (7) above;
and (9) instruments equivalent to those referred to in clauses (1) through (7)
above denominated in Euro or pound sterling or any other foreign currency
comparable in credit quality and tenor to those referred to above and
customarily used by corporations for cash management purposes in any
jurisdiction outside the United States to the extent reasonably required in
connection with (a) any business conducted by any Restricted Subsidiary
organized in such jurisdiction or (b) any Investment in the jurisdiction where
such Investment is made. “Cash Management Agreement”: any agreement to provide
Cash Management Services. “Cash Management Obligations”: all obligations,
including guarantees thereof, of any Group Member to a Cash Management Provider
that has appointed in writing the Administrative Agent as its collateral agent
in a manner reasonably acceptable to the Administrative Agent and has agreed in
writing with the Administrative Agent that it is providing Cash Management
Services to one or more Group Members arising from transactions in the ordinary
course of business of any Group Member, to the extent such obligations are
primary obligations of a Loan Party or are guaranteed by a Loan Party. “Cash
Management Provider”: any Person that, as of the Closing Date or as of the date
it enters into any Cash Management Agreement, is a Lender, a Joint Lead Arranger
or the Administrative Agent or an Affiliate of a Lender, a Joint Lead Arranger
or the Administrative Agent, in its capacity as a counterparty to such Cash
Management Agreement. “Cash Management Services”: any cash management facilities
or services, including (i) treasury, depositary and overdraft services,
automated clearinghouse transfer of funds (ii) foreign exchange, netting and
currency management services and (iii) purchase cards, credit or debit cards,
electronic funds transfer, automated clearinghouse arrangements or similar
services. “CFC”: a “controlled foreign corporation” within the meaning of
Section 957 of the Code. “CFC Holdco”: a Subsidiary that has no material assets
other than capital stock of one or more direct or indirect Foreign Subsidiaries
that are CFCs. “Change in Law”: (a) the adoption or taking effect of any
Requirement of Law after the Closing Date, (b) any change in any Requirement of
Law or in the administration, interpretation, implementation or application
thereof by any Governmental Authority after the Closing Date or (c) the
compliance by any Lender with any request, rule, guideline or directive (whether
or not having the force of law) of any Governmental Authority made or issued
after the Closing Date; provided, however, that (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) of the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case constitute a “Change in Law” regardless of the date
enacted, adopted or issued. -12-



--------------------------------------------------------------------------------



 
[finalamendment5withannex029.jpg]
“Change in Tax Law”: shall mean the enactment, promulgation, execution or
ratification of, or any change in or amendment to, any law, treaty, regulation
or rule (or in the official application or interpretation of any law, treaty,
regulation or rule, including a holding, judgment or order by a court of
competent jurisdiction) relating to taxation. “Change of Control”: the
occurrence of any of the following: (1) the sale, lease or transfer, in one or a
series of related transactions, of all or substantially all of the assets of the
Company Borrower and its Restricted Subsidiaries, taken as a whole, to any
Person other than a Restricted Subsidiary or one or more Permitted Holders; or
(2) the Company Borrower becomes aware of (by way of a report or any other
filing pursuant to Section 13(d) of the Exchange Act, proxy, vote, written
notice or otherwise) the acquisition by any Person or group (within the meaning
of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act, or any successor provision), other than one or more Permitted
Holders, in a single transaction or in a related series of transactions, by way
of merger, amalgamation, consolidation or other business combination or purchase
of beneficial ownership (within the meaning of Rule 13d-3 or 13d-5 under the
Exchange Act, or any successor provision) of 50% or more of the total voting
power of the Voting Stock of the Company Borrower other than in connection with
any transaction or series of transactions in which the Company Borrower shall
become a wholly owned Subsidiary of a parent entity of which no person or group,
as noted above, holds 50% or more of the total voting power (other than a
Permitted Holder). “Class”: (a) when used with respect to Commitments, refers to
whether such Commitments are Commitments, Incremental Commitments, Other
Commitments or Extended Commitments and (b) when used with respect to Loans or a
Borrowing, refers to whether such Loans, or the Loans comprising such Borrowing,
are Loans, any separately identifiable Incremental Loans, Other Loans or
Extended Loans. Other Commitments, Extended Commitments, Incremental
Commitments, Other Loans, Extended Loans and Incremental Loans made pursuant to
any Incremental Amendment that have different terms and conditions shall be
construed to be in different Classes. “Closing Date”: October 15, 2014. “Code”:
the Internal Revenue Code of 1986, as amended from time to time. “Collateral”:
all of the assets and property of the Loan Parties, now owned or hereafter
acquired, whether real, personal or mixed upon which a Lien is purported to be
created by any Security Document, other than Excluded Assets. “Commitment”: as
to any Lender, (i) the Term B-4 Commitments (including the Additional Term B-4
Commitments), (ii) the Incremental Commitments, if any, issued after the
Amendment No. 45 Effective Date pursuant to Section 2.19 or (iii) Other
Commitments, if any, issued after the Amendment No. 45 Effective Date pursuant
to a Refinancing Amendment entered into pursuant to Section 2.20. “Commodity
Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as amended
from time to time, and any successor statute. “Commonly Controlled Entity”: an
entity, whether or not incorporated, that is under common control with Holdings
within the meaning of Section 4001 of ERISA or is part of a group that includes
Holdings and that is treated as a single employer under Section 414 of the Code.
“Company Borrower”: as defined in the preamble hereto. -13-



--------------------------------------------------------------------------------



 
[finalamendment5withannex030.jpg]
“Company Group Member”: the collective reference to Holdings, the Company
Borrower and its Restricted Subsidiaries. “Company Guarantors”: the collective
reference to Holdings and the Company Subsidiary Guarantors. “Company Loan
Party”: the collective reference to each Loan Party that is a Company Group
Member. “Company Subsidiary Guarantor”: each Restricted Subsidiary of the
Company Borrower that is a Domestic Subsidiary other than each Excluded
Subsidiary. “Consolidated Current Assets”: at any date, all amounts (other than
cash and Cash Equivalents) that would, in conformity with GAAP, be set forth
opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of the Company Borrower and its Restricted
Subsidiaries at such date. “Consolidated Current Liabilities”: at any date, all
amounts that would, in conformity with GAAP, be set forth opposite the caption
“total current liabilities” (or any like caption) on a consolidated balance
sheet of the Company Borrower and its Restricted Subsidiaries at such date, but
excluding (a) the current portion of any Funded Debt of the Company Borrower and
its Restricted Subsidiaries and (b) without duplication of clause (a) above, all
Indebtedness consisting of Loans to the extent otherwise included therein.
“Consolidated EBITDA”: with respect to the Company Borrower and its Restricted
Subsidiaries for any period, the Consolidated Net Income of the Company Borrower
and its Restricted Subsidiaries for such period: (1) increased (without
duplication) by the following, in each case, to the extent deducted (and not
added back) in arriving at Consolidated Net Income of such Person for such
period: (a) provision for taxes based on income or profits or capital, including
state, franchise, excise, property and similar taxes and foreign withholding
taxes of such Person paid or accrued during such period deducted (and not added
back) in computing Consolidated Net Income, including giving effect to any
penalties and interest with respect thereto, and state taxes in lieu of business
fees (including business license fees) and payroll tax credits, income tax
credits and similar tax credits; plus (b) consolidated Fixed Charges of such
Person for such period (including (x) bank fees, (y) costs of surety bonds in
connection with financing activities, in each case, to the extent included in
Fixed Charges and (z) premium payments, debt discount, fees, charges and related
expenses incurred in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets), together
with items excluded from the definition of “Consolidated Interest Expense”
pursuant to clauses (1)(r) through (1)(z) thereof, in each case, to the extent
the same was deducted (and not added back) in calculating such Consolidated Net
Income; plus (c) Consolidated Non-Cash Charges of such Person for such period to
the extent such non-cash charges were deducted (and not added back) in computing
Consolidated Net Income; plus (d) any expenses (including legal and professional
fees, costs and expenses) or charges (other than depreciation or amortization
expense) related to any Equity Offering, Permitted Investment, acquisition,
disposition, recapitalization or the Incurrence of Indebtedness permitted to be
Incurred by this -14-



--------------------------------------------------------------------------------



 
[finalamendment5withannex031.jpg]
Agreement, including a refinancing thereof, and any amendment or modification to
the terms of any such transaction (in each case, whether or not successful),
including such fees, costs, expenses or charges related to the Transactions, in
each case, deducted (and not added back) in computing Consolidated Net Income;
plus (e) the amount of cash restructuring costs, charges, expenses, accruals and
reserves and business optimization expense included in such period in computing
Consolidated Net Income, including any one-time costs incurred in connection
with acquisitions after the Closing Date, and costs related to the closure,
reconfiguration and/or consolidation of facilities, start-up costs and costs to
relocate employees, integration and transaction costs, retention charges,
severance, contract termination costs, recruiting and signing bonuses and
expenses, future lease commitments, systems establishment costs, conversion
costs and excess pension charges and consulting fees, expenses attributable to
the implementation of costs savings initiatives, costs associated with tax
projects/audits and costs consisting of professional consulting or other fees
relating to any of the foregoing; plus (f) any other non-cash losses, charges
and expenses, including any write offs or write downs, reducing Consolidated Net
Income for such period (provided that if any such non-cash charges represent an
accrual or reserve for potential cash items in any future period, (i) such
Person may determine not to add back such non-cash charge in the period for
which Consolidated EBITDA is being calculated and (ii) to the extent such Person
does decide to add back such non-cash charge, the cash payment in respect
thereof in such future period shall be subtracted from Consolidated EBITDA to
such extent, and excluding amortization of a prepaid cash item that was paid in
a prior period); plus (g) the amount of any non-controlling interest expense
consisting of income attributable to non-controlling equity interests of third
parties in any non-Wholly Owned Subsidiary of the Company Borrower deducted (and
not added back) in such period in calculating Consolidated Net Income; plus (h)
the amount of management, monitoring, consulting, transaction and advisory fees
(including termination fees) and related expenses paid or accrued in such period
to the Permitted Investors to the extent otherwise permitted under Section 6.5
to the extent deducted (and not added back) in computing Consolidated Net
Income; plus (i) the amount of cost savings, operating expense reductions,
restructuring and integration charges and expenses and synergies that are
expected to be realized as a result of actions taken or expected to be taken
within 24 months after the date of any acquisition, divestiture or disposition,
restructuring or the implementation of an initiative, as applicable (calculated
on a pro forma basis as though such cost savings, operating expense reductions,
restructuring and integration charges and expenses and synergies had been
realized on the first day of such period as if such cost savings, operating
expense reductions, restructuring and integration charges and expenses and
synergies were realized during the entirety of such period), net of the amount
of actual benefits realized during such period from such actions; provided that
(A) such actions are to be taken within 24 months after the consummation of the
acquisition, divestiture or disposition, restructuring or the implementation of
an initiative, as applicable, which is expected to result in cost savings,
operating expense reductions, restructuring and integration charges and expenses
or synergies, and (B) no cost savings, operating expense reductions,
restructuring and integration charges and expenses or synergies shall be added
pursuant to this defined term to the extent duplicative of any expenses or
charges otherwise added to Consolidated EBITDA, whether through a pro forma
adjustment or otherwise, for such period; plus (j) any costs or expenses
incurred by the Company Borrower or a Restricted Subsidiary thereof or any
direct or indirect parent thereof pursuant to any management equity plan or
stock -15-



--------------------------------------------------------------------------------



 
[finalamendment5withannex032.jpg]
option plan or any other management or employee benefit plan or agreement or any
stock subscription or shareholder agreement, to the extent that such costs or
expenses are funded with cash proceeds contributed to the capital of the Company
Borrower or net cash proceeds of an issuance of Equity Interest of the Company
Borrower (other than Disqualified Stock) solely to the extent that such net cash
proceeds are excluded from the calculation set forth in Section 6.2(a)(3), to
the extent deducted (and not added back) in computing Consolidated Net Income;
plus (k) the tax effect of any items excluded from the calculation of
Consolidated Net Income pursuant to clauses (1), (3), (4) and (8) of the
definition thereof; plus (l) earn-out obligations incurred in connection with
any Permitted Acquisition or other Investment permitted hereunder and paid or
accrued during such period; plus (m) reset costs in connection with operations
in new locations and facility start-up costs associated with the opening of new
manufacturing locations; plus (n) [Reserved]; plus (o) [Reserved]; plus (p) the
amount of loss or discount on sale of receivables, Receivables Assets and
related assets to the Receivables Subsidiary in connection with a Receivables
Facility; plus (q) any net pension or other post-employment benefit costs
representing amortization of unrecognized prior service costs, actuarial losses,
including amortization of such amounts arising in prior periods, amortization of
the unrecognized net obligation (and loss or cost) existing at the date of
initial application of Financial Accounting Standards Codification No. 715 (and
related or successor interpretations), and any other items of a similar nature;
plus (r) losses from discontinued operations; plus (s) unrealized losses due to
foreign exchange adjustments (including, without limitation, losses and expenses
in connection with the effect of currency and exchange rate fluctuations); plus
(2) decreased by (without duplication) non-cash gains increasing Consolidated
Net Income of such Person for such period, excluding any non-cash gains to the
extent they represent the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated EBITDA in any prior period; and (3) increased (by
losses) or decreased (by gains) by (without duplication) the application of FASB
Interpretation No. 45 (Guarantees) (and related or successor interpretations).
“Consolidated Interest Expense”: with respect to any Person and its Restricted
Subsidiaries for any period, the sum, without duplication, of (1) consolidated
interest expense of such Person and its Restricted Subsidiaries for such period,
to the extent such expense was deducted (and not added back) in computing
Consolidated Net Income (including (a) amortization of original issue discount
resulting from the issuance of Indebtedness at less than par, (b) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers acceptances, (c) non-cash interest payments (but excluding
any non-cash interest expense -16-



--------------------------------------------------------------------------------



 
[finalamendment5withannex033.jpg]
attributable to the movement in the mark to market valuation of Hedging
Obligations or other derivative instruments pursuant to GAAP), (d) the interest
component of Capitalized Lease Obligations, and (e) net payments and receipts
(if any) pursuant to interest rate Hedging Obligations with respect to
Indebtedness, and excluding (r) any prepayment premium or penalty, (s) costs
associated with obtaining Hedging Obligations and breakage costs in respect of
Hedging Obligations related to interest rates, (t) any expense resulting from
the discounting of any Indebtedness in connection with the application of
purchase or recapitalization accounting, (u) penalties and interest relating to
taxes, (v) any “additional interest” or “penalty interest” with respect to any
securities, (w) any accretion or accrued interest of discounted liabilities, (x)
amortization of deferred financing fees, amendment or consent fees, debt
issuance costs, commissions, fees and expenses, (y) any expensing of bridge,
commitment and other financing fees and (z) commissions, discounts, yield and
other fees and charges (including any interest expense) related to any
Receivables Facility; plus (2) consolidated capitalized interest of such Person
and its Restricted Subsidiaries for such period, whether paid or accrued; less
(3) interest income for such period; provided that, for purposes of calculating
Consolidated Interest Expense, no effect shall be given to the discount and/or
premium resulting from the bifurcation of derivatives under FASB ASC 815 and
related or successor interpretations as a result of the terms of the
Indebtedness to which such Consolidated Interest Expense relates. For purposes
of this definition, interest on a Capitalized Lease Obligation shall be deemed
to accrue at an interest rate reasonably determined by the Company Borrower to
be the rate of interest implicit in such Capitalized Lease Obligation in
accordance with GAAP. Notwithstanding the foregoing, any additional charges
arising from (i) the application of Accounting Standards Codification Topic
480-10-25-4 “Distinguishing Liabilities from Equity— Overall—Recognition” (and
related or successor interpretations) to any series of Preferred Stock other
than Disqualified Stock or (ii) the application of Accounting Standards
Codification Topic 470-20 “Debt—Debt with Conversion Options—Recognition” (and
related or successor interpretations) in each case, shall be disregarded in the
calculation of Fixed Charges. “Consolidated Net Income”: with respect to the
Company Borrower and its Restricted Subsidiaries for any period, the aggregate
of the Net Income of the Company Borrower and its Restricted Subsidiaries for
such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided, however, that, without duplication: (1) any after-tax
effect of extraordinary, non-recurring, non-operating or unusual gains, losses,
income or expenses (including all fees and expenses relating thereto) (including
costs and expenses relating to the Transactions), severance, relocation costs,
contract termination costs, system establishment charges, consolidation and
closing costs, integration and facilities opening costs, business optimization
costs, transition costs, restructuring costs, signing, retention or completion
bonuses and curtailments or modifications to pension and post-retirement
employee benefit plans and any fees, expenses, charges or change in control
payments related to any acquisition or Permitted Investment (including any
transition-related expenses (including retention or transaction-related bonuses
or payments) incurred before, on or after Amendment No. 4 Effective Date) shall
be excluded, (2) the cumulative effect of a change in accounting principles and
changes as a result of the adoption or modification of accounting policies
during such period, whether effected through a -17-



--------------------------------------------------------------------------------



 
[finalamendment5withannex034.jpg]
cumulative effect adjustment or a retroactive application in each case in
accordance with GAAP, shall be excluded, (3) any net after-tax effect of income
or loss from disposed, abandoned or discontinued operations and any net
after-tax gains or losses on disposal of disposed, abandoned, transferred,
closed or discontinued operations shall be excluded, (4) any net after-tax
effect of gains or losses (including all fees and expenses relating thereto)
attributable to business dispositions or asset dispositions or the sale or other
disposition of any Capital Stock of any Person other than in the ordinary course
of business, as determined in good faith by the Company Borrower, shall be
excluded, (5) the Net Income for such period of any Person that is not a
Subsidiary, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting (other than a Guarantor), shall be excluded;
provided that (i) the Consolidated Net Income of the Company Borrower shall be
increased by the amount of dividends or distributions or other payments that are
actually paid in cash (or to the extent converted into cash) to the referent
Person or a Restricted Subsidiary thereof in respect of such period and (ii) the
Consolidated Net Income for such period will include any ordinary course
dividends or distributions or other payments paid in cash (or converted into
cash) with respect to such equity ownership received from any such Person during
such period in excess of the amounts included in subclause (i) above, (6) solely
for the purpose of the definition of Excess Cash Flow and determining the amount
available for Restricted Payments under Section 6.2(a)(3)(A), the Net Income for
such period of any Restricted Subsidiary of the Company Borrower (other than any
Guarantor) shall be excluded to the extent that the declaration or payment of
dividends or similar distributions by such Restricted Subsidiary of its Net
Income is not at the date of determination permitted without any prior
governmental approval (which has not been obtained) or, directly or indirectly,
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule, or governmental regulation applicable to
that Restricted Subsidiary or its stockholders, other than (i) restriction with
respect to the payment of dividends or similar distributions that have been
legally waived, (ii) restrictions pursuant to the Senior Notes, the Senior Notes
Indenture or the ABL Credit Agreement and (c) restrictions specified under
Section 6.3(L), provided that Consolidated Net Income of the Company Borrower
will be increased by the amount of dividends or other distributions or other
payments actually paid in cash or Cash Equivalents (or to the extent converted
into cash or Cash Equivalents) to the Company Borrower or any Restricted
Subsidiary thereof in respect of such period, to the extent not already included
therein, (7) effects of adjustments (including the effects of such adjustments
pushed down to the Company Borrower and its Restricted Subsidiaries) in such
Person’s consolidated financial statements pursuant to GAAP and related
authoritative pronouncements resulting from the application of purchase
accounting, fair value accounting or recapitalization accounting in relation to
any consummated acquisition or Investment or the amortization or write-off of
any amounts thereof, net of taxes, shall be excluded, (8) any net after-tax
income (loss) from the early extinguishment of (i) Indebtedness, (ii) Hedging
Obligations or (iii) other derivative instruments, in each case, including
deferred financing costs written off and premiums paid, shall be excluded, (9)
any impairment charge or expense or asset write-off or write-down, including
impairment charges or asset write-offs or write-downs related to intangible
assets, long-lived assets or investments in debt and equity securities or as a
result of a change in law or regulations, in each case, pursuant to GAAP and the
amortization of intangibles arising pursuant to GAAP shall be excluded, -18-



--------------------------------------------------------------------------------



 
[finalamendment5withannex035.jpg]
(10) any (i) non-cash compensation charge or expense, including any such charge
arising from grants of stock appreciation or similar rights, stock options,
restricted stock or other rights, and any cash charges associated with the
rollover, acceleration or payout of Equity Interests by management of the
Company Borrower or any of its direct or indirect parent companies, including
any expense resulting from the application of Statement of Financial Accounting
Standards No. 123R (and related or successor interpretations), (ii) income
(loss) attributable to deferred compensation plans or trusts and (iii) expense
required to be recorded as compensation expense related to contingent
transaction consideration shall be excluded, provided that any subsequent
settlement in cash shall reduce Consolidated Net Income for the period in which
such payment occurs, (11) any fees and expenses incurred during such period, or
any amortization thereof for such period, in connection with any acquisition,
Investment, Asset Sale, issuance or repayment of Indebtedness, Equity Offering,
refinancing transaction or amendment or modification of any debt instrument (in
each case, including any such transactions consummated prior to the Closing Date
and any such transaction undertaken but not completed) and any charges or
non-recurring merger or amalgamation costs incurred during such period as a
result of any such transaction, in each case, whether or not successful, shall
be excluded, (12) accruals and reserves that are established or adjusted as a
result of an Investment permitted under this Agreement in accordance with GAAP
(including any adjustment or estimated payouts or earn-outs) or changes as a
result of the adoption or modification of accounting policies during such period
shall be excluded, (13) non-cash charges or income related to adjustments to
deferred tax asset valuation allowances shall be excluded, (14) any charges
resulting from the application of Accounting Standards Codification Topic 805
“Business Combinations,” Accounting Standards Codification Topic 350
“Intangibles— Goodwill and Other,” Accounting Standards Codification Topic
360-10-35-15 “Impairment or Disposal of Long-Lived Assets,” Accounting Standards
Codification Topic 480-10-25-4 “Distinguishing Liabilities from
Equity—Overall—Recognition” or Accounting Standards Codification Topic 820 “Fair
Value Measurements and Disclosures” (and in each case, including any related or
successor interpretations) shall be excluded, (15) non-cash interest expense
resulting from the application of Accounting Standards Codification Topic 470-20
“Debt—Debt with Conversion Options—Recognition” (and related or successor
interpretations) shall be excluded, (16) any net pension costs or other
post-employment benefit costs representing amortization of unrecognized prior
service costs, actuarial losses, including amortization of such amounts arising
in prior periods, amortization of the unrecognized net obligation (and loss or
cost) existing at the date of initial application of Financial Accounting
Standards Codification Topic 712 “Compensation— Nonretirement Postemployment
Benefits” (and related or successor interpretations) and Financial Accounting
Standards Codification Topic 715 “Compensation—Retirement Benefits,” and any
other non-cash items of a similar nature (and related or successor
interpretations), shall be excluded, (17) all amortization and write-offs of
deferred financing fees, debt issuance costs, commissions, fees and expenses,
costs of surety bonds, charges owed with respect to letters of credit, bankers’
acceptances or similar facilities, and expensing of any bridge, commitment or
other financing fees (including in connection with a transaction undertaken but
not completed) shall be excluded, -19-



--------------------------------------------------------------------------------



 
[finalamendment5withannex036.jpg]
(18) all discounts, commissions, fees and other charges (including interest
expense) associated with any Receivables Facility shall be excluded, (19) the
following items shall be excluded: (a) all non-cash gains, losses, expenses or
charges attributable to the movement in the mark-to-market valuation of
Indebtedness, Hedging Obligations or other derivative instruments will be
excluded; and (b) any net unrealized gain or loss (after any offset) resulting
in such period from currency translation gains or losses related to currency
re-measurements of Indebtedness (including any net loss or gain resulting from
hedge agreements for currency exchange risk); provided that the Company Borrower
may, in its sole discretion, elect to not make any adjustment for any item
pursuant to clauses (1) through (19) above if any such item individually is less
than $1,000,000 in any fiscal quarter. In addition, to the extent not already
accounted for in the Consolidated Net Income of such Person and its Restricted
Subsidiaries, notwithstanding anything to the contrary in the foregoing,
Consolidated Net Income shall include (i) the amount of proceeds received during
such period from business interruption insurance in respect of insured claims
for such period, (ii) the amount of proceeds as to which the Company Borrower
has determined that there is a reasonable basis it will be reimbursed by the
insurer in respect of such period from business interruption insurance (with a
deduction for any amount so added back to the extent denied by the applicable
carrier (without any right of appeal thereof) in writing within 180 days or not
so reimbursed within 365 days) and (iii) reimbursements of any expenses,
charges, losses or lost profits that are covered by indemnification or other
reimbursement provisions in connection with any Permitted Investment or any
sale, conveyance, transfer or other disposition of assets permitted hereunder.
Notwithstanding the foregoing, (x) for the purpose of Section 6.2 only (other
than clauses (a)(3)(E) and (a)(3)(F) therein), there shall be excluded from
Consolidated Net Income any income arising from any sale or other disposition of
Restricted Investments made by the Company Borrower and its Restricted
Subsidiaries, any repurchases and redemptions of Restricted Investments from the
Company Borrower and its Restricted Subsidiaries, any repayments of loans and
advances which constitute Restricted Investments by the Company Borrower or any
of its Restricted Subsidiaries, any sale or other disposition of the stock of an
Unrestricted Subsidiary or any distribution or dividend from an Unrestricted
Subsidiary, in each case only to the extent such amounts increase the amount of
Restricted Payments permitted under such covenant pursuant to clauses (a)(3)(E)
and (a)(3)(F) therein and (y) for the purpose of the definition of Excess Cash
Flow only, there shall be excluded the income (or deficit) of any Person accrued
prior to the date it becomes a Restricted Subsidiary of the Company Borrower or
is merged into or consolidated with the Company Borrower or any Restricted
Subsidiary thereof. “Consolidated Non-Cash Charges”: with respect to the Company
Borrower and its Restricted Subsidiaries for any period, the aggregate
depreciation, amortization (including amortization of intangibles, deferred
financing fees, debt issuance costs, commissions, fees and expenses, expensing
of any bridge, commitment or other financing fees, the non-cash portion of
interest expense resulting from the reduction in the carrying value under
purchase or recapitalization accounting of the Company Borrower’s outstanding
Indebtedness and commissions, discounts, yield and other fees and charges but
excluding amortization of prepaid cash expenses that were paid in a prior
period), non-cash impairment, non-cash compensation, non-cash rent and any other
non-cash losses, charges and expenses, including any write-offs or write-downs,
of such Person and its Restricted Subsidiaries reducing Consolidated Net Income
of such -20-



--------------------------------------------------------------------------------



 
[finalamendment5withannex037.jpg]
Person for such period on a consolidated basis and otherwise determined in
accordance with GAAP; provided that if any non-cash charges referred to in this
definition represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA in such future period to such extent
paid. “Consolidated Total Debt”: as of any date of determination, the aggregate
principal amount of Indebtedness described in clauses (1)(a), (1)(b) and (1)(d)
of the definition of “Indebtedness” of the Company Borrower and its Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis, to
the extent required to be recorded on a balance sheet in accordance with GAAP,
including, without duplication, the outstanding principal amount of the Loans;
provided, that (x) the amount of any revolving credit facility shall be computed
based upon the period-ending value of such Indebtedness during the applicable
period and (y) for the avoidance of doubt, undrawn letters of credit shall not
be included. “Consolidated Working Capital”: at any date, the excess of
Consolidated Current Assets on such date over Consolidated Current Liabilities
on such date. “Consolidated Working Capital Adjustment”: for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than (in which case the Consolidated Working Capital Adjustment will be a
negative number)) Consolidated Working Capital as of the end of such period.
“Contingent Obligations”: with respect to any Person, any obligation of such
Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including, any
obligation of such Person, whether or not contingent: (1) to purchase any such
primary obligation or any property constituting direct or indirect security
therefore, (2) to advance or supply funds: (a) for the purchase or payment of
any such primary obligation; or (b) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor; or (3) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation against loss in respect thereof. “Contractual Obligation”: as to any
Person, any provision of any security issued by such Person or of any agreement,
instrument or other undertaking to which such Person is a party or by which it
or any of its property is bound. “Contribution Indebtedness”: Indebtedness of
the Borrower or any Guarantor in an aggregate principal amount not greater than
the aggregate amount of cash contributions (other than Excluded Contributions or
any such cash contributions that have been used to make a Restricted Payment)
made to the capital of the Borrower after the Closing Date, provided that: -21-



--------------------------------------------------------------------------------



 
[finalamendment5withannex038.jpg]
(1) such Contribution Indebtedness is so designated as Contribution Indebtedness
pursuant to an Officer’s Certificate on the Incurrence date thereof; and (2)
such Contribution Indebtedness (a) is Incurred within 210 days after the making
of such cash contributions and (b) is so designated as Contribution Indebtedness
pursuant to an Officer’s Certificate on the Incurrence date thereof. “Control”:
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. “Control Investment Affiliate”:
as to any Person, any other Person that (a) directly or indirectly, is in
Control of, is Controlled by, or is under common Control with, such Person and
(b) is organized by such Person primarily for the purpose of making equity or
debt investments in one or more companies. “Debt Fund Affiliate”: an Affiliate
of the Sponsor (other than Holdings or a Subsidiary of Holdings) that is a bona
fide debt fund or an investment vehicle that is engaged in the making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary course of business and which is not
managed on a day to day basis by Persons responsible for the management of the
Company Borrower on a day to day basis. “Debtor Relief Laws”: the Bankruptcy
Code of the United States, and all other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally. “Declined Proceeds”: as defined in
Section 2.6(e). “Default”: any of the events specified in Section 8.1, whether
or not any requirement for the giving of notice, the lapse of time, or both, has
been satisfied. “Defaulting Lender”: any Lender that (a) has refused (whether
verbally or in writing) to fund (and has not retracted such refusal), or has
failed to fund, any portion of the Loans required to be funded by it hereunder
(collectively, its “Funding Obligations”) within one (1) Business Day of the
date required to be funded by such Lender hereunder unless such Lender notifies
the Administrative Agent and the Company Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing), (b) has
notified the Administrative Agent or a Loan Party in writing that it does not
intend to (or will not be able to) satisfy such Funding Obligations or has made
a public statement to that effect with respect to its Funding Obligations or
under any other agreement in which it commits to extend credit (unless such
writing or public statement relates to such Lender’s obligation to fund a Loan
hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one (1) Business Day of the date when due, (d) has
failed, within three (3) Business Days after written request by the
Administrative Agent, to confirm in a manner reasonably satisfactory to the
Administrative Agent that it will comply with its Funding Obligations; provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(d) upon the Administrative Agent’s receipt of such confirmation, or (e) has, or
has a direct or indirect parent company that has, (i) admitted in writing that
it is -22-



--------------------------------------------------------------------------------



 
[finalamendment5withannex039.jpg]
insolvent or pay its debts as they become due, (ii) become the subject of a
proceeding under any Debtor Relief Law, (iii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a substantial part
of its assets or a custodian appointed for it, (iv) is or becomes subject to (A)
a forced liquidation or (B) a Bail-In Action, (v) makes a general assignment for
the benefit of creditors or is otherwise adjudicated as, or determined by any
governmental authority having regulatory authority over such person or its
assets to be insolvent or bankrupt or (vi) taken any action in furtherance of,
or indicated its consent to, approval of or acquiescence in any such proceeding
or appointment or action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority. “Designated Earlier Maturing Debt” means any (i)
Incremental Facility, (ii) any Permitted Credit Agreement Refinancing Debt
and/or (iii) other Indebtedness designated by the Borrower to the Administrative
Agent that has a maturity date earlier than the Maturity Date and/or a shorter
Weighted Average Life to Maturity than the remaining Term B-4 Loans; provided
that at the time of any incurrence of such Indebtedness, the aggregate principal
amount of all such Indebtedness shall not exceed $50,000,000. “Designated
Non-Cash Consideration”: the Fair Market Value of non-cash consideration
received by the Company Borrower or one of its Restricted Subsidiaries in
connection with an Asset Sale that is designated as Designated Non-Cash
Consideration pursuant to an Officer’s Certificate, setting forth the basis of
such valuation, less the amount of Cash Equivalents received in connection with
a subsequent sale of or collection on such Designated Non-Cash Consideration.
“Designated Preferred Stock”: Preferred Stock of the Company Borrower or any
direct or indirect parent of the Company Borrower, as applicable (other than
Disqualified Stock), that is issued for cash (other than to the Company Borrower
or any of the Subsidiaries or an employee stock ownership plan or trust
established by the Company Borrower or any of the Subsidiaries) and is so
designated as Designated Preferred Stock, pursuant to an Officer’s Certificate,
on the issuance date thereof, the cash proceeds of which are excluded from the
calculation set forth in Section 6.2(a)(3). “Disposition”: with respect to any
property (including Capital Stock of the Borrower or any Restricted Subsidiary
thereof), any sale, lease, Sale Leaseback Transaction, assignment, conveyance,
transfer or other disposition thereof (including by merger or consolidation or
amalgamation and excluding the granting of a Lien permitted hereunder) and any
issuance of Capital Stock of any Restricted Subsidiary of the Company Borrower.
The terms “Dispose” and “Disposed of” shall have correlative meanings.
“Disposition Percentage”: as defined in Section 2.6(c). “Disqualified Lenders”
shall mean, at any time, those Persons previously identified in writing by the
Company Borrower to the Administrative Agent as such list may be updated from
time to time solely with respect to any competitor of the Company Borrower and
its Subsidiaries following the Closing Date. The list of Disqualified Lenders
shall be made available to all Lenders at all times. “Disqualified Stock”: any
Capital Stock of such Person that, by its terms (or by the terms of any security
into which it is convertible or for which it is redeemable or exchangeable, in
each case at the option of the holder thereof), or upon the happening of any
event: (1) matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise (other than as a result of a change of control or asset
sale; provided that the relevant asset sale or change of control provisions,
taken as a whole, are no more favorable in any material respect to holders of
such Capital Stock than the asset sale and change of control provisions
applicable to this Facility and any -23-



--------------------------------------------------------------------------------



 
[finalamendment5withannex040.jpg]
prepayment requirement triggered thereby may not become operative until
compliance with the asset sale and change of control provisions applicable to
this Facility), (2) is convertible or exchangeable for Indebtedness or
Disqualified Stock, or (3) is redeemable at the option of the holder thereof
(other than as a result of a change of control or asset sale), in whole or in
part, in each case prior to 91 days after the maturity date of the Facility;
provided, however, that only the portion of Capital Stock that so matures or is
mandatorily redeemable, is so convertible or exchangeable or is so redeemable at
the option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock; provided, further, however, that if such Capital Stock is
issued to any plan for the benefit of employees of the Company Borrower or its
Subsidiaries or by any such plan to such employees, such Capital Stock shall not
constitute Disqualified Stock solely because it may be required to be
repurchased by the Company Borrower or its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations; provided, further, however, that
any Capital Stock held by any future, current or former employee, director,
manager or consultant (or their respective trusts, estates, investment funds,
investment vehicles or immediate family members), of the Company Borrower, any
of its Subsidiaries, any of its direct or indirect parent companies or any other
entity in which the Company Borrower or a Restricted Subsidiary thereof has an
Investment and is designated in good faith as an “affiliate” by the board of
directors of the Company Borrower (or the compensation committee thereof), in
each case pursuant to any stockholders’ agreement, management equity plan, stock
option plan or any other management or employee benefit plan or agreement shall
not constitute Disqualified Stock solely because it may be required to be
repurchased by Holdings, the Company Borrower or its subsidiaries; provided,
further, however, that any class of Capital Stock of such Person that by its
terms authorizes such Person to satisfy its obligations thereunder by delivery
of Capital Stock that is not Disqualified Stock shall not be deemed to be
Disqualified Stock. “Dollar” and “$”: lawful money of the United States.
“Domestic Subsidiary”: any Subsidiary of the Company Borrower organized under
the laws of the United States, any state within the United States or the
District of Columbia. “Dutch Auction”: one or more purchases (each, a
“Purchase”) by a Permitted Auction Purchaser or an Affiliated Lender (either, a
“Purchaser”) of Loans; provided that, each such Purchase is made on the
following basis: (a) (i) the Purchaser will notify the Administrative Agent in
writing (a “Purchase Notice”) (and the Administrative Agent will deliver such
Purchase Notice to each relevant Lender) that such Purchaser wishes to make an
offer to purchase from each Lender and/or each Lender with respect to any Class
of Loans on an individual tranche basis Loans, in an aggregate principal amount
as is specified by such Purchaser (the “Loan Purchase Amount”) with respect to
each applicable tranche, subject to a range or minimum discount to par expressed
as a price at which range or price such Purchaser would consummate the Purchase
(the “Offer Price”) of such Loans to be purchased (it being understood that
different Offer Prices and/or Loan Purchase Amounts, as applicable, may be
offered with respect to different tranches of Loans and, in such an event, each
such offer will be treated as a separate offer pursuant to the terms of this
definition); provided that the Purchase Notice shall specify that each Return
Bid (as defined below) must be submitted by a date and time to be specified in
the Purchase Notice, which date shall be no earlier than the second Business Day
following the date of the Purchase Notice and no later than the fifth Business
Day following the date of the Purchase Notice and (ii) the Loan Purchase Amount
specified in each Purchase Notice delivered by such Purchaser to the
Administrative Agent shall not be less than $10,000,000 in the aggregate; -24-



--------------------------------------------------------------------------------



 
[finalamendment5withannex041.jpg]
(b) such Purchaser will allow each Lender holding the Class of Loans subject to
the Purchase Notice to submit a notice of participation (each, a “Return Bid”)
which shall specify (i) one or more discounts to par of such Lender’s tranche or
tranches of Loans subject to the Purchase Notice expressed as a price (each, an
“Acceptable Price”) (but in no event will any such Acceptable Price be greater
than the highest Offer Price for the Purchase subject to such Purchase Notice)
and (ii) the principal amount of such Lender’s tranches of Loans at which such
Lender is willing to permit a purchase of all or a portion of its Loans to occur
at each such Acceptable Price (the “Reply Amount”); (c) based on the Acceptable
Prices and Reply Amounts of the Loans as are specified by the Lenders, the
Administrative Agent in consultation with such Purchaser, will determine the
applicable discount (the “Applicable Discount”) which will be the lower of (i)
the lowest Acceptable Price at which such Purchaser can complete the Purchase
for the entire Loan Purchase Amount and (ii) in the event that the aggregate
Reply Amounts relating to such Purchase Notice are insufficient to allow such
Purchaser to complete a purchase of the entire Loan Purchase Amount or the
highest Acceptable Price that is less than or equal to the Offer Price; (d) such
Purchaser shall purchase Loans from each Lender with one or more Acceptable
Prices that are equal to or less than the Applicable Discount at the Applicable
Discount (such Loans being referred to as “Qualifying Loans” and such Lenders
being referred to as “Qualifying Lenders”), subject to clauses (e), (f), (g) and
(h) below; (e) such Purchaser shall purchase the Qualifying Loans offered by the
Qualifying Lenders at the Applicable Discount; provided that if the aggregate
principal amount required to purchase the Qualifying Loans would exceed the Loan
Purchase Amount, such Purchaser shall purchase Qualifying Loans ratably based on
the aggregate principal amounts of all such Qualifying Loans tendered by each
such Qualifying Lender; (f) the Purchase shall be consummated pursuant to and in
accordance with Section 10.6(b) and, to the extent not otherwise provided
herein, shall otherwise be consummated pursuant to procedures (including as to
timing, rounding and minimum amounts, Interest Periods, and other notices by
such Purchaser) reasonably acceptable to the Administrative Agent (provided
that, subject to the proviso of clause (g) of this definition, such Purchase
shall be required to be consummated no later than five Business Days after the
time that Return Bids are required to be submitted by Lenders pursuant to the
applicable Purchase Notice); (g) upon submission by a Lender of a Return Bid,
subject to the foregoing clause (f), such Lender will be irrevocably obligated
to sell the entirety or its pro rata portion (as applicable pursuant to clause
(e) above) of the Reply Amount at the Applicable Discount plus accrued and
unpaid interest through the date of purchase to such Purchaser pursuant to
Section 10.6(b) and as otherwise provided herein; provided that as long as no
Return Bids have been submitted each Purchaser may rescind its Purchase Notice
by notice to the Administrative Agent; and (h) purchases by a Permitted Auction
Purchaser of Qualifying Loans shall result in the immediate Cancellation of such
Qualifying Loans. “EEA Financial Institution” shall mean (a) any credit
institution or investment firm established in any EEA Member Country which is
subject to the supervision of an EEA Resolution Authority, (b) any entity
established in an EEA Member Country which is a parent of an institution
described in clause (a) of this definition, or (c) any financial institution
established in an EEA Member -25-



--------------------------------------------------------------------------------



 
[finalamendment5withannex042.jpg]
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway. “EEA Resolution Authority” shall mean any
public administrative authority or any person entrusted with public
administrative authority of any EEA Member Country (including any delegee)
having responsibility for the resolution of any EEA Financial Institution. “ECF
Percentage”: 50%; provided that the ECF Percentage shall be reduced to (i) 25%
if the Total Net First Lien Leverage Ratio as of the last day of such fiscal
year is less than or equal to 3.50 to 1.00 and greater than 3.00 to 1.00 and
(ii) 0% if the Total Net First Lien Leverage Ratio as of the last day of such
fiscal year is less than or equal to 3.00 to 1.00. “Eligible Assignee”: (a) any
Lender, any Affiliate of a Lender and any Approved Fund (any two or more
Approved Funds with respect to a particular Lender being treated as a single
Eligible Assignee for all purposes hereof), and (b) any commercial bank,
insurance company, financial institution, investment or mutual fund or other
entity that is an “accredited investor” (as defined in Regulation D under the
Securities Act) and which extends credit or buys commercial loans in the
ordinary course; provided that “Eligible Assignee” (x) shall include (i) Debt
Fund Affiliates and Affiliated Lenders, subject to the provisions of Section
10.6(b)(iv) and (ii) Permitted Auction Purchasers, subject to the provisions of
Section 10.6(b)(iii), and solely to the extent that such Permitted Auction
Purchasers purchase or acquire Loans pursuant to a Dutch Auction and effect a
Cancellation immediately upon such contribution, purchase or acquisition
pursuant to documentation reasonably satisfactory to the Administrative Agent
and (y) shall not include (1) any Disqualified Lender, (2) any natural person or
(3) the Company Borrower, Holdings or any Affiliate (other than as set forth in
this definition) of the Company Borrower or Holdings. “Engagement Letter”: the
engagement letter, dated as of September 8, 2014, among the Administrative
Agent, the Joint Lead Arrangers and the Company Borrower. “Environmental Laws”:
any and all foreign, Federal, state, local or municipal laws, rules, orders,
regulations, statutes, ordinances, codes, decrees, requirements of any
Governmental Authority or other Requirements of Law (including common law)
regulating, relating to or imposing liability or standards of conduct concerning
Materials of Environmental Concern, human health and safety with respect to
exposure to Materials of Environmental Concern, and protection or restoration of
the environment as now or may at any time hereafter be in effect. “Equity
Interests”: Capital Stock and all warrants, options or other rights to acquire
Capital Stock (but excluding any debt security that is convertible into, or
exchangeable for, Capital Stock). “Equity Offering”: any public or private sale
after the Closing Date of common stock or Preferred Stock of the Company
Borrower or any direct or indirect parent of the Company Borrower, as applicable
(other than Disqualified Stock), other than: (1) public offerings with respect
to such Person’s common stock registered on Form S-8; (2) an issuance to any
Restricted Subsidiary of the Company Borrower; and (3) any such public or
private sale that constitutes an Excluded Contribution. -26-



--------------------------------------------------------------------------------



 
[finalamendment5withannex043.jpg]
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the rules and regulations promulgated thereunder. “EU Bail-In
Legislation Schedule” shall mean the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time. “Eurodollar Loans”: Loans the rate of interest applicable to which is
based upon the Eurodollar Rate. “Eurodollar Rate”: shall mean, with respect to
any credit extension (a) the rate per annum equal to the London Interbank
Offered Rate (“LIBOR”) quote on the applicable screen page the Administrative
Agent designates to determine LIBOR (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) (the “LIBOR Screen Rate”) at approximately 11:00 A.M., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; provided,
however that the Eurodollar Rate shall not be less zero; and (b) for any rate
calculation with respect to a ABR Loan on any date, the rate per annum equal to
LIBOR, at or about 11:00 A.M., London time determined two Business Days prior to
such date for Dollar deposits with a term of one month commencing that day;
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent. “Eurodollar Tranche”: the collective reference to Eurodollar Loans under
a particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day). “Event of Default”: any
of the events specified in Section 8.1; provided that any requirement for the
giving of notice, the lapse of time, or both, has been satisfied. “Excess Cash
Flow”: for any Excess Cash Flow Period: (a) the sum, without duplication, of (i)
Consolidated Net Income for such Excess Cash Flow Period, (ii) the amount of all
non-cash charges (including depreciation and amortization and reserves for
future expenses) deducted in arriving at such Consolidated Net Income, (iii) the
Consolidated Working Capital Adjustment for such Excess Cash Flow Period, (iv)
the aggregate net amount of non-cash loss on the Disposition of property by the
Company Borrower and the Restricted Subsidiaries during such Excess Cash Flow
Period (other -27-



--------------------------------------------------------------------------------



 
[finalamendment5withannex044.jpg]
than sales in the ordinary course of business), to the extent deducted in
arriving at such Consolidated Net Income, (v) the amount of tax expense in
excess of the amount of taxes paid in cash during such Excess Cash Flow Period
to the extent such tax expense was deducted in determining Consolidated Net
Income for such period, and (vi) cash receipts in respect of Swap Agreements
during such Excess Cash Flow Period to the extent not otherwise included in
Consolidated Net Income, minus (b) the sum, without duplication, of (i) the
amount of all non-cash credits included in arriving at such Consolidated Net
Income, (ii) the aggregate amount actually paid by the Company Borrower and its
Restricted Subsidiaries in cash during such Excess Cash Flow Period on account
of capital expenditures (excluding the principal amount of Indebtedness incurred
in connection with such expenditures other than capital expenditures made in
such Excess Cash Flow Period where a certificate in the form contemplated by the
following clause (iii) was previously delivered), (iii) without duplication of
amounts deducted in prior periods, capital expenditures, Permitted Acquisitions
and other Permitted Investments that any Company Group Member shall, during such
Excess Cash Flow Period, become obligated to make (whether pursuant to binding
contracts, commitments, letters of intent, purchase orders or otherwise) but
that are not made during such Excess Cash Flow Period; provided, however, that
if any such capital expenditure, Permitted Acquisition or other Permitted
Investment, as applicable, is not actually made in cash during the subsequent
Excess Cash Flow Period, such amount shall be added back to Excess Cash Flow for
the subsequent Excess Cash Flow Period, (iv) to the extent not deducted in
determining Consolidated Net Income, Permitted Tax Distributions and taxes of
any Company Group Member that were paid in cash during such Excess Cash Flow
Period, (v) all mandatory prepayments of the Loans pursuant to Section 2.6 made
during such Excess Cash Flow Period as a result of any Asset Sale or Recovery
Event, but only to the extent that such Asset Sale or Recovery Event resulted in
a corresponding increase in Consolidated Net Income, (vi) the aggregate amount
actually paid by the Company Borrower and its Restricted Subsidiaries in cash
during such Excess Cash Flow Period on account of Permitted Acquisitions or
other Permitted Investments (including any earn-out payments, but excluding (x)
the principal amount of Indebtedness incurred in connection with such
expenditures other than Indebtedness under any revolving credit facility and (y)
the proceeds of equity contributions to, or equity issuances by, Holdings, which
are contributed to the Company Borrower to finance such expenditures), (vii) to
the extent not funded with the proceeds of Indebtedness (other than Indebtedness
in respect of any revolving credit facility), the aggregate amount of all
regularly scheduled principal amortization payments of Funded Debt made on their
due date during such Excess Cash Flow Period (including payments in respect of
Capitalized Lease Obligations to the extent not deducted in the calculation of
Consolidated Net Income), -28-



--------------------------------------------------------------------------------



 
[finalamendment5withannex045.jpg]
(viii) to the extent not funded with the proceeds of Indebtedness (other than
Indebtedness in respect of any revolving credit facility), the aggregate amount
of all optional prepayments, repurchases and redemptions of Indebtedness (other
than (x) the Loans and (y) in respect of any revolving credit facility to the
extent there is not an equivalent permanent reduction in commitments thereunder)
made during the Specified Period for such Excess Cash Flow Period, (ix) the
aggregate net amount of non-cash gains on the Disposition of property by the
Company Borrower and the Restricted Subsidiaries during such Excess Cash Flow
Period (other than sales of inventory in the ordinary course of business), to
the extent included in arriving at such Consolidated Net Income, (x) to the
extent not funded with proceeds of Indebtedness (other than any revolving credit
facility), the aggregate amount of all Investments made in cash pursuant to
Section 6.2(a) during such Excess Cash Flow Period, (xi) any cash payments that
are made during such Excess Cash Flow Period and have the effect of reducing an
accrued liability that was not accrued during such period, (xii) the amount of
taxes paid in cash during such Excess Cash Flow Period to the extent they exceed
the amount of tax expense deducted in determining Consolidated Net Income for
such period, (xiii) (a) to the extent not funded with the proceeds of
Indebtedness (other than any revolving credit facility) or deducted in
determining Consolidated Net Income, Restricted Payments made under Section
6.2(b)(iv), (b)(v), (b)(vi), (b)(viii), (b)(xii), (b)(xiii), (b)(xxiii),
(b)(xxiv) and (b)(xxv) and (b) the proceeds from any Specified Dispositions to
the extent Consolidated Net Income is increased thereby, (xiv) the aggregate
amount of any premium, make-whole or penalty payments actually paid in cash by
the Company Borrower and any Restricted Subsidiary during such period that are
required to be made in connection with any prepayment or satisfaction and
discharge of Indebtedness, (xv) cash expenditures in respect of Swap Agreements
during such fiscal year to the extent not deducted in arriving at such
Consolidated Net Income, (xvi) the amount of cash payments made in respect of
pensions and other post- employment benefits in such period to the extent not
deducted in arriving at such Consolidated Net Income, (xvii) the amount of cash
and Cash Equivalents subject to cash collateral or other deposit arrangements
made with respect to Swap Agreements; provided, that if such cash and Cash
Equivalents cease to be subject to those arrangements, such amount shall be
added back to Excess Cash Flow for the subsequent Excess Cash Flow Period when
such arrangements cease, (xviii) [Reserved], (xix) amounts added to Consolidated
Net Income pursuant to clauses (1), (3), (4) and (11) of the definition of
“Consolidated Net Income,” and (xx) amounts constituting “matching
contributions” in respect of 401(k) plans (or any similar plans) maintained by
any Company Group Member that the Company Borrower shall, during such Excess
Cash Flow Period, determine in good faith to contribute or pay to employees of
any -29-



--------------------------------------------------------------------------------



 
[finalamendment5withannex046.jpg]
Company Group Member within the 120 day period following the end of such Excess
Cash Flow Period; provided, that if such payments or contributions are not
actually paid or contributed in cash within 120 days after the end of such
Excess Cash Flow Period, such amount shall be added back to Excess Cash Flow for
the subsequent Excess Cash Flow Period; provided, further, that Excess Cash Flow
shall not be less than zero; “Excess Cash Flow Application Date”: as defined in
Section 2.6(b). “Excess Cash Flow Period”: each fiscal year of the Company
Borrower beginning with the fiscal year ending December 31, 2018. “Exchange
Act”: the Securities Exchange Act of 1934, as amended from time to time, and any
successor statute. “Excluded Assets”: shall mean (i) Non-Material Property and
all leasehold interests in real property where a Loan Party is a tenant, (ii)
any vehicles and other assets subject to certificates of title (other than to
the extent perfection of the security interest in such assets is accomplished by
the filing of UCC financing statement), (iii) letter of credit rights (other
than to the extent perfection of the security interest therein is accomplished
by the filing of UCC financing statement) and commercial tort claims in an
amount less than $10,000,000, (iv) any assets the granting of a security
interest in which (A) is prohibited by law (including restrictions in respect of
margin stock and financial assistance, fraudulent conveyance, preference, thin
capitalization or other similar laws or regulations) or which would require
governmental (including regulatory) consent, approval, license or authorization
to be pledged, (B) requires third-party consents pursuant to a contractual
obligation binding on such asset to the extent such contractual obligation is in
existence on the Closing Date or is in existence at the time of acquisition of
such asset, in each case provided that any such prohibition in such contractual
obligation is not included by a Borrower or any of its Restricted Subsidiaries
for the purpose of taking advantage of the foregoing exclusion (after giving
effect to the applicable anti-assignment provisions of the UCC or other
applicable law, the granting or assignment of which is expressly deemed
effective under the UCC or other applicable law notwithstanding any applicable
prohibition) or (C) results in material adverse Tax, accounting or regulatory
consequences (as reasonably determined by the Company Borrower in consultation
with the Administrative Agent), (v) Margin Stock, (vi) Capital Stock in any
person other than wholly-owned restricted subsidiaries to the extent not
permitted (or permitted without consent) by the terms of such person’s
organizational or joint venture documents except to the extent such prohibition
is rendered ineffective after giving effect to applicable provisions of the
Uniform Commercial Code, (vii) any assets where the cost (including costs
attributable to Taxes) or difficulty of obtaining a security interest in, or
perfection of a security interest in, such assets outweighs the practical
benefit to the Lenders afforded thereby (as reasonably determined by both the
Company Borrower and the Administrative Agent (it being acknowledged that the
maximum guaranteed or secured amount may be limited to minimize stamp duty,
notarization, registration or other applicable fees, taxes and duties)), (viii)
any governmental licenses or state or local franchises, charters and
authorizations, to the extent a security interest in any such license,
franchise, charter or authorization is prohibited or restricted thereby, (ix)
any lease, license, agreement or other arrangement to the extent that a grant of
a security interest therein would (a) violate or invalidate such lease, license,
agreement or other arrangement or create a right of termination in favor of any
other party thereto (other than a Borrower or a Guarantor) or (b) require the
consent of any person (other than a Loan Party), after giving effect to the
applicable anti-assignment provisions of the UCC or other applicable law, the
assignment of which is expressly deemed effective under the UCC or other
applicable law notwithstanding such prohibition, (x) (A) any intent-to-use
trademark application prior to the filing of a “Statement of Use” or “Amendment
to Allege Use” with respect thereto, and (B) any other Intellectual Property, to
the extent, if any, that, and solely during the period, if any, in which, the
grant of a security interest therein would impair the validity -30-



--------------------------------------------------------------------------------



 
[finalamendment5withannex047.jpg]
or enforceability of such Intellectual Property under applicable federal law,
(xi) any property subject to a capital lease, purchase money security interest
or, in the case of property of a Loan Party acquired after the Closing Date,
pre-existing secured indebtedness of such Loan Party not incurred in
anticipation of the acquisition by the applicable Loan Party, to the extent that
the granting of a security interest in such property would be prohibited under
the terms of such capital lease, purchase money financing or secured
indebtedness, (xii) any Voting Stock of Unrestricted Subsidiaries and captive
insurance companies, (xiii) Voting Stock of a CFC Holdco or Foreign Subsidiary
that is a CFC other than 65% of the total outstanding Voting Stock of a CFC
Holdco or CFC that, in each case, is directly owned by a Borrower or a
Guarantor, (xiv) [reserved], (xiv) any cash collateral pledged to secure the
obligations of the Company Borrower under the Existing Guarantee and (xv) the
Specified Assets; provided that “Excluded Assets” shall not include (a) any
proceeds, products, substitutions or replacements of such property unless
specifically excluded or (b) any asset or property that any Loan Party has
granted a Lien on or security interest in to secure the obligations under the
ABL Credit Agreement. In addition, for the avoidance of doubt, no actions in any
jurisdiction outside the United States shall be required in order to create any
security interests in assets located or titled outside of the United States, or
to perfect any security interests in such assets, including any intellectual
property registered or applied-for in any jurisdiction outside the United States
(it being understood that there shall be no security agreements or pledge
agreements governed under the laws of any jurisdiction outside the United
States) and in no event shall perfection by control or similar arrangements be
required with respect to any assets requiring perfection through control
agreements or perfection by “control” (other than in respect of (a) certificated
equity interests in the Borrower and the wholly-owned Restricted Subsidiaries of
Holdings otherwise required to be pledged and (b) each promissory note (if any)
required to be pledged to the Administrative Agent pursuant to the Security
Agreement endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof); provided that, to the extent
any deposit and securities accounts are under the control of the ABL Agent at
any time pursuant to the terms of the ABL-Term Intercreditor Agreement, the ABL
Agent shall act as agent and gratuitous bailee for the Administrative Agent for
the purpose of perfecting the Administrative Agent’s Liens in such deposit and
security accounts. “Excluded Contributions”: the net cash proceeds and Cash
Equivalents received by or contributed to the Borrower or the Guarantors after
the Closing Date from: (1) contributions to its common or preferred equity
capital, and (2) the sale (other than to the Company Borrower or a Restricted
Subsidiary thereof or management equity plan or stock option plan or any other
management or employee benefit plan or agreement) of Capital Stock (other than
Refunding Capital Stock, Disqualified Stock and Designated Preferred Stock) of
the Company Borrower or any direct or indirect parent, in each case designated
as Excluded Contributions pursuant to an Officer’s Certificate executed by an
Officer of the Company Borrower on the date such capital contributions are made
or the date such Capital Stock is sold, as the case may be, the proceeds of
which are excluded from the calculation set forth in Section 6.2(a)(3).
“Excluded Domestic Subsidiary”: any Subsidiary of the Company Borrower that is
(i) a CFC Holdco or (ii) a direct or indirect Domestic Subsidiary of a Foreign
Subsidiary that is a CFC. “Excluded ECP Guarantor”: in respect of any Swap
Obligation, any Loan Party that is not a Qualified ECP Guarantor at the time
such Swap Obligation is incurred. “Excluded Subsidiary”: (a) any Subsidiary of
Holdings or the Borrower (i) that is not a Wholly Owned Subsidiary (provided
that such Subsidiary shall cease to be an Excluded Subsidiary at the -31-



--------------------------------------------------------------------------------



 
[finalamendment5withannex048.jpg]
time such Subsidiary becomes a Wholly Owned Subsidiary), (ii) which is an
Immaterial Subsidiary (provided that such Subsidiary shall cease to be an
Excluded Subsidiary at the time such Subsidiary is no longer an Immaterial
Subsidiary), (iii) for which the granting of a pledge or security interest would
be prohibited or restricted by applicable law (including financial assistance,
fraudulent conveyance, preference, thin capitalization or other similar laws or
regulations), whether on the Closing Date or thereafter or by contract existing
on the Closing Date, or, if such Subsidiary is acquired after the Closing Date,
by contract existing when such Subsidiary is acquired (so long as such
prohibition is not created in contemplation of such acquisition), including any
requirement to obtain the consent of any Governmental Authority or third party,
(iv) for which the provision of a Guarantee would result in material adverse Tax
consequences (as reasonably determined in good faith by the Company Borrower in
consultation with the Administrative Agent), (v) that is a direct or indirect
Domestic Subsidiary of a Foreign Subsidiary that is a CFC or (vi) that is a CFC
Holdco and (b) any captive insurance company or not-for-profit subsidiary.
“Excluded Swap Obligation”: any obligation (a “Swap Obligation”) of any Excluded
ECP Guarantor to pay or perform under any agreement, contract or transaction
that constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act, if, and to the extent that, all or a portion of the Guarantee of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason not to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act. “Excluded Taxes”: with respect to the Administrative
Agent, any Lender or any other recipient of any payment to be made by or on
behalf of any Loan Party hereunder or under any other Loan Document, (i) net
income Taxes and franchise Taxes (which franchise Taxes are imposed in lieu of
net income Taxes) and any branch profits Taxes, in each case imposed on such
recipient as a result of (a) such recipient being organized or having its
principal office or applicable lending office in the jurisdiction imposing such
Tax, or any political subdivision thereof or therein, or (b) any other present
or former connection between the recipient and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
such recipient having executed, delivered, become a party to or performed its
obligations or received a payment under, received or perfected a security
interest under, engaged in any other transaction pursuant to, and/or enforced,
this Agreement or any other Loan Document), (ii) United States federal
withholding Taxes to the extent imposed on amounts payable to any Lender (other
than any Lender becoming a party hereto pursuant to a Borrower’s request under
Section 2.17) pursuant to a law in effect at the time such Lender becomes a
party to this Agreement (or designates a new lending office), except to the
extent that such Lender (or its assignor, if any) was entitled, immediately
prior to the time of designation of a new lending office (or assignment, if
any), to receive additional amounts from a Loan Party with respect to such Taxes
pursuant Section 2.14(a), (iii) withholding Taxes that are attributable to a
Lender’s failure to comply with the requirements of paragraph (d), (e) or (g) of
Section 2.14 and (v) United States federal withholding Taxes imposed by FATCA.
“Existing Credit Agreement”: the Credit Agreement, dated as of September 19,
2011 (as amended, supplemented or otherwise modified prior to the date hereof),
among the Company Borrower, JELD-WEN of Europe, B.V., the several banks,
financial institutions, institutional investors and other entities from time to
time parties thereto as lenders and agents, and Bank of America, N.A., as agent.
“Existing Debt Release/Repayment”: collectively, (i) the release of Holdings,
the Company Borrower and its Subsidiaries as borrowers, issuers, grantors and
guarantors, as applicable, under the Existing Credit Agreement and the Existing
Indenture and the termination and release of all security interests and Liens
granted by Holdings, the Company Borrower and its Subsidiaries in connection
-32-



--------------------------------------------------------------------------------



 
[finalamendment5withannex049.jpg]
therewith, and (ii) the release of all Liens on the Collateral pledged by
Holdings and its Subsidiaries in connection with the Existing Guarantee.
“Existing Guarantee”: the Amended and Restated Guaranty, dated as of July 8,
2009, by the Company Borrower in favor of U.S. Bank National Association, as
amended by the Amendment of Guaranty, dated as of June 29, 2011. “Existing
Indenture”: the Indenture, dated as of October 3, 2011 (as amended, supplemented
or otherwise modified prior to the date hereof), among JELD-WEN Escrow
Corporation, Inc., Wells Fargo Bank, National Association, as trustee, and Bank
of America, N.A., as collateral agent. “Extended Commitments”: one or more
Classes of extended Commitments hereunder that result from a Permitted
Amendment. “Extended Loans”: one or more classes of extended Loans that result
from a Permitted Amendment. “Facility”: any Class of Loans, as the context may
require. “Fair Market Value”: with respect to any asset or property, the price
which could be negotiated in an arm’s length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction (as determined in good
faith by the Company Borrower). “FATCA”: Sections 1471 through 1474 of the Code
as in existence on the date of this Agreement (and any amended or successor
versions of such provisions that are substantively comparable and not materially
more onerous to comply with), any current or future regulations thereunder and
official interpretations thereof, any agreements entered into pursuant to
current Section 1471(b)(1) of the Code (or any amended or successor version
described above) and any fiscal or regulatory legislation, rules or official
practices adopted pursuant to any published intergovernmental agreement entered
into in connection with the implementation of such Sections of the Code.
“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers (or, if such day is not a Business Day,
for the next preceding Business Day), as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by Bank of America from three federal
funds brokers of recognized standing selected by it. “Fixed Charge Coverage
Ratio”: with respect to the Company Borrower and its Restricted Subsidiaries for
any period, the ratio of Consolidated EBITDA of the Company Borrower and its
Restricted Subsidiaries for such period to the Fixed Charges of the Company
Borrower and its Restricted Subsidiaries for such period. In the event that the
Company Borrower or any of its Restricted Subsidiaries Incurs, assumes,
guarantees, redeems, (or gives irrevocable notice of redemption for), repays,
retires or extinguishes any Indebtedness (other than Indebtedness incurred or
repaid under any revolving credit facility, unless such Indebtedness has been
permanently repaid and has not been replaced) or issues or redeems Disqualified
Stock or Preferred Stock subsequent to the commencement of the period for which
the Fixed Charge Coverage Ratio is being calculated but prior to or
simultaneously with the event for which the calculation of the Fixed Charge
Coverage Ratio is made (the “Fixed Charge Coverage Ratio Calculation Date”),
then the Fixed Charge Coverage Ratio shall be calculated giving pro forma effect
to such Incurrence, assumption, guarantee, redemption (including as contemplated
by any such irrevocable notice -33-



--------------------------------------------------------------------------------



 
[finalamendment5withannex050.jpg]
of redemption), repayment, retirement or extinguishment of Indebtedness, or such
issuance or redemption of Disqualified Stock or Preferred Stock, as if the same
had occurred at the beginning of the applicable four-quarter period. For
purposes of making the computation referred to above, Investments, acquisitions,
dispositions, mergers, consolidations and discontinued operations (as determined
in accordance with GAAP) and operational changes (including price increases),
that have been made by the Company Borrower or any of its Restricted
Subsidiaries during the four-quarter reference period or subsequent to such
reference period and on or prior to or simultaneously with the Fixed Charge
Coverage Ratio Calculation Date (each, for purposes of this definition, a “pro
forma event”) shall be calculated on a pro forma basis assuming that all such
Investments, acquisitions, dispositions, mergers, consolidations, discontinued
operations and operational changes (including price increases to the extent
permitted by the definition of Consolidated EBITDA) (and the change of any
associated fixed charge obligations and the change in Consolidated EBITDA
resulting therefrom) had occurred on the first day of the four-quarter reference
period. If, since the beginning of such period, any Person that subsequently
became a Restricted Subsidiary of the Company Borrower or was merged with or
into the Company Borrower or any Restricted Subsidiary thereof since the
beginning of such period shall have made or effected any Investment,
acquisition, disposition, merger, consolidation or discontinued operation or
operational change (including price increases to the extent permitted by the
definition of Consolidated EBITDA) that would have required adjustment pursuant
to this definition, then the Fixed Charge Coverage Ratio shall be calculated
giving pro forma effect thereto for such period as if such Investment,
acquisition, disposition, merger, consolidation, discontinued operation, or
operational change had occurred at the beginning of the applicable four-quarter
period. For purposes of this definition, whenever pro forma effect is to be
given to any pro forma event, the pro forma calculations shall be made in good
faith by a responsible financial or accounting officer of the Company Borrower.
Any such pro forma calculation may include, without duplication, reasonably
identifiable and factually supportable adjustments appropriate to reflect cost
savings, operating expense reductions, operational changes (including price
increases to the extent permitted by the definition of Consolidated EBITDA),
restructuring and integration charges and expenses and synergies reasonably
expected to result from the applicable event to the extent set forth in the
definition of “Consolidated EBITDA;” provided, that such adjustments shall not
exceed the percentage-limitations thereon, if any, set forth in the definition
of “Consolidated EBITDA.” If any Indebtedness bears a floating rate of interest
and is being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the Fixed Charge Coverage Ratio
Calculation Date had been the applicable rate for the entire period (taking into
account any Hedging Obligations applicable to such Indebtedness). Interest on a
Capitalized Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by a responsible financial or accounting officer of the
Company Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP. For purposes of making the computation
referred to above, interest on any Indebtedness under a revolving credit
facility computed on a pro forma basis shall be computed based upon the average
daily balance of such Indebtedness during the applicable period. Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rate, shall be deemed to have been based upon the rate actually chosen,
or, if none, then based upon such optional rate chosen as the Company Borrower
may designate. “Fixed Charges”: with respect to any Person for any period, the
sum of (1) Consolidated Interest Expense of such Person for such period, and
-34-



--------------------------------------------------------------------------------



 
[finalamendment5withannex051.jpg]
(2) all cash dividend payments (excluding items eliminated in consolidation) on
any series of Disqualified Stock of such Person and its Restricted Subsidiaries;
provided, however, that, notwithstanding the foregoing, any charges arising from
(i) the application of Accounting Standards Codification Topic 480-10-25-4
“Distinguishing Liabilities from Equity—Overall—Recognition” (and related or
successor interpretations) to any series of Preferred Stock other than
Disqualified Stock or (ii) the application of Accounting Standards Codification
Topic 470-20 “Debt—Debt with Conversion Options—Recognition” (and related or
successor interpretations) in each case, shall be disregarded in the calculation
of Fixed Charges. “Flood Insurance Laws”: collectively, (i) National Flood
Insurance Reform Act of 1994 (which comprehensively revised the National Flood
Insurance Act of 1968 and the Flood Disaster Protection Act of 1973) as now or
hereafter in effect or any successor statute thereto, (ii) the Flood Insurance
Reform Act of 2004 as now or hereafter in effect or any successor statute
thereto and (iii) the Biggert- Waters Flood Insurance Reform Act of 2012 as now
or hereafter in effect or any successor statute thereto. “Foreign Subsidiary”:
any Subsidiary of the Company Borrower that is not a Domestic Subsidiary.
“Funded Debt”: as to any Person, all Indebtedness described in clauses (1)(a),
(1)(c) and (1)(e) of the definition of “Indebtedness” of such Person that
matures more than one year from the date of its creation or matures within one
year from such date but is renewable or extendible, at the option of such
Person, to a date more than one year from such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date, including all
current maturities and current sinking fund payments in respect of such
Indebtedness whether or not required to be paid within one year from the date of
its creation and, in the case of the Company Borrower, Indebtedness in respect
of the Loans. “Funding Default”: as defined in Section 2.12(d). “Funding
Office”: the office of the Administrative Agent specified in Section 10.2 or
such other office as may be specified from time to time by the Administrative
Agent as its funding office by written notice to the Company Borrower and the
Lenders. “GAAP”: generally accepted accounting principles in the United States
of America that are in effect on the Closing Date. In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial definitions, ratios, standards
or terms in this Agreement, then at the Company Borrower’s request, the
Administrative Agent shall enter into negotiations with the Company Borrower in
order to amend such provisions of this Agreement so as to reflect equitably such
Accounting Changes with the desired result that the criteria for evaluating the
Company Borrower’s financial condition shall be the same after such Accounting
Changes as if such Accounting Changes had not been made. Until such time as such
an amendment shall have been executed and delivered by the Company Borrower, the
Administrative Agent and the Required Lenders, all financial ratios,
definitions, standards and terms in this Agreement shall continue to be
calculated or construed as if such Accounting Changes had not occurred (other
than for purposes of delivery of financial statements under Sections 5.1(a) and
(b)). “Accounting Changes” refers to changes in accounting principles (i)
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC or (ii) otherwise
proposed by the Company Borrower to, and approved by, the Administrative Agent.
-35-



--------------------------------------------------------------------------------



 
[finalamendment5withannex052.jpg]
“Governmental Approval”: any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority. “Governmental Authority”: any nation or government, any state,
province or other political subdivision thereof, any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative functions
of or pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).
“Group Members”: the collective reference to the Company Group Members.
“guarantee”: as to any Person, a guarantee (other than by endorsement of
negotiable instruments for collection in the ordinary course of business),
direct or indirect, in any manner (including letters of credit and reimbursement
agreements in respect thereof), of all or any part of any Indebtedness of
another Person. “Guarantee”: as defined in Section 7.2. “Guarantee Obligation”:
as to any Person (the “guaranteeing person”), any obligation, including a
reimbursement, counterindemnity or similar obligation, of the guaranteeing
person that guarantees or in effect guarantees, or which is given to induce the
creation of a separate obligation by another Person (including any bank under
any letter of credit) that guarantees or in effect guarantees, any Indebtedness
(the “primary obligations”) of any other third Person (the “primary obligor”) in
any manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (a) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(b) to advance or supply funds (i) for the purchase or payment of any such
primary obligation or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation or (d)
otherwise to assure or hold harmless the owner of any such primary obligation
against loss in respect thereof; provided, however, that the term Guarantee
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Company Borrower in good faith. “Guarantor
Joinder Agreement”: an agreement substantially in the form of Exhibit H.
“Guarantor Obligations”: as defined in Section 7.1(b). “Guarantors”: the
collective reference to the Company Guarantors. “Hedging Obligations”: with
respect to any Person, the obligations of such Person under: -36-



--------------------------------------------------------------------------------



 
[finalamendment5withannex053.jpg]
(1) currency exchange, interest rate or commodity Swap Agreements, currency
exchange, interest rate or commodity cap agreements and currency exchange,
interest rate or commodity collar agreements; and (2) other agreements or
arrangements designed to manage or protect such Person against fluctuations in
currency exchange, interest rates or commodity prices. “Holdings”: as defined in
the preamble hereto. “Immaterial Subsidiary”: each Subsidiary (i) which, as of
the most recent fiscal quarter of the Company Borrower, for the period of four
consecutive fiscal quarters then ended, for which financial statements have been
delivered pursuant to Section 5.1 (or, prior to delivery of the financial
statements for the fiscal year of the Company Borrower ending December 31, 2014,
for which financial statements have been delivered pursuant to Section 4.1(d)),
contributed less than five percent (5%) of Consolidated EBITDA for such period
and (ii) which had assets with a fair market value of less than five percent
(5%) of the Total Assets as of such date; provided that, if at any time the
aggregate amount of Consolidated EBITDA or Total Assets attributable to all
Subsidiaries that are Immaterial Subsidiaries exceeds ten percent (10%) of
Consolidated EBITDA for any such period or ten percent (10%) of Total Assets as
of the end of any such fiscal quarter, the Company Borrower shall designate in
its sole discretion sufficient Subsidiaries as “Subsidiaries” to eliminate such
excess, and such designated Subsidiaries shall no longer constitute Immaterial
Subsidiaries under this Agreement; provided further that the Company Borrower
may re- designate Subsidiaries as Immaterial Subsidiaries so long as the Company
Borrower is in compliance with the foregoing. “Immediate Family Members” means,
with respect to any individual, such individual’s child, stepchild, grandchild
or more remote descendant, parent, stepparent, grandparent, spouse, former
spouse, qualified domestic partner, sibling, mother-in-law, father-in-law,
son-in-law and daughter-in-law (including adoptive relationships) and any trust,
partnership or other bona fide estate-planning vehicle the only beneficiaries of
which are any of the foregoing individuals or any private foundation or fund
that is controlled by any of the foregoing individuals or any donor-advised fund
of which any such individual is the donor. “Incremental Amendment”: as defined
in Section 2.19(c). “Incremental Commitments”: as defined in Section 2.19(a).
“Incremental Facility”: each Incremental Commitment and Incremental Loan.
“Incremental Facility Closing Date”: as defined in Section 2.19(c). “Incremental
Lender”: as defined in Section 2.19(a). “Incremental Loans”: as defined in
Section 2.19(a). “Incremental Maturity Date”: the date on which an Incremental
Loan matures as set forth in the Incremental Amendment relating to such
Incremental Loan. “Incremental Percentage”: as to any Incremental Lender at any
time, the percentage which such Lender’s Incremental Commitments then
constitutes of the aggregate Incremental Commitments then outstanding. -37-



--------------------------------------------------------------------------------



 
[finalamendment5withannex054.jpg]
“Incremental Yield Differential”: as defined in Section 2.19(a)(vii). “Incur”:
with respect to any Indebtedness, issue, assume, guarantee, incur or otherwise
become liable for; provided, however, that any Indebtedness or Capital Stock of
a Person existing at the time such person becomes a Subsidiary (whether by
merger, consolidation, acquisition or otherwise) shall be deemed to be Incurred
by such Person at the time it becomes a Subsidiary. “Indebtedness”: with respect
to any Person: (1) the principal and premium (if any) of any Indebtedness of
such Person, whether or not contingent, (a) in respect of borrowed money, (b)
evidenced by bonds, notes, debentures or similar instruments or letters of
credit or bankers’ acceptances (or, without duplication, reimbursement
agreements in respect thereof), (c) representing the deferred and unpaid
purchase price of any property, assets or business, except (x) any such balance
that constitutes a trade payable, accrued expense or similar obligation to a
trade creditor and (y) any acquisition earn-out obligations, (d) in respect of
Capitalized Lease Obligations or (e) representing any Hedging Obligations, other
than Hedging Obligations that are incurred in the normal course of business and
not for speculative purposes, and that do not increase the Indebtedness of the
obligor outstanding at any time other than as a result of fluctuations in
interest rates, commodity prices or foreign currency exchange rates or by reason
of fees, indemnities and compensation payable thereunder, if and to the extent
that any of the foregoing Indebtedness (other than letters of credit and Hedging
Obligations) would appear as a liability on a balance sheet (excluding the
footnotes thereto) of such Person prepared in accordance with GAAP, provided
that Indebtedness of any direct or indirect parent of the Company Borrower
appearing upon the balance sheet of the Company Borrower solely by reason of
push-down accounting under GAAP shall be excluded; (2) to the extent not
otherwise included, any obligation of such Person to be liable for, or to pay,
as obligor, guarantor or otherwise, on the obligations described in clause (1)
of another Person (other than by endorsement of negotiable instruments for
collection in the ordinary course of business); and (3) to the extent not
otherwise included, obligations described in clause (1) of another Person
secured by a Lien on any asset owned by such Person (whether or not such
Indebtedness is assumed by such Person); provided, however, that the amount of
such Indebtedness will be the lesser of (a) the Fair Market Value of such asset
at such date of determination, and (b) the amount of such Indebtedness of such
other Person; provided that (a) Contingent Obligations Incurred in the ordinary
course of business, (b) Other Obligations associated with other post-employment
benefits and pension plans, (c) any operating leases as such an instrument would
be determined in accordance with GAAP on the date of this Agreement, (d) in
connection with the purchase by the Company Borrower or its Restricted
Subsidiaries of any business, post-closing payment adjustments to which the
seller may be entitled to the extent such payment is determined by a final
closing balance sheet or such payment depends on the performance of such
business after the closing until 30 days after such obligation becomes
contractually due and payable, (e) deferred or prepaid revenues, (f) any Capital
Stock other than Disqualified Stock, (g) purchase price holdbacks in respect of
a portion of the purchase price of an asset to satisfy warranty or other
unperformed obligations of the respective seller, (h) premiums payable to, and
advance commissions or claims payments from, insurance companies, (i)
intercompany liabilities arising from their cash management, tax, and accounting
operations, and (j) intercompany loans, advances or Indebtedness having a term
not exceeding 364 days (inclusive of any rollover or extensions of terms) and
made in the ordinary course of business shall in each case be deemed not to
constitute Indebtedness. “Indemnified Liabilities”: as defined in Section 10.5.
-38-



--------------------------------------------------------------------------------



 
[finalamendment5withannex055.jpg]
“Indemnitee”: as defined in Section 10.5. “Independent Financial Advisor”: an
accounting, appraisal or investment banking firm or consultant, in each case of
nationally recognized standing that is, in the good faith determination of the
Company Borrower, its direct or indirect parent, qualified to perform the task
for which it has been engaged. “Insolvency”: with respect to any Multiemployer
Plan, the condition that such Plan is insolvent within the meaning of Section
4245 of ERISA. “Insolvent”: pertaining to a condition of Insolvency.
“Intellectual Property”: as defined in the Security Agreement. “Intellectual
Property Licenses”: as defined in the Security Agreement. “Intellectual Property
Security Agreements”: the Patent Security Agreement, the Trademark Security
Agreement and the Copyright Security Agreements, each dated as of the date
hereof, by the applicable Loan Party thereto in favor of the Administrative
Agent, each in form and substance reasonably satisfactory to the Administrative
Agent and each as amended, restated, amended and restated, supplemented or
otherwise modified from time to time in accordance with the respective terms
thereof and with this Agreement, and any additional agreements or documents
necessary to grant or record a Lien contemplated herein on intellectual property
of any Loan Party for the benefit of any Secured Party. “Intercreditor
Agreement”: (i) the ABL-Term Intercreditor Agreement, and (ii) any intercreditor
agreement executed in connection with any transaction requiring such agreement
to be executed pursuant to the terms hereof, among the Administrative Agent, the
Borrower, the Guarantors and one or more Senior Representatives in respect of
such Indebtedness or any other party, as the case may be, substantially on terms
set forth on Exhibit D-2 (except to the extent otherwise reasonably agreed by
the Borrower and the Required Lenders, which changes will be deemed approved by
each Lender who has not objected within five (5) Business Days following the
posting thereof by the Administrative Agent to the Lenders (or such other time
as reasonably agreed by the Administrative Agent and the Borrower)) and such
other terms that are reasonably satisfactory to the Administrative Agent, in
each case, as amended, restated, supplemented, replaced or otherwise modified
from time to time with the consent of the Administrative Agent (such consent not
be unreasonably withheld, conditioned or delayed). “Interest Payment Date”: (a)
as to any ABR Loan, the last Business Day of each March, June, September and
December (commencing on March 31, 2015) to occur while such Loan is outstanding
and the final maturity date of such Loan, (b) as to any Eurodollar Loan having
an Interest Period of three months or less, the last day of such Interest
Period, (c) as to any Eurodollar Loan having an Interest Period longer than
three months, each day that is three months, or a whole multiple thereof, after
the first day of such Interest Period and the last day of such Interest Period
and (d) as to any Loan, the date of any repayment or prepayment made in respect
thereof. “Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six or (if available to
all Lenders under the relevant Facility) twelve months or a period shorter than
one month thereafter, as selected by the Company Borrower in its notice of
borrowing or notice of conversion, as the case may be, given with respect
thereto; and (b) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Loan and ending one,
two, three or six or (if available to all Lenders under the relevant Facility)
twelve months or a period shorter than one month thereafter, as selected by the
Company Borrower by irrevocable notice to the Administrative -39-



--------------------------------------------------------------------------------



 
[finalamendment5withannex056.jpg]
Agent not later than 1:00 P.M., New York City time, on the date that is three
(3) Business Days prior to the last day of the then current Interest Period with
respect thereto; provided that all of the foregoing provisions relating to
Interest Periods are subject to the following: (i) if any Interest Period would
otherwise end on a day that is not a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless the result of such extension
would be to carry such Interest Period into another calendar month in which
event such Interest Period shall end on the immediately preceding Business Day;
(ii) the Company Borrower (with respect to the Loans other than the Incremental
Loans) and the Company Borrower (with respect to the Incremental Loans) may not
select an Interest Period under the Facility beyond the date final payment is
due on the Loans; (iii) any Interest Period that begins on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall end on the
last Business Day of a calendar month; (iv) the Company Borrower shall select
Interest Periods so as not to require a scheduled payment of any Eurodollar Loan
during an Interest Period for such Loan; and (v) if the Company Borrower shall
fail to specify the Interest Period in any notice of borrowing of, conversion
to, or continuation of, Eurodollar Loans, the Company Borrower shall be deemed
to have selected an Interest Period of one month. “Investment Grade Rating”
means a rating equal to or higher than Baa3 (or the equivalent) by Moody’s and
BBB- (or the equivalent) by S&P, or an equivalent rating by any other Rating
Agency. “Investment Grade Securities”: (1) securities issued or directly and
fully guaranteed or insured by the U.S. government or any agency or
instrumentality thereof (other than Cash Equivalents); (2) securities that have
an Investment Grade Rating; (3) investments in any fund that invests at least
95% of its assets in investments of the type described in clauses (1) and (2)
which fund may also hold immaterial amounts of cash pending investment and/or
distribution; and (4) corresponding instruments in countries other than the
United States customarily utilized for high quality investments. “Investments”:
with respect to any Person, all investments by such Person in other Persons
(including Affiliates) in the form of loans (including guarantees), advances or
capital contributions (excluding accounts receivable, trade credit and advances
to customers and commission, travel and similar advances to officers, directors,
employees and consultants made in the ordinary course of business), purchases or
other acquisitions for consideration of Indebtedness, Equity Interests or other
securities issued by any other Person (excluding, in the case of the Borrower
and its Subsidiaries (i) intercompany advances arising from their cash
management, tax, and accounting operations and (ii) intercompany loans,
advances, or Indebtedness having a term not exceeding 364 days (inclusive of any
roll-over or extensions of terms) and made in the ordinary course of business).
For purposes of the definition of “Unrestricted Subsidiary” and Section 6.2:
-40-



--------------------------------------------------------------------------------



 
[finalamendment5withannex057.jpg]
(1) “Investments” shall include the portion (proportionate to the applicable
Holdings’ equity interest in such Subsidiary) of the Fair Market Value of the
net assets of a Subsidiary of the Company Borrower at the time that such
Subsidiary is designated an Unrestricted Subsidiary; provided, however, that
upon a redesignation of such Subsidiary as a Restricted Subsidiary, the Company
Borrower shall be deemed to continue to have a permanent “Investment” in an
Unrestricted Subsidiary equal to an amount (if positive) equal to: (a) the
Company Borrower’s “Investment” in such Subsidiary at the time of such
redesignation less (b) the portion (proportionate to the Company Borrower’s
equity interest in such Subsidiary) of the Fair Market Value of the net assets
of such Subsidiary at the time of such redesignation; and (2) any property
transferred to or from an Unrestricted Subsidiary shall be valued at its Fair
Market Value at the time of such transfer, in each case as determined in good
faith by the Company Borrower. For the avoidance of doubt, a guarantee by the
Company Borrower or a Restricted Subsidiary thereof of the obligations of
another Person (the “primary obligor”) shall not be deemed to be an Investment
by the Company Borrower or such Restricted Subsidiary in the primary obligor to
the extent that such obligations of the primary obligor are in favor of the
Company Borrower or any Restricted Subsidiary thereof, and in no event shall a
guarantee of an operating lease or other business contract of the Company
Borrower or any Restricted Subsidiary be deemed an Investment. “Investors”:
means Onex Corporation, Onex Partners III LP, Onex Partners Manager LP and/or
one or more other investment funds advised, managed or controlled by Onex
Corporation and, in each case (whether individually or as a group) their
Affiliates and any investment funds that have granted to the foregoing control
in respect of their investments in the Company Borrower and its Restricted
Subsidiaries, but, in any event, excluding any of their respective portfolio
companies. “IRS”: as defined in Section 10.6(c). “Joint Bookrunners”:
collectively, the Joint Bookrunners listed on the cover page hereof. “Joint Lead
Arrangers”: collectively, the Joint Lead Arrangers listed on the cover page
hereof. “Latest Maturity Date”: at any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment hereunder at
such time, including the latest maturity or expiration date of any Incremental
Loans, Other Loan or Other Commitment. “Lender Presentation”: the Lender
Presentation dated December 2017 and furnished to certain Lenders. “Lenders”: as
defined in the preamble hereto. “LIBOR” has the meaning set forth in the
definition of “Eurodollar Rate”. “LIBOR Screen Rate” has the meaning set forth
in the definition of “Eurodollar Rate”. -41-



--------------------------------------------------------------------------------



 
[finalamendment5withannex058.jpg]
“LIBOR Successor Rate” has the meaning set forth in Section 2.11(d). “LIBOR
Successor Rate Conforming Changes” means, with respect to any proposed LIBOR
Successor Rate, any conforming changes to the definition of ABR, Interest
Period, timing and frequency of determining rates and making payments of
interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent in consultation with the Company
Borrower, to reflect the adoption of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines in consultation with the Company Borrower). “Lien”: any mortgage,
deed of trust, pledge, hypothecation, collateral assignment, encumbrance, lien
(statutory or other), charge or other security interest or any other security
agreement or arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing). “Limited
Condition Transaction” shall mean any Permitted Acquisition, Permitted
Investment, Disposition, Restricted Payment (other than any Restricted Payment
to an Investor) or other transaction whose consummation is not conditioned on
the availability of, or on obtaining, third-party financing (or, if such a
condition does exist, the Company Borrower or any Restricted Subsidiary, as
applicable, would be required to pay any fee, liquidated damages or other amount
or be subject to any indemnity, claim or other liability as a result of such
third party financing not having been available or obtained). “Loan”: any Term
B-4 Loan, Other Loan or Incremental Loan, as the context requires. “Loan
Documents”: this Agreement, any Intercreditor Agreement, the Notes, the Security
Documents, Amendment No. 1, Amendment No. 2, Amendment No. 3, Amendment No. 4,
Amendment No. 5, a Refinancing Amendment, if any, an Incremental Amendment, if
any, and a Loan Modification Agreement, if any. “Loan Modification Agreement”:
as defined in Section 2.22(b). “Loan Modification Offer”: as defined in Section
2.22(a). “Loan Parties”: each Group Member that is a party to a Loan Document.
“London Banking Day”: any day on which dealings in Dollar deposits are conducted
by and between banks in the London interbank eurodollar market. “Majority
Facility Lenders”: with respect to any Facility, the Majority Lenders with
respect to such Facility. “Majority Lenders”: at any time with respect to any
Facility, Lenders that are non- Defaulting Lenders having Loans and unused and
outstanding Commitments with respect to such Facility representing more than 50%
of the sum of all Loans outstanding and unused and outstanding Commitments with
respect to such Facility at such time. “Management Agreement”: one or more
management services agreements between the Company Borrower or any of its
Affiliates and the Sponsor (or any of its Affiliates), or a successor -42-



--------------------------------------------------------------------------------



 
[finalamendment5withannex059.jpg]
agreement between the Company Borrower or any of its Affiliates and the Sponsor,
as may be amended, supplemented or otherwise modified from time to time;
provided that such amendments, supplements or modifications are not materially
adverse to the Lenders as determined in good faith by the Company Borrower.
“Management Investors”: means the members of the board of directors, officers
and employees of Holdings, the Company Borrower and/or its Subsidiaries who are
(directly or indirectly through one or more investment vehicles) investors in
direct or indirect parent companies of the Company Borrower. “Management
Stockholders”: the members of management of Holdings or its Subsidiaries and
their Control Investment Affiliates who are holders of Capital Stock of Holdings
or any direct or indirect parent company of Holdings on the Closing Date.
“Mandatory Prepayment Date”: as defined in Section 2.6(e). “Margin Stock”: as
set forth in Regulation U of the Board of Governors of the United States Federal
Reserve System, or any successor thereto. “Material Adverse Effect”: a material
adverse effect on (a) the business, assets, liabilities, operations, financial
condition or operating results of the Company Borrower and its Restricted
Subsidiaries taken as a whole, (b) the ability of the Loan Parties (taken as a
whole) to perform their obligations under the Loan Documents or (c) the rights,
remedies and benefits available to, or conferred upon, the Administrative Agent,
any Lender or any Secured Party hereunder or thereunder. “Material Property”:
any fee owned real property with a Fair Market Value equal to or greater than
$20,000,000. “Materials of Environmental Concern”: any chemicals, pollutants,
contaminants, wastes, toxic substances, hazardous substances, any petroleum or
petroleum products, asbestos, polychlorinated biphenyls, lead or lead-based
paints or materials, radon, urea-formaldehyde insulation, molds fungi,
mycotoxins, and radioactivity, or radiofrequency radiation that are regulated
pursuant to Environmental Law or may have an adverse effect on human health or
the environment. “Maturity Date”: December 14, 2024. “Maximum Amount”: as
defined in Section 10.19(a). “Minimum Extension Condition”: as defined in
Section 2.22(c). “Moody’s”: Moody’s Investors Service, Inc., or any successor
thereto. “Mortgage”: each of the mortgages, deeds of trust, and deeds to secure
debt or such equivalent documents hereafter entered into and executed and
delivered by one or more of the Loan Parties (or any Group Member required to
become a Loan Party pursuant to the terms of the Loan Documents) to the
Administrative Agent, in each case, in form and substance reasonably acceptable
to the Administrative Agent. “Mortgaged Property”: the real properties as to
which, pursuant to Section 5.9(b) or otherwise, the Administrative Agent, for
the benefit of the Secured Parties, shall be granted a Lien pursuant to the
Mortgages, including each real property identified as a “Mortgaged Property” on
Schedule 1.1C. -43-



--------------------------------------------------------------------------------



 
[finalamendment5withannex060.jpg]
“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA. “Net Cash Proceeds”: (a) in connection with any Asset Sale,
any Recovery Event or any other sale of assets the proceeds thereof actually
received in the form of cash and Cash Equivalents (including any such proceeds
received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received), net of (i) attorneys’ fees, accountants’ fees,
investment banking fees, and other bona fide fees, costs and expenses actually
incurred in connection therewith, (ii) amounts required to be applied to the
repayment of Indebtedness secured by a Lien expressly permitted hereunder on any
asset that is the subject of such Asset Sale, Recovery Event or other sale of
assets (other than any Lien pursuant to a Security Document), (iii) taxes paid
and the Company Borrower’s reasonable and good faith estimate of income,
franchise, sales, and other applicable taxes required to be paid by any Company
Group Member in connection with such Asset Sale, Recovery Event or other sale of
assets, (iv) a reasonable reserve for any indemnification payments (fixed or
contingent) attributable to the seller’s indemnities and representations and
warranties to the purchaser in respect of such Asset Sale, Recovery Event or
other sale of assets owing by any Company Group Member in connection therewith
and which are reasonably expected to be required to be paid; provided that to
the extent such indemnification payments are not made and are no longer reserved
for, such reserve amount shall constitute Net Cash Proceeds, (v) cash escrows to
any Company Group Member from the sale price for such Asset Sale, Recovery Event
or other sale of assets; provided that any cash released from such escrow shall
constitute Net Cash Proceeds upon such release, (vi) in the case of a Recovery
Event, costs of preparing assets for transfer upon a taking or condemnation and
(vii) other customary fees and expenses actually incurred in connection
therewith and net of taxes paid or reasonably estimated to be payable as a
result thereof (after taking into account the reduction in tax liability
resulting from any available operating losses and net operating loss carryovers,
tax credits, and tax credit carry forwards, and similar tax attributes or
deductions and any tax sharing arrangements), and (b) in connection with any
issuance or sale of Capital Stock or any incurrence or issuance of Indebtedness,
the cash proceeds received from any such issuance or incurrence, net of
attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions and other bona fide fees and expenses actually
incurred in connection therewith. “Net Income”: with respect to any Person, the
net income (loss) attributable to such Person, determined in accordance with
GAAP and before any reduction in respect of Preferred Stock dividends. “New York
UCC”: the UCC as in effect from time to time in the State of New York. “Non-Debt
Fund Affiliate”: any Affiliate of Holdings other than (i) Holdings or any
Subsidiary of Holdings, (ii) any Debt Fund Affiliate and (iii) any natural
person. “Non-Excluded Taxes”: all Taxes imposed on or with respect to any
payment made by or on account of any obligation of any Loan Party under any Loan
Document, other than Excluded Taxes and Other Taxes. “Non-Guarantor Subsidiary”:
any Subsidiary of the Borrower which is not a Guarantor; provided that the
Company Borrower may in its sole discretion designate any Non-Guarantor
Subsidiary that is a Domestic Subsidiary as a Company Subsidiary Guarantor.
“Non-Material Property”: any individual fee owned real property other than
Material Property. “Non-U.S. Lender”: as defined in Section 2.14(d). -44-



--------------------------------------------------------------------------------



 
[finalamendment5withannex061.jpg]
“Note”: a promissory note substantially in the form of Exhibit F, as it may be
amended, supplemented or otherwise modified from time to time. “Obligations”:
the unpaid principal of and interest on the Loans, and all other obligations and
liabilities of the Borrower or any other Loan Party (including with respect to
guarantees) to the Administrative Agent, any Lender or any other Secured Party,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement or any other Loan Document or any other document made,
delivered or given in connection herewith or therewith or any Specified Swap
Agreement (other than, in the case of any Excluded ECP Guarantor, any Excluded
Swap Obligations arising thereunder) or any Specified Cash Management Agreement,
whether on account of principal, interest, fees, indemnities, costs, expenses
(including, in each case, all fees, charges and disbursements of counsel to the
Administrative Agent or to any Lender that are required to be paid by the
Borrower or any Guarantor pursuant to any Loan Document and all interest
accruing after the maturity of the Loans or the maturity of Cash Management
Obligations and interest, fees and other amounts accruing after the filing of
any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower or any Guarantor,
whether or not a claim for post-filing or post-petition interest, fees and other
amounts is allowed in such proceeding), guarantee obligations or otherwise.
“OFAC”: the Office of Foreign Assets Control of the United States Department of
the Treasury. “Offer Price”: as defined in the definition of “Dutch Auction.”
“Officer”: the Chairman of the Board, Chief Executive Officer, Chief Financial
Officer, Chief Operating Officer, President, any Executive Vice President,
Senior Vice President, Vice President or Assistant Vice President, the
Controller, the Treasurer, the Assistant Treasurer or the Secretary of the
Company Borrower. “Officer’s Certificate”: a certificate signed on behalf of the
Company Borrower by any one Officer of the Company Borrower, who must be the
principal executive officer, the principal financial officer, the treasurer, the
controller, the general counsel or the principal accounting officer of the
Company Borrower that meets the requirements set forth in this Agreement.
“Onex”: Onex Corporation. “Organizational Document”: (i) relative to each Person
that is a corporation, its charter and its by-laws (or similar documents), (ii)
relative to each Person that is a limited liability company, its certificate of
formation and its operating agreement (or similar documents), (iii) relative to
each Person that is a limited partnership, its certificate of formation and its
limited partnership agreement (or similar documents), (iv) relative to each
Person that is a general partnership, its partnership agreement (or similar
document) and (v) relative to any Person that is any other type of entity, such
documents as shall be comparable to the foregoing. “Other Applicable
Indebtedness”: as defined in Section 2.6(c). “Other Commitments”: one or more
Classes of term loan commitments hereunder that result from a Refinancing
Amendment. “Other Loans”: one or more Classes of Loans that result from a
Refinancing Amendment. -45-



--------------------------------------------------------------------------------



 
[finalamendment5withannex062.jpg]
“Other Obligations”: any principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities payable under the documentation
governing any Indebtedness; provided that Other Obligations with respect to the
Loans shall not include fees or indemnification in favor of third parties other
than the Secured Parties. “Other Taxes”: any and all present or future stamp or
documentary, intangible, recording or filing Taxes or similar excise or property
Taxes arising from any payment made under any Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document except to the extent any such Taxes that
are (i) imposed as a result of an assignment by a Lender (an “Assignment Tax”),
other than assignment requested by the Borrower, if such Assignment Tax is
imposed as a result of any present or former connection between the assignor or
assignee and the jurisdiction imposing such Assignment Tax (other than any
connection arising from such recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to, and/or enforced, any Loan Documents), or (ii) Excluded Taxes. “Outstanding
Amount “: with respect to the Loans on any date, the amount thereof after giving
effect to any borrowings and prepayments or repayments of Loans occurring on
such date. “Participant”: as defined in Section 10.6(c). “Participant Register”:
as defined in Section 10.6(c). “Patriot Act”: the USA PATRIOT Improvement and
Reauthorization Act, Pub. L. 109- 177 (signed into law March 9, 2009), as
amended. “PBGC”: the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA (or any successor). “Percentage”: as to any
Lender at any time, the percentage which such Lender’s Commitment then
constitutes of the aggregate Commitments (or, at any time after the Amendment
No. 4 Effective Date, the percentage which the aggregate principal amount of
such Lender’s Loans then outstanding constitutes of the aggregate principal
amount of the Loans then outstanding). “Permitted Acquisition”: as defined in
clause (23) of the definition of “Permitted Investments.” “Permitted Amendment”:
an amendment to this Agreement and the other Loan Documents, effected in
connection with a Loan Modification Offer pursuant to Section 2.22, providing
for an extension of the maturity date applicable to the Loans and/or Commitments
of the Accepting Lenders and, in connection therewith, (a) a change to the
Applicable Margin with respect to the Loans and/or Commitments of the Accepting
Lenders and/or (b) a change to the fees payable to, or the inclusion of new fees
to be payable to, the Accepting Lenders. “Permitted Asset Swap”: the
substantially concurrent purchase and sale or exchange of Related Business
Assets or a combination of Related Business Assets and cash or Cash Equivalents
between the Company Borrower or any of its Restricted Subsidiaries and another
Person; provided that any cash or Cash Equivalents received must be applied in
accordance with Section 6.4. “Permitted Auction Purchaser”: the Company Borrower
or Holdings. -46-



--------------------------------------------------------------------------------



 
[finalamendment5withannex063.jpg]
“Permitted Credit Agreement Refinancing Debt”: (a) Permitted First Priority
Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) Indebtedness Incurred pursuant to a
Refinancing Amendment, in each case, Incurred in exchange for, or to extend,
renew, replace or Refinance, in whole or part, existing Loans (including any
successive Permitted Credit Agreement Refinancing Debt) (any such extended,
renewed, replaced or Refinanced Loans, “Refinanced Credit Agreement Debt”);
provided that (i) such extending, renewing or refinancing Indebtedness is in an
original aggregate principal amount (or accreted value, if applicable) not
greater than the aggregate principal amount (or accreted value, if applicable)
of the Refinanced Credit Agreement Debt plus an amount equal to unpaid and
accrued interest and premium thereon plus other reasonable and customary fees
and expenses (including upfront fees and original issue discount) and (ii) such
Refinanced Credit Agreement Debt shall be repaid, defeased or satisfied and
discharged, and all accrued interest, fees and premiums (if any) in connection
therewith shall be paid, on the date such Permitted Credit Agreement Refinancing
Debt is Incurred. “Permitted First Priority Refinancing Debt”: any secured
Indebtedness incurred by the Borrower in the form of one or more series of
senior secured notes or senior secured term loans (each, a “First Priority
Refinancing Facility”); provided that (i) such Indebtedness is secured by the
Collateral on a pari passu basis (but without regard to the control of remedies)
with the Obligations, (ii) such Indebtedness constitutes Permitted Credit
Agreement Refinancing Debt in respect of Loans (including portions of Classes of
Loans, Other Loans or Incremental Loans) and (iii) such Indebtedness complies
with the Permitted Refinancing Requirements; provided that a certificate of a
Responsible Officer delivered to the Administrative Agent at least five Business
Days (or such shorter period acceptable to the Administrative Agent) prior to
the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Company Borrower has
determined in good faith that such terms and conditions satisfy the requirement
of this definition shall be conclusive evidence that such terms and conditions
satisfy such requirement unless the Administrative Agent notifies the Company
Borrower within such five Business Day period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees)). Permitted First Priority Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor. “Permitted Holders”:
(1) (a) each of the Investors, (b) the Management Investors and their respective
Affiliates, (c) any Person who is acting solely as an underwriter in connection
with a public or private offering of Capital Stock of any parent entity of the
Company Borrower or the Company Borrower, acting in such capacity, (d) any
investor who is a holder of Equity Interests of the Company Borrower (or any of
its direct or indirect parent companies) on the Amendment No. 4 Effective Date
and (e) any group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of
the Exchange Act or any successor provision) of which any of the foregoing are
members, provided that, in the case of such group and without giving effect to
the existence of such group or any other group, the Investors, the Management
Investors and other beneficial owners who were members of such group as of the
Amendment No. 4 Effective Date, collectively, have beneficial ownership of more
than 50% of the total voting power of the Voting Stock of the Company Borrower
or any of its direct or indirect parent companies held by such group, or (2) any
Permitted Parent. “Permitted Investments”: (1) Investments by the Company
Borrower or any Restricted Subsidiary thereof in any other Restricted Subsidiary
of the Company Borrower; (2) any Investment in cash and Cash Equivalents or
Investment Grade Securities; -47-



--------------------------------------------------------------------------------



 
[finalamendment5withannex064.jpg]
(3) [Reserved]; (4) any Investment in securities, promissory notes or other
assets, including earnouts, not constituting Cash Equivalents or Investment
Grade Securities and received in connection with an Asset Sale made pursuant to
Section 6.4 or any other disposition of assets not constituting an Asset Sale;
(5) Investments existing on the Amendment No. 4 Effective Date or made pursuant
to binding commitments in effect on the Amendment No. 4 Effective Date (as
replaced, Refinanced, refunded, renewed or extended); provided the amount of any
such Investment may be increased in such extension, modification or renewal (a)
as required by the terms of such Investment or binding commitment as in
existence on the Amendment No. 4 Effective Date (including as a result of the
accrual or accretion of interest or original issue discount or the issuance of
pay-in-kind securities) or (b) as otherwise permitted under this Agreement;
provided, further, that any Investments in excess of $20,000,000 and existing on
the Amendment No. 4 Effective Date or made pursuant to binding commitments in
effect on the Amendment No. 4 Effective Date shall be set forth on Schedule 6.2;
(6) loans and advances to, and guarantees of Indebtedness of, officers, members
of the board of directors and employees of the Company Borrower (or any of its
direct or indirect parent companies) or a Restricted Subsidiary thereof not in
excess of $10,000,000 outstanding at any one time, in the aggregate; (7) any
Investment acquired by the Company Borrower or any of its Restricted
Subsidiaries (a) in exchange for any other Investment or accounts receivable
held by the Company Borrower or any such Restricted Subsidiary in connection
with or as a result of a bankruptcy, workout, reorganization or recapitalization
of the Company Borrower of such other Investment or accounts receivable (b)
received in connection with the bankruptcy or reorganization of suppliers and
customers or upon the foreclosure with respect to any secured Investment or
other transfer of title with respect to any secured Investment), (c) in good
faith settlement of delinquent obligations of, and other disputes with Persons
who are not Affiliates, (d) in satisfaction of judgments against other Persons,
(e) as a result of a foreclosure by the Company Borrower or any of its
Restricted Subsidiaries with respect to any secured Investment or other transfer
of title with respect to any secured Investment in default or (f) consisting of
extensions of trade credit and accommodation guarantees in the ordinary course
of business including extensions of credit in the nature of accounts receivable
or notes receivable arising from the grant of trade credit; (8) Hedging
Obligations incurred in the ordinary course of business and not for speculative
purposes; (9) additional Investments by the Company Borrower or any of its
Restricted Subsidiaries having an aggregate Fair Market Value (being measured at
the time such Investment is made and without giving effect to subsequent changes
in value), taken together with all other Investments made pursuant to this
clause (9), not to exceed the greater of $100,000,000 and 3.50% of Total Assets
(at the time such Investment is made) in the aggregate at any time outstanding;
(10) loans and advances to (or guarantees of Indebtedness of) officers,
directors and employees for business related travel expenses (including
entertainment expense), moving and relocation expenses, tax advances, payroll
advances and other similar expenses, in each case Incurred in the ordinary
course of business or consistent with past practice or to fund such Person’s
purchase of Equity Interests of the Company Borrower or any direct or indirect
parent company thereof under compensation plans approved by the Board of
Directors of the Company Borrower (or any direct or indirect parent company
thereof) in good faith; -48-



--------------------------------------------------------------------------------



 
[finalamendment5withannex065.jpg]
(11) Investments and other acquisitions the payment for which consists of Equity
Interests of the Company Borrower (other than Disqualified Stock) or any direct
or indirect parent of the Company Borrower, as applicable; provided, however,
that such Equity Interests will not increase the amount available for Restricted
Payments under Section 6.2(a)(3); (12) (a) any transaction to the extent it
constitutes an Investment that is permitted by and made in accordance with the
provisions of Section 6.5 (except transactions described in clauses (b)(ii),
(b)(v), (b)(ix)(B), (b)(xxiii) and (b)(xxiv) therein), (b) the creation of Liens
on the assets of the Company Borrower or any Restricted Subsidiary in compliance
with Section 6.6 and (c) Restricted Payments permitted under Section 6.2 (other
than by reference to this clause (12)); (13) Investments consisting of the
licensing or contribution of intellectual property pursuant to joint marketing
arrangements with other Persons; (14) guarantees issued in accordance with
Section 6.1 (except clause (xxv)(B)); (15) any Investment by the Company
Borrower or any Company Guarantor in the Company Borrower (in the case of any
Company Guarantor) or other Company Guarantors and Investments by Restricted
Subsidiaries that are not Company Guarantors in other Restricted Subsidiaries
that are not Company Guarantors; (16) Investments consisting of purchases and
acquisitions of inventory, supplies, materials and equipment or purchases of
contract rights or licenses of other assets, intellectual property, receivables
owing to the Company Borrower or any Restricted Subsidiary or other rights in
each case in the ordinary course of business; (17) Investments resulting from
the receipt of non-cash consideration in an Asset Sale received in compliance
with Section 6.4 or any other disposition of assets not constituting an Asset
Sale; (18) Investments in joint ventures of the Company Borrower or any of its
Restricted Subsidiaries having an aggregate Fair Market Value (being measured at
the time such Investment is made and without giving effect to subsequent changes
in value), taken together with all other Investments made pursuant to this
clause (18), not to exceed the greater of $20,000,000 and 0.90% of Total Assets
(at the time such Investment is made) in the aggregate at any time outstanding;
(19) Investments of a Restricted Subsidiary of the Company Borrower acquired
after the Closing Date or of an entity merged into or consolidated with a
Restricted Subsidiary of the Company Borrower in a transaction that is not
prohibited by Section 6.7 after the Closing Date to the extent that such
Investments were not made in contemplation of such acquisition, merger or
consolidation and were in existence on the date of such acquisition, merger or
consolidation; (20) advances, loans, rebates and extensions of credit (including
the creation of receivables) to suppliers, customers and vendors, and
performance guarantees, in each case in the ordinary course of business; (21)
the acquisition of assets or Capital Stock solely in exchange for the issuance
of common equity securities of the Company Borrower; (22) Investments in any
Similar Business having an aggregate Fair Market Value (being measured at the
time such Investment is made and without giving effect to subsequent changes in
value), -49-



--------------------------------------------------------------------------------



 
[finalamendment5withannex066.jpg]
taken together with all other Investments made pursuant to this clause (22), not
to exceed the greater of $100,000,000 and 3.50% of Total Assets (at the time
such Investment is made) in the aggregate; and (23) any Investment by the
Company Borrower or any Restricted Subsidiary thereof of the majority of the
Capital Stock of Persons or of assets constituting a division or business unit
of, or product line or line of business, including research and development and
related assets in respect of any product, or all or substantially all of the
assets of a Person (each a “Permitted Acquisition”); provided that (i) no
Default or Event of Default has occurred or is continuing both before and after
giving effect to such Permitted Acquisition; provided that, in the case of any
Limited Condition Transaction, such condition shall be limited to any Event of
Default under Section 8.1(a) or 8.1(g), (ii) the line of business of the
acquired entity shall be similar, ancillary, complementary or related to, or a
reasonable extension, development or expansion of, the businesses conducted by
the Company Borrower and its Restricted Subsidiaries, (iii) any Person acquired
shall become, and any Person acquiring assets shall be, and each Subsidiary of
such Person shall become, a Restricted Subsidiary of Holdings (unless any such
Person is designated as an Unrestricted Subsidiary) and (iv) Holdings, the
Company Borrower or such Restricted Subsidiary, as applicable, shall take, and
shall cause such Person to take, all actions required under Section 5.9 in
connection therewith; (24) [Reserved]; (25) Investments in Unrestricted
Subsidiaries having an aggregate Fair Market Value, taken together with all
other Investments made pursuant to this clause (25) that are at the time
outstanding, without giving effect to the sale of an Unrestricted Subsidiary to
the extent the proceeds of such sale do not consist of cash or marketable
securities, not to exceed the greater of $100,000,000 and 3.50% of Total Assets
(at the time such Investment is made) in the aggregate at any time outstanding;
(26) the creation of Liens on the assets of the Company Borrower or any
Restricted Subsidiary in compliance with Section 6.2 and Restricted Payments
permitted under Section 6.2 (other than by reference to this clause (26)); (27)
Investments relating to a Receivables Subsidiary that, in the good faith
determination of the Company Borrower are necessary or advisable to effect any
Receivables Facility, distributions or payments of Receivables Fees or any
repurchase obligation connection therewith including, without limitation,
Investments of funds held in accounts permitted or required by the arrangements
governing such Receivables Facilities or any related Indebtedness; (28) any
other Investment; provided that on a pro forma basis after giving effect to such
Investment the Total Net Leverage Ratio would be equal to or less than 3.50 to
1.00; (29) Investments in the ordinary course of business consisting of UCC
Article 3 endorsements for collection or deposit and UCC Article 4 customary
trade arrangements with customers in the ordinary course of business; (30)
Investments (A) for utilities, security deposits, leases and similar prepaid
expenses incurred in the ordinary course of business and (B) trade accounts
created, or prepaid expenses accrued, in the ordinary course of business; (31)
non-cash Investments in connection with tax planning and reorganization
activities; provided that after giving effect to any such activities, the
security interests of the Administrative Agent, for the benefit of the Lenders
and the other Secured Parties, taken as a whole, would not be materially
impaired; -50-



--------------------------------------------------------------------------------



 
[finalamendment5withannex067.jpg]
(32) loans and advances to direct and indirect parent companies of the Company
Borrower (x) in lieu of, and not in excess of the amount of (after giving effect
to any other loans, advances or Restricted Payments in respect thereof),
Restricted Payments to the extent permitted to be made to such companies in
accordance with Section 6.2 and (y) to the extent the proceeds thereof are
contributed or loaned or advanced to another Restricted Subsidiary; (33) any
Investment in any Subsidiary or any joint venture in connection with
intercompany cash management arrangements or related activities arising in the
ordinary course of business; (34) Investments by an Unrestricted Subsidiary
entered into prior to the day such Unrestricted Subsidiary is redesignated as a
Restricted Subsidiary pursuant to the definition of “Unrestricted Subsidiary” to
the extent such Investments were not made in contemplation of such
redesignation; and (35) Investments in the ordinary course of business in
connection with Settlements; and (36) Investments made in the ordinary course of
business in connection with obtaining, maintaining or renewing client contacts
and loans or advances made to distributors in the ordinary course of business.
For purposes of this Agreement, any Investment shall be determined on the date
such Investment is made, with the Fair Market Value of each Investment being
measured at the time made and without giving effect to subsequent changes in
value. “Permitted Investors”: the collective reference to the Sponsor, the
Management Stockholders and each other Person that is an investor in Holdings or
the immediate parent of Holdings on the Closing Date. “Permitted Liens”: with
respect to any Company Group Member: (1) pledges or deposits by such Person in
connection with (a) workers’ or workmen’s compensation, employment or
unemployment insurance and other types of employers’ health tax, social
security, retirement and other similar legislation, employee source deductions,
goods and services taxes, sales taxes, municipal taxes, corporate taxes and
pension fund obligations or other insurance-related obligations (including, but
not limited to, in respect of deductibles, self-insured retention amounts and
premiums and adjustments thereto), (b) securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees or similar instrument for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Company
Borrower or any Restricted Subsidiary or otherwise supporting the payment of
items set forth in the foregoing clause (a) or (c), or good faith deposits,
prepayments or cash pledges in connection with bids, tenders, contracts (other
than for the payment of Indebtedness) or leases to which such Person is a party,
performance and return of money bonds and other similar obligations incurred in
the ordinary course of business, or deposits to secure public or statutory
obligations of such Person or deposits of cash or U.S. government bonds to
secure surety, stay, customs or appeal bonds or statutory bonds to which such
Person is a party, or deposits as security for contested taxes or import duties
or for the payment of rent, in each case Incurred in the ordinary course of
business; (2) Liens with respect to outstanding motor vehicle fines and Liens
arising or imposed by law, such as landlords’, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or construction contractors’ Liens and
other similar Liens, in each case for sums which have not yet been due or
payable for more than 30 days or which are being contested in good faith by
appropriate proceedings or -51-



--------------------------------------------------------------------------------



 
[finalamendment5withannex068.jpg]
other Liens arising out of judgments or awards against such Person with respect
to which such Person shall then be proceeding with an appeal or other
proceedings for review (or which, if due and payable, are being contested in
good faith by appropriate proceedings and for which adequate reserves are being
maintained, to the extent required by GAAP); (3) Liens for taxes, assessments or
other governmental charges (i) which are not yet overdue for more than thirty
(30) days, (ii) which are not yet payable or subject to penalties for nonpayment
or (iii) which are being contested in good faith by appropriate proceedings for
which adequate reserves are being maintained to the extent required by GAAP; (4)
Liens incurred or deposits made to secure the performance of bids, trade
contracts, governmental contracts and leases, statutory obligations, surety,
stay, customs and appeal bonds, performance bonds, bankers’ acceptance
facilities and other obligations of a like nature (including those to secure
health, safety and environmental obligations) and obligations in respect of
letters of credit, bank guarantees or similar instruments that have been posted
to support the same, in each case incurred in the ordinary course of business or
consistent with past practices; (5) (a) survey exceptions, encumbrances,
easements, ground leases, covenants, conditions, rights-of-way, licenses,
servitudes, restrictions, encroachments, protrusions, by-law, or reservations
of, or rights of others for sewers, electric lines, telegraph and telephone
lines and other similar purposes, or zoning, building code or other restrictions
(including defects and irregularities in title and similar encumbrances) and
other similar encumbrances and title defects or irregularities affecting real
property, that, in the aggregate, do not materially interfere with the ordinary
conduct of the business of the Company Borrower and its Restricted Subsidiaries,
taken as a whole, (b) rights of recapture of unused real property in favor of
the seller of property set forth in customary purchase agreements and related
arrangements with any governmental authority, (c) Liens arising from the right
of distress enjoyed by landlords or Liens otherwise granted to landlords, in
either case, to secure the payment of arrears of rent in respect of leased
properties, so long as such Liens are not exercised, (d) servicing agreements,
development agreements, site plan agreements and other agreements with any
governmental authority pertaining to the use or development of any of the assets
of the Person, provided that the same are complied with in all material respects
and do not materially reduce the value of the assets of the Person or materially
interfere with the use in the operation of the business of such Person, (e) the
reservations in any original grants from the crown of any land or interest
therein and statutory exceptions to title and (f) other Liens on real property
(including ground leases in respect of real property on which facilities owned
or leased by the Company Borrower or any of the Restricted Subsidiaries are
located); (6) Liens Incurred to secure Other Obligations in respect of
Indebtedness permitted to be Incurred pursuant to Section 6.1(b)(i), (b)(ii),
(b)(iv), (b)(vi), (b)(vii), (b)(xiv), (b)(xv) or (b)(xvi); provided that, (A) in
the case of Section 6.1(b)(vii), such Lien extends only to the assets and/or
Capital Stock, the acquisition, lease, construction, repair, replacement or
improvement of which is financed thereby and any replacements, additions and
accessions thereto and any income or profits thereof, (B) in the case of Section
6.1(b)(iv) and (b)(vi), such Indebtedness complies with the Applicable
Requirements, (C) in the case of Section 6.1(b)(xv), such guarantee may only be
subject to Liens to the extent the underlying Indebtedness may be subject to any
Liens, (D) in the case of Section 6.1(b)(ii), such Indebtedness is secured only
by Liens on Collateral and is subject to the ABL-Term Intercreditor Agreement
and (F) in the case of Section 6.1(b)(xiv) such Indebtedness complies with
clause (b) of the Applicable Requirements; (7) Liens existing on the Amendment
No. 4 Effective Date; provided, that any Liens securing Indebtedness or other
obligations in excess of $20,000,000 shall be set forth on Schedule 6.6; -52-



--------------------------------------------------------------------------------



 
[finalamendment5withannex069.jpg]
(8) Liens on assets, property or shares of stock of a Person at the time such
Person becomes a Subsidiary; provided, however, that such Liens are not created
or Incurred in connection with, or in contemplation of, such other Person
becoming such a Subsidiary; provided, further, however, that such Liens may not
extend to any other property or other assets owned by the Company Borrower or
any Restricted Subsidiary of the Company Borrower (other than any replacements
of such property or assets and additions and accessions thereto, the proceeds or
products thereof and other than after-acquired property subject to a Lien
securing Indebtedness and other obligations incurred prior to such time and
which Indebtedness and other obligations are permitted under this Agreement that
require or include, pursuant to their terms at such time, a pledge of
after-acquired property, it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition); (9) Liens on assets or on property at the
time the Company Borrower or a Restricted Subsidiary of the Company Borrower
acquired such assets or property, including any acquisition by means of a merger
or consolidation with or into the Company Borrower or any Restricted Subsidiary
of the Company Borrower; provided, however, that such Liens are not created or
Incurred in connection with, or in contemplation of, such acquisition; provided,
further, however, that the Liens may not extend to any other assets or property
owned by the Company Borrower or any Restricted Subsidiary of the Company
Borrower (other than the proceeds or products of such assets or property or
shares of stock or improvements thereon); (10) Liens securing Indebtedness or
other obligations of a Restricted Subsidiary owing to the Company Borrower or
another Restricted Subsidiary of the Company Borrower permitted to be Incurred
pursuant to Section 6.1; (11) (a) Liens securing Hedging Obligations or on cash
or Cash Equivalents securing Hedging Obligations; provided that, with respect to
Hedging Obligations relating to Indebtedness, such Indebtedness is permitted
under this Agreement and (b) Liens on cash and Cash Equivalents used to satisfy
or discharge Indebtedness; provided such satisfaction or discharge is permitted
under this Agreement; (12) Liens on specific items of inventory or other goods
and proceeds of any Person securing such Person’s accounts payable or
obligations in respect of bankers’ acceptances or trade letters of credit issued
or created for the account of such Person to facilitate the purchase, shipment
or storage of such inventory or other goods; (13) leases, licenses, subleases
and sublicenses of assets (including real property and intellectual property
rights) in the ordinary course of business or consistent with past practice
which do not materially interfere with the operation of the business of the
Company Borrower or any of its Restricted Subsidiaries; (14) Liens arising from
UCC financing statement filings regarding operating leases entered into by the
Company Borrower and its Restricted Subsidiaries in the ordinary course of
business and other Liens arising solely from precautionary UCC financing
statements or similar filings; (15) Liens in favor of the Company Borrower or
any Company Guarantor; (16) deposits made in the ordinary course of business to
secure liability to insurance carriers, companies and brokers; (17) Liens on the
Equity Interests of Unrestricted Subsidiaries and joint ventures that are not
Restricted Subsidiaries of Holdings; -53-



--------------------------------------------------------------------------------



 
[finalamendment5withannex070.jpg]
(18) grants of software and other technology licenses in the ordinary course of
business; (19) judgment and attachment Liens not giving rise to an Event of
Default and notices of lis pendens and associated rights related to litigation
being contested in good faith by appropriate proceedings and for which adequate
reserves have been made; (20) Liens arising out of conditional sale, title
retention, consignment or similar arrangements for the sale of goods entered
into in the ordinary course of business and Liens on insurance policies and the
proceeds thereof securing the financing of the premiums with respect thereto;
(21) Liens Incurred to secure Cash Management Obligations in the ordinary course
of business; (22) Liens on equipment of the Company Borrower or any Restricted
Subsidiary of the Company Borrower granted in the ordinary course of business to
the Company Borrower’s or such Restricted Subsidiary’s client at which such
equipment is located; (23) Liens to secure any modification, refinancing,
refunding, extension, renewal or replacement (or successive refinancings,
refundings, extensions, renewals or replacements) as a whole, or in part, of any
Indebtedness secured by any Lien referred to in clauses (6), (7), (8), (9),
(10), (15), (23) (solely with respect to Liens originally incurred under clauses
(6), (7), (8), (9), (10), (15), (24), (33) and (44)), (24) and (38) of this
definition of “Permitted Liens;” provided, however, that (x) such new Lien shall
be limited to all or part of the same property that secured the original Lien
(plus proceeds or products of such property or improvements on such property)
and the proceeds and products thereof, and (y) the Indebtedness secured by such
Lien at such time is not increased to any amount greater than the sum of (A) the
outstanding principal amount or, if greater, committed amount of the
Indebtedness described under clauses (6), (7), (8), (9), (10), (15), (24), (38)
and (44) of this definition of “Permitted Liens” at the time the original Lien
became a Permitted Lien under this Agreement, and (B) an amount necessary to pay
accrued and unpaid interest, any fees and expenses, including any premium and
defeasance costs, related to such modification, refinancing, refunding,
extension, renewal or replacement; (24) other Liens; provided, that at the time
of the granting thereof and after giving pro forma effect thereto, the lesser of
(x) the aggregate outstanding Indebtedness secured by Liens existing in reliance
on this clause (24) and (y) the fair market value of the assets securing such
obligations shall not exceed the greater of (A) $125,000,000 and (B) 4.25% of
Total Assets determined as of the date of incurrence; (25) Liens (a) on cash
advances or escrow deposits in favor of the seller of any property (including
equipment and inventory) to be acquired in an Investment permitted under this
Agreement to be applied against the purchase price for such Investment or
otherwise in connection with any escrow arrangements with respect to any such
Investment or any Asset Sale permitted under this Agreement (including any
letter of intent or purchase agreement with respect to such Investment or Asset
Sale), (b) consisting of an agreement to dispose of any property in an Asset
Sale permitted under this Agreement, in each case, solely to the extent such
Investment or Asset Sale, as the case may be, would have been permitted on the
date of the creation of such Lien and (c) solely on any cash earnest money
deposits made by the Company Borrower or any of its Restricted Subsidiaries in
connection with any letter of intent or purchase agreement permitted under this
Agreement; (26) Liens on receivables and related assets including proceeds
thereof being sold in factoring arrangements entered into in the ordinary course
of business; -54-



--------------------------------------------------------------------------------



 
[finalamendment5withannex071.jpg]
(27) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Company Borrower or any of its Restricted Subsidiaries to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Company Borrower and its Restricted Subsidiaries or (iii)
relating to purchase orders and other agreements entered into with customers of
the Company Borrower or any of its Restricted Subsidiaries in the ordinary
course of business; (28) Liens encumbering reasonable customary initial deposits
and margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts incurred in the ordinary course of business and not for
speculative purposes; (29) Liens deemed to exist in connection with Investments
in repurchase agreements permitted under Section 6.1; provided that such Liens
do not extend to any assets other than those assets that are the subject of such
repurchase agreement; (30) restrictions on dispositions of assets to be disposed
of pursuant to merger agreements, stock or asset purchase agreements and similar
agreements; (31) customary options, put and call arrangements, rights of first
refusal and similar rights relating to Investments in joint ventures and
partnerships; (32) any amounts held by a trustee in the funds and accounts under
an indenture securing any revenue bonds issued for the benefit of the Company
Borrower or any Restricted Subsidiary thereof; (33) Liens (i) in favor of
customs and revenue authorities arising as a matter of law to secure payment of
customs duties in connection with the importation of goods or (ii) on specific
items of inventory or other goods and proceeds of any Person securing such
Person’s obligations in respect of bankers’ acceptances or letters of credit
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods in the ordinary course of
business; (34) Liens (i) of a collection bank arising under applicable law,
including Section 4- 210 of the UCC, or any comparable or successor provision,
on items in the course of collection; (ii) attaching to a pooling, commodity or
securities trading accounts or other commodity or securities brokerage accounts
incurred in the ordinary course of business; or (iii) in favor of a banking or
other financial institution or entity, or electronic payment service provider
arising as a matter of law or under customary terms and conditions encumbering
deposits or other funds maintained with a financial institution (including the
right of set-off) and which are within the general parameters customary in the
banking or finance industry or arising pursuant to such banking or financial
institution’s general terms and conditions (including Liens in favor of deposit
banks or securities intermediaries securing customary fees, expenses or charges
in connection with the establishment, operation or maintenance of deposit
accounts or securities accounts); (35) Liens solely on any cash earnest money
deposits made in connection with any letter of intent or purchase agreement in
connection with an Investment permitted hereunder; (36) customary Liens on
deposits required in connection with the purchase of property, equipment and
inventory, in each case incurred in the ordinary course of business; -55-



--------------------------------------------------------------------------------



 
[finalamendment5withannex072.jpg]
(37) Liens securing the Obligations created pursuant to any Loan Document, any
Specified Swap Agreement and any Specified Cash Management Agreement; (38) Liens
securing or arising pursuant to Sale Leaseback Transactions; (39) Liens on
assets of Non-Guarantor Subsidiaries, provided such Liens secure obligations of
Non-Guarantor Subsidiaries that are otherwise permitted hereunder and such Liens
only encumber assets of such Non-Guarantor Subsidiaries; (40) Liens on accounts
receivable and related assets incurred in connection with a Receivables
Facility; (41) Liens securing, or otherwise arising from, judgments for the
payment of money not constituting an Event of Default under Section 8.1(h) and
notices of lis pendens and associated rights related to litigation being
contested in good faith by appropriate proceedings and for which adequate
reserves have been made; (42) Liens deemed to exist in connection with
Investments in repurchase agreements permitted under the covenant described
under Section 6.1 including Liens deemed to exist in connection with Investments
in repurchase agreements under clause (4) of the definition of the term Cash
Equivalents; provided that such Liens do not extend to any assets other than
those that are the subject of such repurchase agreement; (43) Liens that are
contractual rights of setoff, banker’s lien, netting agreements and other Liens
(a) relating to Cash Management Services, deposit accounts, securities accounts,
cash management arrangements or in connection with the issuance of Indebtedness,
including letters of credit, bank guarantees or other similar instruments, (b)
relating to pooled deposit or sweep accounts to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Company Borrower and its Restricted Subsidiaries or (c) relating to purchase
orders and other agreements entered into with customers of the Company Borrower
or any of its Restricted Subsidiaries, in each case in the ordinary course of
business; (44) Liens securing Indebtedness secured by the Collateral on a pari
passu basis (but without regard to the control of remedies) with the Obligations
permitted to be Incurred pursuant to the covenant described under Section 6.1
if, at the time of Incurrence of such Indebtedness on a pro forma basis, (i) the
Total Net Secured Leverage Ratio would not exceed 3.50 to 1.00 and (ii) the
Company Borrower could incur $1.00 of additional Indebtedness under Section
6.1(a); (45) Settlement Liens; (46) Liens on goods the purchase price of which
is financed by a documentary letter of credit issued for the account of the
Company Borrower or any of its Subsidiaries or Liens on bills of lading, drafts
or other documents of title arising by operation of law or pursuant to the
standard terms of agreements relating to letters of credit, bank guarantees and
other similar instruments; provided that such Lien secures only the obligations
of the Company Borrower or such Subsidiaries in respect of such letter of credit
to the extent such obligations are permitted by Section 6.1; (47) Receipt of
progress payments and advances from customers in the ordinary course of business
to the extent the same creates a Lien on the related inventory and proceeds
thereof; and -56-



--------------------------------------------------------------------------------



 
[finalamendment5withannex073.jpg]
(48) the rights reserved or vested in any Person by the terms of any lease,
license, franchise, grant or permit held by the Company Borrower or any
Restricted Subsidiary thereof or by a statutory provision, to terminate any such
lease, license, franchise, grant or permit, or to require annual or periodic
payments as a condition to the continuance thereof. The Company Borrower may
classify (or later reclassify) any Lien in one or more of the above categories
(including in part in one category and in part in another category). For
purposes of this definition, the term “Indebtedness” shall be deemed to include
interest on such Indebtedness. “Permitted Parent” means any direct or indirect
parent entity of the Company Borrower (other than a Person formed in connection
with, or in contemplation of, a Change of Control transaction that results in a
modification of the beneficial ownership of the Company Borrower) that
beneficially owns 100% of the issued and outstanding voting stock of the Company
Borrower, provided that the ultimate beneficial ownership of the Company
Borrower has not been modified by the transaction by which such parent entity
became the beneficial owner of 100% of the voting stock of the Company Borrower.
“Permitted Refinancing Requirements”: with respect to any Indebtedness incurred
by the Borrower to Refinance, in whole or part, any other Indebtedness (such
other Indebtedness, “Refinanced Debt”): (a) with respect to all such
Indebtedness: (i) the other terms and conditions of such Indebtedness (excluding
pricing, fees, rate floors and optional prepayment or redemption terms) are
substantially identical to, or (taken as a whole) are no more favorable to, the
providers of such Indebtedness than those applicable to the Refinanced Debt
(except for financial covenants or other covenants or provisions applicable only
to periods after the Latest Maturity Date at the time of such Refinancing, as
may be agreed by the Company Borrower and the providers of such Indebtedness);
(ii) if such Indebtedness is guaranteed, it is not guaranteed by any Restricted
Subsidiary other than the Subsidiary Guarantors; and (iii) the proceeds of such
Indebtedness are applied, substantially concurrently with the incurrence
thereof, to the pro rata prepayment of the outstanding amount of the Refinanced
Debt; (b) if such Indebtedness constitutes Refinancing Debt: (i) except in the
case of any Designated Earlier Maturing Debt, such Indebtedness does not mature
or have scheduled amortization or payments of principal and is not subject to
mandatory redemption or prepayment (except customary asset sale or change of
control provisions), in each case prior to the date that is 91 days after the
then Latest Maturity Date at the time such Indebtedness is incurred; (ii) except
in the case of any Designated Earlier Maturing Debt, such Indebtedness does not
have a shorter Weighted Average Life to Maturity than the Refinanced Debt; and
(iii) such Indebtedness shares not greater than ratably in (or, if such
Indebtedness constitutes Permitted Unsecured Refinancing Debt or Permitted
Second Priority -57-



--------------------------------------------------------------------------------



 
[finalamendment5withannex074.jpg]
Refinancing Debt, on a junior basis with respect to) any voluntary or mandatory
prepayments of any Loans then outstanding; and (c) if such Indebtedness is
secured: (i) such Indebtedness is not secured by any assets other than the
Collateral (it being understood that such Indebtedness shall not be required to
be secured by all of the Collateral); provided that Indebtedness that may be
incurred by Non-Guarantor Subsidiaries pursuant to Section 6.1 may be secured by
assets of Non-Guarantor Subsidiaries; and (ii) a Senior Representative acting on
behalf of the providers of such Indebtedness shall have become party to an
Intercreditor Agreement (or any Intercreditor Agreement shall have been amended
or replaced in a manner reasonably acceptable to the Administrative Agent, which
results in such Senior Representative having rights to share in the Collateral
as provided in the definition of Permitted First Priority Refinancing Debt, in
the case of Permitted First Priority Refinancing Debt, or in the definition of
Permitted Second Priority Refinancing Debt, in the case of Permitted Second
Priority Refinancing Debt). “Permitted Second Priority Refinancing Debt”: any
secured Indebtedness incurred by the Borrower in the form of one or more series
of junior lien secured notes or junior lien secured term loans (each, a “Second
Priority Refinancing Facility”); provided that (i) such Indebtedness is secured
by the Collateral on a junior lien, subordinated basis (with respect to liens
only) to the Obligations and the obligations in respect of any Permitted First
Priority Refinancing Debt, (ii) such Indebtedness constitutes Permitted Credit
Agreement Refinancing Debt in respect of Loans (including portions of Classes of
Loans, Other Loans or Incremental Loans) and (iii) such Indebtedness complies
with the Permitted Refinancing Requirements; provided that a certificate of a
Responsible Officer delivered to the Administrative Agent at least five Business
Days (or such shorter period acceptable to the Administrative Agent) prior to
the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Company Borrower has
determined in good faith that such terms and conditions satisfy the requirement
of this definition shall be conclusive evidence that such terms and conditions
satisfy such requirement unless the Administrative Agent notifies the Company
Borrower within such five Business Day period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees)). Permitted Second Priority Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor. “Permitted Tax
Distributions”: payments made pursuant to Section 6.2(b)(xii). “Permitted
Unsecured Refinancing Debt”: any unsecured Indebtedness incurred by the Borrower
in the form of one or more series of senior unsecured notes or term loans (each,
an “Unsecured Refinancing Facility”); provided that (i) such Indebtedness
constitutes Permitted Credit Agreement Refinancing Debt in respect of Loans
(including portions of Classes of Loans, Other Loans or Incremental Loans) and
(ii) such Indebtedness complies with the Permitted Refinancing Requirements;
provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five Business Days (or a shorter period acceptable
to the Administrative Agent) prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Company Borrower has determined in good faith that such terms
and conditions satisfy the requirement of this definition shall be conclusive
evidence that such terms and conditions satisfy such requirement unless the
Administrative Agent notifies the Company Borrower within such five Business Day
period that it disagrees with such determination (including a -58-



--------------------------------------------------------------------------------



 
[finalamendment5withannex075.jpg]
reasonable description of the basis upon which it disagrees)). Permitted
Unsecured Refinancing Debt will include any Registered Equivalent Notes issued
in exchange therefor. “Person”: any natural person, corporation, limited
partnership, general partnership, limited liability company, limited liability
partnership, joint venture, association, joint stock company, trust, bank trust
company, land trust, business trust, unincorporated organization, government or
any agency or political subdivision thereof or any other entity whether legal or
not. “Plan”: at a particular time, any employee benefit plan that is covered by
Title IV of ERISA and in respect of which the Company Borrower or a Commonly
Controlled Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA. “Platform”: as defined in Section 5.2(a). “Preferred Stock”: any
Equity Interest with preferential right of payment of dividends or redemptions
upon liquidation, dissolution, or winding up. “Prime Rate”: the rate of interest
per annum announced from time to time by Bank of America as its prime rate in
effect at its principal office in New York City (the Prime Rate not being
intended to be the lowest rate of interest charged by Bank of America in
connection with extensions of credit to debtors). “Private Lender Information”:
any information and documentation that is not Public Lender Information. “Pro
Forma Basis”: for the purposes of calculating Consolidated EBITDA for any period
of four consecutive fiscal quarters (each, a “Reference Period”), (i) if, at any
time during such Reference Period, the Company Borrower or any Restricted
Subsidiary shall have made any Disposition, the Consolidated EBITDA for such
Reference Period shall be reduced by an amount equal to the Consolidated EBITDA
(if positive) attributable to the property that is the subject of such
Disposition for such Reference Period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such Reference Period
and (ii) if, during such Reference Period, the Company Borrower or any
Restricted Subsidiary shall have made an acquisition of assets constituting at
least a division of a business unit of, or all or substantially all of the
assets of, any Person, Consolidated EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto as if such acquisition of
assets constituting at least a division of a business unit of, or all or
substantially all of the assets of, any Person, occurred on the first day of
such Reference Period (including, in each such case, such pro forma adjustments
relating to a specific transaction or event and reflective of actual or
reasonably anticipated synergies and cost savings expected to be realized or
achieved in the twenty-four months following such transaction or event, which
pro forma adjustments shall be certified by the chief financial officer,
treasurer, controller or comptroller of the Company Borrower; provided that,
such adjustments shall not exceed the percentage-limitations thereon, if any,
set forth in the definition of “Consolidated EBITDA.” The term “Disposition” in
this definition shall not include dispositions of inventory and other ordinary
course dispositions of property. “Pro Rata Share”: with respect to (i) any
Facility, and each Lender and such Lender’s share of all Commitments or Loans
under such Facility, at any time a fraction (expressed as a percentage, carried
out to the ninth decimal place), the numerator of which is the amount of the
Commitments of such Lender under such Facility at such time and the denominator
of which is the amount of the aggregate Commitments under such Facility at such
time; provided that if any Loans are outstanding under such Facility, then the
Pro Rata Share of each Lender shall be a fraction (expressed as a percentage,
carried out to the ninth decimal -59-



--------------------------------------------------------------------------------



 
[finalamendment5withannex076.jpg]
place), the numerator of which is the amount of the Loans of such Lender under
such Facility at such time and the denominator of which is the amount of the
aggregate Loans at such time; provided, further, that if all Loans under such
Facility have been repaid, then the Pro Rata Share of each Lender under such
Facility shall be determined based on the Pro Rata Share of such Lender under
such Facility immediately prior to such repayment and (ii) with respect to each
Lender and all Loans and Outstanding Amounts at any time a fraction (expressed
as a percentage, carried out to the ninth decimal place), the numerator of which
is the Outstanding Amount with respect to Loans and Commitments of such Lender
at such time and the denominator of which is the Outstanding Amount (in
aggregate); provided that if all Outstanding Amounts have been repaid or
terminated, then the Pro Rata Share of each Lender shall be determined based on
the Pro Rata Share of such Lender immediately prior to such termination and
after giving effect to any subsequent assignments made pursuant to the terms
hereof. “Properties”: as defined in Section 3.13(a). “PTE” means a prohibited
transaction class exemption issued by the U.S. Department of Labor, as any such
exemption may be amended from time to time. “Public Lender Information”:
information and documentation that is either exclusively (i) of a type that
would be publicly available if the Borrower, Holdings and their respective
Subsidiaries were public reporting companies or (ii) not material with respect
to the Borrower, Holdings and their respective Subsidiaries or any of their
respective securities for purposes of foreign, United States Federal and state
securities laws. “Public Market”: at any time after (a) a Public Offering has
been consummated and (b) at least 15.0% of the total issued and outstanding
common equity of Holdings or Holdings’ direct or indirect parent has been
distributed by means of an effective registration statement under the Securities
Act or sale pursuant to Rule 144 under the Securities Act. “Public Offering”: an
initial underwritten public offering of common Capital Stock of Holdings or
Holdings’ direct or indirect parent pursuant to an effective registration
statement filed with the SEC in accordance with the Securities Act (other than a
registration statement on Form S-8 or any successor form). “Purchase”: as
defined in the definition of “Dutch Auction.” “Purchase Notice”: as defined in
the definition of “Dutch Auction.” “Purchaser”: as defined in the definition of
“Dutch Auction.” “Qualified Counterparty”: any Person that, as of the Closing
Date or as of the date it enters into any Specified Swap Agreement, is a Lender,
a Joint Lead Arranger or the Administrative Agent or an Affiliate of a Lender, a
Joint Lead Arranger or the Administrative Agent in its capacity as a
counterparty to such Specified Swap Agreement. “Qualified ECP Guarantor”: in
respect of any Swap Obligation, any Loan Party that has total assets exceeding
$10,000,000 (or total assets exceeding such other amount so that such Loan Party
is an “eligible contract participant” as defined in the Commodity Exchange Act)
at the time such Swap Obligation is incurred. -60-



--------------------------------------------------------------------------------



 
[finalamendment5withannex077.jpg]
“Receivables Assets”: accounts receivable, royalty and other similar rights to
payment and any other assets related thereto subject to a Receivables Facility
that are customarily sold or pledged in connection with receivables transactions
and the proceeds thereof. “Receivables Facility”: any of one or more receivables
securitization financing facilities as amended, supplemented, modified,
extended, renewed, restated or refunded from time to time, the Obligations of
which are non-recourse (except for customary representations, warranties,
covenants and indemnities made in connection with such facilities) to the
Company Borrower or any of its Restricted Subsidiaries (other than a Receivables
Subsidiary) pursuant to which the Company Borrower or any of its Restricted
Subsidiaries sells or grants a security interest in its accounts receivable or
assets related thereto that are customarily sold or pledged in connection with
securitization transactions to either (a) a Person that is not a Restricted
Subsidiary or (b) a Receivables Subsidiary that in turn sells its accounts
receivable to a Person that is not a Restricted Subsidiary. “Receivables Fees”
means distributions or payments made directly or by means of discounts with
respect to any accounts receivable or participation interest therein issued or
sold in connection with, and other fees paid to a Person that is not a
Restricted Subsidiary in connection with, any Receivables Facility. “Receivables
Subsidiary”: any Subsidiary formed for the purpose of, and that solely engages
only in one or more Receivables Facilities and other activities reasonably
related or incidental thereto. “Recovery Event”: any settlement of or payment in
respect of any property or casualty insurance claim or any condemnation, eminent
domain or similar proceeding relating to any asset of any Group Member.
“Refinance”: in respect of any Indebtedness, to refinance, discharge, redeem,
defease, refund, extend, renew or repay any Indebtedness with the proceeds of
other Indebtedness, or to issue other Indebtedness, in exchange or replacement
for, such Indebtedness in whole or in part; “Refinanced” and “Refinancing” shall
have correlative meanings. “Refinanced Credit Agreement Debt”: as defined in the
definition of “Permitted Credit Agreement Refinancing Debt.” “Refinanced Debt”:
as defined in the definition of “Permitted Refinancing Requirements.”
“Refinancing Amendment”: an amendment to this Agreement executed by each of (a)
the Borrower, (b) the Administrative Agent and (c) each Additional Lender and
Lender that agrees to provide any portion of the Permitted Credit Agreement
Refinancing Debt being incurred pursuant thereto, in accordance with Section
2.20. “Refinancing Debt”: Indebtedness under any First Priority Refinancing
Facility, Second Priority Refinancing Facility or Unsecured Refinancing
Facility. “Refunding Capital Stock”: as defined in Section 6.2(b)(ii)(A).
“Register”: as defined in Section 10.6(b)(vi). “Registered Equivalent Notes”:
with respect to any notes originally issued in a Rule 144A or other private
placement transaction under the Securities Act of 1933, substantially identical
notes (having -61-



--------------------------------------------------------------------------------



 
[finalamendment5withannex078.jpg]
the same Guarantees) issued in a dollar-for-dollar exchange therefor pursuant to
an exchange offer registered with the SEC. “Reinvestment Deferred Amount”: with
respect to any Reinvestment Event, the aggregate Net Cash Proceeds received by
any Loan Party in connection therewith that are not applied to repay the Loans
pursuant to Section 2.6(c). “Reinvestment Event”: as defined in Section 2.6(c).
“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire, replace, reconstruct or
repair assets useful in the business of the Company Borrower and its Restricted
Subsidiaries or in connection with a Permitted Acquisition. “Reinvestment
Prepayment Date”: with respect to any Reinvestment Event, the earlier of (a) the
date occurring one year after such Reinvestment Event (or, if later, 180 days
after the date the Company Borrower or a Restricted Subsidiary thereof has
entered into a binding commitment to reinvest the Net Cash Proceeds of such
Reinvestment Event prior to the expiration of such one year period) and (b) the
date on which the Company Borrower shall have notified the Administrative Agent
in writing that it has determined not to acquire, replace, reconstruct or repair
assets useful in the business of the Company Borrower and its Restricted
Subsidiaries or in connection with a Permitted Acquisition. “Related Business
Assets”: assets (other than cash or Cash Equivalents) used or useful in a
Similar Business; provided that any assets received by the Company Borrower or a
Restricted Subsidiary thereof in exchange for assets transferred by the Company
Borrower or a Restricted Subsidiary thereof will not be deemed to be Related
Business Assets if they consist of securities of a Person, unless upon receipt
of the securities of such Person, such Person would become a Restricted
Subsidiary. “Related Parties”: with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates. “Reorganization”: with respect
to any Multiemployer Plan, the condition that such plan is in reorganization
within the meaning of Section 4241 of ERISA. “Reply Amount”: as defined in the
definition of “Dutch Auction.” “Reportable Event”: any of the events set forth
in Section 4043(c) of ERISA, other than those events as to which the thirty day
notice period is waived under subsections.27,.28,.29,.30,.31,.32,.34 or.35 of
PBGC Reg. § 4043. “Repricing Indebtedness”: as defined in the definition of
“Repricing Transaction.” “Repricing Transaction”: means, other than in the
context of a transaction involving a Change of Control, an underwritten public
Equity Offering or the financing of any material acquisition or similar material
Investment, (i) the repayment, prepayment, refinancing, substitution or
replacement of all or a portion of the Term B-4 Loans with the incurrence of any
Indebtedness (“Repricing Indebtedness”) having an effective interest cost or
weighted average yield (taking into account interest rate margin and benchmark
floors, recurring fees and all upfront or similar fees or original issue
discount (amortized over the shorter of (A) the weighted average life to
maturity of such term loans and (B) four years), but excluding any arrangement,
structuring, syndication or other fees payable in connection therewith that are
not shared ratably with all lenders or holders of such term loans in their
capacities as lenders or holders of such term -62-



--------------------------------------------------------------------------------



 
[finalamendment5withannex079.jpg]
loans) that is less than the effective interest cost or weighted average yield
of the Term B-4 Loans and (ii) any amendment, waiver, consent or modification to
this Agreement relating to the interest rate for, or weighted average yield (to
be determined on the same basis as that described in clause (i) above) of, the
Term B-4 Loans directed at, or the result of which would be, the lowering of the
effective interest cost or weighted average yield applicable to the Term B-4
Loans. “Required Lenders”: at any time, non-Defaulting Lenders holding more than
50% of (a) until the Closing Date, the Commitments then in effect and (b)
thereafter, the sum of (i) the aggregate unpaid principal amount of the Loans
then outstanding and (ii) the Total Incremental Commitments then in effect.
“Requirement of Law”: as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject. “Responsible Officer”: the
chief executive officer, president, chief financial officer, treasurer,
controller, comptroller, secretary or vice president of any Group Member, but in
any event, with respect to financial matters, the chief financial officer,
treasurer, controller or comptroller of the Company Borrower. “Restricted”: when
referring to cash or Cash Equivalents of the Company Borrower and its Restricted
Subsidiaries, means that such cash or Cash Equivalents (i) unless addressed in
clause (ii) below, appear (or would be required to appear) as “restricted” on
the consolidated balance sheet of the Company Borrower, (ii) are subject to any
Lien in favor of any Person other than (x) the Administrative Agent for the
benefit of the Secured Parties or the ABL Agent and (y) other Liens permitted
under clauses (3), (10), (13), (15), (21), (23), (29), (33), (34), (37) and (39)
of the definition of “Permitted Liens” above, other than consensual Liens on
assets which constitute Collateral and rank prior to the Liens in favor of the
Secured Parties on the Collateral or (iii) are not otherwise generally available
for use by such Person. “Restricted Investment”: an Investment other than a
Permitted Investment. “Restricted Payments”: as defined in Section 6.2(a).
“Restricted Subsidiary”: collectively, any Subsidiary of the Company Borrower
other than any Unrestricted Subsidiary; provided, however, that upon an
Unrestricted Subsidiary’s ceasing to be an Unrestricted Subsidiary, such
Subsidiary shall be included in the definition of “Restricted Subsidiary.”
“Retired Capital Stock”: as defined in Section 6.2(b)(ii). “Return Bid”: as
defined in the definition of “Dutch Auction.” “Sanctioned Country” shall mean,
at any time, a country or territory which is itself the subject or target of any
Sanctions and with which dealings are prohibited under applicable law.
“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by any such Person described in
clause (a) or (b) above, with respect to (a), (b) or (c) above, only to the
extent dealing with such Person is prohibited by applicable law. -63-



--------------------------------------------------------------------------------



 
[finalamendment5withannex080.jpg]
“Sanctions” shall mean applicable economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by (a) the U.S.
government, including those administered by the Office of Foreign Assets Control
of the U.S. Department of the Treasury or the U.S. Department of State, or (b)
the United Nations Security Council, the European Union or any EU member state.
“S&P”: Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw-Hill
Companies, Inc. and any successor to the rating agency business thereof. “Sale
Leaseback Transaction”: any arrangement with any Person or Persons, whereby in
contemporaneous or substantially contemporaneous transactions the Company
Borrower or any Restricted Subsidiary thereof sells substantially all of its
right, title and interest in any property and, in connection therewith, the
Company Borrower or a Restricted Subsidiary thereof acquires, leases or licenses
back the right to use all or a material portion of such property. “SEC”: the
Securities and Exchange Commission, any successor thereto and any analogous
Governmental Authority. “Second Priority Refinancing Facility”: as defined in
the definition of “Permitted Second Priority Refinancing Debt.” “Secured
Parties”: the collective reference to the Administrative Agent, the Lenders, any
Qualified Counterparties and any Cash Management Providers. “Securities Act”:
the Securities Act of 1933, as amended from time to time, and any successor
statute. “Security Agreement”: the Pledge and Security Agreement to be executed
and delivered by the Borrower and each Guarantor, substantially in the form of
Exhibit A-1. “Security Documents”: the collective reference to the Security
Agreement, the Intellectual Property Security Agreements, the Mortgages and all
other security documents hereafter delivered to the Administrative Agent
granting a Lien on any property of any Person to secure the obligations and
liabilities of any Loan Party under any Loan Document. “Senior Notes”: the
$400,000,000 4.625% senior notes due 2025 and the $400,000,000 4.875% senior
notes due 2027 issued by the Company Borrower under the Senior Notes Indenture.
“Senior Notes Indenture”: the Indenture, dated as of December 14, 2017, among
the Company Borrower, the guarantors party thereto and Wilmington Trust,
National Association, as trustee. “Senior Representative”: with respect to any
series of Permitted First Priority Refinancing Debt or Permitted Second Priority
Refinancing Debt or any series of Indebtedness permitted under Section
6.1(b)(ii) or (vi), the trustee, administrative agent, collateral agent,
security agent or similar agent under the indenture or agreement pursuant to
which such Indebtedness is issued, incurred or otherwise obtained, as the case
may be, and each of their successors in such capacities. “Settlement” means the
transfer of cash or other property with respect to any credit or debit card
charge, check or other instrument, electronic funds transfer, or other type of
paper-based or electronic payment, transfer, or charge transaction for which a
Person acts as a processor, remitter, funds recipient or funds transmitter in
the ordinary course of its business. -64-



--------------------------------------------------------------------------------



 
[finalamendment5withannex081.jpg]
“Settlement Asset” means any cash, receivable or other property, including a
Settlement receivable, due or conveyed to a Person in consideration for a
Settlement made or arranged, or to be made or arranged, by such Person or an
Affiliate of such Person. “Settlement Indebtedness” means any payment or
reimbursement obligation in respect of a Settlement Payment. “Settlement Lien”
means any Lien relating to any Settlement or Settlement Indebtedness (and may
include, for the avoidance of doubt, the grant of a Lien in or other assignment
of a Settlement Asset in consideration of a Settlement Payment, Liens securing
intraday and overnight overdraft and automated clearing house exposure, and
similar Liens). “Settlement Payment” means the transfer, or contractual
undertaking (including by automated clearing house transaction) to effect a
transfer, of cash or other property to effect a Settlement. “Significant
Subsidiary”: at any date of determination, each Restricted Subsidiary of the
Company Borrower that would be a “Significant Subsidiary” within the meaning of
Rule 1-02 of Regulation S-X under the Securities Act as such rule is in effect
of the Closing Date. “Similar Business”: any business engaged in by the Company
Borrower, any Restricted Subsidiaries of the Company Borrower, or any direct or
indirect parent on the date of the Closing Date and any business or other
activities that are reasonably similar, ancillary, complementary or related to,
or a reasonable extension, development or expansion of, the businesses in which
the Company Borrower and its Restricted Subsidiaries are engaged on the Closing
Date. “Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but
that is not a Multiemployer Plan. “Solvency Certificate”: a certificate duly
executed by a Responsible Officer substantially in the form of Exhibit J.
“Solvent”: with respect to any Person and its Subsidiaries on a consolidated
basis, means that as of any date of determination, (a) the sum of the “fair
value” of the assets of such Person will, as of such date, exceed the sum of all
debts of such Person as of such date, as such quoted terms are determined in
accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the “present fair saleable value” of the assets
of such Person will, as of such date, be greater than the amount that will be
required to pay the probable liability on existing debts of such Person as such
debts become absolute and matured, as such quoted term is determined in
accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct any business in which
it is or is about to become engaged and (d) such Person does not intend to
incur, or believe or reasonably should believe that it will incur, debts beyond
its ability to pay as they mature. For purposes of this definition, (i) “debt”
means liability on a “claim” and (ii) “claim” means any (x) right to payment,
whether or not such a right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
subordinated, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.
For purposes of this definition, the amount of any contingent, unliquidated and
disputed claim and any claim that has not been reduced to judgment at any time
shall be computed as the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such liabilities meet the criteria -65-



--------------------------------------------------------------------------------



 
[finalamendment5withannex082.jpg]
for accrual under the Financial Accounting Standards Board Statement of
Financial Accounting Standards No. 5). “Specified Assets”: as defined in the
definition of “Asset Sale.” “Specified Cash Management Agreement”: any Cash
Management Agreement entered into by any Group Member, on the one hand, and any
Cash Management Provider, on the other hand. “Specified Class”: as defined in
Section 2.22(a). “Specified Dispositions”: as defined in the definition of
“Asset Sale.” “Specified Period”: as to (i) the Excess Cash Flow Period ending
December 31, 2018, the period commencing on January 1, 2018 and ending on the
day immediately preceding the Excess Cash Flow Application Date that occurs in
calendar year 2019 and (ii) any subsequent Excess Cash Flow Period, the period
commencing on the Excess Cash Flow Application Date that occurs during such
period and ending on the day immediately preceding the Excess Cash Flow
Application Date that occurs in the next succeeding Excess Cash Flow Period.
“Specified Swap Agreement”: any Swap Agreement entered into by any Group Member,
on the one hand, and any Qualified Counterparty, on the other hand, in respect
of interest rates, currencies and commodities to the extent permitted under
Section 6.1. “Specified Transaction” means, with respect to any period, any
Investment, sale, transfer or other disposition of assets, incurrence or
repayment of Indebtedness, Restricted Payment, subsidiary designation or other
event that by the terms of the Loan Documents requires pro forma compliance with
a test or covenant hereunder or requires such test or covenant to be calculated
on a Pro Forma Basis or after giving pro forma effect thereto. “Sponsor”: Onex
Corporation, Onex Partners III LP, Onex Partners Manager LP and/or one or more
other investment funds advised, managed or controlled by Onex Corporation and,
in each case (whether individually or as a group) their Affiliates and any
investment funds that have granted to the foregoing control in respect of their
investments in the Borrower and its Restricted Subsidiaries, but, in any event,
excluding any of their respective portfolio companies. “Subordinated
Indebtedness”: (a) with respect to the Borrower, any Indebtedness of the
Borrower which is by its terms contractually subordinated in right of payment to
the Loans and (b) with respect to any Guarantor, any Indebtedness of such
Guarantor which is by its terms contractually subordinated in right of payment
to its Guarantee. “Subsidiary”: with respect to any Person (1) any corporation,
partnership, limited liability company, unlimited liability company,
association, joint venture or other business entity (other than a partnership,
joint venture or limited liability company) of which more than 50% of the total
voting power of shares of stock or other ownership interests entitled (without
regard to the occurrence of any contingency) to vote in the election of the
Person or Persons (whether directors, managers, trustees or other Persons
performing similar functions having the power to direct or cause the direction
of the management and policies thereof at the time owned or controlled, directly
or indirectly, by that Person or one or more of the other Subsidiaries of that
Person or a combination thereof, (2) any partnership, joint venture or limited
liability company of which (x) more than 50% of the capital accounts,
distribution rights, total equity and voting interests or general and limited
partnership interests, as applicable, are owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of that
Person or a combination -66-



--------------------------------------------------------------------------------



 
[finalamendment5withannex083.jpg]
thereof, whether in the form of membership, general, special or limited
partnership interests or otherwise, and (y) such Person or any Restricted
Subsidiary of such Person is a controlling general partner or otherwise controls
such entity and (3) any Person that is consolidated in the consolidated
financial statements of the specified Person in accordance with GAAP. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of Holdings.
“Subsidiary Guarantor”: the collective reference to the Company Subsidiary
Guarantors. “Swap Agreement”: any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Company Borrower or any of its Subsidiaries shall be a Swap Agreement. “Swap
Obligation”: as defined in the definition of “Excluded Swap Obligation”.
“Taxes”: as defined in Section 2.14(a). “Term B-3 Lender”: at any time, any
Lender that has a Term B-3 Loan at such time. “Term B-3 Loans”: a Term B-3 Loan
made pursuant to Amendment No. 3. “Term B-4 Commitments”: (i) the obligation of
the Term B-4 Lenders to make Term B-4 Loans to the Company Borrower on the
Amendment No. 4 Effective Date in the amount set forth opposite each Term B-4
Lender’s name on Schedule 2.01 to Amendment No. 4.4 and (ii) the Additional Term
B-4 Commitments. “Term B-4 Lender”: at any time, any Lender that has a Term B-4
Commitment or a Term B-4 Loan at such time. “Term B-4 Loans”: (i) a Term B-4
Loan made pursuant to Amendment No. 4.4 and (ii) an Additional Term B-4 Loan
made pursuant to Amendment No. 5. “Term Priority Collateral”: as defined in the
ABL-Term Intercreditor Agreement; provided, that the Term Priority Collateral
shall not include any Excluded Assets. “Title Policy”: a lender’s policy of
title insurance utilizing the American Land Title Association 2006 Form extended
coverage, or such other form as is reasonably acceptable to the Administrative
Agent or, if applicable, a binding marked commitment to issue such policy with a
final policy to be dated the date of recording of the Mortgages, issued by a
title company selected by the Company Borrower and reasonably acceptable to the
Administrative Agent, insuring the Lien of the applicable Mortgage in an amount
at least equal to the Fair Market Value of such real property (or such lesser
amount as shall be agreed to by the Administrative Agent in its reasonable
discretion) in favor of the Administrative Agent for the benefit of the Secured
Parties, subject only to those exceptions which are either Permitted Liens or
are otherwise reasonably approved by the Administrative Agent and containing
such endorsements as the Administrative Agent shall reasonably require. “Total
Assets”: the total consolidated assets of the Company Borrower and its
Restricted Subsidiaries, as shown on the most recent consolidated or combined,
as applicable, balance sheet of the -67-



--------------------------------------------------------------------------------



 
[finalamendment5withannex084.jpg]
Company Borrower and its Restricted Subsidiaries (giving pro forma effect to any
acquisitions or dispositions of assets or properties that have been made by the
Company Borrower or any of its Restricted Subsidiaries subsequent to the date of
such balance sheet, including through mergers or consolidations). “Total
Incremental Commitments”: at any time, the aggregate amount of the Incremental
Commitments then in effect. “Total Net First Lien Leverage Ratio”: as at the
last day of any period, the ratio of (a) the excess of (i) Consolidated Total
Debt on such day consisting of Indebtedness (x) constituting the Obligations,
(y) that is secured by the Collateral on a pari passu basis with the Obligations
or (z) that was incurred pursuant to Section 6.1(b)(ii) or Section 6.1(b)(vii)
over (ii) an amount equal to the sum of the (x) Unrestricted cash and Cash
Equivalents, (y) cash and Cash Equivalents restricted in favor of the
Administrative Agent and (z) of cash and Cash Equivalents restricted in favor of
the ABL Agent, in each case of the Company Borrower and its Restricted
Subsidiaries on such date, to (b) Consolidated EBITDA, calculated on a Pro Forma
Basis for such period, and with such pro forma or scheduling adjustments to
Consolidated Total Debt and Consolidated EBITDA as are appropriate and
consistent with the pro forma or scheduling adjustment provisions set forth in
the definition of “Fixed Charge Coverage Ratio”. “Total Net Leverage Ratio”: as
at the last day of any period, the ratio of (a) the excess of (i) the amount of
Consolidated Total Debt on such day over (ii) an amount equal to the sum of the
(x) Unrestricted cash and Cash Equivalents, (y) cash and Cash Equivalents
restricted in favor of the Administrative Agent and (z) of cash and Cash
Equivalents restricted in favor of the ABL Agent, in each case of the Company
Borrower and its Restricted Subsidiaries on such date, to (b) Consolidated
EBITDA of the Company Borrower and its Restricted Subsidiaries, calculated on a
Pro Forma Basis for such period, and with such pro forma or scheduling
adjustments to Consolidated Total Debt and Consolidated EBITDA as are
appropriate and consistent with the pro forma or scheduling adjustment
provisions set forth in the definition of “Fixed Charge Coverage Ratio”. “Total
Net Secured Leverage Ratio”: as at the last day of any period, the ratio of (a)
the excess of (i) the amount of Consolidated Total Debt on such day consisting
of Indebtedness (x) that is secured by the Collateral or (y) that was incurred
pursuant to Section 6.1(b)(vii) over (ii) an amount equal to the sum of the (x)
Unrestricted cash and Cash Equivalents, (y) cash and Cash Equivalents restricted
in favor of the Administrative Agent and (z) of cash and Cash Equivalents
restricted in favor of the ABL Agent, in each case of the Company Borrower and
its Restricted Subsidiaries on such date, to (b) Consolidated EBITDA of the
Company Borrower and its Restricted Subsidiaries, calculated on a Pro Forma
Basis for such period, and with such pro forma or scheduling adjustments to
Consolidated Total Debt and Consolidated EBITDA as are appropriate and
consistent with the pro forma or scheduling adjustment provisions set forth in
the definition of “Fixed Charge Coverage Ratio”. “Tower Borrower”: Onex BP
Finance LP, a Delaware limited partnership. “Tower Release”: as defined in
Amendment No. 2. “Transactions”: (a) the consummation of the tower transactions,
(b) the execution and delivery of the ABL Documents to be entered into on the
Closing Date, (c) the execution and delivery of the Loan Documents to be entered
into on the Closing Date, (d) the Existing Debt Release/Repayment and (e) the
payment of fees and expenses incurred in connection therewith. “Transferee”: any
Assignee or Participant. “Type”: as to any Loan, its nature as an ABR Loan or a
Eurodollar Loan. -68-



--------------------------------------------------------------------------------



 
[finalamendment5withannex085.jpg]
“UCC”: the Uniform Commercial Code (or any similar or equivalent legislation) as
in effect from time to time in any applicable jurisdiction. “United States”: the
United States of America. “Unrestricted”: when referring to cash or Cash
Equivalents, means that such cash or Cash Equivalents are not Restricted.
“Unrestricted Subsidiary”: (i) any Subsidiary (other than a Subsidiary in
existence as of the Closing Date) of Holdings (other than the Borrower)
designated by the board of directors of Holdings as an Unrestricted Subsidiary
pursuant to Section 5.12 subsequent to the Closing Date and (ii) any Subsidiary
of an Unrestricted Subsidiary. “Unsecured Refinancing Facility”: as defined in
the definition of “Permitted Unsecured Refinancing Debt.” “Voting Stock”: with
respect to any Person as of any date, the Capital Stock of such Person that is
at the time entitled to vote in the election of the Board of Directors of such
Person. “Weighted Average Life to Maturity”: when applied to any Indebtedness,
Disqualified Stock or Preferred Stock, as the case may be, at any date, the
quotient obtained by dividing (1) the sum of the products of the number of years
from the date of determination to the date of each successive scheduled
principal payment of such Indebtedness or redemption or similar payment with
respect to such Disqualified Stock or Preferred Stock multiplied by the amount
of such payment, by (2) the sum of all such payments. “Wholly Owned Restricted
Subsidiary” is any Wholly Owned Subsidiary that is a Restricted Subsidiary.
“Wholly Owned Subsidiary” of any Person means a Subsidiary of such Person 100%
of the outstanding Capital Stock or other ownership interests of which (other
than directors’ qualifying shares or shares or interests required to be held by
foreign nationals or other third parties to the extent required by applicable
law) shall at the time be owned by such Person or by one or more Wholly Owned
Subsidiaries of such Person. “Write-Down and Conversion Powers” shall mean, with
respect to any EEA Resolution Authority, the write-down and conversion powers of
such EEA Resolution Authority from time to time under the Bail-In Legislation
for the applicable EEA Member Country, which write-down and conversion powers
are described in the EU Bail-In Legislation Schedule. 1.2 Other Interpretive
Provisions. Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in the other Loan Documents
or any certificate or other document made or delivered pursuant hereto or
thereto. (b) As used herein and in the other Loan Documents, and any certificate
or other document made or delivered pursuant hereto or thereto, (i) accounting
terms not defined in Section 1.1 and accounting terms partly defined in Section
1.1, to the extent not defined, shall have the respective meanings given to them
under GAAP; (ii) the words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”, (iii) the word “incur” or
“Incur” shall be construed to mean incur, create, issue, assume or become liable
in respect of (and the words “incurred”, “Incurred”, “incurrence” and
“Incurrence” shall have correlative meanings), (iv) the words “asset” and
“property” shall -69-



--------------------------------------------------------------------------------



 
[finalamendment5withannex086.jpg]
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, Capital Stock,
securities, revenues, accounts, real property, leasehold interests and contract
rights, (v) the term “consolidated” with respect to any Person refers to such
Person consolidated with its Restricted Subsidiaries, and excludes from such
consolidation any Unrestricted Subsidiary as if such Unrestricted Subsidiary
were not an Affiliate of such Person and (vi) references to exhibits, agreements
or other Contractual Obligations (including any of the Loan Documents) shall,
unless otherwise specified, be deemed to refer to such exhibits, agreements or
Contractual Obligations as amended, supplemented, restated, amended and restated
or otherwise modified from time to time. For purposes of this Agreement and the
other Loan Documents, where the permissibility of a transaction or
determinations of required actions or circumstances depend upon compliance with,
or are determined by reference to, amounts stated in Dollars, any requisite
currency translation shall be based on the rate of exchange between the
applicable currency and Dollars (as quoted by the Administrative Agent or if the
Administrative Agent does not quote a rate of exchange on such currency, by a
known dealer in such currency designated by the Administrative Agent) in effect
on the Business Day immediately preceding the date of such transaction (except
for such other time periods as provided for in Section 6.1) or determination and
shall not be affected by subsequent fluctuations in exchange rates. (c) The
words “hereof”, “herein” and “hereunder” and words of similar import, when used
in this Agreement, shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and clause, paragraph, Section, Schedule
and Exhibit references are to this Agreement unless otherwise specified. (d) The
meanings given to terms defined herein shall be equally applicable to both the
singular and plural forms of such terms. 1.3 Accounting. For purposes of all
financial definitions and calculations in this Agreement, including the
determination of Excess Cash Flow, there shall be excluded for any period the
effects of purchase or recapitalization accounting (including the effects of
such adjustments pushed down to the Company Borrower and its Restricted
Subsidiaries) in component amounts required or permitted by GAAP (including in
the inventory, property and equipment, software, goodwill, intangible assets,
in-process research and development, post-employment benefits, deferred revenue
and debt line items thereof) and related authoritative pronouncements (including
the effects of such adjustments pushed down to the Company Borrower and its
Restricted Subsidiaries), as a result of the Transactions, any acquisition
consummated prior to the Closing Date, any Permitted Acquisitions, or the
amortization or write-off of any amounts thereof. 1.4 Limited Condition
Transactions. Notwithstanding anything to the contrary herein, in connection
with any action being taken solely in connection with a Limited Condition
Transaction, for purposes of: (a) determining compliance with any provision of
this Agreement which requires the calculation of any financial ratio or test,
including the Total Net First Lien Leverage Ratio, Total Net Secured Leverage
Ratio, Total Net Leverage Ratio and Fixed Charge Coverage Ratio, or requires the
absence of any Default or Event of Default; or (b) testing availability under
baskets set forth in this Agreement (including determining the amount under
clause (i) of the proviso to Section 2.19(a) or any other baskets measured as a
percentage of Total Assets or Consolidated EBITDA); -70-



--------------------------------------------------------------------------------



 
[finalamendment5withannex087.jpg]
in each case, at the option of the Company Borrower (the Company Borrower’s
election to exercise such option in connection with any Limited Condition
Transaction, an “LCT Election”), the date of determination of whether any such
action is permitted hereunder shall be deemed to be the date the definitive
agreements for such Limited Condition Transaction are entered into (the “LCT
Test Date”), and if, after giving effect to the Limited Condition Transaction
and the other transactions to be entered into in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) on a Pro Forma
Basis as if they had occurred at the beginning of the most recently completed
period of four consecutive fiscal quarters for which the financial statements
and certificates required by Section 5.1(a) or (b), as the case may be, have
been or were required to have been delivered ending prior to the LCT Test Date,
the Company Borrower would have been permitted to take such action on the
relevant LCT Test Date in compliance with such ratio, test or basket, such
ratio, test or basket shall be deemed to have been complied with. For the
avoidance of doubt, (x) if any of such ratios or baskets are exceeded (or, with
respect to the Fixed Charge Coverage Ratio, not reached) as a result of
fluctuations in such ratio or basket (including due to fluctuations in
Consolidated EBITDA of the Company Borrower and its Subsidiaries or fluctuations
of the target of any Limited Condition Transaction) at or prior to the
consummation of the relevant Limited Condition Transaction, such ratios and
other provisions will not be deemed to have been exceeded (or, with respect to
the Fixed Charge Coverage Ratio, not reached) as a result of such fluctuations
solely for purposes of determining whether the Limited Condition Transaction is
permitted hereunder and (y) such ratios and other provisions shall not be tested
at the time of consummation of such Limited Condition Transaction or related
Specified Transactions. If the Company Borrower has made an LCT Election for any
Limited Condition Transaction, then in connection with the calculation of any
ratio, test or basket availability with respect to the Incurrence of
Indebtedness or Liens, the making of Restricted Payments, the making of any
Permitted Investment, mergers, the conveyance, lease or other transfer of all or
substantially all of the assets of the Borrower, the prepayment, redemption,
purchase, defeasance or other satisfaction of Indebtedness, the designation of
an Unrestricted Subsidiary or any other Specified Transaction on or following
the relevant LCT Test Date and prior to the earlier of the date on which such
Limited Condition Transaction is consummated or the date that the definitive
agreement or irrevocable notice for such Limited Condition Transaction is
terminated or expires without consummation of such Limited Condition Transaction
(a “Subsequent Transaction”), for purposes of determining whether any such
Subsequent Transaction is permitted under this Agreement, any such ratio, test
or basket shall be required to be satisfied on a Pro Forma Basis assuming such
Limited Condition Transaction and other transactions in connection therewith
(including any incurrence of Indebtedness and the use of proceeds thereof) have
been consummated until such time as the applicable Limited Condition Transaction
actually closed or the definitive agreement with respect thereto has been
terminated or expire. SECTION 2 AMOUNT AND TERMS OF COMMITMENTS 2.1 Commitments.
(a) (i) Subject to the terms and conditions hereof, each Term B-4 Lender
severally agreesagreed to make a single Term B-4 Loan to the Company Borrower on
the Amendment No. 4 Effective Date in Dollars and in an amount not to exceed the
amount of the Term B-4 Commitment of such Lender and (ii) subject to the terms
and conditions set forth in Amendment No. 5, each Additional Term B-4 Lender
severally agreed to make an Additional Term B-4 Loan to the Borrower on the
Amendment No. 5 Effective Date in Dollars and in an amount not to exceed the
amount of the Additional Term B-4 Commitment of such Lender. (b) The Loans may
from time to time be Eurodollar Loans or ABR Loans, as determined by the
Borrower and notified to the Administrative Agent in accordance with Sections
2.2 and 2.7. The Term B-4 Commitments shall automatically terminate at 5:00
P.M., New York City time, on the Amendment No. 4 Effective Date. -71-



--------------------------------------------------------------------------------



 
[finalamendment5withannex088.jpg]
2.2 Procedure for Borrowing of Loans. The Company Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 1:00 p.m., New York City time, one Business Day
prior to the Amendment No. 4 Effective Date) requesting that the Term B-4
Lenders make the Term B-4 Loans on the Amendment No. 4 Effective Date and
specifying (x) the amount to be borrowed and (y) instructions for remittance of
the Loans to be borrowed. Upon receipt of such notice the Administrative Agent
shall promptly notify each Lender thereof. Not later than 1:00 P.M., New York
City time, on the Amendment No. 4 Effective Date, each Term B-4 Lender shall
make available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the Term B-4 Loans to be made by such Term
B-4 Lender. Such borrowing will then be made available to the Company Borrower
by the Administrative Agent crediting such account as is designated in writing
to the Administrative Agent by the Company Borrower, with the aggregate of the
amounts made available to the Administrative Agent by the Term B-4 Lenders and
in like funds as received by the Administrative Agent. 2.3 Repayment of Loans.
(a) The principal amount of the Term B-4 Loans of each Term B-4 Lender shall be
repaid (i) on the last Business Day of each March, June, September and December,
commencing with the last Business Day of March 2018,September 2019, in an amount
equal to 0.25% of the aggregate principal amount of the Term B-4 Loans
outstanding on the Amendment No. 4 Effective Date$1,417,258.88 and (ii) on the
Maturity Date, in an amount equal to the aggregate principal amount outstanding
on such date, together in each case with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of such payment. (b) To
the extent not previously paid, (i) each Incremental Loan shall be due and
payable on the Incremental Maturity Date applicable to such Incremental Loan,
(ii) each Other Loan shall be due and payable on the maturity date thereof as
set forth in the Refinancing Amendment applicable thereto together and (iii)
each Extended Loan shall be due and payable on the maturity date thereof as set
forth in the Permitted Amendment applicable thereto together, in each case, with
accrued and unpaid interest on the principal amount to be paid to but excluding
the date of payment. 2.4 Fees. (a) The Borrower agreed to pay to the
Administrative Agent and the Joint Lead Arrangers (and their respective
affiliates) the fees in the amounts and on the dates as set forth in any fee
agreements (including the Engagement Letter) with such Persons and to perform
any other obligations contained therein. (b) The Borrower agreed to pay to the
Amendment No. 1 Lead Arrangers and Bookrunners (and their respective affiliates)
the fees in the amounts and on the dates as set forth in any fee agreements
(including the Amendment No. 1 Engagement Letter) with such Persons and to
perform any other obligations contained therein. (c) The Borrower agreed to pay
to the Amendment No. 2 Lead Arrangers and Bookrunners (and their respective
affiliates) the fees in the amounts and on the dates as set forth in any fee
agreements (including the Amendment No. 2 Engagement Letter) with such Persons
and to perform any other obligations contained therein. (d) The Borrower agreed
to pay to the Amendment No. 3 Lead Arrangers and Bookrunners (or their
respective affiliates) the fees in the amounts and on the dates as set forth in
any fee -72-



--------------------------------------------------------------------------------



 
[finalamendment5withannex089.jpg]
agreements (including the Amendment No. 3 Engagement Letter) with such Persons
and to perform any other obligations contained therein. (e) The Borrower agrees
to pay to the Amendment No. 4 Lead Arrangers and Bookrunners (or their
respective affiliates) the fees in the amounts and on the dates as set forth in
any fee agreements with such Persons and to perform any other obligations
contained therein. (f) The Borrower agrees to pay to the Amendment No. 5 Lead
Arrangers and Bookrunners (or their respective affiliates) the fees in the
amounts and on the dates as set forth in any fee agreements with such Persons
and to perform any other obligations contained therein. 2.5 Optional
Prepayments. (a) The Borrower may at any time and from time to time prepay the
Loans, in whole or in part, in each case, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 4:00
P.M., New York City time, three Business Days prior to the prepayment date, in
the case of Eurodollar Loans, and no later than 2:00 P.M., New York City time,
on the prepayment date, in the case of ABR Loans, which notice shall specify the
date and amount of prepayment and whether the prepayment is of Eurodollar Loans
or ABR Loans; provided that if a Eurodollar Loan is prepaid on any day other
than the last day of the Interest Period applicable thereto, the Borrower shall
also pay any amounts owing pursuant to Section 2.15; provided, further, that if
such notice of prepayment indicates that such prepayment is to be funded with
the proceeds of a Refinancing of the Facility, such notice of prepayment may be
revoked if such Refinancing is not consummated and any Eurodollar Loan that was
the subject of such notice shall be continued as an ABR Loan. Upon receipt of
any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof. If any such notice is given, the amount specified in such notice
shall be due and payable on the date specified therein, together with accrued
interest to such date on the amount prepaid. Partial prepayments of Loans shall
be in an aggregate principal amount of (x) in the case of ABR Loans, $500,000 or
a whole multiple of $100,000 in excess thereof and (y) in the case of Eurodollar
Loans, $1,000,000 or a whole multiple of $100,000 in excess thereof. (b)
Notwithstanding anything herein to the contrary, in the event that, on or prior
to the date that is six months after the Amendment No. 45 Effective Date, the
Borrower (x) makes any prepayment of Term B-4 Loans with the proceeds of any
Repricing Transaction described under clause (i) of the definition of Repricing
Transaction, or (y) effects any amendment of this Agreement resulting in a
Repricing Transaction under clause (ii) of the definition of Repricing
Transaction, the Borrower shall on the date of such prepayment or amendment, as
applicable, pay to each Lender (I) in the case of such clause (x), 1.00% of the
principal amount of the Term B-4 Loans so prepaid and (II) in the case of such
clause (y), 1.00% of the aggregate amount of the Term B-4 Loans affected by such
Repricing Transaction and outstanding on the effective date of such amendment.
2.6 Mandatory Prepayments. (a) If any Indebtedness shall be incurred by any
Group Member (other than any Indebtedness permitted to be incurred by any such
Person in accordance with Section 6.1), concurrently with, and as a condition to
closing of such transaction, an amount equal to 100% of the Net Cash Proceeds
thereof shall be applied on the date of such issuance or incurrence toward the
prepayment of the Loans as set forth in clause (f) of this Section 2.6. (b)
Subject to clause (d) of this Section 2.6, if, for any Excess Cash Flow Period,
there shall be Excess Cash Flow in an amount greater than $25,000,000, the
Company Borrower shall prepay the -73-



--------------------------------------------------------------------------------



 
[finalamendment5withannex090.jpg]
Loans as set forth in clause (f) of this Section 2.6 in an amount equal to the
excess of the ECF Percentage of the amount by which such Excess Cash Flow
exceeds $25,000,000, provided that such amount shall, at the option of the
Company Borrower, be reduced on a dollar-for-dollar basis for such fiscal year
by (to the extent not funded with the proceeds of Indebtedness constituting
“long term indebtedness” under GAAP (other than Indebtedness in respect of any
revolving credit facility), the aggregate amount of: (1) all Purchases by any
Permitted Auction Purchaser (determined by the actual cash purchase price paid
by such Permitted Auction Purchaser for such Purchase and not the par value of
the Loans purchased by such Permitted Auction Purchaser) pursuant to a Dutch
Auction permitted hereunder and (2) voluntary prepayments of Loans made by the
Borrower during the Specified Period for such Excess Cash Flow Period. Each such
prepayment shall be made on a date (an “Excess Cash Flow Application Date”) no
later than 10 Business Days after the date on which the financial statements of
the Company Borrower referred to in Section 5.1(a), for the fiscal year with
respect to which such prepayment is made, are required to be delivered to the
Lenders. (c) Subject to clause (d) of this Section 2.6, if, on any date, the
Borrower or any Restricted Subsidiary shall receive Net Cash Proceeds from (x)
any Asset Sale or any Recovery Event in excess of $20,000,000 in any fiscal year
or (y) any Sale Leaseback Transaction in excess of $20,000,000 in any fiscal
year, then, unless no Default or Event of Default has occurred and is continuing
and the Company Borrower has determined in good faith that such Net Cash
Proceeds shall be reinvested in its business (a “Reinvestment Event”), then 100%
of such Net Cash Proceeds (such percentage as it may be reduced as described
below, the “Disposition Percentage”) shall be applied within five Business Days
of such date to prepay (A) outstanding Loans in accordance with this Section 2.6
and (B) at the Company Borrower’s option, outstanding Indebtedness that is
secured by the Collateral on a pari passu basis incurred (x) as Permitted First
Priority Refinancing Debt or (y) pursuant to Section 6.1(b)(vi)(I)
(collectively, “Other Applicable Indebtedness”); provided that the Disposition
Percentage with respect to the Net Cash Proceeds of any Asset Sale shall be (x)
50% the Total Net First Lien Leverage Ratio as of the last day of such fiscal
year is less than or equal to 3.50 to 1.00 and greater than 3.00 to 1.00 and (y)
25% if the Total Net First Lien Leverage Ratio as of the last day of such fiscal
year is less than or equal to 3.00 to 1.00, and provided further that,
notwithstanding the foregoing, on each Reinvestment Prepayment Date, an amount
equal to the Reinvestment Prepayment Amount with respect to any Asset Sale or
Recovery Event, shall be applied to prepay the outstanding Loans as set forth in
clause (f) of this Section 2.6. Any such Net Cash Proceeds may be applied to
Other Applicable Indebtedness only to (and not in excess of) the extent to which
a mandatory prepayment in respect of such Asset Sale or Recovery Event is
required under the terms of such Other Applicable Indebtedness (with any
remaining Net Cash Proceeds applied to prepay outstanding Loans in accordance
with the terms hereof), unless such application would result in the holders of
Other Applicable Indebtedness receiving in excess of their pro rata share
(determined on the basis of the aggregate outstanding principal amount of Loans
and Other Applicable Indebtedness at such time) of such Net Cash Proceeds
relative to Lenders, in which case such Net Cash Proceeds may only be applied to
Other Applicable Indebtedness on a pro rata basis with outstanding Loans. To the
extent the holders of Other Applicable Indebtedness decline to have such
indebtedness repurchased, repaid or prepaid with any such Net Cash Proceeds, the
declined amount of such Net Cash Proceeds shall promptly (and, in any event,
within 10 Business Days after the date of such rejection) be applied to prepay
Loans in accordance with the terms hereof (to the extent such Net Cash Proceeds
would otherwise have been required to be applied if such Other Applicable
Indebtedness was not then outstanding). (d) Notwithstanding anything to the
contrary in this Agreement (including clauses (b) and (c) above), to the extent
that any of or all the Net Cash Proceeds of any Asset Sale or Recovery Event by
a Foreign Subsidiary (a “Foreign Disposition”) or Excess Cash Flow attributable
to Foreign Subsidiaries (or foreign branches of Domestic Subsidiaries) are
prohibited or delayed by applicable local law from being -74-



--------------------------------------------------------------------------------



 
[finalamendment5withannex091.jpg]
repatriated to the United States (including financial assistance and corporate
benefit restrictions and fiduciary and statutory duties of the relevant
directors) or such repatriation would result in material adverse Tax
consequences, the portion of such Net Cash Proceeds or Excess Cash Flow so
affected will not be required to be applied to repay Loans at the times set
forth in this Section 2.6 but may be retained by the applicable Foreign
Subsidiary or branch so long, but only so long, as such applicable local law
will not permit repatriation to the United States or such material adverse Tax
consequences would continue to result from such repatriation (the Borrower
hereby agreeing to cause the applicable Foreign Subsidiary or branch to promptly
take commercially reasonable actions to permit such repatriation without
violating applicable local law or incurring material adverse Tax consequences),
and once such repatriation of any of such affected Net Cash Proceeds or Excess
Cash Flow is permitted under such applicable local law or material adverse Tax
consequences would no longer result from such repatriation, such repatriation
will be immediately effected and such repatriated Net Cash Proceeds or Excess
Cash Flow will be promptly (and in any event not later than 10 Business Days
after such repatriation) applied (net of additional Taxes payable or reserved
against as a result thereof) to the repayment of the Loans pursuant to this
Section 2.6. (e) The Company Borrower shall deliver to the Administrative Agent
notice of each prepayment required under this Section 2.6 not less than five
Business Days prior to the date such prepayment shall be made (each such date, a
“Mandatory Prepayment Date”). Such notice shall set forth (i) the Mandatory
Prepayment Date and (ii) the principal amount of each Loan (or portion thereof)
to be prepaid. The Administrative Agent will promptly notify each applicable
Lender of such notice and of each such Lender’s Pro Rata Share of the
prepayment. Each such Lender may reject all of its Pro Rata Share of the
prepayment (such declined amounts, the “Declined Proceeds”) by providing written
notice (each, a “Rejection Notice”) to the Administrative Agent and the Company
Borrower no later than 5:00 P.M., New York City time, one (1) Business Day after
the date of such Lender’s receipt of such notice from the Administrative Agent.
Each Rejection Notice from a given Lender shall specify the principal amount of
the prepayment to be rejected by such Lender. If a Lender fails to deliver a
Rejection Notice to the Administrative Agent within the time frame specified
above or such Rejection Notice fails to specify the principal amount of the
prepayment to be rejected, any such failure will be deemed an acceptance of the
total amount of such prepayment. Any Declined Proceeds may be retained by the
Company Borrower. The Company Borrower shall deliver to the Administrative
Agent, at the time of each prepayment required under this Section 2.6, a
certificate signed by a Responsible Officer of the Company Borrower setting
forth in reasonable detail the calculation of the amount of such prepayment. (f)
Amounts to be applied in connection with prepayments made pursuant to this
Section 2.6 shall be applied to the prepayment of the Loans in accordance with
Section 2.12(b). The application of any prepayment of Loans pursuant to this
Section 2.6 shall be made on a pro rata basis regardless of Type. Each
prepayment of the Loans under this Section 2.6 shall be accompanied by accrued
interest to the date of such prepayment on the amount prepaid. 2.7 Conversion
and Continuation Options. (a) The Company Borrower may elect from time to time
to convert Eurodollar Loans to ABR Loans by giving the Administrative Agent
prior irrevocable notice of such election no later than 3:00 P.M., New York City
time, on the Business Day preceding the proposed conversion date; provided that
any such conversion of Eurodollar Loans may only be made on the last day of an
Interest Period with respect thereto. The Company Borrower may elect from time
to time to convert ABR Loans to Eurodollar Loans by giving the Administrative
Agent prior irrevocable notice of such election no later than 3:00 P.M., New
York City time, on the third Business Day preceding the proposed conversion date
(which notice shall specify the length of the initial Interest Period therefor);
provided, further, that, no ABR Loan may be -75-



--------------------------------------------------------------------------------



 
[finalamendment5withannex092.jpg]
converted into a Eurodollar Loan when any Event of Default has occurred and is
continuing. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof. (b) Any Eurodollar Loan may be
continued as such upon the expiration of the then current Interest Period with
respect thereto by the Company Borrower giving irrevocable notice to the
Administrative Agent, in accordance with the applicable provisions of the term
“Interest Period” set forth in Section 1.1, of the length of the next Interest
Period to be applicable to such Loans; provided that, to the extent the Required
Lenders provide written notice thereof to the Company Borrower, no Eurodollar
Loan may be continued as such when any Event of Default has occurred and is
continuing; provided, further, that if the Company Borrower shall fail to give
any required notice as described above in this paragraph or if such continuation
is not permitted pursuant to the preceding proviso such Loans shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof. 2.8 Limitations on Eurodollar
Tranches. Notwithstanding anything to the contrary in this Agreement, all
borrowings, conversions and continuations of Eurodollar Loans and all selections
of Interest Periods shall be in such amounts and be made pursuant to such
elections so that, (a) after giving effect thereto, the aggregate principal
amount of the Eurodollar Loans comprising each Eurodollar Tranche shall be equal
to $500,000 or a whole multiple of $100,000 in excess thereof and (b) no more
than 10 Eurodollar Tranches shall be outstanding at any one time. 2.9 Interest
Rates and Payment Dates. (a) Each Eurodollar Loan shall bear interest for each
day during each Interest Period with respect thereto at a rate per annum equal
to the Eurodollar Rate determined for such day plus the Applicable Margin. (b)
Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus the
Applicable Margin. (c) (i) If all or a portion of the principal amount of any
Loan shall not be paid when due (whether at the stated maturity, by acceleration
or otherwise), such overdue amount shall bear interest at a rate per annum equal
to the rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this Section plus 2% and (ii) if all or a portion of (x) any
interest payable on any Loan or (y) any other amount payable hereunder or under
any other Loan Document shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to the rate then applicable to ABR Loans under the
relevant Facility plus 2% (or, in the case of any such other amounts that do not
relate to a particular Facility, the rate then applicable to ABR Loans under the
Facility plus 2%), in each case, with respect to clauses (i) and (ii) above,
from the date of such non-payment until such amount is paid in full (as well
after as before judgment). (d) Interest shall be payable in arrears on each
Interest Payment Date, provided that interest accruing pursuant to Section
2.9(c) shall be payable from time to time on demand. 2.10 Computation of
Interest. (a) Interest payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to ABR
Loans, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed. The Administrative
Agent shall as soon as practicable notify the Company Borrower and the relevant
Lenders of each -76-



--------------------------------------------------------------------------------



 
[finalamendment5withannex093.jpg]
determination of a Eurodollar Rate. Any change in the interest rate on a Loan
resulting from a change in the ABR shall become effective as of the opening of
business on the day on which such change becomes effective. The Administrative
Agent shall as soon as practicable notify the Company Borrower and the relevant
Lenders of the effective date and the amount of each such change in interest
rate. In computing interest on any Loan, the date of the making of such Loan or
the first day of an Interest Period applicable to such Loan or, with respect to
an ABR Loan being converted from a Eurodollar Loan, the date of conversion of
such Eurodollar Loan to such ABR Loan, as the case may be, shall be included,
and the date of payment of such Loan or the expiration date of an Interest
Period applicable to such Loan or, with respect to an ABR Loan being converted
to a Eurodollar Loan, the date of conversion of such ABR Loan to such Eurodollar
Loan, as the case may be, shall be excluded; provided that if a Loan is repaid
on the same day on which it is made, one day’s interest shall be paid on that
Loan. (b) Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Company Borrower, deliver to
the Company Borrower a statement showing the quotations used by the
Administrative Agent in determining any interest rate pursuant to Section
2.9(a). 2.11 Inability to Determine Interest Rate; Illegality. (a) If prior to
the first day of any Interest Period, the Administrative Agent or the Majority
Facility Lenders in respect of the relevant Facility shall have determined
(which determination shall be conclusive and binding upon the Borrower) that
such Lender shall incur increased costs or reductions in the amounts received or
receivable hereunder with respect to any Facility because of (x) any change
since the Closing Date in any applicable law or governmental rule, regulation,
order, guideline or request (whether or not having the force of law) or in the
interpretation or administration thereof and including the introduction of any
new law or governmental rule, regulation, order, guideline or request, such as,
but not limited to, a change in official reserve requirements, but, in all
events, excluding reserves required under Regulation D to the extent included in
the computation of the Eurodollar Rate and/or (y) other circumstances arising
since the Closing Date affecting Lender, the interbank market or the position of
such Lender in such market (including that the Eurodollar Rate with respect to
such Eurodollar Loan does not adequately and fairly reflect the cost to such
Majority Facility Lender of funding such Eurodollar Loan), then, such Lender (or
the Administrative Agent, in the case of clause (i) shall promptly give notice
(by telephone promptly confirmed in writing) to the Company Borrower and, except
in the case of clause (i) above, the Administrative Agent of such determination.
If such notice is given (x) any Eurodollar Loans under the relevant Facility
requested to be made on the first day of such Interest Period shall be made as
ABR Loans, (y) any Loans under the relevant Facility that were to have been
converted on the first day of such Interest Period to Eurodollar Loans shall be
continued as ABR Loans and (z) any outstanding Eurodollar Loans under the
relevant Facility shall be converted, on the last day of the then-current
Interest Period, to ABR Loans. Until such notice has been withdrawn by the
Administrative Agent (which the Administrative Agent agrees to do promptly once
such condition no longer exists), no further Eurodollar Loans under the relevant
Facility shall be made or continued as such, nor shall the Borrower have the
right to convert Loans under the relevant Facility to Eurodollar Loans. (b) If
any Lender determines that any Requirement of Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for any Lender or
its applicable lending office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through -77-



--------------------------------------------------------------------------------



 
[finalamendment5withannex094.jpg]
the Administrative Agent, then, by written notice to the Company Borrower and to
the Administrative Agent: (i) such Lender may declare that Eurodollar Loans will
not thereafter (for the duration of such unlawfulness) be made by such Lender
hereunder (or be continued for additional Interest Periods) and ABR Loans will
not thereafter (for such duration) be converted into Eurodollar Loans, whereupon
any request for a Borrowing of Eurodollar Loans (or to convert a Borrowing of
ABR Loans to Borrowing of Eurodollar Loans or to continue a Borrowing of
Eurodollar Loans for an additional Interest Period) shall, as to such Lender
only, be deemed a request for an ABR Loan (or a request to continue an ABR Loan
as such for an additional Interest Period or to convert a Eurodollar Loan into
an ABR Loan, as the case may be), unless such declaration shall be subsequently
withdrawn; and (ii) such Lender may require that all outstanding Eurodollar
Loans made by it be converted to ABR Loans (the interest rate on which shall, if
necessary to avoid illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the ABR), in which event all such
Eurodollar Loans shall be automatically converted to ABR Loans as of the
effective date of such notice as provided in clause (a) above until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for any such Lender to determine or charge interest rates based upon the
Eurodollar Rate. In the event any Lender shall exercise its rights under
paragraphs (i) or (ii) of this clause (b), all payments and prepayments of
principal that would otherwise have been applied to repay the Eurodollar Loans
that would have been made by such Lender or the converted Eurodollar Loans of
such Lender shall instead be applied to repay the ABR Loans made by such Lender
in lieu of, or resulting from the conversion of, such Eurodollar Loans. For
purposes of this clause (b), a notice to the Company Borrower by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last day of the Interest Period then applicable to such Eurodollar Loan; in
all other cases, such notice shall be effective on the date of receipt by the
Company Borrower. (c) If any Secured Party determines, acting reasonably, that
any applicable law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for such Secured Party to hold or benefit from a
Lien over real property of the Loan Parties pursuant to any law of the United
States or any State thereof, such Secured Party may notify the Administrative
Agent and disclaim any benefit of such security interest to the extent of such
illegality; provided that such determination or disclaimer shall not invalidate,
render unenforceable or otherwise affect in any manner such Lien for the benefit
of any other Secured Party. (d) Notwithstanding anything to the contrary in this
Agreement or any other Loan Documents, if the Administrative Agent determines
(which determination shall be conclusive absent manifest error), or the Company
Borrower or Required Lenders notify the Administrative Agent (with, in the case
of the Required Lenders, a copy to Company Borrower) that the Company Borrower
or Required Lenders (as applicable) have determined, that: (i) adequate and
reasonable means do not exist for ascertaining LIBOR for any requested Interest
Period, including, without limitation, because the LIBOR Screen Rate is not
available or published on a current basis and such circumstances are unlikely to
be temporary; or -78-



--------------------------------------------------------------------------------



 
[finalamendment5withannex095.jpg]
(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or (iii) syndicated
loans currently being executed, or that include language similar to that
contained in this Section, are being executed or amended (as applicable) to
incorporate or adopt a new benchmark interest rate to replace LIBOR, then,
reasonably promptly after such determination by the Administrative Agent or
receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company Borrower may amend this Agreement to
replace LIBOR with an alternate benchmark rate (including any mathematical or
other adjustments to the benchmark (if any) incorporated therein) (any such
proposed rate, a “LIBOR Successor Rate”), together with any proposed LIBOR
Successor Rate Conforming Changes. Any such amendment (a “LIBOR Successor
Amendment”) shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
LIBOR Successor Amendment to all Lenders and the Company Borrower unless, prior
to such time, Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders do not accept
such LIBOR Successor Amendment (in which case, the Administrative Agent and the
Company Borrower may propose an alternative LIBOR Successor Amendment). If no
LIBOR Successor Rate has been determined and the circumstances under clause (i)
above exist or the Scheduled Unavailability Date has occurred (as applicable),
(x) any Eurodollar Loans under the relevant Facility requested to be made on the
first day of such Interest Period shall be made as ABR Loans, (y) any Loans
under the relevant Facility that were to have been converted on the first day of
such Interest Period to Eurodollar Loans shall be continued as ABR Loans and (z)
any outstanding Eurodollar Loans under the relevant Facility shall be converted,
on the last day of the then-current Interest Period, to ABR Loans, in each
without regard to clause (c) of the definition of “ABR”. Notwithstanding
anything else herein, any definition of LIBOR Successor Rate shall provide that
in no event shall such LIBOR Successor Rate be less than zero for purposes of
this Agreement. 2.12 Pro Rata Treatment and Payments. (a) Each borrowing by the
Company Borrower from the Lenders hereunder shall be made pro rata according to
the respective Percentages or Incremental Percentages, as the case may be, of
the relevant Lenders. (b) Each payment (including each prepayment) on account of
principal of and interest on the Loans shall be made pro rata to the Lenders
according to the respective outstanding principal amounts of the Loans then held
by the Lenders. The amount of each optional prepayment of the Loans made
pursuant to Section 2.5 shall be applied as directed by the Company Borrower in
the notice described in Section 2.5 and, if no direction is given by the Company
Borrower, in the direct order of maturity. The amount of each mandatory
prepayment of the Loans pursuant to Section 2.6 (other than any such prepayment
pursuant to Section 2.6(b)) shall be applied as directed by the Company Borrower
in the notice described in Section 2.6 and, if no direction is given by the
Company Borrower, in the direct order of maturity. The amount of each mandatory
prepayment of the Loans pursuant to Section 2.6(b) shall be applied in the
direct order of maturity. (c) All payments (including prepayments) to be made by
the Borrower hereunder, whether on account of principal, interest, fees or
otherwise, shall be made without setoff or counterclaim -79-



--------------------------------------------------------------------------------



 
[finalamendment5withannex096.jpg]
and shall be made prior to 3:00 P.M., New York City time, on the due date
thereof to the Administrative Agent, for the account of the Lenders, at the
Funding Office, in Dollars and in immediately available funds. Any payments
received after such time shall be deemed to be received on the next Business Day
at the Administrative Agent’s sole discretion. The Administrative Agent shall
distribute such payments to the Lenders promptly upon receipt in like funds as
received. Except as otherwise provided hereunder, if any payment hereunder
(other than payments on the Eurodollar Loans) becomes due and payable on a day
other than a Business Day, such payment shall be required on the immediately
preceding Business Day. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension. (d) Unless the Administrative Agent shall have been notified in
writing by any Lender prior to the time of any Borrowing that such Lender will
not make the amount that would constitute its share of such Borrowing available
to the Administrative Agent, the Administrative Agent may assume that such
Lender is making such amount available to the Administrative Agent, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor (a
“Funding Default”), such Lender shall pay to the Administrative Agent, on
demand, such amount with interest thereon, at a rate equal to the greater of (i)
the Federal Funds Effective Rate and (ii) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, for the period until such Lender makes such amount immediately
available to the Administrative Agent. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this paragraph
shall be conclusive in the absence of manifest error. If such Lender’s share of
such borrowing is not made available to the Administrative Agent by such Lender
within three Business Days after such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to ABR Loans under the relevant Facility, on demand, from
the Borrower. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder. (e) Unless the Administrative Agent shall
have been notified in writing by the Borrower prior to the date of any payment
due to be made by the Borrower hereunder that the Borrower will not make such
payment to the Administrative Agent, the Administrative Agent may assume that
the Borrower is making such payment, and the Administrative Agent may, but shall
not be required to, in reliance upon such assumption, make available to the
Lenders their respective pro rata shares of a corresponding amount. If such
payment is not made to the Administrative Agent by the Borrower within three
Business Days after such due date, the Administrative Agent shall be entitled to
recover, on demand, from each Lender to which any amount which was made
available pursuant to the preceding sentence, such amount with interest thereon
at the rate per annum equal to the daily average Federal Funds Effective Rate.
Nothing herein shall be deemed to limit the rights of the Administrative Agent
or any Lender against the Borrower. 2.13 Requirements of Law. (a) Subject to
clause (c) of this Section 2.13, if any Change in Law shall (i) subject any
Lender to any Tax of any kind whatsoever with respect to this Agreement, any
Eurodollar Loan made by it, or change the basis of taxation of payments to such
Lender in respect thereof, (ii) impose, modify or -80-



--------------------------------------------------------------------------------



 
[finalamendment5withannex097.jpg]
hold applicable any reserve, special deposit, compulsory loan or similar
requirement against assets held by, deposits or other liabilities in or for the
account of, advances, loans or other extensions of credit by, or any other
acquisition of funds by, any office of such Lender that is not otherwise
included in the determination of the Eurodollar Rate or (iii) impose on such
Lender any other condition, and the result of any of the foregoing is to
increase the cost to such Lender by an amount that such Lender reasonably deems
to be material, of making, converting into, continuing or maintaining Eurodollar
Loans, or to reduce any amount receivable hereunder in respect thereof, then, in
any such case, the Borrower shall promptly pay such Lender, upon its demand, any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable. If any Lender becomes entitled to claim any
additional amounts pursuant to this paragraph, it shall promptly notify the
Company Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled. (b) Subject to clause (c) of this
Section 2.13, if any Lender shall have determined that compliance by such Lender
(or any corporation controlling such Lender) with any Change in Law regarding
capital adequacy or liquidity shall have the effect of reducing the rate of
return on such Lender’s or such corporation’s capital as a consequence of its
obligations hereunder or under or in respect of any Loans to a level below that
which such Lender or such corporation could have achieved but for such Change in
Law (taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy) by an amount reasonably deemed by such Lender to be
material, then from time to time, after submission by such Lender to the Company
Borrower (with a copy to the Administrative Agent) of a written request therefor
(setting forth in reasonable detail the basis for calculating the additional
amounts owed to such Lender under this Section 2.13(b)), the Borrower shall pay
to such Lender such additional amount or amounts as will compensate such Lender
or such corporation for such reduction. (c) Notwithstanding anything to the
contrary in this Agreement (including clauses (a) and (b) above), reimbursement
pursuant to this Section 2.13 for (A) increased costs arising from any market
disruption (i) shall be limited to circumstances generally affecting the banking
market and (ii) may only be requested by Lenders representing the Majority
Facility Lenders with respect to the applicable Facility and (B) increased costs
because of any Change in Law resulting from clause (i) or (ii) of the proviso to
the definition of “Change in Law” may only be requested by a Lender imposing
such increased costs on borrowers similarly situated to the Borrower under
syndicated credit facilities comparable to those provided hereunder. A
certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Company Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error. The
Borrower shall pay such Lender the additional amount shown as due on any such
certificate promptly after and, in any event, within 10 Business Days of receipt
thereof. Notwithstanding anything to the contrary in this Section, the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
amounts incurred more than nine months prior to the date that such Lender
notifies the Company Borrower of such Lender’s intention to claim compensation
therefor; provided that, if the circumstances giving rise to such claim have a
retroactive effect, then such nine-month period shall be extended to include the
period of such retroactive effect. The obligations of the Borrower pursuant to
this Section shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder. (d) This Section 2.13 shall
not apply to any Non-Excluded Taxes or Other Taxes (each of which is provided
for in Section 2.14) or any Excluded Taxes. 2.14 Taxes. (a) All payments made by
any Loan Party under this Agreement or under any other Loan Document shall be
made free and clear of, and without deduction or withholding for or on account
-81-



--------------------------------------------------------------------------------



 
[finalamendment5withannex098.jpg]
of, any present or future taxes, levies, imposts, duties, charges, fees,
deductions or withholdings, including any penalties, interest and additions to
tax with respect thereto, now or hereafter imposed, levied, collected, withheld
or assessed by any Governmental Authority (collectively, “Taxes”), unless
required by applicable law. If any such Taxes are required to be withheld from
any amounts payable to the Administrative Agent or any Lender hereunder or under
any other Loan Document, the applicable withholding agent shall pay, or withhold
and remit, to the applicable Governmental Authority the full amount of such
Taxes, and if the Tax in question is a Non-Excluded Tax or an Other Tax, the
applicable Loan Party shall pay such additional amounts as may be necessary so
that, after any required withholdings have been made (including any withholdings
attributable to any payments required to be made under this Section 2.14) each
Lender (or in the case of a payment made to the Administrative Agent for its own
account, such Administrative Agent) receives on the due date a net sum equal to
what it would have received had such Non-Excluded Taxes or Other Taxes not been
levied or imposed. The Loan Parties shall, jointly and severally, indemnify the
Administrative Agent and each Lender within 20 Business Days after written
demand therefor, for the full amount of any Non-Excluded Taxes or Other Taxes
levied or imposed and paid by such Person (including Non-Excluded Taxes and
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.14), whether or not such Non-Excluded Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority;
provided that if the Administrative Agent or any Lender requests indemnification
more than 90 days after the earlier of (1) the date on which the Administrative
Agent or the applicable Lender, as the case may be, received written demand for
payment of the applicable Non-Excluded Taxes or Other Taxes from the relevant
Governmental Authority or (2) the date on which the Administrative Agent or the
applicable Lender, as the case may be, paid the applicable Non-Excluded Taxes or
Other Taxes, the Administrative Agent or the applicable Lender shall not be
indemnified to the extent that such failure or delay results in prejudice to the
Borrower). A certificate stating the amount of such payment or liability and
setting forth in reasonable detail the calculation thereof prepared in good
faith and delivered to the Company Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender shall be conclusive absent manifest error. (b) In addition,
the Borrower shall pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law. (c) Whenever any Taxes are payable by any Loan
Party, within 45 days of the date the payment of any such Taxes is due pursuant
to applicable law, the Company Borrower shall send to the Administrative Agent
for its own account or for the account of the relevant Lender, as the case may
be, a certified copy of an original official receipt received by the relevant
Loan Party showing payment thereof, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent. (d) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company Borrower and the Administrative Agent, at the time or
times reasonably requested by the Company Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Company Borrower or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Company Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company Borrower or the Administrative Agent as will
enable the Company Borrower or the Administrative Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements. Without limiting the generality of the foregoing, each Lender that
is not a “United States person” as defined in Section 7701(a)(30) of the Code (a
“Non-U.S. Lender”) shall deliver to the Company Borrower and the Administrative
Agent two -82-



--------------------------------------------------------------------------------



 
[finalamendment5withannex099.jpg]
original accurate and complete copies of whichever of the following is
applicable: (i) U.S. Internal Revenue Service Form W-8BEN or W-8BEN-E, as
applicable (or successor forms) claiming eligibility for the benefits of an
income tax treaty to which the United States is a party, (ii) U.S. Internal
Revenue Service Form W-8ECI (or successor forms), (iii) in the case of a
Non-U.S. Lender claiming the benefits of the exemption for portfolio interest
under Section 871(h) or 881(c) of the Code, (A) a statement substantially in the
form of Exhibit C-1 (any such Exhibit C certificate, a “Form of Exemption
Certificate” and (B) a U.S. Internal Revenue Service Form W-8BEN or W-8BEN-E, as
applicable (or successor forms), (iv) to the extent a Non-U.S. Lender is not the
beneficial owner (for example, where the Non-U.S. Lender is a partnership or
participating Lender), U.S. Internal Revenue Service Form W-8IMY (or successor
forms) of the Non-U.S. Lender, accompanied by Form W-8ECI, Form W-8BEN or
W-BEN-E, a statement substantially in the form of Exhibit C-2 or Exhibit C-3,
Form W-9, and/or other certification documents from each beneficial owner, as
applicable (in each case, or any subsequent versions thereof or successors
thereto) that would be required under this Section 2.14(d) if such beneficial
owner were a Lender; provided that if the Non-U.S. Lender is a partnership (and
not a participating Lender) and one or more direct or indirect partners of such
Non-U.S. Lender are claiming the portfolio interest exemption, such Non-U.S.
Lender may provide a statement substantially in the form of Exhibit C-4 on
behalf of each such direct or indirect partner), and (v) any other form
prescribed by applicable United States federal income tax laws (including the
Treasury regulations) as a basis for claiming complete exemption from, or
reduction in, United States federal withholding tax on any payments to such
Lender under any Loan Document. Each Lender that is a “United States person” as
defined in Section 7701(a)(30) of the Code shall deliver to the Company Borrower
and the Administrative Agent two original copies of U.S. Internal Revenue
Service Form W-9, or any subsequent versions thereof or successors thereto,
properly completed and duly executed by such Lender claiming complete exemption
from United States federal backup withholding. The Administrative Agent shall
provide to the Company Borrower two accurate and complete original signed copies
of whichever of the following is applicable: (1) if the Administrative Agent is
a United States person (as such term is defined in Section 7701(a)(30) of the
Code), Internal Revenue Service Form W-9 certifying to such Administrative
Agent’s exemption from U.S. federal backup withholding or (2) if the
Administrative Agent is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code), (i) Internal Revenue Service Form W-8ECI with
respect to payments received for its own account and (ii) Internal Revenue
Service Form W-8IMY (together with all required accompanying documentation) with
respect to payments received by it on behalf of the Lenders. The documentation
referenced in the previous three sentences shall be delivered by the
Administrative Agent and each Lender on or before the date it becomes a party to
this Agreement. In addition, the Administrative Agent or each Lender (as
applicable) shall deliver the Forms promptly upon the obsolescence or invalidity
of any Forms previously delivered by the Administrative Agent or such Lender and
upon the written request of the Company Borrower or the Administrative Agent.
The Administrative Agent and each Lender shall promptly notify the Company
Borrower at any time it determines that it is no longer in a position to provide
any previously delivered Form to the Company Borrower (or any other form or
certification adopted by the U.S. taxing authorities for such
purpose).Notwithstanding any other provision of this paragraph (d) or Section
2.14(e), (X) each Lender shall not be required to deliver any documentation
pursuant to this paragraph (d) or Section 2.14(e) that such Lender is not
legally eligible to deliver and (Y) the Administrative Agent shall not be
required to deliver any documentation pursuant to this paragraph (d) that the
Administrative Agent is not legally eligible to deliver as a result of a Change
in Tax Law after the date of this Agreement. (e) If any Lender is entitled to an
exemption from or reduction of any withholding Tax with respect to payments
under this Agreement or any other Loan Document, then such Lender shall deliver
to the Company Borrower and the Administrative Agent, at the time or times
reasonably requested by the Company Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced -83-



--------------------------------------------------------------------------------



 
[finalamendment5withannex100.jpg]
rate of withholding, provided that the Administrative Agent or such Lender, as
applicable, is legally eligible to complete, execute and deliver such
documentation and in the Administrative Agent’s or such Lender’s judgment, as
applicable, such completion, execution or submission would not materially
prejudice the legal position of the Administrative Agent and such Lender. In
addition, each Lender agrees that, whenever a lapse in time or change in
circumstances renders any documentation (including any specific documentation
required in Section 2.14(d) or (g)) obsolete, expired or inaccurate in any
respect, deliver promptly to the Company Borrower and the Administrative Agent
updated or other appropriate documentation (including any new documentation
reasonably requested by the Company Borrower or the Administrative Agent) or
immediately notify the Company Borrower and the Administrative Agent in writing
of its legal ineligibility to do so. (f) If the Administrative Agent or any
Lender determines, in its sole discretion, that it has received a refund of any
Non-Excluded Taxes or Other Taxes as to which it has been indemnified by any
Loan Party or with respect to which any Loan Party has paid additional amounts
pursuant to this Section 2.14, it shall pay over such refund to the Company
Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by any Loan Party under this Section 2.14 with respect to the Non-
Excluded Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender (including any
Taxes imposed with respect to such refund) and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Company Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Company Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (f), in no event will the Administrative Agent or any Lender
be required to pay any amount to the Borrower pursuant to this paragraph (f) the
payment of which would place the Administrative Agent or such Lender in a less
favorable net after-Tax position than it would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph (f) shall
not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its Taxes which
it deems confidential) to the Company Borrower or any other Person. Each Lender
hereby authorizes the Administrative Agent to deliver to the Loan Parties and to
any successor Administrative Agent any documentation provided by such Lender to
the Administrative Agent pursuant to Section 2.14(d) and/or Section 2.14(e). (g)
If a payment made to a Lender under any Loan Document would be subject to United
States federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Company Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Company Borrower
or the Administrative Agent as may be necessary for the Company Borrower and the
Administrative Agent to comply with their obligations under FATCA, to determine
that such Lender has complied with such Lender’s obligations under FATCA and to
determine the amount, if any, to deduct and withhold from such payment. Solely
for purposes of this paragraph (g), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement. -84-



--------------------------------------------------------------------------------



 
[finalamendment5withannex101.jpg]
(h) The agreements in this Section 2.14 shall survive the termination of this
Agreement, the payment of the Loans and all other amounts payable hereunder,
resignation of the Administrative Agent and any assignment of rights by, or
replacement of, any Lender. 2.15 Indemnity. The Borrower agrees to indemnify
each Lender for, and to hold each Lender harmless from, any loss or expense that
such Lender may sustain or incur as a consequence of (a) default by the Borrower
in making a borrowing of, conversion into or continuation of Eurodollar Loans
after the Company Borrower has given a notice requesting the same in accordance
with the provisions of this Agreement, (b) default by the Borrower in making any
prepayment of or conversion from Eurodollar Loans after the Company Borrower has
given a notice thereof in accordance with the provisions of this Agreement or
(c) the making of a prepayment of Eurodollar Loans on a day that is not the last
day of an Interest Period with respect thereto. Such indemnification may include
an amount equal to the excess, if any, of (i) the amount of interest that would
have accrued on the amount so prepaid, or not so borrowed, reduced, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, reduce, convert or continue to the last day of such Interest Period (or,
in the case of a failure to borrow, reduce, convert or continue, the Interest
Period that would have commenced on the date of such failure) in each case at
the applicable rate of interest or other return for such Loans provided for
herein (excluding, however, the Applicable Margin included therein, if any) over
(ii) the amount of interest (as reasonably determined by such Lender) that would
have accrued to such Lender on such amount by placing such amount on deposit for
a comparable period with leading banks in the interbank eurodollar market. A
certificate as to any amounts payable pursuant to this Section submitted to the
Company Borrower by any Lender shall be conclusive in the absence of manifest
error. This covenant shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder. 2.16 Change of
Lending Office. Each Lender agrees that, upon the occurrence of any event giving
rise to the operation of Sections 2.13 or 2.14 with respect to such Lender, it
will, if requested by the Company Borrower, use reasonable efforts (subject to
overall policy considerations of such Lender) to designate another lending
office for any Loans affected by such event with the object of avoiding the
consequences of such event; provided that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage, provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender pursuant to Sections
2.13 or 2.14. 2.17 Replacement of Lenders. The Borrower shall be permitted to
replace any Lender that (a) requests reimbursement for amounts owing pursuant to
Sections 2.11, 2.13 or 2.14 (or with respect to which the Borrower is required
to pay additional amounts or indemnity payments pursuant to such sections), (b)
becomes a Defaulting Lender or otherwise defaults in its obligation to make
Loans hereunder or (c) has not consented to a proposed change, waiver, discharge
or termination of the provisions of this Agreement as contemplated by Section
10.1 that requires the consent of all Lenders or all Lenders under a particular
Facility or each Lender affected thereby and which has been approved by the
Required Lenders as provided in Section 10.1, with a Lender or Eligible
Assignee; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) in the case of clause (a), prior to any such
replacement, such Lender shall have taken no action under Section 2.16
sufficient to eliminate the continued need for payment of amounts owing pursuant
to Sections 2.11, 2.13 or 2.14, (iii) the replacement financial institution or
other Eligible Assignee shall purchase, at par, all Loans and other amounts (or,
in the case of clause (c) as it relates to provisions affecting a particular
Facility, Loans or other amounts owing under such Facility) owing to such
replaced Lender on or prior to the date of replacement, (iv) the Borrower shall
be liable to such replaced Lender under Section 2.15 if any Eurodollar Loan
owing to such replaced Lender shall be purchased other than on the last day of
the Interest Period relating thereto, (v) the replacement financial institution
or other Eligible Assignee, if -85-



--------------------------------------------------------------------------------



 
[finalamendment5withannex102.jpg]
not already a Lender, shall be reasonably satisfactory to the Administrative
Agent, (vi) the replaced Lender shall be deemed to have made such replacement in
accordance with the provisions of Section 10.6, (vii) until such time as such
replacement shall be consummated, the Borrower shall pay all additional amounts
(if any) required pursuant to Sections 2.11, 2.13 or 2.14, as the case may be,
(viii) the Borrower shall pay to such replaced Lender all accrued and unpaid
interest on all outstanding Loans of such replaced Lender and any prepayment
premium due to the Lenders under Section 2.5(b) and (ix) any such replacement
shall not be deemed to be a waiver of any rights that the Borrower, the
Administrative Agent or any other Lender shall have against the replaced Lender.
Upon any such assignment, such replaced Lender shall no longer constitute a
“Lender” for purposes hereof (or, in the case of clause (c) as it relates to
provisions affecting a particular Facility, a Lender under such Facility);
provided that any rights of such replaced Lender to indemnification hereunder
shall survive as to such replaced Lender. Each Lender, the Administrative Agent
and the Borrower agrees that in connection with the replacement of a Lender and
upon payment to such replaced Lender of all amounts required to be paid under
this Section 2.17, the Administrative Agent and the Borrower shall be
authorized, without the need for additional consent from such replaced Lender,
to execute an Assignment and Assumption on behalf of such replaced Lender, and
any such Assignment and Assumption so executed by the Administrative Agent and,
to the extent required under Section 10.6, the Borrower, shall be effective for
purposes of this Section 2.17 and Section 10.6. Notwithstanding anything to the
contrary in this Section 2.17, in the event that a Lender which holds Loans or
Commitments under more than one Facility does not agree to a proposed amendment,
supplement, modification, consent or waiver which requires the consent of all
Lenders under a particular Facility, the Borrower shall be permitted to replace
the non- consenting Lender with respect to the affected Facility and may, but
shall not be required to, replace such Lender with respect to any unaffected
Facilities. 2.18 Notes. If so requested by any Lender by written notice to the
Company Borrower (with a copy to the Administrative Agent), the Borrower shall
execute and deliver to such Lender (and/or, if applicable and if so specified in
such notice, to any Person who is an assignee of such Lender pursuant to Section
10.6) (promptly after the Company Borrower’s receipt of such notice) a Note or
Notes to evidence such Lender’s Loans. 2.19 Incremental Credit Extensions. (a)
The Borrower may, at any time or from time to time after the Closing Date, by
notice from the Company Borrower to the Administrative Agent (whereupon the
Administrative Agent shall promptly deliver a copy to each of the Lenders),
request one or more additional tranches of Loans (the commitments thereof, the
“Incremental Commitments”, the loans thereunder, the “Incremental Loans”, and a
Lender making such loans, an “Incremental Lender”); it being understood that (i)
Amendment No. 1 and Amendment No. 2 each constituted an “Incremental Amendment”
with respect to the establishment of the Term B-2 Commitments as “Incremental
Commitments” and the Term B-2 Loans as “Incremental Loans” and (ii) Amendment
No. 5 constituted an “Incremental Amendment”; provided that: (i) after giving
effect to any such Incremental Loans, the aggregate amount of Incremental Loans
incurred after the Amendment No. 4 Effective Date shall not exceed an amount
equal to the sum of (x) an unlimited amount at any time so long as the Total Net
First Lien Leverage Ratio on a Pro Forma Basis (but without giving effect to the
cash proceeds remaining on the balance sheet of such Incremental Loans) as of
the most recently completed period of four consecutive fiscal quarters for which
the financial statements and certificates required by Section 5.1(a) or (b), as
the case may be, have been or were required to have been delivered does not
exceed (I) 4.35 to 1.00 or (II) in the case of any Incremental Facility incurred
to consummate a Permitted Acquisition or other Investment not prohibited by this
Agreement, either (A) 4.35 to 1.00 or (B) the Total Net First Lien Leverage
Ratio immediately prior to the incurrence of such Incremental -86-



--------------------------------------------------------------------------------



 
[finalamendment5withannex103.jpg]
Facility (in each case, without giving effect to any contemporaneous borrowing
under clause (z) below), plus (y) the amount of all prior voluntary prepayments
of the Loans, Incremental Loans and Indebtedness incurred pursuant to Section
6.1(b)(vi)(I) that is secured by the Collateral on a pari passu basis with the
Obligations prior to such time, plus (z) the greater of (I) $450,000,000 and
(II) Consolidated EBITDA for the most recently completed period of four
consecutive fiscal quarters for which the financial statements and certificates
required by Section 5.1(a) or (b), as the case may be, have been or were
required to have been delivered does not exceed, calculated on a Pro Forma Basis
(less, in the case of this clause (z), the aggregate principal amount of
Indebtedness incurred under Section 6.1(b)(vi)(I)(c) or Section
6.1(b)(vi)(II)(c)); provided that, for the avoidance of doubt, the amount
available to the Borrower pursuant to this clause (z) (A) shall not be reduced
by the Term B-1 Loans, the Term B-2 Loans or the Term B-3 Loans and (B) shall be
available at all times and shall not be subject to the ratio test described in
foregoing clause (x); provided, further, that the Borrower may incur such
Indebtedness under any clause (x), (y) or (z) above in such order as it may
elect in its sole discretion; provided, further, that the Borrower may
redesignate any such Incremental Loans originally designated as incurred
pursuant to clause (z) above if, at the time of such redesignation, the Borrower
would be permitted to incur under clause (x) above the aggregate principal
amount of Indebtedness being so redesignated (for purposes of clarity, with any
such redesignation having the effect of increasing the Borrower’s ability to
incur indebtedness under clause (z) above as of the date of such redesignation
by the amount of such Indebtedness so redesignated); (ii) the Incremental Loans
shall rank pari passu in right of payment and of security with the other Loans
and Commitments hereunder; (iii) except in the case of any Designated Earlier
Maturing Debt, the Incremental Loans shall not mature earlier than the Maturity
Date; (iv) except in the case of any Designated Earlier Maturing Debt, the
Incremental Loans shall have a Weighted Average Life to Maturity no shorter than
the Weighted Average Life to Maturity of the Loans; (v) subject to clauses (iii)
and (iv) above, the interest rates, amortization schedule, rate floors, upfront
fees, funding discounts, original issue discounts, financial covenants (if any),
prepayment terms and premiums and other terms and conditions applicable to any
such Incremental Loans shall be determined by the Borrower and the applicable
Incremental Lenders; (vi) no Default or Event of Default (or, in connection with
a Limited Condition Transaction, no Default or Event of Default under Section
8.1(a) or 8.1(f)) shall exist on the Incremental Facility Closing Date with
respect to any Incremental Amendment entered into in connection therewith (and
after giving effect to any Incremental Loans made thereunder); and (vii) with
respect to any Incremental Facility incurred on or prior to the date that is six
(6) months after the Amendment No. 4 Effective Date (other than Incremental
Loans in an aggregate principal amount that does not exceed $50,000,000) and
that (a) is incurred pursuant to Section 2.19(a)(i)(x) (excluding any
Incremental Facility redesignated thereunder), (b) ranks equal in right of
payment with the Term B-4 Loans and is secured by the Collateral on a pari passu
basis with the Obligations, (c) is broadly syndicated, (d) is scheduled to
mature prior to the date that is twelve (12) months after the Maturity Date and
(e) is denominated in U.S. Dollars, if the all- in-yield (whether in the form of
interest rate margins, original issue discount, upfront fees or interest rate
floors (subject to the first proviso in this clause (vii)), with such increased
amount being -87-



--------------------------------------------------------------------------------



 
[finalamendment5withannex104.jpg]
equated to interest margin for purposes of determining any increase to the
Applicable Margin under the Facility) with respect to the Incremental Loans made
thereunder (as determined by the Borrower and the applicable Incremental
Lenders) exceeds the all-in yield (after giving effect to interest rate margins
(including the interest rate floors (subject to the first proviso in this clause
(vii))), original issue discount (equated to interest based on an assumed
four-year life to maturity or, if shorter, the remaining life to maturity
thereof) and upfront fees (which shall be deemed to constitute like amount of
original issue discount), but excluding any arrangement, structuring or other
fees payable in connection therewith that are not shared with all Lenders
providing such Incremental Loan, which shall not be included and equated to the
interest rate) with respect to the existing Loans, after giving effect to any
increase or repricing thereof that has theretofor become effective (it being
understood that if any such repricing was effected as a refinancing tranche, the
OID applicable to the refinanced loans shall be taken into account), by more
than 50 basis points (the amount of such excess above 50 basis points being
referred to herein as the “Incremental Yield Differential”), then, upon the
effectiveness of such Incremental Amendment, the Applicable Margin then in
effect for Loans shall automatically be increased by the Incremental Yield
Differential; provided, that if the Incremental Loans include an interest-rate
floor greater than the interest rate floor applicable to the Loans, the
differential between such interest rate floors shall be equated to the interest
rate margins for purposes of determining whether an increase to the Applicable
Margin shall be required, but only to the extent an increase in the interest
rate floor applicable to the Loans would cause an increase in the Applicable
Margin applicable to such Loans, and in such case the interest rate floor (but
not the Applicable Margin) applicable to the Loans shall be increased to the
extent of such differential between interest rate floors; provided, further,
that any Incremental Facility that constitutes fixed-rate Indebtedness shall be
swapped to a floating rate on a customary matched- maturity basis. (b) Except as
set forth in Section 2.19(a), the Incremental Loans shall be treated
substantially the same as the Loans, including with respect to mandatory and
voluntary prepayments (unless the applicable Incremental Lenders agree to a less
than pro rata share of such prepayments) and Guarantees. Each notice from the
Company Borrower to the Administrative Agent pursuant to Section 2.19(a) shall
set forth the requested amount and proposed terms of the relevant Incremental
Loans. (c) Incremental Loans may be made by any existing Lender or any
Additional Lender (provided that no Lender shall be obligated to make a portion
of any Incremental Loan) on terms permitted in this Section 2.19 and, to the
extent not permitted in this Section 2.19, all terms and documentation with
respect to any Incremental Loan which (i) are materially more restrictive on the
Group Members, taken as a whole, than those with respect to the Loans (but
excluding any terms applicable after the Maturity Date) or (ii) relate to
provisions of a mechanical (including with respect to the Collateral and
currency mechanics) or administrative nature, shall in each case be reasonably
satisfactory to the Administrative Agent; provided that the Administrative Agent
shall have consented (such consent not to be unreasonably withheld, conditioned
or delayed) to such Lender’s making such Incremental Loans if such consent would
be required under Section 10.6(b) for an assignment of Loans to such Lender or
Additional Lender. Commitments in respect of Incremental Loans shall become
Commitments under this Agreement pursuant to an amendment (an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower, each Lender agreeing to provide such Commitment, if
any, each Additional Lender, if any, and the Administrative Agent. The
Incremental Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section including, subject to clause
(b) of this Section 2.19, amendments to Sections 2.3(a) and 2.5(b) that do not
adversely affect the Lenders affected thereby. The effectiveness of any
Incremental Amendment shall be (unless waived or not required by the Incremental
Lenders in connection -88-



--------------------------------------------------------------------------------



 
[finalamendment5withannex105.jpg]
with a Limited Condition Transaction) subject to the satisfaction of the
condition set forth in clause (d) below and such other conditions as the parties
thereto shall agree (the effective date of any such Incremental Amendment, an
“Incremental Facility Closing Date”). The Borrower will use the proceeds of the
Incremental Loans for any purpose not prohibited by this Agreement. (d) Each of
the representations and warranties made by any Loan Party in or pursuant to the
Loan Documents shall be true and correct in all material respects (except where
such representations and warranties are already qualified by materiality, in
which case such representation and warranty shall be accurate in all respects)
on and as of the Incremental Facility Closing Date as if made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects (except where such
representations and warranties are already qualified by materiality, in which
case such representation and warranty shall be accurate in all respects) as of
such earlier date. (e) Notwithstanding anything to the contrary herein, this
Section 2.19 shall supersede any provisions in Sections 2.12 or 10.1 to the
contrary and the Borrower and the Administrative Agent may amend Section 2.12 to
implement any Incremental Amendment. 2.20 Refinancing Amendments. (a) At any
time after the Closing Date, the Borrower may obtain, from any Lender or any
Additional Lender, Permitted Credit Agreement Refinancing Debt in respect of all
or any portion of the Loans then outstanding under this Agreement (which for
purposes of this clause will be deemed to include any then outstanding Other
Loans) in the form of Other Loans or Other Commitments pursuant to a Refinancing
Amendment; it being understood that Amendment No. 4 constitutes a “Refinancing
Amendment” with respect to the establishment of the Term B-4 Commitments as
“Other Commitments” and the Term B-4 Loans as “Other Loans”; provided that such
Permitted Credit Agreement Refinancing Debt: (i) shall not be permitted to rank
senior in right of payment or security to the other Loans and Commitments
hereunder; (ii) will have such pricing, premiums, optional prepayment terms and
financial covenants as may be agreed by the Borrower and the Lenders thereof;
(iii) will have a maturity date that is not prior to the maturity date of, and
will have a Weighted Average Life to Maturity that is not shorter than, the
Loans being Refinanced; (iv) subject to clause (ii) above, will have terms and
conditions that are either substantially identical to, or, taken as a whole,
less favorable to the Lenders or Additional Lenders providing such Permitted
Credit Agreement Refinancing Debt than, the Refinanced Debt; and (v) the
proceeds of such Permitted Credit Agreement Refinancing Debt shall be applied,
substantially concurrently with the incurrence thereof, to the prepayment of
outstanding Loans being so Refinanced; provided, further, that the terms and
conditions applicable to such Permitted Credit Agreement Refinancing Debt may
provide for any financial or other covenants or other provisions that are agreed
between the Borrower and the Lenders thereof and applicable only during periods
after the Latest Maturity Date that is in effect on the date such Permitted
Credit Agreement Refinancing Debt is issued, incurred or obtained. -89-



--------------------------------------------------------------------------------



 
[finalamendment5withannex106.jpg]
The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in Section
4.2 (unless waived by the Lenders providing such Permitted Credit Agreement
Refinancing Debt) and, to the extent reasonably requested by the Administrative
Agent, be subject to the receipt by the Administrative Agent of legal opinions,
board resolutions, officers’ certificates and/or reaffirmation agreements
consistent with those delivered on the Closing Date under Section 4.1. (b) The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Refinancing Amendment. Each of the parties hereto hereby agrees that,
upon the effectiveness of any Refinancing Amendment, this Agreement shall be
deemed amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Permitted Credit Agreement Refinancing Debt incurred
pursuant thereto (including any amendments necessary to treat the Loans and
Commitments subject thereto as Other Loans and/or Other Commitments). (c) Any
Refinancing Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement, any Intercreditor Agreement (or to effect a
replacement of any Intercreditor Agreement) and the other Loan Documents as may
be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to effect the provisions of this Section. (d)
Notwithstanding anything to the contrary in this Agreement, this Section 2.20
shall supersede any provisions in Sections 2.12 or 10.1 to the contrary and the
Borrower and the Administrative Agent may amend Section 2.12 to implement any
Refinancing Amendment. 2.21 Defaulting Lenders. (a) Adjustments. Notwithstanding
anything to the contrary contained in this Agreement, if any Lender becomes a
Defaulting Lender, then, until such time as that Lender is no longer a
Defaulting Lender, to the extent permitted by applicable law: (i) Waivers and
Amendments. Such Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
in the definitions of “Required Lenders” and “Majority Lenders” and otherwise as
set forth in Section 10.1. (ii) Reallocation of Payments. Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Section 8 or otherwise), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, to the payment of
any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; fourth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and fifth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if such payment is a payment of
the principal amount of any Loans and such Lender is a Defaulting -90-



--------------------------------------------------------------------------------



 
[finalamendment5withannex107.jpg]
Lender under clause (a) of the definition thereof, such payment shall be applied
solely to pay the relevant Loans of the relevant non-Defaulting Lenders on a pro
rata basis. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto. (b) Defaulting Lender Cure. If the
Borrower and the Administrative Agent agree in writing that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any cash collateral), such Lender will, to
the extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans to be held on a pro rata basis by the Lenders in
accordance with their Pro Rata Share (without giving effect to Section
2.21(a)(ii)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while such Lender was a
Defaulting Lender; provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. (c) No
Release. The provisions hereof attributable to Defaulting Lenders shall not
release or excuse any Defaulting Lender from failure to perform its obligations
hereunder. 2.22 Loan Modification Offers. (a) The Borrower may, on one or more
occasions, by written notice to the Administrative Agent, make one or more
offers (each, a “Loan Modification Offer”) to all the Lenders of one or more
Classes on the same terms to each such Lender (each Class subject to such a Loan
Modification Offer, a “Specified Class”) to make one or more Permitted
Amendments pursuant to procedures reasonably specified by the Administrative
Agent and reasonably acceptable to the Borrower; provided that (i) any such
offer shall be made by the Borrower to all Lenders with Loans with a like
maturity date (whether under one or more tranches) on a pro rata basis (based on
the aggregate outstanding principal amount of the applicable Loans), (ii) no
Default or Event of Default shall have occurred and be continuing at the time of
any such offer and (iii) any applicable Minimum Extension Condition shall be
satisfied unless waived by the Borrower. Such notice shall set forth (i) the
terms and conditions of the requested Permitted Amendment and (ii) the date on
which such Permitted Amendment is requested to become effective (which shall not
be less than five Business Days nor more than 45 Business Days after the date of
such notice, unless otherwise agreed to by the Administrative Agent); provided
that, notwithstanding anything to the contrary, (x) assignments and
participations of Specified Classes shall be governed by the same or, at the
Borrower’s discretion, more restrictive assignment and participation provisions
than those set forth in Section 10.6, and (y) no repayment of Specified Classes
shall be permitted unless such repayment is accompanied by an at least pro rata
repayment of all earlier maturing Loans (including previously extended Loans)
(or all earlier maturing Loans (including previously extended Loans) shall
otherwise be or have been terminated and repaid in full). Permitted Amendments
shall become effective only with respect to the Loans and Commitments of the
Lenders of the Specified Class that accept the applicable Loan Modification
Offer (such Lenders, the “Accepting Lenders”) and, in the case of any Accepting
Lender, only with respect to such Lender’s Loans and Commitments of such
Specified Class as to which such Lender’s acceptance has been made. No Lender
shall have any obligation to accept any Loan Modification Offer. -91-



--------------------------------------------------------------------------------



 
[finalamendment5withannex108.jpg]
(b) A Permitted Amendment shall be effected pursuant to an amendment to this
Agreement (a “Loan Modification Agreement”) executed and delivered by the
Borrower, each applicable Accepting Lender and the Administrative Agent. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Loan Modification Agreement. No Loan Modification Agreement shall
provide for any extension of any Specified Class in an aggregate principal
amount that is less than 25% of such Specified Class then outstanding or
committed, as the case may be. Each Loan Modification Agreement may, without the
consent of any Lender other than the applicable Accepting Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent and the Borrower, to
give effect to the provisions of this Section 2.22, including any amendments
necessary to treat the applicable Loans and/or Commitments of the Accepting
Lenders as a new “Class” of loans and/or commitments hereunder; provided that
(x) no Loan Modification Agreement may provide for (i) any Specified Class to be
secured by any Collateral or other assets of any Group Member that does not also
secure the Loans and (ii) so long as any Loans are outstanding, any mandatory or
voluntary prepayment provisions that do not also apply to the Loans on a pro
rata basis; and (y) the terms and conditions of the applicable Loans and/or
Commitments of the Accepting Lenders (excluding pricing, fees, rate floors and
optional prepayment or redemption terms) shall be substantially identical to, or
(taken as a whole) shall be no more favorable to, the Accepting Lenders than
those applicable to the Specified Class (except for financial covenants or other
covenants or provisions applicable only to periods after the Latest Maturity
Date at the time of such Loan Modification Offer, as may be agreed by the
Borrower and the Accepting Lenders). (c) Subject to Section 2.22(b), the
Borrower may at its election specify as a condition (a “Minimum Extension
Condition”) to consummating any such Loan Modification Agreement that a minimum
amount (to be determined and specified in the relevant Loan Modification Offer
in the Borrower’s sole discretion and may be waived by the Borrower) of Loans of
any or all applicable Classes be extended. (d) Notwithstanding anything to the
contrary in this Agreement, this Section 2.22 shall supersede any provisions in
Sections 2.12 or 10.1 to the contrary and the Borrower and the Administrative
Agent may amend Section 2.12 to implement any Loan Modification Agreement. 2.23
MIRE Event. Notwithstanding anything to the contrary herein, if there are
Mortgages at such time, any amendment to this Agreement pursuant to which any
increase, extension, or renewal of Loans is contemplated shall be subject to
flood insurance due diligence and flood insurance compliance in accordance with
Section 5.5 hereto. SECTION 3 REPRESENTATIONS AND WARRANTIES To induce the
Administrative Agent and the Lenders to enter into this Agreement and to make
the Loans, each Loan Party (in the case of Holdings, only in respect of itself
to the extent set forth in this Section 3) hereby jointly and severally
represents and warrants to the Administrative Agent and each Lender that: 3.1
Financial Condition. (a) The unaudited balance sheets and related unaudited
statements of income and comprehensive income and statement of cash flows
related to the Company Borrower for the fiscal quarter ended June 28, 2014
present fairly in all material respects the consolidated financial condition of
the Company Borrower and its consolidated Subsidiaries as at such applicable
date, and the consolidated results of its operations and its consolidated cash
flows for the respective fiscal quarters then ended. All such -92-



--------------------------------------------------------------------------------



 
[finalamendment5withannex109.jpg]
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP applied consistently throughout the
periods involved. (b) The audited balance sheets for the fiscal years ended
December 31, 2013 and December 31, 2012 and related statements of income and
comprehensive income and statements of cash flows related to the Company
Borrower for the fiscal years ended December 31, 2013, December 31, 2012 and
December 31, 2011, in each case reported on by and accompanied by an unqualified
report as to going concern or scope of audit from PricewaterhouseCoopers LLP,
present fairly in all material respects the consolidated financial condition of
the Company Borrower and its consolidated Subsidiaries as at such applicable
date, and the consolidated results of its operations and its consolidated cash
flows for the respective fiscal years then ended. All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as approved by the aforementioned firm of accountants and disclosed
therein). 3.2 No Change. Since December 31, 2016, there has been no development
or event that has had or would reasonably be expected to have a Material Adverse
Effect. 3.3 Existence; Compliance with Law. Each Group Member (a) is duly
organized, validly existing and (where applicable in the relevant jurisdiction)
in good standing under the laws of the jurisdiction of its organization, (b) has
the power and authority to own and operate its property, to lease the property
it operates as lessee and to conduct the business in which it is currently
engaged, (c) is duly qualified as a foreign corporation or other organization
and (where applicable in the relevant jurisdiction) in good standing under the
laws of each jurisdiction where its ownership, lease or operation of property or
the conduct of its business requires such qualification and (d) is in compliance
with all Requirements of Law, except in the case of clauses (a) (as it relates
to good standing), (c) and (d) above, to the extent that the failure to comply
therewith would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect. 3.4 Power; Authorization; Enforceable Obligations. (a) Each Loan
Party has the power and authority, and the legal right, to make, deliver and
perform the Loan Documents to which it is a party and, in the case of the
Borrower, to obtain extensions of credit hereunder. Each Loan Party has taken
all necessary organizational action to authorize the execution, delivery and
performance of the Loan Documents to which it is a party and, in the case of the
Borrower, to authorize the extensions of credit on the terms and conditions of
this Agreement and to authorize the other Transactions. (b) No Governmental
Approval or consent or authorization of, filing with, notice to or other act by
or in respect of, any other Person is required in connection with the extensions
of credit hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the Loan Documents, except (i)
Governmental Approvals, consents, authorizations, filings and notices that have
been obtained or made and are in full force and effect and (ii) the filings
referred to in Section 3.15. No Governmental Approval or consent or
authorization of, filing with, notice to or other act by or in respect of, any
other Person is required in connection with the consummation of the
Transactions, except (x) Governmental Approvals, consents, authorizations,
filings and notices that have been obtained or made and are in full force and
effect, (y) the filings referred to in Section 3.15 and (iii) those, the failure
of which to obtain or make would not reasonably be expected to have a Material
Adverse Effect. (c) Each Loan Document has been duly executed and delivered on
behalf of each applicable Loan Party. This Agreement constitutes, and each other
Loan Document upon execution will -93-



--------------------------------------------------------------------------------



 
[finalamendment5withannex110.jpg]
constitute, a legal, valid and binding obligation of each applicable Loan Party,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law). 3.5 No Legal Bar. The
execution, delivery and performance of this Agreement and the other Loan
Documents, the borrowings and guarantees hereunder and the use of the proceeds
thereof will not violate any material Requirement of Law, any Contractual
Obligation of any Group Member that is material to the Company Borrower and its
Subsidiaries, taken as a whole, or the Organizational Documents of any Loan
Party and will not result in, or require, the creation or imposition of any Lien
on any of their respective properties or revenues pursuant to any Requirement of
Law, any such Organizational Documents or any such Contractual Obligation (other
than the Liens created by the Security Documents and the ABL Documents). The
consummation of the Transactions will not (a) violate (x) any Requirement of Law
or any Contractual Obligation of any Group Member, except as would not
reasonably be expected to have a Material Adverse Effect or (y) the
Organizational Documents of any Loan Party and (b) will not result in, or
require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law, any such
Organizational Documents or any such Contractual Obligation (other than the
Liens created by the Security Documents and the ABL Documents). 3.6 Litigation.
No litigation, suit or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of any Loan Party, threatened by or
against any Group Member or against any of their respective properties, assets
or revenues (a) with respect to any of the Loan Documents or any of the
transactions contemplated hereby or thereby, or (b) as to which there is a
reasonable possibility of an adverse determination that would reasonably be
expected to have a Material Adverse Effect. 3.7 Ownership of Property; Liens.
Each Group Member has title in fee simple to, or a valid leasehold interest in,
all its real property, and good title to, or a valid leasehold interest in, all
its other property, and none of such property is subject to any Lien except as
permitted by Section 6.6 and except where the failure to have such title or
other interest would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. 3.8 Intellectual Property. Except as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, the Group Members own, or are licensed to use, all
intellectual property necessary for the conduct in all material respects of the
business of the Company Borrower and its Restricted Subsidiaries, taken as a
whole, as currently conducted. No material claim has been asserted and is
pending by any Person challenging or questioning any Group Member’s use of any
intellectual property or the validity or effectiveness of any Group Member’s
intellectual property or alleging that the conduct of any Group Member’s
business infringes or violates the rights of any Person, nor does Holdings or
the Borrower know of any valid basis for any such claim except for such claims
that could not reasonably be expected to impair or interfere in any material
respect with the operations of the business conducted by the Company Borrower
and its Restricted Subsidiaries, taken as a whole, or result in a Material
Adverse Effect. 3.9 Taxes. Except as set forth on Schedule 3.9 or as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) each Group Member has filed or caused to be filed all Tax
returns that are required to be filed and has paid all Taxes due and payable
(including in its capacity as a withholding agent), whether or not shown on such
Tax returns, and any assessments made against it or any of its property by any
Governmental Authority (other than any -94-



--------------------------------------------------------------------------------



 
[finalamendment5withannex111.jpg]
amount or validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Group Member); and (ii) no
Tax Lien has been filed, and, to the knowledge of any of the Group Members, no
claim is being asserted, with respect to any such tax, fee or other charge. No
Tax assessment, deficiency or other claim has been filed, and, to the knowledge
of any of the Group Members, is being threatened in writing, with respect to any
Taxes that, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect. 3.10 Federal Regulations. No Group Member is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock, and no part of the proceeds of any Loans, and
no other extensions of credit hereunder, will be used for the purpose of buying
or carrying Margin Stock or for any purpose that violates the provisions of the
Regulations of the Board. 3.11 ERISA. Neither a Reportable Event nor a failure
to meet the minimum funding standards of Section 412 or 430 of the Code or
Section 302 or 303 of ERISA has occurred during the five-year period prior to
the date on which this representation is made or deemed made with respect to any
Plan. Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, each Plan has been operated and maintained
in compliance in all respects with the applicable provisions of ERISA and the
Code. No termination of a Single Employer Plan has occurred, and no Lien in
favor of the PBGC or a Plan has arisen, during such five-year period. The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by a material amount. Neither the Borrower nor any Commonly Controlled
Entity has had a complete or partial withdrawal from any Multiemployer Plan that
has resulted or could reasonably be expected to result in a material liability
under ERISA. No such Multiemployer Plan is in Reorganization or Insolvent. 3.12
Investment Company Act. None of the Loan Parties is required to register as an
“investment company” under the Investment Company Act of 1940, as amended from
time to time. 3.13 Environmental Matters. Except as, in the aggregate, would not
reasonably be expected to have a Material Adverse Effect: (a) the facilities and
real properties owned, leased or operated by any Group Member (the “Properties”)
do not contain, and (to the knowledge of the Group Members) have not previously
contained, any Materials of Environmental Concern in amounts or concentrations
or under circumstances that constitute or constituted a violation of any
Environmental Law; (b) no Group Member has received any written notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Properties or the business operated by any Group Member
(the “Business”), nor does any Loan Party have knowledge that any such notice is
being threatened; (c) Materials of Environmental Concern have not been released,
transported, generated, treated, stored or disposed of from the Properties in
violation of, or in a manner or to a location that is reasonably expected to
give rise to liability under, any Environmental Law; (d) no judicial proceeding
or governmental or administrative action is pending or, to the knowledge of any
Group Member, threatened, under any Environmental Law to which any Group -95-



--------------------------------------------------------------------------------



 
[finalamendment5withannex112.jpg]
Member is or will be named as a party with respect to the Properties or the
Business, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other judicial requirements
outstanding under any Environmental Law with respect to the Properties or the
Business; (e) the Properties and all operations at the Properties are in
compliance, and (to the knowledge of the Group Members) have in the past been in
compliance, with all applicable Environmental Laws; (f) to the knowledge of the
Group Members, there are no past or present conditions, events, circumstances,
facts, or activities that would reasonably be expected to give rise to any
liability or other obligation for any Group Member under any Environmental Laws;
(g) no Group Member has assumed any liability of any other Person under
Environmental Laws. 3.14 Accuracy of Information, etc. No statement or
information concerning any Group Member or the Business contained in this
Agreement, any other Loan Document, the Lender Presentation or any other
document, certificate or statement furnished by or on behalf of any Loan Party
to the Administrative Agent or the Lenders, or any of them, for use in
connection with the transactions contemplated by this Agreement or the other
Loan Documents, contained, as of the date such statement, information, document
or certificate was so furnished (or, in the case of the Lender Presentation, as
of the Amendment No. 4 Effective Date), any untrue statement of a material fact
or omitted to state a material fact necessary to make the statements contained
herein or therein not materially misleading. The projections and pro forma
financial information, taken as a whole, contained in the materials referenced
above are based upon good faith estimates and assumptions believed by management
of the Company Borrower to be reasonable at the time made and as of the Closing
Date (with respect to such projections and pro forma financial information
delivered prior to the Closing Date), it being recognized by the Lenders that
such financial information as it relates to future events is not to be viewed as
fact, forecasts and projections are subject to uncertainties and contingencies,
actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount and no assurance can be given that any forecast or projections
will be realized. 3.15 Security Documents. (a) Each of the Security Documents is
effective to create or record in favor of the Administrative Agent, for the
benefit of the Secured Parties, a legal, valid and enforceable security interest
in the Collateral described therein and proceeds thereof. In the case of (i) the
Capital Stock described in the Security Agreement that are securities
represented by stock certificates or otherwise constituting certificated
securities within the meaning of Section 8-102(a)(15) of the New York UCC or the
corresponding code or statute of any other applicable jurisdiction, when
certificates representing such Capital Stock are delivered to the Administrative
Agent, and (ii) in the case of the other Collateral not described in clause (i)
constituting personal property described in the Security Agreement, when
financing statements and other filings, agreements and actions specified on
Schedule 3.15(a) in appropriate form are executed and delivered, performed or
filed in the offices specified on Schedule 3.15(a), as the case may be, the
Administrative Agent, for the benefit of the Secured Parties, shall have a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations, in each case prior and superior in right to any other Person
(except, in the case of Permitted Liens). Other than as set forth on Schedule
3.15(a), as of the Closing Date, none of the Capital Stock of the Borrower or
Company Subsidiary Guarantor that is a limited liability company or partnership
is a Certificated Security (as defined in the Security Agreement). -96-



--------------------------------------------------------------------------------



 
[finalamendment5withannex113.jpg]
(b) Each of the Mortgages delivered on or after the Closing Date is, or upon
execution and recording will be, effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable Lien on the Mortgaged Properties described therein and proceeds
thereof, and when the Mortgages are filed in the recording offices for the
applicable jurisdictions in which the Mortgaged Properties are located, each
such Mortgage shall constitute a fully perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties in the Mortgaged
Properties and the proceeds thereof, as security for the Obligations (as defined
in the relevant Mortgage), in each case prior and superior in right to any other
Person other than holders of Permitted Liens. Schedule 1.1C lists, as of the
Closing Date, each Material Property located in the United States and held by
any Loan Party. 3.16 Solvency. As of the Closing Date, the Group Members, on a
consolidated basis, after giving effect to the Transactions and the incurrence
of all Indebtedness and obligations being incurred in connection herewith and
therewith and the other transactions contemplated hereby and thereby, will be
and will continue to be, Solvent. 3.17 Patriot Act; FCPA; OFAC. (a) To the
extent applicable, each Loan Party and each Group Member is in compliance, in
all material respects, with the Patriot Act. (b) The Borrower has implemented
and maintains in effect policies and procedures reasonably designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents, to the extent acting on behalf of the Borrower
or its Subsidiaries, with applicable Sanctions and the U.S. Foreign Corrupt
Practices Act of 1977, as amended, and, to the knowledge of the Borrower, other
applicable anti-corruption laws, and the Borrower, Holdings, their respective
Subsidiaries and their respective officers, directors and employees and, to the
knowledge of the Borrower, their respective agents, are in compliance with
applicable Sanctions, the U.S. Foreign Corrupt Practices Act of 1977, as
amended, and, to the knowledge of the Borrower, other applicable anti-corruption
laws, in all material respects. None of (a) the Borrower, any Restricted
Subsidiary or any of their respective directors, officers or employees, or (b)
to the knowledge of the Borrower, any agent, affiliate or other representative
of the Borrower or any Subsidiary is a Sanctioned Person, nor is the Borrower or
any Subsidiary located, organized or resident in a Sanctioned Country. No use of
proceeds of the Loan by the Borrower, its Restricted Subsidiaries and their
respective directors, officers, employees and agents will violate applicable
Sanctions, the U.S. Foreign Corrupt Practices Act of 1977, as amended, or to the
knowledge of the Borrower, any other applicable anti-corruption laws. 3.18
Status as Senior Indebtedness. The Obligations under the Facilities constitute
“senior debt,” “senior indebtedness,” “guarantor senior debt,” “senior secured
financing” and “designated senior indebtedness” (or any comparable term) for all
Indebtedness (if any) that is subordinated in right of payment to the
Obligations. Notwithstanding anything herein or in any other Loan Document to
the contrary, no officer of any Group Member shall have any personal liability
in connection with the representations and warranties and other certifications
in this Agreement or any other Loan Document. SECTION 4 CONDITIONS PRECEDENT 4.1
Conditions to Closing Date. The agreement of each Lender to make the Loan to be
made by it under this Agreement on the Closing Date is subject to the
satisfaction, prior to or concurrently with the making of such Loan on the
Closing Date, of the following conditions precedent: -97-



--------------------------------------------------------------------------------



 
[finalamendment5withannex114.jpg]
(a) Loan Documents. The Administrative Agent shall have received: (i) this
Agreement, executed and delivered by the Borrower, each Guarantor and each
Person listed on Schedule 1.1A; (ii) the Security Agreement, executed and
delivered by the Borrower and the Guarantors; (iii) the ABL-Term Intercreditor
Agreement, executed and delivered by the Borrower, the Guarantors, the
Administrative Agent and the ABL Agent; (iv) [reserved]; (v) [reserved]; (vi)
the Intellectual Property Security Agreements, executed and delivered by each
applicable Loan Party; (vii) each other Security Document, executed and
delivered by each applicable Loan Party; (viii) each Note, executed by the
Borrower in favor of each Lender requesting the same; (ix) [reserved]; (x)
[reserved]; (xi) [reserved]; and (xii) a Borrowing Request, executed and
delivered by the Company Borrower and/or Tower Borrower. (b) ABL Documents. The
ABL Documents shall be in full force and effect. (c) Existing Debt
Release/Repayment. The Existing Debt Release/Repayment shall have been or,
substantially concurrently with the borrowing of the Loans shall be,
consummated, and after giving effect to the Transactions, the Group Members
shall have outstanding no Indebtedness other than (i) the Loans, (ii)
Indebtedness in respect of the ABL Credit Agreement and (iii) Indebtedness
permitted to be outstanding under Section 6.1(b)(iii) of this Agreement. (d)
Financial Statements. The Lenders shall have received (a) audited balance sheets
for the fiscal years ended December 31, 2013 and December 31, 2012 and related
statements of income and comprehensive income and statements of cash flows
related to the Company Borrower for the fiscal years ended December 31, 2013,
December 31, 2012 and December 31, 2011 and (b) unaudited balance sheets and
related statements of income and comprehensive income and statement of cash
flows related to the Company Borrower for the fiscal quarter ended June 28,
2014. (e) Fees. The Lenders and the Administrative Agent shall have received all
fees required to be paid on or prior to the Closing Date, and all expenses
required to be paid on the Closing Date for which reasonably detailed invoices
have been presented (including the reasonable, fees and expenses of -98-



--------------------------------------------------------------------------------



 
[finalamendment5withannex115.jpg]
legal counsel to the Administrative Agent) to the Company Borrower at least
three Business Days prior to the Closing Date. (f) Closing Certificate;
Certified Certificate of Incorporation; Good Standing Certificates. The
Administrative Agent shall have received (i) a certificate of each Loan Party,
dated the Closing Date, in form and substance reasonably acceptable to the
Administrative Agent, with appropriate insertions and attachments, including
certified organizational authorizations, incumbency certifications, the
certificate of incorporation or other similar Organizational Document of each
Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party and bylaws or other similar Organizational
Document of each Loan Party certified by a Responsible Officer as being in full
force and effect on the Closing Date and (ii) a good standing certificate (long
form, to the extent available) for each Loan Party from its jurisdiction of
organization. (g) Legal Opinions. The Administrative Agent shall have received
the executed legal opinion of Fried, Frank, Harris, Shriver & Jacobson, LLP,
special counsel to the Loan Parties, and executed legal opinions of each local
counsel to the Loan Parties set forth on Schedule 4.1(h), each of which shall be
in form and substance reasonably satisfactory to the Administrative Agent. (h)
Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall have
received (i) the certificates representing the shares of Capital Stock (to the
extent certificated) pledged pursuant to the Security Agreement, the Onex Pledge
Agreement and the Canadian Pledge Agreement, together with an undated stock
power for each such certificate executed in blank by a duly authorized officer
of the pledgor thereof, and (ii) each promissory note (if any) required to be
pledged to the Administrative Agent pursuant to the Security Agreement endorsed
(without recourse) in blank (or accompanied by an executed transfer form in
blank) by the pledgor thereof. (i) Filings, Registrations and Recordings. Each
document (including any UCC financing statement) required by the Security
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a perfected Lien on the
Collateral described therein, prior and superior in right to any other Person
(other than Permitted Liens), shall have been executed and delivered to the
Administrative Agent in proper form for filing, registration or recordation. (j)
Solvency Certificate. The Administrative Agent shall have received a Solvency
Certificate, which demonstrates that the Group Members, on a consolidated basis,
are and, after giving effect to the Transactions and the other transactions
contemplated hereby, will be, Solvent. (k) Patriot Act. The Administrative Agent
and the Lenders (to the extent reasonably requested in writing at least 10 days
prior to the Closing Date) shall have received, at least three Business Days
prior to the Closing Date, all documentation and other information that the
Administrative Agent reasonably determines to be required by Governmental
Authorities under applicable “know your customer” and anti-money-laundering
rules and regulations, including the Patriot Act. (l) Representations and
Warranties. The representations and warranties set forth in Section 3 shall be
true and correct in all material respects (or, if already qualified by
“materiality,” “Material Adverse Effect” or similar phrases, in all respects
(after giving effect to such qualification)) on and as of the Closing Date
(except those representations and warranties that address matters only as of a
particular date or only with respect to a specific period of time which need
only to be true and accurate as of such date). -99-



--------------------------------------------------------------------------------



 
[finalamendment5withannex116.jpg]
(m) No Material Adverse Effect. Since December 31, 2013, there shall not have
been any event, occurrence or development that has had, or would be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect.
(n) Insurance Certificates. The Administrative Agent shall have received
insurance certificates satisfying the requirements of Section 4.2(b) of the
Security Agreement. (o) Officer’s Certificate. The Administrative Agent shall
have received a certificate of a Responsible Officer of the Borrower confirming
satisfaction of the conditions set forth in Section 4.2(a) and (b). (p)
Perfection Certificate. The Administrative Agent shall have received a
Perfection Certificate in form reasonably acceptable to it as well as UCC, tax,
judgment lien and intellectual property lien searches reasonably requested by
the Administrative Agent. 4.2 Conditions to Each Borrowing Date. The agreement
of each Lender to make any extension of credit requested to be made by it on any
date (other than its initial extension of credit on the Closing Date or any
Incremental Loan) is subject to the satisfaction of the following conditions
precedent: (a) Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects (except where such representations and
warranties are already qualified by materiality, in which case such
representation and warranty shall be accurate in all respects) on and as of such
date as if made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects (except where such representations and warranties are already
qualified by materiality, in which case such representation and warranty shall
be accurate in all respects) as of such earlier date. (b) No Default. No Default
or Event of Default shall have occurred and be continuing on the Closing Date or
after giving effect to the extensions of credit requested to be made on the
Closing Date. SECTION 5 AFFIRMATIVE COVENANTS Holdings and the Company Borrower
hereby jointly and severally agree that, until all Commitments have been
terminated and the principal of and interest on each Loan, and all fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full (other than contingent indemnification obligations for which no claim
has been made), each of Holdings and the Company Borrower shall, and shall cause
each if its Restricted Subsidiaries to: 5.1 Financial Statements. Furnish to the
Administrative Agent (who shall promptly furnish to each Lender): (a) as soon as
available, but in any event within 90 days after the last day of each fiscal
year of the Company Borrower ending thereafter, a copy of the audited
consolidated balance sheet of the Company Borrower and its consolidated
Subsidiaries as at the end of such year and the related audited consolidated
statements of income and of cash flows for such year, setting forth in each case
in comparative form the figures for the previous year and accompanied by an
opinion of PricewaterhouseCoopers LLP or other independent certified public
accountants of recognized national standing, which opinion shall not be subject
to qualification as to scope or contain any “going concern” qualification or
exception other than with respect to or resulting from (i) the maturity of any
Indebtedness under this Agreement, the ABL Credit -100-



--------------------------------------------------------------------------------



 
[finalamendment5withannex117.jpg]
Agreement or the Senior Notes or (ii) any potential inability to satisfy any
financial covenant under any agreement governing any Indebtedness on a future
date or for a future period (provided that delivery within the time periods
specified above of copies of the Annual Report on Form 10-K of the Company
Borrower (or any direct or indirect parent company thereof) filed with the SEC
shall be deemed to satisfy the requirements of this Section 5.1(a)); and (b) as
soon as available, but in any event within 45 days after the last day of the
first three fiscal quarters of each fiscal year of the Company Borrower, the
unaudited consolidated balance sheet of the Company Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous fiscal
quarter of the previous year, certified by a Responsible Officer as fairly
stating in all material respects the financial position of the Company Borrower
and its consolidated Subsidiaries in accordance with GAAP for the period covered
thereby (subject to normal year-end audit adjustments and the absence of
footnotes) (provided that delivery within the time periods specified above of
copies of the Quarterly Report on Form 10-Q of the Company Borrower (or any
direct or indirect parent company thereof) filed with the SEC shall be deemed to
satisfy the requirements of this Section 5.1(b)). Notwithstanding the foregoing,
the delivery by the Company Borrower of all such financial statements and
related deliverables required pursuant to clauses (a) and (b) above of Holdings
(or any direct or indirect parent company thereof) and its consolidated
Subsidiaries (and not the Company Borrower and its consolidated Subsidiaries),
whether or not such filings are filed with the SEC, shall be deemed to satisfy
the requirements of Sections 5.1(a) and (b). All such financial statements shall
be complete and correct in all material respects and shall be prepared in
reasonable detail and (except as otherwise provided below) in accordance with
GAAP applied consistently (except to the extent any such inconsistent
application of GAAP has been approved by such accountants (in the case of clause
(a) above) or officer (in the case of clause (b) above), as the case may be, and
disclosed in reasonable detail therein) throughout the periods reflected therein
and with prior periods. 5.2 Certificates; Other Information. Furnish to the
Administrative Agent (who shall promptly furnish to each Lender) or, in the case
of clause (g), to the relevant Lender: (a) promptly upon the request of the
Administrative Agent, in connection with the delivery of any financial
statements or other information pursuant to Section 5.1 or this Section 5.2,
confirmation of whether such statements or information contains any Private
Lender Information. The Borrower and each Lender acknowledge that certain of the
Lenders may be “public-side” Lenders (Lenders that do not wish to receive
material non-public information with respect to the Borrower, Holdings, their
respective Subsidiaries or their securities) and, if documents or notices
required to be delivered pursuant to Section 5.1 or this Section 5.2 or
otherwise are being distributed through IntraLinks/IntraAgency, SyndTrak or
another relevant website or other information platform (the “Platform”), any
document or notice that the Company Borrower has indicated contains Private
Lender Information shall not be posted on that portion of the Platform
designated for such public-side Lenders, provided that if the Company Borrower
has not indicated whether a document or notice delivered pursuant to Section 5.1
or this Section 5.2 contains Private Lender Information, the Administrative
Agent reserves the right to post such document or notice solely on that portion
of the Platform designated for Lenders who wish to receive material nonpublic
information with respect to the Borrower, Holdings, their respective
Subsidiaries or their securities; (b) concurrently with the delivery of the
financial statements referred to in Section 5.1(a), a report of the accounting
firm opining on or certifying such financial statements stating that in the
course of its regular audit of the financial statements of the Company Borrower
and its consolidated -101-



--------------------------------------------------------------------------------



 
[finalamendment5withannex118.jpg]
Subsidiaries (or of Holdings (or any direct or indirect parent company thereof)
and its consolidated Subsidiaries, as the case may be), which audit was
conducted in accordance with generally accepted auditing standards, such
accounting firm obtained no knowledge that any Default insofar as it relates to
financial or accounting matters has occurred or, if in the opinion of such
accounting firm such a Default has occurred, specifying the nature and extent
thereof; (c) not later than five (5) Business Days after any delivery of any
financial statements pursuant to Section 5.1, (i) a certificate of a Responsible
Officer stating that such Responsible Officer has obtained no knowledge of any
Default or Event of Default except as specified in such certificate, (ii) (x)
with respect to each annual financial statement commencing with the fiscal year
of the Company Borrower (or Holdings or any direct or indirect parent company
thereof, as the case may be) ending December 31, 2018 and only to the extent the
Borrower would be required to prepay the Loans pursuant to Section 2.6(b), the
amount, if any, of Excess Cash Flow for such fiscal year together with the
calculation thereof in reasonable detail), and (y) to the extent not previously
disclosed to the Administrative Agent, a description of any change in the
jurisdiction of organization of any Loan Party, (iii) certifying a list of names
of all Immaterial Subsidiaries, that each Subsidiary set forth on such list
individually qualifies as an Immaterial Subsidiary and that all such
Subsidiaries in the aggregate do not exceed the limitation set forth in clause
(ii) of the definition of the term “Immaterial Subsidiary”, (iv) certifying a
list of names of all Unrestricted Subsidiaries and that each Subsidiary set
forth on such list individually qualifies as an Unrestricted Subsidiary and (v)
a Compliance Certificate as contemplated by the definition of Applicable Margin;
(d) [reserved]; (e) simultaneously with the delivery of each set of consolidated
financial statements referred to in Sections 5.1(a) and (b) above, a narrative
discussion and analysis of the financial condition and results of operations of
the Company Borrower (or Holdings or any direct or indirect parent company
thereof, as the case may be) and its Restricted Subsidiaries for such fiscal
quarter or fiscal year, as applicable, and for the period from the beginning of
the then current fiscal year to the end of such fiscal quarter (or for the
entire such fiscal year most recently ended in the case of such discussion and
analysis given after the end of such fiscal year), as compared to the comparable
periods of the previous year (provided that delivery within the time periods
specified above of copies of the Quarterly Report on Form 10-Q and Annual Report
on Form 10-K, as applicable, of the Company Borrower (or any direct or indirect
parent company thereof) filed with the SEC shall be deemed to satisfy the
requirements of this Section 5.2(e)); (f) promptly, copies of all financial
statements and reports that the Company Borrower sends generally to the holders
of any class of its debt securities or public equity securities, acting in such
capacity, and, within five days after the same are filed, copies of all
financial statements and reports that the Company Borrower may make to, or file
with, the SEC (other than the items referred to in Sections 5.1(a), 5.1(b) and
5.2(e)); (g) promptly following any Lender's request therefor, all documentation
and other information that such Lender reasonably requests in order to comply
with its ongoing obligations under applicable "know your customer" and
anti-money laundering or terrorist financing rules and regulations, including
the Patriot Act; and (h) as promptly as reasonably practicable from time to time
following the Administrative Agent’s request therefor, such other information
regarding the operations, business affairs and financial condition of any Group
Member, or compliance with the terms of any Loan Document, as the Administrative
Agent may reasonably request. -102-



--------------------------------------------------------------------------------



 
[finalamendment5withannex119.jpg]
5.3 Payment of Taxes. Pay, discharge or otherwise satisfy at or before maturity
or before they become delinquent, as the case may be, all its Tax obligations of
whatever nature, except (i) where the failure to do so could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect or
(ii) where the amount or validity thereof is currently being contested in good
faith by appropriate proceedings and reserves in conformity with GAAP with
respect thereto have been provided on the books of the relevant Group Member.
5.4 Maintenance of Existence; Compliance with Law. (a) (i) Preserve, renew and
keep in full force and effect its organizational existence and (ii) take all
reasonable action to maintain or obtain all Governmental Approvals and all other
all rights, privileges and franchises, in each case necessary or desirable in
the normal conduct of its business, except, in each case, as otherwise permitted
by Section 6.7 or by the Security Agreement and except, in the case of clause
(ii) above, to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect; (b) comply with all Requirements of Law
except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect; and (c)
comply with all Governmental Approvals except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect. 5.5
Maintenance of Property; Insurance. (a) Keep all property (other than
Intellectual Property) useful and necessary in its business in good working
order and condition, ordinary wear and tear and casualty and condemnation
excepted, except to the extent the failure to do so could not reasonably be
expected to have a Material Adverse Effect, (b) maintain all the rights,
licenses, permits, privileges, franchises, patents, copyrights, trademarks and
trade names material to the conduct of its business, except to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect and (c) maintain with insurance companies that the Company Borrower
believes (in the good faith judgment of the management of the Company Borrower)
are financially sound and responsible at the time the relevant coverage is
placed or renewed insurance in at least such amounts (after giving effect to any
self-insurance which the Company Borrower believes (in the good faith judgment
of management of the Company Borrower) is reasonable and prudent in light of the
size and nature of its business) and against at least such risks (and with such
risk retentions) as the Company Borrower believes (in the good faith judgment of
management of the Company Borrower) is reasonable and prudent in light of the
size and nature of its business. The Administrative Agent shall be named as an
additional insured or loss payee, as applicable, in respect of all applicable
insurance. If any portion of any Mortgaged Property is at any time located in an
area identified by the Federal Emergency Management Agency (or any successor
agency) as a special flood hazard area with respect to which flood insurance has
been made available under the Flood Insurance Laws, then the Company Borrower
shall, or shall cause the applicable Loan Party to (a) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (b) deliver to
the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent, including, without
limitation, evidence of annual renewals of such insurance. In connection with
any amendment to this Agreement pursuant to which any increase, extension, or
renewal of Loans is contemplated, the Company Borrower shall cause to be
delivered to the Administrative Agent for any Mortgaged Property (if any), a
completed “life of the loan” Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to such Mortgaged Property, duly executed and
acknowledged by the appropriate Loan Parties, and evidence of flood insurance
(to the extent required by the preceding paragraph), as applicable, in each case
in form and substance reasonably acceptable to the Administrative Agent. -103-



--------------------------------------------------------------------------------



 
[finalamendment5withannex120.jpg]
5.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which entries full, true and correct in all
material respects in conformity with GAAP shall be made of all dealings and
transactions in relation to its business and activities and (b) permit, at the
Borrower’s expense, representatives of the Administrative Agent to visit and
inspect any of its properties and examine and make abstracts from any of its
books and records at any reasonable time during normal business hours, upon
reasonable prior written notice, and as often as may reasonably be desired and
to discuss the business, operations, properties and financial and other
condition of the Company Group Members with officers and employees of the
Company Group Members and with their independent certified public accountants;
provided that (i) in no event shall there be more than one such visit for the
Administrative Agent and its representatives as a group per calendar year except
during the continuance of an Event of Default and (ii) the Company Borrower
shall have the right to be present during any discussions with accountants. 5.7
Notices. Promptly give notice to the Administrative Agent (who shall promptly
furnish to each Lender) of: (a) the occurrence of any Default or Event of
Default; (b) the following events, promptly and in any event within 30 days
after the Company Borrower knows or has reason to know thereof: (i) the
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required contribution to a Plan in a material amount, the creation of any
Lien in favor of the PBGC or a Plan or any withdrawal from, or the termination,
Reorganization or Insolvency of, any Multiemployer Plan that would result in the
imposition of a material withdrawal liability, or (ii) the institution of
proceedings or the taking of any other action by the PBGC or the Company
Borrower or any Commonly Controlled Entity or any Multiemployer Plan with
respect to the withdrawal from, or the termination (in other than a “standard
termination” as defined in ERISA), Reorganization or Insolvency of, any Plan;
and (c) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect. Each notice pursuant to this Section 5.7 shall
be accompanied by a statement of a Responsible Officer of the Company Borrower
setting forth details of the occurrence referred to therein and stating what
action the relevant Group Member proposes to take with respect thereto. 5.8
Environmental Laws. (a) Comply with, and take commercially reasonably action to
ensure compliance by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply with and maintain, and take
commercially reasonably action to ensure that all tenants and subtenants obtain
and comply with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws, except where
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect. (b) Conduct and complete all investigations, studies, sampling
and testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply with all lawful orders and directives of
all Governmental Authorities regarding Environmental Laws, except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect, and in the event that any Group Member shall fail timely to
commence or cause to be commenced or fail diligently to prosecute to completion
such actions, or contest such requirement in good faith as provided herein,
allow -104-



--------------------------------------------------------------------------------



 
[finalamendment5withannex121.jpg]
the Administrative Agent (at its election) to cause such actions to be
performed, and promptly pay all costs and expenses (including attorneys’ and
consultants’ fees, charges and disbursements) thereof or incurred by the
Administrative Agent in connection therewith. 5.9 Additional Collateral, etc.
(a) With respect to any property (to the extent included in the definition of
Collateral) acquired at any time after the Closing Date by any Loan Party (or
any Group Member required to become a Loan Party pursuant to the terms of the
Loan Documents) (other than (x) any property described in paragraph (b), (c) or
(d) below and (y) any property subject to a Lien expressly permitted by clauses
(6)(A), (8), (9), (12), (16), (26), (29), (35) and (38) of the definition of
“Permitted Liens” to the extent and for so long as the obligations relating to
such Liens do not permit a Lien on such property in favor of the Secured
Parties) as to which the Administrative Agent, for the benefit of the Secured
Parties, does not have a perfected Lien, within 120 days (or such longer period
as the Administrative Agent shall reasonably agree) (i) execute and deliver to
the Administrative Agent such amendments to the Security Agreement or such other
documents as the Administrative Agent reasonably deems necessary or advisable to
grant to the Administrative Agent, for the benefit of the Secured Parties, a
security interest in such United States property and (ii) take all actions
reasonably necessary or advisable to grant to the Administrative Agent, for the
benefit of the Secured Parties, a perfected security interest (subject to
Permitted Liens) in such property, including the filing of UCC financing
statements in such jurisdictions as may be required by the Security Agreement or
by law or as may reasonably be requested by the Administrative Agent. (b)
Subject to the last sentence of this paragraph, with respect to any interest in
any Material Property either (i) owned at the Closing Date by any Loan Party or
(ii) acquired by any Loan Party (or any Group Member required to become a Loan
Party pursuant to the terms of the Loan Documents) after the Closing Date (other
than any such real property subject to a Lien expressly permitted by clauses
(8), (9) and (38) of the definition of “Permitted Liens” to the extent and for
so long as the obligations relating to such Liens do not permit a Lien on such
property in favor of the Secured Parties), within 120 days (or such longer
period as the Administrative Agent shall reasonably agree, but (solely with
respect to any such real property acquired after the Closing Date that
constitutes Material Property) in no event prior to the date that is forty-five
(45) days after the Company Borrower has given notice of such acquisition to the
Administrative Agent and in no event prior to the Company Borrower receiving
confirmation from the Administrative Agent that flood insurance due diligence
and compliance in accordance with Section 5.5 hereof has been completed (it
being understood that the applicable Loan Party’s obligation to grant a Mortgage
shall be extended for so long as is required for the Lenders to complete such
flood insurance due diligence and compliance)) of the Closing Date or the
acquisition of such Material Property, as applicable, (i) execute and deliver a
Mortgage, in favor of the Administrative Agent, for the benefit of the Secured
Parties, covering such interest in real property, (ii) if requested by the
Administrative Agent, provide the Lenders with a Title Policy as well as a
current ALTA survey thereof (or an existing ALTA survey (accompanied if
necessary by a “no-change” affidavit and/or other documents)) sufficient to
remove the survey exception from the Title Policy and to obtain survey coverage
in the Title Policy, together with a surveyor’s certificate in form reasonably
acceptable to the Administrative Agent; provided that with respect to the
Mortgaged Properties listed on Schedule 1.1B for which any Loan Party delivers
to the Administrative Agent a second lien priority Mortgage in lieu of a Title
Policy the applicable Loan Party shall cause to be delivered to the
Administrative Agent a current title search and PZR zoning report reasonably
acceptable to the Administrative Agent, (iii) if requested by the Administrative
Agent, deliver to the Administrative Agent legal opinions relating to the
enforceability, due authorization, execution and delivery of any such Mortgage
and the Lien created thereby, which opinions shall be in form and substance, and
from counsel, reasonably satisfactory to the Administrative Agent, (iv) if
requested by the Administrative Agent, a completed “Life-of-Loan” Federal
Emergency Management Agency standard -105-



--------------------------------------------------------------------------------



 
[finalamendment5withannex122.jpg]
flood hazard determination with respect to each Mortgaged Property (together
with a notice about special flood hazard area status and flood disaster
assistance duly executed by the Company Borrower), (v) if requested by the
Administrative Agent, with respect to any property located in a special flood
hazard area, provide a copy of, or a certificate as to coverage and a
declaration page relating to, the insurance policies required by Section 5.5,
each of which (a) shall be endorsed or otherwise amended to include a lender’s
loss payable endorsement, (b) shall identify the address of each property
located in a special flood hazard area, (c) shall indicate the applicable flood
zone designation, the flood insurance coverage and the deductible relating
thereto, (d) shall provide that the insurer will give the Administrative Agent
45 days written notice of cancellation or non-renewal, and (e) shall be
otherwise in form and substance satisfactory to the Administrative Agent and
(vi) provide evidence reasonably satisfactory to the Administrative Agent of
payment by the Company Borrower of all Title Policy premiums, search and
examination charges, escrow charges and related charges, mortgage recording
taxes, fees, charges, costs and expenses required for the recording of the
Mortgages and issuance of the Title Policies and endorsements contemplated by
clause (ii) above. Notwithstanding the foregoing, no Loan Party (or any Group
Member required to become a Loan Party pursuant to the terms of the Loan
Documents) shall be required to provide a Mortgage with respect to any Excluded
Assets. (c) With respect to (x) any new Subsidiary Guarantor created or acquired
after the Closing Date by any Group Member (which, for the purposes of this
Section 5.9(c), shall include any existing Group Member that ceases to be an
Excluded Domestic Subsidiary or a Non-Guarantor Subsidiary) or (y) any Domestic
Subsidiary that the Company Borrower, at its option, elects to cause to become a
Subsidiary Guarantor, within 120 days (or such longer period as the
Administrative Agent shall reasonably agree) after the date of such creation or
acquisition or election (i) execute and deliver to the Administrative Agent such
amendments to this Agreement and the Security Agreement or other Security
Documents as the Administrative Agent deems necessary or advisable to grant to
the Administrative Agent, for the benefit of the Secured Parties, a perfected
first priority security interest in the Capital Stock of such new Subsidiary
Guarantor that is owned by any Group Member, (ii) deliver to the Administrative
Agent the certificates representing such Capital Stock (if any), together with
undated stock powers, in blank, executed and delivered by a duly authorized
officer of the relevant Group Member, (iii) cause such new Subsidiary Guarantor
(a) to execute and deliver to the Administrative Agent (x) a Guarantor Joinder
Agreement or such comparable documentation requested by the Administrative Agent
to become a Subsidiary Guarantor, (y) a joinder agreement to the Security
Agreement, substantially in the form annexed thereto, (b) to take such actions
reasonably necessary or advisable to grant to the Administrative Agent for the
benefit of the Secured Parties a perfected security interest in the Collateral
described in the Security Agreement with respect to such new Subsidiary
Guarantor, including the filing of UCC financing statements in such
jurisdictions as may be required by the Security Agreement or by law or as may
be requested by the Administrative Agent, and (c) to deliver to the
Administrative Agent a certificate of such Subsidiary Guarantor, in form and
substance reasonably acceptable to the Administrative Agent, with appropriate
insertions and attachments, and (iv) if requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent. (d) With respect
to any new Restricted Subsidiary which is directly owned by a Borrower or a
Guarantor and is a CFC Holdco or a Foreign Subsidiary that is a CFC (in each
case, other than an Immaterial Subsidiary), created or acquired after the
Closing Date by any Loan Party, within 120 days (or such longer period as the
Administrative Agent shall reasonably agree) after the date of such creation or
acquisition (i) execute and deliver to the Administrative Agent such amendments
to the Security Agreement or other Security Documents and, to the extent
requested by the Administrative Agent, a security agreement compatible with the
laws of such Foreign Subsidiary’s jurisdiction in form and substance reasonably
satisfactory to the Administrative Agent, in each case, as the Administrative
Agent reasonably -106-



--------------------------------------------------------------------------------



 
[finalamendment5withannex123.jpg]
deems necessary or advisable to grant to the Administrative Agent, for the
benefit of the Secured Parties, a perfected security interest (subject to
Permitted Liens) in the Capital Stock of such CFC Holdco or Foreign Subsidiary
that is a CFC that is directly owned by any such Loan Party (provided that in no
event shall more than 65% of the total outstanding Voting Stock of any such CFC
Holdco or Foreign Subsidiary that is a CFC be required to be so pledged), (ii)
deliver to the Administrative Agent the certificates (if any) representing such
Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Group Member, and take
such other action as may be necessary or, in the reasonable opinion of the
Administrative Agent, desirable to perfect the Administrative Agent’s security
interest therein, and (iii) if requested by the Administrative Agent, deliver to
the Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent; provided that in the event the stamp,
excise or similar taxes of any jurisdiction applicable to the pledge of Capital
Stock of any Foreign Subsidiary organized in such jurisdiction are excessive in
relation to customary practices or the benefit afforded to the Secured Parties
from such pledge and the compliance with the provisions of this Section 5.9(d)
would result in the imposition of such stamp, excise or similar taxes on the
Borrower and its Restricted Subsidiaries, the Administrative Agent may elect not
to require the Loan Parties to pledge such Capital Stock of any such Foreign
Subsidiary or not to require such pledge to be recorded or registered in any
applicable jurisdiction, or may defer such requirement to such date or time as
the Administrative Agent may determine. (e) With respect to any new
Non-Guarantor Subsidiary created or acquired after the Closing Date by any Loan
Party (but excluding any such Subsidiary the Capital Stock of which constitutes
an Excluded Asset or that is a CFC Holdco or a Foreign Subsidiary that is a
CFC), within 120 days (or such longer period as the Administrative Agent shall
reasonably agree) after the date of such creation or acquisition (i) execute and
deliver to the Administrative Agent such amendments to this Agreement and the
Security Agreement as the Administrative Agent deems necessary or advisable to
grant to the Administrative Agent, for the benefit of the Secured Parties, a
perfected security interest (subject to Permitted Liens) in the Capital Stock of
such Non-Guarantor Subsidiary that is owned by any Loan Party, (ii) deliver to
the Administrative Agent the certificates representing such Capital Stock (if
any), together with undated stock powers, in blank, executed and delivered by a
duly authorized officer of the relevant Group Member and (iii) cause such new
Subsidiary Guarantor to deliver to the Administrative Agent a certificate of
such Subsidiary Guarantor, in form and substance reasonably acceptable to the
Administrative Agent, with appropriate insertions and attachments. (f)
Notwithstanding anything to the contrary in this Agreement (i) no actions in any
jurisdiction outside the United States shall be required in order to create any
security interests in assets located or titled outside of the United States, or
to perfect any security interests in such assets, including any intellectual
property registered or applied-for in any jurisdiction outside the United States
(it being understood that there shall be no security agreements or pledge
agreements governed under the laws of any jurisdiction outside the United
States) and (ii) in no event shall control agreements or perfection by control
or similar arrangements be required with respect to any Collateral (including
deposit or securities accounts), other than in respect of (x) certificated
equity interests in the Borrower and its Restricted Subsidiaries otherwise
required to be pledged pursuant to the terms of any Loan Document and (y) each
intercompany note and promissory note (if any) required to be pledged to the
Administrative Agent pursuant to the Security Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof; provided that, to the extent any deposit and securities
accounts are under the control of the ABL Agent at any time pursuant to the
terms of the ABL-Term Intercreditor Agreement, the ABL Agent shall act as agent
and gratuitous bailee for the Administrative Agent for the purpose of perfecting
the Administrative Agent’s Liens in such deposit and securities accounts. -107-



--------------------------------------------------------------------------------



 
[finalamendment5withannex124.jpg]
5.10 Credit Ratings. Use commercially reasonable efforts to maintain at all
times a credit rating by each of S&P and Moody’s in respect of the Facilities
provided for under this Agreement and a corporate rating by S&P and a corporate
family rating by Moody’s for the Company Borrower (it being understood that
there shall be no requirement to maintain any specific credit rating). 5.11
Further Assurances. At any time or from time to time upon the reasonable request
of the Administrative Agent, at the expense of the Borrower, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as the Administrative Agent may reasonably request in order to effect fully the
purposes of the Loan Documents. In furtherance and not in limitation of the
foregoing, the Loan Parties shall take such actions as the Administrative Agent
may reasonably request from time to time (including the execution and delivery
of guaranties, security agreements, pledge agreements, mortgages, deeds of
trust, landlord’s consents and estoppels, stock powers, financing statements and
other documents, the filing or recording of any of the foregoing, obtaining of
title insurance with respect to any of the foregoing that relates to an interest
in real property, and the delivery of stock certificates and other collateral
with respect to which perfection is obtained by possession, in each case to the
extent required by the applicable Security Documents) to ensure that the
Obligations are guaranteed by the Guarantors, on a first priority basis (subject
to Permitted Liens) and are secured by substantially all of the assets (other
than those assets specifically excluded by the terms of this Agreement and the
other Loan Documents) of the Loan Parties. 5.12 Designation of Unrestricted
Subsidiaries. The Borrower may at any time after the Closing Date designate any
Restricted Subsidiary of Holdings as an Unrestricted Subsidiary and subsequently
re-designate any Unrestricted Subsidiary as a Restricted Subsidiary, so long as
(i) after giving effect thereto, on a Pro Forma Basis as of the most recently
completed period of four consecutive fiscal quarters for which the financial
statements and certificates required by Section 5.1(a) or (b), as the case may
be, have been or were required to have been delivered, the Company Borrower
would have been able to Incur $1.00 of additional Indebtedness under Section
6.1(a) and (ii) no Default or Event of Default has occurred and is continuing or
would result therefrom. The designation of any Restricted Subsidiary as an
Unrestricted Subsidiary after the Closing Date shall constitute an Investment by
the applicable Loan Party or Restricted Subsidiary therein at the date of
designation in an amount equal to the fair market value of the applicable Loan
Party’s or Restricted Subsidiary’s investment therein. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (x) the
incurrence at the time of designation of Indebtedness or Liens of such
Subsidiary existing at such time, and (y) a return on any Investment by the
applicable Loan Party or Restricted Subsidiary in Unrestricted Subsidiaries
pursuant to the preceding sentence in an amount equal to the fair market value
at the date of such designation of such Loan Party’s or Restricted Subsidiary’s
Investment in such Subsidiary. For the avoidance of doubt, the Borrower shall
not be permitted to be an Unrestricted Subsidiary. 5.13 ERISA. Cause each
Commonly Controlled Entity to maintain all Plans that are presently in existence
or may, from time to time, come into existence, in compliance with the terms of
any such Plan, ERISA, the Code and all other applicable laws, except to the
extent the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. 5.14 Use of
Proceeds. The proceeds of the Loans made on the Closing Date were used to
consummate the Transactions. The proceeds of Term B-1 Loans made on the
Amendment No. 1 Effective Date were used to consummate the Amendment No. 1
Transactions. The proceeds of Term B-2 Loans made on the Amendment No. 2 Funding
Date were used to consummate the Amendment No. 2 Transactions. The proceeds of
Term B-3 Loans made on the Amendment No. 2 Funding Date were used to consummate
the Amendment No. 3 Transactions. The proceeds of Term B-4 Loans made on the
Amendment No. 4 Effective Date shall be used to consummate the Amendment No. 4
Transactions. The proceeds of the Additional Term B-4 Loans made on the
Amendment No. 5 Effective Date shall be -108-



--------------------------------------------------------------------------------



 
[finalamendment5withannex125.jpg]
used for the purposes set forth in Amendment No. 5. The proceeds of the
Incremental Loans shall be used for working capital and general corporate
purposes of the Group Members. The proceeds of the Other Loans shall be used as
provided in Section 2.20. 5.15 [Reserved]. 5.16 [Reserved]. 5.17 Post-Closing
Actions. The Company Borrower agrees that it will, or will cause its relevant
Subsidiaries to, complete each of the actions described below as soon as
commercially reasonable and by no later than the date set forth below with
respect to such action or such later date as the Administrative Agent may
reasonably agree: (a) The Company Borrower shall deliver to the Administrative
Agent within 10 days after the Closing Date (or such later period agreed to by
the Administrative Agent in its sole discretion), in respect of each Loan Party,
evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect, together with the certificates of
insurance, naming the Administrative Agent, on behalf of the secured parties, as
an additional insured or loss payee, as the case may be, under all applicable
insurance policies. SECTION 6 NEGATIVE COVENANTS Holdings and the Company
Borrower hereby jointly and severally agree that, until all Commitments have
been terminated and the principal of and interest on each Loan and all fees and
all other expenses or amounts payable under any Loan Document shall have been
paid in full (other than contingent indemnification obligations for which no
claim has been made), each of Holdings and the Company Borrower shall, and shall
cause its Restricted Subsidiaries to comply with this Section 6. 6.1 Limitation
on Incurrence of Indebtedness and Issuance of Disqualified Stock and Preferred
Stock. (a) The Company Borrower shall not, and shall not permit any of its
Restricted Subsidiaries to, directly or indirectly, Incur any Indebtedness
(including Acquired Indebtedness) or issue any shares of Disqualified Stock; and
(ii) the Company Borrower shall not permit any of its Restricted Subsidiaries to
issue any shares of Preferred Stock; provided, however, that the Company
Borrower and any of its Restricted Subsidiaries may Incur Indebtedness
(including Acquired Indebtedness) or issue shares of Disqualified Stock and the
Company Borrower and any of its Restricted Subsidiaries may issue shares of
Preferred Stock, in each case if the Fixed Charge Coverage Ratio of the Company
Borrower and its Restricted Subsidiaries for the most recently ended four full
fiscal quarters for which internal financial statements are available
immediately preceding the date on which such additional Indebtedness is Incurred
or such Disqualified Stock or Preferred Stock is issued would have been at least
2.00 to 1.00, determined on a pro forma basis (including a pro forma application
of the net proceeds therefrom), as if the additional Indebtedness had been
Incurred, or the Disqualified Stock or Preferred Stock had been issued, as the
case may be, and the application of proceeds therefrom had occurred at the
beginning of such four-quarter period; provided, however, that, on a pro forma
basis, together with any amounts Incurred or issued, as applicable, and
outstanding by Restricted Subsidiaries that are not Guarantors pursuant to
Section 6.1(b)(xiv) and Section 6.1(b)(xxiii), no more than the greater of
$175,000,000 and 5.00% of Total Assets of Indebtedness, Disqualified Stock or
Preferred Stock at any one time outstanding and incurred or issued, as
applicable, pursuant to this clause (xxiii) shall be incurred by Restricted
Subsidiaries that are not Guarantors; -109-



--------------------------------------------------------------------------------



 
[finalamendment5withannex126.jpg]
(b) The limitations set forth in Section 6.1(a) shall not apply to (such
Indebtedness, and any Indebtedness permitted to be Incurred pursuant to Section
6.1(a), “Permitted Debt”): (i) Indebtedness Incurred pursuant to this Agreement
and any other Loan Document; (ii) Indebtedness Incurred pursuant to the ABL
Documents; provided, that the aggregate amount of Indebtedness permitted under
this clause (ii) shall not exceed an amount equal to the greater of (a)
$400,000,000 and (b) the sum of (w) 85% of the book value of the accounts
receivable of the Company Borrower and its Restricted Subsidiaries, (x) 80% of
the book value of the inventory of the Company Borrower and its Restricted
Subsidiaries, and (y) 50% of the book value of the equipment of the Company
Borrower and its Restricted Subsidiaries (such clauses (b)(w), (x) and (y),
collectively, the “Borrowing Base”); (iii) Indebtedness existing on the
Amendment No. 4 Effective Date (other than Indebtedness described in clauses (i)
and (ii) of this Section 6.1(b)); provided, that any Indebtedness in excess of
$20,000,000 (other than any intercompany Indebtedness) shall be set forth on
Schedule 6.1; (iv) Permitted First Priority Refinancing Debt and Permitted
Second Priority Refinancing Debt; (v) Permitted Unsecured Refinancing Debt; (vi)
Indebtedness not to exceed (I) an amount equal to the sum of (a) an unlimited
amount at any time so long as the Total Net First Lien Leverage Ratio on a Pro
Forma Basis (but without giving effect to the cash proceeds remaining on the
balance sheet of such Indebtedness) as of the most recently completed period of
four consecutive fiscal quarters for which the financial statements and
certificates required by Section 5.1(a) or (b), as the case may be, have been or
were required to have been delivered (calculated assuming that such Indebtedness
is fully drawn throughout such period) does not exceed 4.35 to 1.00 (without
giving effect to any contemporaneous borrowing under clause (c) below), plus (b)
the amount of all prior voluntary prepayments of the Loans, Incremental Loans
and Indebtedness incurred pursuant to this Section 6.1(b)(vi)(I) that is secured
by the Collateral on a pari passu basis with the Obligations prior to such time
(less, in the case of this clause (b), the aggregate principal amount of
Indebtedness Incurred under Section 2.19(a)(i)(y) or Section 6.1(b)(vi)(II)(b)),
plus (c) the greater of (I) $450,000,000 and (II) Consolidated EBITDA for the
most recently completed period of four consecutive fiscal quarters for which the
financial statements and certificates required by Section 5.1(a) or (b), as the
case may be, have been or were required to have been delivered does not exceed,
calculated on a Pro Forma Basis (less, in the case of this clause (c), the
aggregate principal amount of Indebtedness Incurred under Section 2.19(a)(i)(z)
or Section 6.1(b)(vi)(II)(c)); provided that the Borrower may incur such
Indebtedness under any of clause (a), (b), or (c) above in such order as it may
elect in its sole discretion and (II) an amount equal to the sum of (a) an
unlimited amount at any time so long as the Total Net Secured Leverage Ratio on
a Pro Forma Basis (but without giving effect to the cash proceeds remaining on
the balance sheet of such Indebtedness) as of the most recently completed period
of four consecutive fiscal quarters for which the financial statements and
certificates required by Section 5.1(a) or (b), as the case may be, have been or
were required to have been delivered (calculated assuming that such Indebtedness
is fully drawn throughout such period) does not exceed 5.35 to 1.00, plus (b)
the amount of all prior voluntary prepayments of any Indebtedness incurred
pursuant to this Section 6.1(b)(vi)(II) that is secured by the Collateral on a
-110-



--------------------------------------------------------------------------------



 
[finalamendment5withannex127.jpg]
junior lien basis to the Obligations prior to such time, plus (c) the greater of
(I) $450,000,000 and (II) Consolidated EBITDA for the most recently completed
period of four consecutive fiscal quarters for which the financial statements
and certificates required by Section 5.1(a) or (b), as the case may be, have
been or were required to have been delivered does not exceed, calculated on a
Pro Forma Basis (less, in the case of this clause (c), the aggregate principal
amount of Indebtedness Incurred under Section 2.19(a)(i)(z) or Section
6.1(b)(vi)(I)(c)); provided that the Borrower may incur such Indebtedness under
any of clause (a), (b), or (c) above in such order as it may elect in its sole
discretion; provided, further, that the Borrower may redesignate any such
Indebtedness originally designated as Incurred pursuant to Section
6.1(b)(vi)(I)(c) or Section 6.1(b)(vi)(II)(c) if, at the time of such
redesignation, the Borrower would be permitted to incur under Section
6.1(b)(vi)(I)(a) or Section 6.1(b)(vi)(II)(a), respectively, the aggregate
principal amount of Indebtedness being so redesignated (for purposes of clarity,
with any such redesignation having the effect of increasing the Borrower’s
ability to incur indebtedness under Section 6.1(b)(vi)(I)(c) or Section
6.1(b)(vi)(II)(c) as of the date of such redesignation by the amount of such
Indebtedness so redesignated); provided further, that the amount of Indebtedness
that may be Incurred and Disqualified Stock or Preferred Stock that may be
issued pursuant to this clause (vi) by Restricted Subsidiaries that are
Non-Guarantor Subsidiaries, taken together with all other Indebtedness Incurred
and Disqualified Stock and Preferred Stock issued pursuant to this proviso to
this clause (vi), shall not exceed the greater of $100,000,000 and 3.50% of
Total Assets (at the time such Indebtedness is Incurred) at any one time
outstanding; provided, further, that the Applicable Requirements shall have been
satisfied; provided, further, that no Indebtedness under this clause (vi) may be
Incurred at any time that a Default or Event of Default (or, in connection with
a Limited Condition Transaction, no Default or Event of Default under Section
8.1(a) or 8.1(f) has occurred and is continuing; provided, further, that, any
Indebtedness in the form of loans Incurred under clause (vi)(I) on or prior to
the date that is six (6) months after the Amendment No. 4 Effective Date (other
than Indebtedness in an aggregate principal amount that does not exceed
$50,000,000) that (a) is incurred pursuant to Section 6.1(b)(vi)(I)(a) or
Section 6.1(b)(vi)(II)(a) (excluding any Indebtedness redesignated thereunder),
(b) ranks equal in right of payment with the Term B-4 Loans and is secured by
the Collateral on a pari passu basis with the Obligations, (c) is broadly
syndicated, (d) is scheduled to mature prior to the date that is twelve (12)
months after the Maturity Date and (e) is denominated in U.S. Dollars shall be
subject to Section 2.19(a)(vii), mutatis mutandis; (vii) Indebtedness (including
Capitalized Lease Obligations, mortgage financings or purchase money
obligations) Incurred by the Company Borrower or any of its Restricted
Subsidiaries, Disqualified Stock issued by the Company Borrower or any of its
Restricted Subsidiaries and Preferred Stock issued by any Restricted
Subsidiaries of the Company Borrower to finance or Refinance, all or any part of
the acquisition, purchase, lease, construction, design, installation, repair,
replacement or improvement of property (real or personal), plant or equipment or
other fixed or capital assets used or useful in the business of the Company
Borrower or its Restricted Subsidiaries or in a Similar Business (whether
through the direct purchase of assets or the Capital Stock of any Person owning
such assets) in an aggregate principal amount, including all Indebtedness
Incurred to renew, refund, Refinance, replace, defease or discharge any
Indebtedness Incurred pursuant to this clause (vii), not to exceed the greater
of $125,000,000 and 4.25% of Total Assets (at the time such Indebtedness is
Incurred) at any one time outstanding; (viii) Indebtedness (x) in respect of any
bankers’ acceptance, bank guarantees, discounted bill of exchange or the
discounting or factoring of receivables for credit management purposes,
warehouse receipt or similar facilities, and reinvestment obligations related
thereto, entered into in the ordinary course of business and (y) constituting
reimbursement obligations with -111-



--------------------------------------------------------------------------------



 
[finalamendment5withannex128.jpg]
respect to letters of credit, bank guarantees, banker’s acceptances, warehouse
receipts, or similar instruments issued or created in the ordinary course of
business, including letters of credit in respect of workers’ compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement type obligations regarding workers’ compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance; (ix) Indebtedness arising from agreements of the Company Borrower or
a Restricted Subsidiary of the Company Borrower providing for indemnification,
adjustment of purchase price, earnout or similar obligations, in each case,
Incurred in connection with the acquisition or disposition of any business,
assets or a Subsidiary of the Company Borrower in accordance with the terms of
this Agreement, other than guarantees of Indebtedness Incurred by any Person
acquiring all or any portion of such business, assets or Subsidiary for the
purpose of financing such acquisition; (x) shares of Preferred Stock of a
Restricted Subsidiary issued to the Company Borrower or another Restricted
Subsidiary; provided that any subsequent issuance or transfer of any Capital
Stock or any other event that results in any Restricted Subsidiary that holds
such shares of Preferred Stock of another Restricted Subsidiary ceasing to be a
Restricted Subsidiary or any other subsequent transfer of any such shares of
Preferred Stock (except to the Company Borrower or another Restricted
Subsidiary) shall be deemed, in each case, to be an issuance of shares of
Preferred Stock; (xi) Indebtedness or Disqualified Stock of (a) a Restricted
Subsidiary to the Company Borrower or (b) the Company Borrower or any Restricted
Subsidiary to any Restricted Subsidiary; provided that if the Company Borrower
or a Guarantor Incurs such Indebtedness or issues such Disqualified Stock to a
Restricted Subsidiary that is not the Company Borrower or a Guarantor such
Indebtedness or Disqualified Stock, as applicable, is subordinated in right of
payment to the Loans or the Guarantee of such Guarantor, as the case may be (but
only to the extent permitted by applicable law and not giving rise to adverse
tax consequences); provided, further, that any subsequent issuance or transfer
of any Capital Stock or any other event that results in any Restricted
Subsidiary lending such Indebtedness or Disqualified Stock, as applicable,
ceasing to be a Restricted Subsidiary or any other subsequent transfer of any
such Indebtedness or Disqualified Stock, as applicable, (except to the Company
Borrower or another Restricted Subsidiary) shall be deemed, in each case, to be
an Incurrence of such Indebtedness or Disqualified Stock, as applicable; (xii)
Hedging Obligations Incurred in the ordinary course of business and not for
speculative purposes; (xiii) obligations in respect of self-insurance and
obligations in respect of performance, bid, appeal and surety bonds, performance
and completion guarantees, statutory, export or import indemnities, customs and
completion guarantees (not for borrowed money) and similar obligations provided
by the Company Borrower or any of its Restricted Subsidiaries or obligations in
respect of letters of credit, bank guarantees or similar instruments related
thereto, in each case, in the ordinary course of business and consistent with
past practice; (xiv) Indebtedness, Disqualified Stock or Preferred Stock in an
aggregate principal amount or liquidation preference that, when aggregated with
the principal amount or liquidation preference of all other Indebtedness,
Disqualified Stock and Preferred Stock then outstanding and Incurred pursuant to
this clause (xiv), does not exceed the greater of $250,000,000 -112-



--------------------------------------------------------------------------------



 
[finalamendment5withannex129.jpg]
and 8.50% of Total Assets (at the time such Indebtedness is Incurred) at any one
time outstanding; provided, however, that, on a pro forma basis, together with
any amounts Incurred or issued, as applicable, and outstanding by Restricted
Subsidiaries that are not Guarantors pursuant to Section 6.1(a) and Section
6.1(b)(xxiii)(x), no more than the greater of $175,000,000 and 5.00% of Total
Assets of Indebtedness, Disqualified Stock or Preferred Stock at any one time
outstanding and incurred or issued, as applicable, pursuant to this clause (xiv)
shall be incurred by Restricted Subsidiaries that are not Guarantors; (xv) any
guarantee by Holdings or any of its Restricted Subsidiaries of Indebtedness or
other obligations of Holdings or any of its Restricted Subsidiaries so long as
the Incurrence of such Indebtedness or other obligations by Holdings or such
Restricted Subsidiary is permitted under the terms of this Agreement; provided
that if such Indebtedness is by its express terms subordinated in right of
payment to the Loans or the Guarantee of any Guarantor, any such guarantee of
Holdings or such Restricted Subsidiary with respect to such Indebtedness shall
be subordinated in right of payment to the Guarantee of Holdings or such
Restricted Subsidiary substantially to the same extent as such Indebtedness is
subordinated to the Loans or the Guarantee of Holdings or such Restricted
Subsidiary, as applicable; (xvi) any Indebtedness Incurred pursuant to Sale
Leaseback Transactions; (xvii) the Incurrence by the Company Borrower or any of
its Restricted Subsidiaries of Indebtedness or Disqualified Stock or Preferred
Stock of a Restricted Subsidiary of the Company Borrower that serves to refund,
Refinance, replace or defease any Indebtedness, Disqualified Stock or Preferred
Stock Incurred as permitted under clause (a) of this Section 6.1 and clauses
(b)(ii), (b)(iii), (b)(vi), (b)(vii), (b)(xiv), (b)(xvii), (b)(xx), (b)(xxii),
(b)(xxiii), (b)(xxiv), (b)(xxix), (b)(xxx) and (b)(xxxi) of this Section 6.1 or
any Indebtedness, Disqualified Stock or Preferred Stock Incurred to so refund or
Refinance such Indebtedness, Disqualified Stock or Preferred Stock, including
any additional Indebtedness, Disqualified Stock or Preferred Stock Incurred to
pay accrued and unpaid interest, fees and expenses, including any premium and
defeasance costs and fees in connection therewith (subject to the following
proviso, “Refinancing Indebtedness”) prior to its respective maturity; provided,
however, that such Refinancing Indebtedness: (A) has a Weighted Average Life to
Maturity at the time such Refinancing Indebtedness is Incurred which is not less
than the remaining Weighted Average Life to Maturity of the Indebtedness, being
refunded or Refinanced; (B) has a stated maturity which is no earlier than the
stated maturity of the Indebtedness being refunded or refinanced; (C) to the
extent such Refinancing Indebtedness Refinances (x) Subordinated Indebtedness,
such Refinancing Indebtedness is Subordinated Indebtedness, or (y) Disqualified
Stock or Preferred Stock, such Refinancing Indebtedness is Disqualified Stock or
Preferred Stock; (D) is Incurred in an aggregate principal amount (or if issued
with original issue discount an aggregate issue price) that is equal to or less
than the sum of (x) the aggregate principal amount (or if issued with original
issue discount, the aggregate accreted value) then outstanding of the
Indebtedness being Refinanced plus (y) the amount necessary to pay accrued and
unpaid interest, fees and expenses, including any premium and defeasance costs
and fees Incurred in connection with such Refinancing; and -113-



--------------------------------------------------------------------------------



 
[finalamendment5withannex130.jpg]
(E) shall not include (x) Indebtedness, Disqualified Stock or Preferred Stock of
a Subsidiary that is not a Guarantor that Refinances Indebtedness, Disqualified
Stock or Preferred Stock of the Company Borrower; (y) Indebtedness, Disqualified
Stock or Preferred Stock of a Subsidiary that is not a Guarantor that Refinances
Indebtedness, Disqualified Stock or Preferred Stock of a Guarantor; or (z)
Indebtedness, Disqualified Stock or Preferred Stock of the Company Borrower or a
Restricted Subsidiary that Refinances Indebtedness, Disqualified Stock or
Preferred Stock of an Unrestricted Subsidiary; (xviii) (w) Settlement
Indebtedness, (x) Indebtedness arising from Cash Management Services, (y)
Indebtedness arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument drawn against insufficient funds in the
ordinary course of business and (z) other Indebtedness in respect of netting
services, automated clearinghouse arrangements, overdraft protections and
similar arrangements, in each case, in connection with deposit accounts; (xix)
Indebtedness of the Company Borrower or any Restricted Subsidiary of the Company
Borrower supported by a letter of credit or bank guarantee issued pursuant to
this Agreement, in a principal amount not in excess of the stated amount of such
letter of credit or bank guarantee; (xx) Contribution Indebtedness; (xxi)
Indebtedness of the Company Borrower or any Restricted Subsidiary of the Company
Borrower consisting of (x) the financing of insurance premiums or (y)
take-or-pay obligations contained in supply arrangements; (xxii) [Reserved];
(xxiii) (x) Indebtedness, Disqualified Stock or Preferred Stock of the Company
Borrower or any of its Restricted Subsidiaries Incurred to finance any
investment or acquisition or (y) Acquired Indebtedness of the Company Borrower
or any of its Restricted Subsidiaries; provided that, in either case, after
giving effect to the transactions that result in the Incurrence or issuance
thereof, on a pro forma basis, either (a) the Company Borrower would be
permitted to Incur at least $1.00 of additional Indebtedness pursuant to the
Fixed Charge Coverage Ratio test set forth in clause (a) of this Section 6.1 or
(b) the Fixed Charge Coverage Ratio of the Company Borrower and its Restricted
Subsidiaries would not be less than immediately prior to such transactions;
provided, however, that, on a pro forma basis, together with any amounts
Incurred or issued, as applicable, and outstanding by Restricted Subsidiaries
that are not Guarantors pursuant to Section 6.1(a) and Section 6.1(b)(xiv), no
more than the greater of $175,000,000 and 5.00% of Total Assets of Indebtedness,
Disqualified Stock or Preferred Stock at any one time outstanding and incurred
or issued, as applicable, pursuant to this clause (xxiii) shall be incurred by
Restricted Subsidiaries that are not Guarantors; (xxiv) the incurrence by the
Company Borrower and any Guarantor of Indebtedness represented by the Senior
Notes and the guarantees thereof, as applicable; (xxv) Guarantees (A) Incurred
in the ordinary course of business in respect of obligations of (or to)
suppliers, customers, franchisees, lessors and licensees that, in each case, are
non-Affiliates or (B) otherwise constituting Investments permitted under this
Agreement; -114-



--------------------------------------------------------------------------------



 
[finalamendment5withannex131.jpg]
(xxvi) Indebtedness issued by the Company Borrower or any of its Restricted
Subsidiaries to current or former employees, directors, managers and consultants
thereof, their respective estates, spouses or former spouses, in each case to
finance the purchase or redemption of Equity Interests of the Company Borrower
or any direct or indirect parent company of the Company Borrower to the extent
described in Section 6.2(b)(iv); (xxvii) Indebtedness owed on a short-term basis
of no longer than 30 days to banks and other financial institutions Incurred in
the ordinary course of business of the Company Borrower and its Restricted
Subsidiaries with such banks or financial institutions that arises in connection
with ordinary banking arrangements to manage cash balances of the Company
Borrower and its Restricted Subsidiaries; (xxviii) customer deposits and advance
payments received in the ordinary course of business from customers for goods
purchased in the ordinary course of business; (xxix) Indebtedness consisting of
obligations under deferred compensation (including indemnification obligations,
obligations in respect of purchase price adjustments, earn- outs, incentive
non-competes and other contingent obligations) or other similar arrangements
incurred or assumed in connection with any acquisition or other investment or
any disposition, in each case, not prohibited under this Agreement; (xxx)
Indebtedness of any Restricted Subsidiary that is not a Guarantor; provided
that, at the time of any such incurrence of Indebtedness (and after giving pro
forma effect thereto), the aggregate amount of Indebtedness incurred under this
clause (xxx), when aggregated with the outstanding amount of Indebtedness of any
Restricted Subsidiary that is not a Guarantor which serves to refinance any
Indebtedness incurred as permitted under this clause (xxx) or any Indebtedness
issued to so refund or refinance such Indebtedness, does not exceed the greater
of (x) 5.00% of Total Assets and (y) $175,000,000 in the aggregate; and (xxxi)
all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (i) through (xxx). (c) For purposes of determining compliance with
this Section 6.1, in the event that an item of Indebtedness, Disqualified Stock
or Preferred Stock (or any portion thereof) meets the criteria of more than one
of the categories of Permitted Debt (including clause (a) of this Section 6.1),
the Company Borrower shall, in its sole discretion, at the time of Incurrence,
divide, classify or reclassify, or at any later time divide, classify or
reclassify, such item of Indebtedness, Disqualified Stock or Preferred Stock (or
any portion thereof) in any manner that complies with this Section 6.1;
provided, that, Indebtedness incurred under clauses (b)(i) or (b)(ii) of this
Section 6.1 shall be deemed for all purposes of this Agreement to have been
incurred under such clauses or subclauses and shall not be reclassified. With
respect to clause (vii), (xiv), (xxix) and (xxx) of this Section 6.1, if at any
time that the Company Borrower would be entitled to have incurred any
then-outstanding item of Indebtedness under clause (a) of this Section 6.1, such
item of Indebtedness shall be automatically reclassified into an item of
Indebtedness incurred pursuant to clause (a) of this Section 6.1. The Company
Borrower will also be entitled to divide, classify or reclassify an item of
Indebtedness in more than one of the types of Permitted Debt described in
clauses (a) and (b) of this Section 6.1 without giving pro forma effect to the
Indebtedness, Disqualified Stock or Preferred Stock (or any portion thereof)
Incurred pursuant to clause (b) of this Section 6.1 when calculating the amount
of Indebtedness, Disqualified Stock or Preferred Stock (or any portion thereof)
that may be Incurred pursuant to clause (a) of this Section 6.1. For the
avoidance of doubt, Indebtedness Incurred under any subclause of -115-



--------------------------------------------------------------------------------



 
[finalamendment5withannex132.jpg]
clause (a)(i) of Section 2.19 or any subclause of clause (b)(vi) of this Section
6.1 shall be deemed to have been Incurred solely pursuant to such specific
subclause and shall not be permitted to be reclassified as Indebtedness Incurred
under the other subclause of such Section 2.19(a) or 6.1(b)(vi), as applicable.
For purposes of determining compliance with this Section 6.1, with respect to
Indebtedness Incurred, re- borrowings of amounts previously repaid pursuant to
“cash sweep” provisions or any similar provisions that provide that Indebtedness
is deemed to be repaid daily (or otherwise periodically) shall only be deemed
for purposes of this Section 6.1 to have been Incurred on the date such
Indebtedness was first Incurred and not on the date of any subsequent
re-borrowing thereof. Accrual of interest, the accretion of accreted value, the
amortization of original issue discount, the payment of interest in the form of
additional Indebtedness with the same terms, the payment of dividends on
Disqualified Stock or Preferred Stock in the form of additional shares of
Disqualified Stock or Preferred Stock of the same class, the accretion of
liquidation preference and increases in the amount of Indebtedness outstanding
solely as a result of fluctuations in the exchange rate of currencies will not
be deemed to be an Incurrence of Indebtedness, Disqualified Stock or Preferred
Stock for purposes of this Section 6.1. For the avoidance of doubt, the
outstanding principal amount of any particular Indebtedness shall be counted
only once. Guarantees of, or obligations in respect of letters of credit
relating to, Indebtedness that is otherwise included in the determination of a
particular amount of Indebtedness shall not be included in the determination of
such amount of Indebtedness, provided that the Incurrence of the Indebtedness
represented by such guarantee or letter of credit, as the case may be, was in
compliance with this Section 6.1. (d) For purposes of determining compliance
with any U.S. dollar-denominated restriction on the Incurrence of Indebtedness,
the U.S. dollar-equivalent principal amount of Indebtedness denominated in a
foreign currency shall be calculated based on the relevant currency exchange
rate in effect on the date such Indebtedness was Incurred, in the case of term
debt, or first committed or first Incurred (whichever yields the lower U.S.
dollar equivalent), in the case of revolving credit debt; provided that if such
Indebtedness is Incurred to Refinance other Indebtedness denominated in a
foreign currency, and such refinancing would cause the applicable U.S.
dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such U.S.
dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
principal amount of such Indebtedness being Refinanced plus (ii) the aggregate
amount of fees, underwriting discounts, premiums and other costs and expenses
incurred in connection with such refinancing. The principal amount of any
Indebtedness incurred to refinance other Indebtedness, if incurred in a
different currency from the Indebtedness being refinanced, shall be calculated
based on the currency exchange rate applicable to the currencies in which such
respective Indebtedness is denominated that is in effect on the date of such
refinancing. 6.2 Limitation on Restricted Payments. (a) The Company Borrower
shall not, and shall not permit any of its Restricted Subsidiaries to, directly
or indirectly: (i) pay any dividend or make any distribution on account of the
Company Borrower’s or any of its Restricted Subsidiaries’ Equity Interests,
including any payment made in connection with any merger or consolidation
involving the Company Borrower (other than dividends, payments or distributions
(A) payable solely in Equity Interests (other than Disqualified Stock) of the
Company Borrower or to the Company Borrower and its Restricted Subsidiaries; or
(B) by a Restricted Subsidiary so long as, in the case of any dividend or
distribution payable on or in respect of any class or series of securities
issued by a Restricted Subsidiary other than a Wholly Owned Restricted
Subsidiary, the Company Borrower or a Restricted Subsidiary receives at least
-116-



--------------------------------------------------------------------------------



 
[finalamendment5withannex133.jpg]
its pro rata share of such dividend or distribution in accordance with its
Equity Interests in such class or series of securities); (ii) purchase or
otherwise acquire or retire for value any Equity Interests of the Company
Borrower or any other direct or indirect parent of the Company Borrower; (iii)
make any principal payment on, or redeem, repurchase, defease or otherwise
acquire or retire for value, in each case prior to any scheduled repayment or
scheduled maturity, any Subordinated Indebtedness (other than the payment,
redemption, repurchase, defeasance, acquisition or retirement of (A)
Subordinated Indebtedness in anticipation of satisfying a sinking fund
obligation, principal installment or final maturity, in each case due within one
year of the date of such payment, redemption, repurchase, defeasance,
acquisition or retirement and (B) Indebtedness permitted under Section
6.1(b)(xi)); or (iv) make any Restricted Investment; (all such payments and
other actions set forth in clauses (i) through (iv) above, other than any of the
exceptions thereto, being collectively referred to as “Restricted Payments”),
unless, at the time of such Restricted Payment: (1) no Default or Event of
Default shall have occurred and be continuing or would occur as a consequence
thereof; (2) in the case of Restricted Payments described in Sections 6.2(a)(i),
(ii) and (iii) above, immediately after giving effect to such transaction on a
pro forma basis, the Company Borrower could Incur $1.00 of additional
Indebtedness under Section 6.1(a); and (3) such Restricted Payment, together
with the aggregate amount of all other Restricted Payments made by the Company
Borrower and its Restricted Subsidiaries after the Closing Date (including
Restricted Payments permitted by clauses (b)(i), (b)(ii) (with respect to the
payment of dividends on Refunding Capital Stock pursuant to clause (B) thereof
only), (b)(vi)(C) and (b)(xvi) of this Section 6.2, but excluding all other
Restricted Payments permitted by clause (b) of this Section 6.2), is less than
the sum of, without duplication, (A) 50% of the Consolidated Net Income of the
Company Borrower for the period (taken as one accounting period) from June 30,
2014 to the end of the Company Borrower’s most recently ended fiscal quarter for
which internal financial statements are available at the time of such Restricted
Payment (or, in the case such Consolidated Net Income for such period is a
deficit, minus 100% of such deficit), plus (B) 100% of the aggregate net
proceeds, including cash and the Fair Market Value of assets other than cash,
received by the Company Borrower after the Closing Date from the issue or sale
of Equity Interests of the Company Borrower or any direct or indirect parent of
the Company Borrower (excluding (without duplication) Refunding Capital Stock
(as defined below), Designated Preferred Stock, Cash Contribution Amount,
Excluded Contributions and Disqualified Stock), including Equity Interests
issued upon conversion of Indebtedness or upon exercise of warrants or options
(other than an issuance or -117-



--------------------------------------------------------------------------------



 
[finalamendment5withannex134.jpg]
sale to a Restricted Subsidiary of the Company Borrower or an employee stock
ownership plan or trust established by the Company Borrower or any of its
Subsidiaries), plus (C) 100% of the aggregate amount of contributions to the
capital of the Company Borrower received in cash and the Fair Market Value of
property other than cash after the Closing Date (other than Excluded
Contributions, Refunding Capital Stock, Designated Preferred Stock and
Disqualified Stock and the Cash Contribution Amount), plus (D) the principal
amount of any Indebtedness, or the liquidation preference or maximum fixed
repurchase price, as the case may be, of any Disqualified Stock, of the Company
Borrower or any Restricted Subsidiary thereof issued after the Closing Date
(other than Indebtedness or Disqualified Stock issued to the Company Borrower or
an employee stock ownership plan or trust established by the Company Borrower or
any Restricted Subsidiary (other than to the extent such employee stock
ownership plan or trust has been funded by the Company Borrower or any
Restricted Subsidiary) that has been converted into or exchanged for Equity
Interests in the Company Borrower or any direct or indirect parent of the
Company Borrower (other than Disqualified Stock), plus (E) 100% of the aggregate
amount received by the Company Borrower or any Restricted Subsidiary in cash and
the Fair Market Value marketable securities or other of property other than cash
received by the Company Borrower or any Restricted Subsidiary from: (I) the sale
or other disposition (other than to the Company Borrower or a Restricted
Subsidiary) of Restricted Investments made by the Company Borrower and its
Restricted Subsidiaries and from repurchases and redemptions of such Restricted
Investments from the Company Borrower and its Restricted Subsidiaries by any
Person (other than the Company Borrower or any of its Subsidiaries) and from
repayments of loans or advances which constituted Restricted Investments (other
than in each case to the extent that the Restricted Investment was made pursuant
to clauses (b)(vii) or (b)(x) of this Section 6.2), (II) the sale (other than to
the Company Borrower or a Restricted Subsidiary of the Company Borrower) of the
Capital Stock of an Unrestricted Subsidiary, or (III) any distribution or
dividend from an Unrestricted Subsidiary (to the extent such distribution or
dividend is not already included in the calculation of Consolidated Net Income);
plus (F) in the event any Unrestricted Subsidiary of the Company Borrower has
been redesignated as a Restricted Subsidiary or has been merged or consolidated
with or into, or transfers or conveys its assets to, or is liquidated into, the
Company Borrower or a Restricted Subsidiary of the Company Borrower, in each
case after the Closing Date, the Fair Market Value (as determined in -118-



--------------------------------------------------------------------------------



 
[finalamendment5withannex135.jpg]
accordance with the next succeeding sentence) of the Investment of the Company
Borrower in such Unrestricted Subsidiary at the time of such redesignation,
combination or transfer (or of the assets transferred or conveyed, as
applicable), after deducting any Indebtedness associated with the Unrestricted
Subsidiary so designated or combined or any Indebtedness associated with the
assets so transferred or conveyed (other than in each case to the extent that
the designation of such Subsidiary as an Unrestricted Subsidiary was made
pursuant to clauses (b)(vii) or (b)(x) of this Section 6.2 or constituted a
Permitted Investment); plus (G) the aggregate amount of any retained Declined
Proceeds; plus (H) $25,000,000. (b) The provisions of Section 6.2(a) will not
prohibit: (i) the payment of any dividend or distribution or consummation of any
irrevocable redemption within 60 days after the date of declaration thereof or
the giving of a redemption notice related thereto, if at the date of declaration
or notice such payment would have complied with the provisions of this
Agreement; (ii) (A) the redemption, repurchase, defeasance, retirement or other
acquisition of any Equity Interests (“Retired Capital Stock”) of the Company
Borrower or any direct or indirect parent of the Company Borrower or any
Restricted Subsidiary or Subordinated Indebtedness of the Company Borrower or
any Restricted Subsidiary, in exchange for, or out of the proceeds of the
substantially concurrent sale of, Equity Interests of the Company Borrower or
any direct or indirect parent of the Company Borrower to the extent the proceeds
therefrom are contributed to the Company Borrower or contributions to the equity
capital of the Company Borrower (other than any Disqualified Stock or any Equity
Interests sold to the Company Borrower or any Subsidiary of the Company Borrower
or to an employee stock ownership plan or any trust established by the Company
Borrower or any of its Subsidiaries) (collectively, including any such
contributions, “Refunding Capital Stock”); (B) if immediately prior to the
retirement of Retired Capital Stock, the declaration and payment of dividends
thereon was permitted under clause (vi) of this Section 6.2(b), the declaration
and payment of dividends on the Refunding Capital Stock (other than Refunding
Capital Stock the proceeds of which were used to redeem, repurchase, defease,
retire or otherwise acquire any Equity Interests of any direct or indirect
parent company of the Company Borrower) in an aggregate amount per year no
greater than the aggregate amount of dividends per annum that were declarable
and payable on such Retired Capital Stock immediately prior to such retirement;
and (C) the declaration and payment of accrued dividends on the Retired Capital
Stock out of the proceeds of the substantially concurrent sale (other than to a
Subsidiary of the Company Borrower or to an employee stock ownership plan or any
trust established by the Company Borrower or any of its Subsidiaries) of
Refunding Capital Stock; (iii) the redemption, repurchase, defeasance or other
acquisition or retirement of Subordinated Indebtedness of the Company Borrower
or any Restricted Subsidiary made by exchange for, or out of the proceeds of the
substantially concurrent sale of, new Indebtedness of the Company Borrower or a
Restricted Subsidiary that is Incurred in accordance with Section 6.1so long as:
(A) the principal amount of such new Indebtedness does not exceed the principal
amount (or accreted value, if applicable) of the Subordinated -119-



--------------------------------------------------------------------------------



 
[finalamendment5withannex136.jpg]
Indebtedness being so redeemed, repurchased, defeased, acquired or retired for
value (plus accrued and unpaid interest, fees and expenses, including any
premium and defeasance costs, required to be paid under the terms of the
instrument governing the Subordinated Indebtedness being so redeemed,
repurchased, defeased, acquired or retired plus any fees and expenses Incurred
in connection therewith, including reasonable tender premiums); (B) such
Indebtedness is subordinated to the Facilities or the related Guarantee, as the
case may be, at least to the same extent as such Subordinated Indebtedness so
purchased, exchanged, redeemed, repurchased, defeased, acquired or retired for
value; (C) such Indebtedness has a final scheduled maturity no earlier than the
final scheduled maturity date of the Subordinated Indebtedness being so
redeemed, repurchased, defeased, acquired or retired; and (D) such Indebtedness
has a Weighted Average Life to Maturity that is not less than the remaining
Weighted Average Life to Maturity of the Subordinated Indebtedness being so
redeemed, repurchased, defeased, acquired or retired; (iv) the purchase,
retirement, redemption or other acquisition (or dividends to the Company
Borrower or any other direct or indirect parent of the Company Borrower to
finance any such purchase, retirement, redemption or other acquisition) for
value of Equity Interests of the Company Borrower or any other direct or
indirect parent of the Company Borrower held by any future, present or former
employee, director or consultant of the Company Borrower or any direct or
indirect parent of the Company Borrower or any Subsidiary of the Company
Borrower or their estates or the beneficiaries of such estates pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or other similar agreement or arrangement; provided, however, that
the aggregate amounts paid under this clause (iv) do not exceed $25,000,000
(with unused amounts in any calendar year being carried over to succeeding
calendar years subject to a maximum (without giving effect to the following
proviso) of $50,000,000; provided, further, however, that such amount in any
calendar year may be increased by an amount not to exceed: (A) the cash proceeds
received by the Company Borrower or any of its Restricted Subsidiaries from the
sale of Equity Interests (other than Disqualified Stock) of the Company Borrower
or any other direct or indirect parent of the Company Borrower (to the extent
contributed to the Company Borrower) to members of management, directors or
consultants of the Company Borrower and its Restricted Subsidiaries or the
Company Borrower or any other direct or indirect parent of the Company Borrower
that occurs after the Closing Date (provided that the amount of such cash
proceeds utilized for any such repurchase, retirement, other acquisition or
dividend will not increase the amount available for Restricted Payments under
clause (a)(iii) of this Section 6.2); plus (B) the cash proceeds of key man life
insurance policies received by the Company Borrower or any direct or indirect
parent of the Company Borrower (to the extent contributed to the Company
Borrower) and its Restricted Subsidiaries after the Closing Date; -120-



--------------------------------------------------------------------------------



 
[finalamendment5withannex137.jpg]
provided that the Company Borrower may elect to apply all or any portion of the
aggregate increase contemplated by clauses (A) and (B) above in any calendar
year); in addition, cancellation of Indebtedness owing to the Company Borrower
from any current or former officer, director or employee (or any permitted
transferees thereof) of the Company Borrower or any of its Restricted
Subsidiaries (or any direct or indirect parent company thereof), in connection
with a repurchase of Equity Interests of the Company Borrower from such Persons
will not be deemed to constitute a Restricted Payment for purposes of this
Section 6.2 or any other provisions of this Agreement; (C) the amount of any
bona fide cash bonuses otherwise payable to members of the board of directors,
consultants, officers, employees, managers or independent contractors of direct
or indirect parent companies of the Company Borrower, the Company Borrower or
any Restricted Subsidiary that are foregone in return for the receipt of Equity
Interests, the Fair Market Value of which is equal to or less than the amount of
such cash bonuses; less (D) the amount of any Restricted Payments previously
made with the cash proceeds described in clauses (A), (B) and (C) of this clause
(iv); provided further that cancellation of Indebtedness owing to the Company
Borrower or any Restricted Subsidiary from members of the board of directors,
consultants, officers, employees, managers or independent contractors (or their
respective spouses, former spouses, successors, executors, administrators,
heirs, legatees or distributees) of direct or indirect parent companies of the
Company Borrower, the Company Borrower or any Restricted Subsidiary in
connection with a repurchase of Equity Interests of the Company Borrower or any
direct or indirect parent companies of the Company Borrower will not be deemed
to constitute a Restricted Payment for purposes of this Agreement; (v) the
payment of dividends or distributions to holders of any class or series of
Disqualified Stock of the Company Borrower or any of its Restricted Subsidiaries
and any Preferred Stock of any Restricted Subsidiaries issued or Incurred in
accordance with Section 6.1; (vi) (A) the payment of dividends or distributions
to holders of any class or series of Designated Preferred Stock (other than
Disqualified Stock) issued after the Closing Date, (B) the payment of dividends
to any direct or indirect parent of the Company Borrower, the proceeds of which
will be used to fund the payment of dividends to holders of any class or series
of Designated Preferred Stock (other than Disqualified Stock) of any direct or
indirect parent of the Company Borrower issued after the Closing Date; and (C)
the declaration and payment of dividends on Refunding Capital Stock that is
Preferred Stock in excess of the dividends declarable and payable thereon
pursuant to clause (b)(ii) of this Section 6.2; provided, however, that (x) for
the most recently ended four full fiscal quarters for which internal financial
statements are available immediately preceding the date of issuance of such
Designated Preferred Stock or the declaration of such dividends on Refunding
Capital Stock that is Preferred Stock, after giving effect to such issuance (and
the payment of dividends or distributions) on a pro forma basis, the Fixed
Charge Coverage Ratio of the Company Borrower and its Restricted Subsidiaries
would have been at least 2.00 to 1.00 and (y) the aggregate amount of dividends
declared and paid pursuant to this clause (vi) does not exceed the net cash
proceeds actually received by the Company Borrower from any such sale of
Designated Preferred Stock (other than Disqualified Stock issued after the
Closing Date); -121-



--------------------------------------------------------------------------------



 
[finalamendment5withannex138.jpg]
(vii) [Reserved]; (viii) [Reserved]; (ix) Restricted Payments that are made with
Excluded Contributions; (x) other Restricted Payments in an aggregate amount,
taken together with all other Restricted Payments made pursuant to this clause
(x) subsequent to the Amendment No. 4 Effective Date, not to exceed the greater
of $100,000,000 and 3.50% of Total Assets (at the time such Restricted Payment
is made); (xi) the distribution, as a dividend or otherwise, of shares of
Capital Stock or other securities of, or Indebtedness owed to, the Company
Borrower or a Restricted Subsidiary of the Company Borrower by, Unrestricted
Subsidiaries; (xii) the payment of any dividends or other distributions or the
making of loans or advances to any direct or indirect parent of the Company
Borrower or a Restricted Subsidiary in amounts required for such parent to pay
U.S. federal, state, foreign and/or local income taxes, (as the case may be)
imposed on with respect to any taxable period in which the Company Borrower
and/or any of its Subsidiaries is a member of a consolidated, combined, unitary
or similar income tax group (a “Tax Group”) of which such direct or indirect
parent company of the Company Borrower is the common parent, foreign, federal,
state and local income taxes that are attributable to the Company Borrower or
its Subsidiaries; provided that, for each taxable period, in each case the
amount of such payments made in respect such taxable period in the aggregate
shall does not exceed the amount of such taxes that the Company Borrower and its
Subsidiaries would have been required to pay if they were a stand-alone Tax
Group with the Company Borrower as the corporate common parent of such
stand-alone Tax Group (reduced by any such taxes paid directly by the Company
Borrower or any Subsidiary); (xiii) the payment of dividends, other
distributions or other amounts to, or the making of loans or advances to any
direct or indirect parent, in the amount required for such entity to, if
applicable: (A) pay amounts equal to the amounts required for any direct or
indirect parent of the Company Borrower to pay fees and expenses (including
franchise or similar taxes) required to maintain its corporate existence,
customary salary, bonus and other benefits payable to, and indemnities provided
on behalf of, officers and employees of the Company Borrower or any direct or
indirect parent of the Company Borrower, if applicable, and general corporate
operating and overhead expenses of any direct or indirect parent of the Company
Borrower, if applicable, in each case to the extent such fees, expenses,
salaries, bonuses, benefits and indemnities are attributable to the ownership or
operation of the Company Borrower, if applicable, and its Subsidiaries; (B) pay,
if applicable, amounts equal to amounts required for any direct or indirect
parent of the Company Borrower, if applicable, to pay interest and/or principal
on Indebtedness the proceeds of which have been contributed to the Company
Borrower or any of its Restricted Subsidiaries and that has been guaranteed by,
or is otherwise considered Indebtedness of, the Company Borrower or any of its
Restricted Subsidiaries Incurred in accordance with Section 6.1; -122-



--------------------------------------------------------------------------------



 
[finalamendment5withannex139.jpg]
(C) pay fees and expenses Incurred by any direct or indirect parent, other than
to Affiliates of the Company Borrower, related to any equity or debt offering of
such parent (whether or not successful); (D) reasonable and customary
indemnification claims made by members of the board of directors or officers,
employees, directors, managers, consultants or independent contractors of such
parent entity attributable to the ownership or operations of the Company
Borrower and its Restricted Subsidiaries; (E) fees and expenses otherwise
permitted to be paid by the Company Borrower and any Restricted Subsidiaries
under this Agreement; (F) to finance any Investment that, if made by the Company
Borrower, would be permitted by this Agreement; provided that (A) such
Restricted Payment shall be made substantially concurrently with the closing of
such Investment and (B) such direct or indirect parent company shall,
immediately following the closing thereof, cause (1) all property acquired
(whether assets or Equity Interests but not including any loans or advances made
pursuant to clause (16) of the definition of “Permitted Investments”) to be
contributed to the Company Borrower or its Restricted Subsidiaries or (2) the
Person formed or acquired to merge into or amalgamate or consolidate with the
Company Borrower or any of the Restricted Subsidiaries to the extent such
merger, amalgamation or consolidation is permitted under Section 6.7 in order to
consummate such acquisition or Investment (any such property or assets so
contributed, merged or amalgamated shall be disregarded for purposes of
determining any amount calculated under this Agreement with respect to
contributions to the capital of the Company Borrower or any of its Restricted
Subsidiaries; and (G) payments to the Sponsor (a) pursuant to the Management
Agreement or any amendment thereto (so long as such amendment is not less
advantageous to the Lenders in any material respect than the Management
Agreement) or (b) for any other financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities,
including in connection with acquisitions or divestitures, in each case to the
extent permitted under Section 6.5(b)(xii) and (b)(xiii); (xiv) (A) repurchases
of Equity Interests deemed to occur upon exercise of stock options or warrants
if such Equity Interests represent a portion of the exercise price of such
options or warrants and (B) in connection with the withholding of a portion of
the Equity Interests granted or awarded to a director or an employee to pay for
the taxes payable by such director or employee upon such grant or award; (xv)
Restricted Payments by any Restricted Subsidiary to the Company Borrower or
direct or indirect parent companies of the Company Borrower to the extent the
proceeds of such Restricted Payments are contributed or loaned or advanced to
another Restricted Subsidiary; it being understood that, to the extent any such
loan or advance was made by a direct or indirect parent company of the Company
Borrower to any Restricted Subsidiary, the repayment of such loan or advance
shall constitute a Restricted Payment; -123-



--------------------------------------------------------------------------------



 
[finalamendment5withannex140.jpg]
(xvi) the payment, purchase, redemption, defeasance or other acquisition or
retirement for value of Subordinated Indebtedness, Disqualified Stock or
Preferred Stock of the Company Borrower and its Restricted Subsidiaries in
connection with a change of control or an Asset Sale that is permitted under
Section 6.4 and the other terms of this Agreement; provided that, prior to such
payment, purchase, redemption, defeasance or other acquisition or retirement for
value, the Company Borrower (or a third party to the extent permitted by this
Agreement) has applied such amounts in accordance with Section 2.6 as a result
of such change of control or Asset Sale, as the case may be; (xvii) any joint
venture that is not a Restricted Subsidiary may make Restricted Payments
required or permitted to be made pursuant to the terms of the joint venture
arrangements to holders of its Equity Interests; (xviii) the Amendment No. 1
Distribution and any Additional Amendment No. 1 Distributions; (xix) the payment
of cash in lieu of the issuance of fractional shares of Equity Interests upon
exercise or conversion of securities exercisable or convertible into Equity
Interests of the Company Borrower; (xx) payments or distributions, in the nature
of satisfaction of dissenters’ rights, pursuant to or in connection with a
consolidation, merger or transfer of assets that complies with the provisions of
this Agreement applicable to mergers, consolidations and transfers of all or
substantially all the property and assets of the Company Borrower; (xxi)
Restricted Payments; provided, that the Total Net Leverage Ratio, on a Pro Forma
Basis as of the most recently completed period of four consecutive fiscal
quarters for which the financial statements and certificates required by Section
5.1(a) or (b), as the case may be, have been or were required to have been
delivered, does not exceed 3.50 to 1.00; (xxii) Restricted Payments that are
made with proceeds of Specified Dispositions; (xxiii) Restricted Payments made
to fund any distributions in respect of any employee stock ownership plan;
(xxiv) the Amendment No. 2 Distribution; (xxv) the declaration and payment of
dividends or the payment of other distributions by the Company Borrower or a
Restricted Subsidiary to, or the making of loans or advances to, any of their
respective direct or indirect parent companies to allow payments by the Company
Borrower or any direct or indirect parent company of the Company Borrower in
respect of withholding or similar taxes payable in connection with any grant or
vesting of an Equity Interest to or by, or repurchase, or dividend or other
distribution to facilitate a repurchase, of an Equity Interest from, any future,
present or former employee, director, officer, manager or consultant (or their
respective Control Investment Affiliates, Immediate Family Members or permitted
transferees), or in connection with any repurchases of Equity Interests in
consideration of such payments, including deemed repurchases in connection with
the exercise of stock options, warrants or other incentive interests and the
vesting of restricted stock and restricted stock units or any -124-



--------------------------------------------------------------------------------



 
[finalamendment5withannex141.jpg]
deemed repurchases of Equity Interests representing a portion of the exercise
price of such options or warrants or other incentive interest; (xxvi)
distributions or payments of Receivables Fees; (xxvii) payments to the Company
Borrower or direct and indirect parent companies of the Company Borrower to
permit such Person to honor any conversion request by a holder of convertible
Indebtedness and make cash payments in lieu of fractional shares in connection
with any such conversion and may make payments on convertible Indebtedness in
accordance with its terms; and (xxviii) (a) the conversion of any Subordinated
Indebtedness to Equity Interests (other than Disqualified Stock) of the Company
Borrower or any of its direct or indirect parent companies, and (b) any payment
that is intended to prevent any Subordinated Indebtedness from being treated as
an “applicable high yield discount obligation” within the meaning of Section
163(i)(1) of the Code ; provided, however, that at the time of, and after giving
effect to, any Restricted Payment permitted under clauses (b)(x) and (b)(xxi) of
this Section 6.2, no Default or Event of Default shall have occurred and be
continuing or would occur as a consequence thereof. (c) For purposes of this
Section 6.2, if any Investment or Restricted Payment would be permitted pursuant
to one or more provisions described above and/or one or more of the exceptions
contained in the definition of “Permitted Investments,” the Company Borrower may
divide and classify such Investment or Restricted Payment in any manner that
complies with this Section 6.2 and may later divide and reclassify any such
Investment or Restricted Payment so long as the Investment or Restricted Payment
(as so divided and/or reclassified) would be permitted to be made in reliance on
the applicable exception as of the date of such reclassification. 6.3 Dividend
and Other Payment Restrictions Affecting Subsidiaries. The Company Borrower
shall not, and shall not permit any of its Restricted Subsidiaries that is not a
Guarantor to, directly or indirectly create or otherwise cause to become
effective any consensual encumbrance or consensual restriction on the ability of
any Restricted Subsidiary that is not a Guarantor to: (a) (i) pay dividends or
make any other distributions to the Company Borrower or any of its Restricted
Subsidiaries (1) on its Capital Stock or (2) with respect to any other interest
or participation in, or measured by, its profits; or (ii) pay any Indebtedness
owed to the Company Borrower or any of its Restricted Subsidiaries; (b) make
loans or advances to the Company Borrower or any of its Restricted Subsidiaries;
or (c) sell, lease or transfer any of its properties or assets to the Company
Borrower or any of its Restricted Subsidiaries; except in each case for such
encumbrances or restrictions existing under or by reason of: (A) contractual
encumbrances or restrictions in effect or entered into or existing on the
Amendment No. 4 Effective Date, including pursuant to this Agreement, the ABL
Documents, Hedging Obligations and the other documents relating to the
Transactions; -125-



--------------------------------------------------------------------------------



 
[finalamendment5withannex142.jpg]
(B) this Agreement, the Loan Documents, the ABL Documents and, in each case, any
guarantees thereof; (C) applicable law or any applicable rule, regulation or
order; (D) any agreement or other instrument of a Person or relating to
Indebtedness or Capital Stock acquired by or merged or consolidated with or into
the Company Borrower or any Restricted Subsidiary, or any transaction entered
into in connection with any such acquisition, merger, consolidation or
amalgamation, which was in existence at the time of such acquisition or at the
time it merges, amalgamates or consolidates with or into the Company Borrower or
any Restricted Subsidiary or assumed in connection with the acquisition of
assets from such Person (but not created in contemplation thereof), which
encumbrance or restriction or condition set forth in such agreement is not
applicable to any Person, or the properties or assets of any Person and its
Subsidiaries, other than the Person and its Subsidiaries (and the Person into
which such Person is merged or consolidated), or the property or assets of the
Person and its Subsidiaries, so acquired or the property or assets so assumed;
(E) contracts or agreements for the sale or disposition of assets, including any
restrictions with respect to a Restricted Subsidiary imposed pursuant to an
agreement entered into for the sale or disposition of any Capital Stock or
assets of such Restricted Subsidiary; (F) Indebtedness secured by a Lien that is
otherwise permitted to be Incurred pursuant to Sections 6.1 and 6.6 that limit
the right of the debtor to dispose of the assets securing such Indebtedness; (G)
restrictions on cash (or Cash Equivalents) or other deposits or restrictions on
net worth imposed by customers under contracts entered into in the ordinary
course of business or arising in connection with any Permitted Liens; (H)
customary and usual provisions in joint venture, operating or other similar
agreements, asset sale agreements and stock sale agreements in connection with
the entering into of such transaction; (I) purchase money obligations for
property acquired and Capitalized Lease Obligations in the ordinary course of
business that impose restrictions of the nature described in clause (c) of this
Section 6.3 on the property so acquired; (J) customary provisions contained in
leases, subleases, licenses, sublicenses, contracts, asset sale agreements and
other similar agreements (i) entered into in the ordinary course of business
(including licenses of intellectual property) that impose restrictions of the
type described in clause (c) of this Section 6.3 on the property subject to such
lease, license, contract or agreement or (ii) are otherwise permitted under this
Agreement so long as such restrictions relate only to the assets subject
thereto; (K) the Senior Notes Indenture, the Senior Notes and the guarantees
thereof; (L) other Indebtedness, Disqualified Stock or Preferred Stock of any
Restricted Subsidiary of the Company Borrower that is Incurred subsequent to the
Closing Date pursuant to Section 6.1; provided that either (A) such encumbrances
and restrictions contained in any agreement or instrument will not materially
affect the Company Borrower’s ability to make -126-



--------------------------------------------------------------------------------



 
[finalamendment5withannex143.jpg]
anticipated principal or interest payment on the Loans (as determined by the
Company Borrower in good faith) or (B) such encumbrances and restrictions are
not materially less favorable, taken as a whole, than those, in the case of
encumbrances, outstanding on the Closing Date, and in the case of restrictions,
contained in this Agreement; (M) any Restricted Investment not prohibited by
Section 6.2 and any Permitted Investment; (N) arising or agreed to in the
ordinary course of business, not relating to any Indebtedness, and that do not,
individually or in the aggregate, detract from the value of property or assets
of the Company Borrower or any Restricted Subsidiary thereof in any manner
material to the Company Borrower or any Restricted Subsidiary thereof; (O)
existing under, by reason of or with respect to Refinancing Indebtedness;
provided that the encumbrances and restrictions contained in the agreements
governing that Refinancing Indebtedness are not materially more restrictive,
taken as a whole, than those contained in the agreements governing the
Indebtedness being Refinanced; (P) restrictions or conditions contained in any
trading, netting, operating, construction, service, supply, purchase, sale or
other agreement to which the Company Borrower or any of its Restricted
Subsidiaries is a party entered into in the ordinary course of business;
provided that such agreement prohibits the encumbrance of solely the property or
assets of the Company Borrower or such Restricted Subsidiary that are the
subject of such agreement, the payment rights arising thereunder or the proceeds
thereof and does not extend to any other asset or property of the Company
Borrower or such Restricted Subsidiary or the assets or property of any other
Restricted Subsidiary; (Q) customary provisions restricting the assignment of
any agreement; (R) agreements entered into in connection with any Sale Leaseback
Transaction permitted hereunder; (S) any encumbrance or restriction with respect
to a Restricted Subsidiary that was previously an Unrestricted Subsidiary which
encumbrance or restriction exists pursuant to or by reason of an agreement that
such Subsidiary is a party to or entered into before the date on which such
Subsidiary became a Restricted Subsidiary; provided that such agreement was not
entered into in anticipation of an Unrestricted Subsidiary becoming a Restricted
Subsidiary and any such encumbrance or restriction does not extend to any assets
or property of Holdings or any other Restricted Subsidiary other than the assets
and property of such Restricted Subsidiary; (T) restrictions created in
connection with any Receivables Facility that, in the good faith determination
of the Company Borrower, are necessary or advisable to effect such Receivables
Facility; (U) customary provisions restricting subletting or assignment of any
lease governing a leasehold interest of direct or indirect parent companies of
the Company Borrower, the Company Borrower or any Restricted Subsidiary; (V)
customary net worth provisions contained in real property leases entered into by
Subsidiaries, so long as the Company Borrower has determined in good faith that
such net worth -127-



--------------------------------------------------------------------------------



 
[finalamendment5withannex144.jpg]
provisions could not reasonably be expected to impair the ability of the Company
Borrower and its Subsidiaries to meet their ongoing obligations; and (W) any
encumbrances or restrictions of the type referred to in clauses (a), (b) and (c)
of this Section 6.3 imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to in clauses (A) through (V)
above; provided that such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings are, in the
good faith judgment of the Company Borrower, not materially more restrictive as
a whole with respect to such dividend and other payment restrictions than those
contained in the dividend or other payment restrictions prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing. For purposes of determining compliance with this Section 6.3,
(i) the priority of any Preferred Stock in receiving dividends or liquidating
distributions prior to dividends or liquidating distributions being paid on
common stock shall not be deemed a restriction on the ability to make
distributions on Capital Stock and (ii) the subordination of loans or advances
made to the Company Borrower or a Restricted Subsidiary of the Company Borrower
to other Indebtedness Incurred by the Company Borrower or any such Restricted
Subsidiary shall not be deemed a restriction on the ability to make loans or
advances. 6.4 Asset Sales. The Company Borrower shall not, and shall not permit
any of its Restricted Subsidiaries to, cause or make an Asset Sale, unless: (a)
the Company Borrower or any of its Restricted Subsidiaries, as the case may be,
receives consideration at the time of such Asset Sale at least equal to the Fair
Market Value (as determined in good faith by the Company Borrower at the time of
contractually agreeing to such Asset Sale) of the Equity Interests issued or
assets sold or otherwise disposed of; (b) immediately before and after giving
effect to such Asset Sale, no Event of Default has occurred and is continuing or
would result therefrom; and (c) except in the case of a Permitted Asset Swap, at
least 75.0% of the consideration therefore received by the Company Borrower or
such Restricted Subsidiary, as the case may be, is in the form of cash or Cash
Equivalents; provided that the amount of: (i) any liabilities (as shown on the
Company Borrower’s or such Restricted Subsidiary’s most recent balance sheet or
in the footnotes thereto for which internal financial statements are available
immediately preceding such date, or, if incurred, increased or decreased
subsequent to the date of such balance sheet, such liabilities that would have
been reflected in the Company Borrower’s or such Restricted Subsidiary’s balance
sheet or in the footnotes thereto if such incurrence or accrual had taken place
on or prior to the date of such balance sheet, as determined in good faith by
the Company Borrower) of the Company Borrower or any Restricted Subsidiary of
the Company Borrower (other than liabilities that are by their terms
subordinated to the Obligations) that are assumed by the transferee (or a third
party on behalf of the transferee) of any such assets or Equity Interests
pursuant to an agreement that releases or indemnifies the Company Borrower or
such Restricted Subsidiary (or a third party on behalf of the transferee), as
the case may be, from further liability or are otherwise cancelled or terminated
in connection with the transaction with such transferee (other than intercompany
debt owed to the Company Borrower or its Restricted Subsidiaries); -128-



--------------------------------------------------------------------------------



 
[finalamendment5withannex145.jpg]
(ii) any notes or other obligations or other securities or assets received by
the Company Borrower or such Restricted Subsidiary from such transferee that are
converted by the Company Borrower or such Restricted Subsidiary into cash or
Cash Equivalents within 180 days of the receipt thereof (to the extent of the
cash or Cash Equivalents received); (iii) any Designated Non-cash Consideration
received by the Company Borrower or any of its Restricted Subsidiaries in such
Asset Sale having an aggregate Fair Market Value (being measured at the time
received and without giving effect to subsequent changes in value), taken
together with all other Designated Non-cash Consideration received pursuant to
this clause (iii) that is at that time outstanding, not to exceed the greater of
$125,000,000 and 4.25% of Total Assets (at the time of the receipt of such
Designated Non-Cash Consideration); (iv) Indebtedness of any Restricted
Subsidiary of the Company Borrower that is no longer a Restricted Subsidiary as
a result of such Asset Sale, to the extent that the Company Borrower and each
other Restricted Subsidiary are released from any Guarantee of such Indebtedness
in connection with such Asset Sale; and (v) consideration consisting of
Indebtedness of the Company Borrower or any Guarantor received from Persons who
are not the Company Borrower or a Restricted Subsidiary, shall each be deemed to
be Cash Equivalents for the purposes of this Section 6.4; After the Company
Borrower’s or any Restricted Subsidiary’s receipt of the Net Cash Proceeds of
any Asset Sale pursuant to clause (c) above, the Company Borrower or such
Restricted Subsidiary shall apply the Net Cash Proceeds from such Asset Sale if
and to the extent required by Section 2.6(c). 6.5 Transactions with Affiliates.
(a) The Company Borrower shall not, and shall not permit any Restricted
Subsidiaries of the Company Borrower to, directly or indirectly, make any
payment to, or sell, lease, transfer or otherwise dispose of any of its
properties or assets to, or purchase any property or assets from, or enter into
or make or amend any transaction or series of transactions, contract, agreement,
understanding, loan, advance or guarantee with, or for the benefit of, any
Affiliate of the Company Borrower (each of the foregoing, an “Affiliate
Transaction”) involving aggregate consideration in excess of $25,000,000, unless
such Affiliate Transaction is on terms that are not materially less favorable to
the Company Borrower or the relevant Restricted Subsidiary than those that could
have been obtained in a comparable transaction by the Company Borrower or such
Restricted Subsidiary with an unrelated Person. (b) The foregoing provisions
will not apply to the following: (i) (A) transactions between or among (x)
Holdings and/or any of its Restricted Subsidiaries (or an entity that becomes a
Restricted Subsidiary as a result of such transaction) and (y) Holdings and/or
any of its Restricted Subsidiaries (or an entity that becomes a Restricted
Subsidiary as a result of such transaction), and (B) any merger or consolidation
of the Company Borrower or any direct parent company of the Company Borrower,
provided that such parent company shall have no material liabilities and no
material assets other than cash, Cash Equivalents and the Capital Stock of the
Company Borrower and such merger or consolidation is otherwise in compliance
with the terms of this Agreement and effected for a bona fide business purpose;
-129-



--------------------------------------------------------------------------------



 
[finalamendment5withannex146.jpg]
(ii) (A) Restricted Payments permitted by Section 6.2 (including any payments
that are exceptions to the definition of Restricted Payments set forth in
Section 6.2(a)(i) through (iv)) and (B) Permitted Investments; (iii)
transactions pursuant to compensatory, benefit and incentive plans and
agreements with officers, directors, managers or employees of the Company
Borrower or any of its Restricted Subsidiaries approved by a majority of the
Board of Directors of the Company Borrower in good faith; (iv) the payment of
reasonable and customary fees and reimbursements, reasonable out-of-pocket costs
and compensation paid to, and indemnity and employment and severance and similar
arrangements provided on behalf of, former members of the board of directors,
current or future officers, directors, managers, distributors, employees or
consultants of the Company Borrower or any Restricted Subsidiary or any direct
or indirect parent of the Company Borrower; (v) transactions in which the
Company Borrower or any of the Restricted Subsidiaries, as the case may be,
delivers to the Administrative Agent a letter from an Independent Financial
Advisor stating that such transaction is fair to the Company Borrower or such
Restricted Subsidiary from a financial point of view or meets the requirements
of clause (a)(i) of this Section 6.5; (vi) payments, loans or advances to
employees or consultants or guarantees in respect thereof (or cancellation of
loans, advances or guarantees) for bona fide business purposes in the ordinary
course of business; (vii) any agreement, instrument or arrangement as in effect
as of the Closing Date or any transaction contemplated thereby, or any amendment
thereto or replacement thereof (so long as any such amendment or replacement is
not disadvantageous to Lenders in any material respect when taken as a whole as
compared to the applicable agreement as in effect on the Closing Date as
reasonably determined by the Company Borrower in good faith); (viii) the
existence of, or the performance by the Company Borrower or any of its
Restricted Subsidiaries of its obligations under the terms of any stockholders
or similar agreement (including any registration rights agreement or purchase
agreement related thereto) to which it is a party as of the Closing Date, and
any amendment thereto or similar transactions, agreements or arrangements which
it may enter into thereafter; provided, however, that the existence of, or the
performance by the Company Borrower or any of its Restricted Subsidiaries of its
obligations under, any future amendment to any such existing transaction,
agreement or arrangement or under any similar transaction, agreement or
arrangement entered into after the Closing Date shall only be permitted by this
clause (viii) to the extent that the terms of any such existing transaction,
agreement or arrangement together with all amendments thereto, taken as a whole,
or new transaction, agreement or arrangement are not otherwise more
disadvantageous to the Lenders in any material respect when taken as a whole;
(ix) (A) transactions with customers, clients, suppliers, contractors, joint
venture partners or purchasers or sellers of goods or services, in each case in
the ordinary course of business and otherwise in compliance with the terms of
this Agreement, which are fair to the Company Borrower and the Restricted
Subsidiaries of the Company Borrower in the reasonable determination of the
Company Borrower, and are on terms at least as favorable as might reasonably
-130-



--------------------------------------------------------------------------------



 
[finalamendment5withannex147.jpg]
have been obtained at such time from an unaffiliated party or (B) transactions
with joint ventures or Unrestricted Subsidiaries entered into in the ordinary
course of business; (x) (v) the Transactions, (w) the Amendment No. 1
Transactions, (x) the Amendment No. 2 Transactions, (y) the Amendment No. 3
Transactions and (z) the Amendment No. 4 Transactions and, in each case,
transactions reasonably related thereto; (xi) the sale or issuance of Equity
Interests (other than Disqualified Stock) of the Company Borrower; (xii)
[reserved]; (xiii) payments by the Company Borrower or any of its Restricted
Subsidiaries to the Investors made for any financial advisory, consulting,
financing, underwriting or placement services or in respect of other investment
banking activities, including in connection with acquisitions, divestitures or
financing, which payments are (x) made pursuant to agreements with the Sponsor
as in effect on the Closing Date or (y) approved by a majority of the Board of
Directors of the Company Borrower or any direct or indirect parent of the
Company Borrower in good faith or a majority of the disinterested members of the
board of directors of the Company Borrower; (xiv) any contribution to the
capital of the Company Borrower or any Restricted Subsidiary; (xv) transactions
permitted by, and complying with, the provisions of Section 6.7; (xvi)
transactions between the Company Borrower or any of its Restricted Subsidiaries
and any Person, a director of which is also a director of the Company Borrower
or any direct or indirect parent of the Company Borrower; provided, however,
that such director abstains from voting as a director of the Company Borrower or
such direct or indirect parent of the Company Borrower, as the case may be, on
any matter involving such other Person; (xvii) pledges of Equity Interests of
Unrestricted Subsidiaries; (xviii) any employment agreements, option plans and
other similar arrangements entered into by the Company Borrower or any of its
Restricted Subsidiaries with employees or consultants in the ordinary course of
business; (xix) the issuances of securities or other payments, awards or grants
in cash, securities or otherwise pursuant to, or the funding of, employment
arrangements, stock option and stock ownership plans or similar employee benefit
plans approved by the Board of Directors of the Company Borrower or any direct
or indirect parent of the Company Borrower or of a Restricted Subsidiary of the
Company Borrower, as appropriate, in good faith; (xx) [reserved]; (xxi) any
transaction involving aggregate consideration of less than $75,000,000 so long
as any such transaction is approved by the Board of Directors of Holdings or its
Restricted Subsidiaries, as applicable; -131-



--------------------------------------------------------------------------------



 
[finalamendment5withannex148.jpg]
(xxii) any employment, consulting, service or termination agreement, or
customary indemnification arrangements, entered into by the Company Borrower or
any of its Restricted Subsidiaries with current, former or future officers and
employees of the Company Borrower or any of its Restricted Subsidiaries and the
payment of compensation to officers and employees of the Company Borrower or any
of its Restricted Subsidiaries (including amounts paid pursuant to employee
benefit plans, employee stock option or similar plans), in each case in the
ordinary course of business; (xxiii) transactions with a Person that is an
Affiliate of the Company Borrower solely because the Company Borrower, directly
or indirectly, owns Equity Interests in, or controls, such Person entered into
in the ordinary course of business; (xxiv) transactions listed on Schedule 6.5;
(xxv) transactions with Affiliates solely in their capacity as holders of
Indebtedness or Equity Interests of the Company Borrower or any of its
Subsidiaries, so long as such transaction is with all holders of such class (and
there are such non-Affiliate holders) and such Affiliates are treated no more
favorably than all other holders of such class generally; (xxvi) any agreement
that provides customary registration rights to the equity holders of the Company
Borrower or any direct or indirect parent of the Company Borrower and the
performance of such agreements; (xxvii) payments to and from and transactions
with any joint venture in the ordinary course of business (including, without
limitation, any cash management activities related thereto); (xxviii)
transactions between any Group Member and any Person that is an Affiliate
thereof solely due to the fact that a director of such Person is also a director
of Holdings or any direct or indirect parent of Holdings; provided, however,
that such director abstains from voting as a director of Holdings or such direct
or indirect parent of Holdings, as the case may be, on any matter involving such
other Person; (xxix) sales of accounts receivable, or participations therein,
Receivables Assets or related assets in connection with any Receivables
Facility; (xxx) investments by any of the Investors in securities of the Company
Borrower or any of its Restricted Subsidiaries (and payment of reasonable
out-of-pocket expenses incurred by such Investors in connection therewith) so
long as (i) the investment is being offered generally to other investors on the
same or more favorable terms and (ii) the investment constitutes less than 5.00%
of the proposed or outstanding issue amount of such class of securities; (xxxi)
employment and severance arrangements between the Company Borrower and its
Restricted Subsidiaries and their respective officers and employees in the
ordinary course of business or otherwise in connection with the Transactions
(including loans and advances pursuant to clause (10) of the definition of
Permitted Investments); (xxxii) transactions with affiliated captive insurers
and insurance agencies in the ordinary course of business consistent with past
practice; -132-



--------------------------------------------------------------------------------



 
[finalamendment5withannex149.jpg]
(xxxiii) any lease or sublease entered into between the Company Borrower or any
Restricted Subsidiary, as lessee or sublessee and any Affiliate of the Company
Borrower, as lessor or sublessor, which is approved by a majority of the
disinterested members of the board of directors of the Company Borrower in good
faith; (xxxiv) intellectual property licenses or sublicenses (including the
provision of software under an open source license) in the ordinary course of
business; or (xxxv) any transition services arrangement, supply arrangement or
similar arrangement entered into in connection with or in contemplation of the
disposition of assets or Equity Interests in any Restricted Subsidiary permitted
under Section 6.4 or entered into with any Business Successor, in each case,
that the Company Borrower determines in good faith is either fair to the Company
Borrower or otherwise on customary terms for such type of arrangements in
connection with similar transactions. 6.6 Liens. The Company Borrower shall not,
and shall not permit any Restricted Subsidiary to, create or Incur any Lien
(other than Permitted Liens) that secures obligations under any Indebtedness on
any asset or property of the Company Borrower or any Guarantor. 6.7 Merger,
Consolidation or Sale of All or Substantially All Assets. The Company Borrower
shall not consolidate or merge with or into or wind up into (whether or not the
Company Borrower is the surviving corporation), or sell, assign, transfer,
lease, convey or otherwise dispose of all or substantially all of its properties
or assets in one or more related transactions, to any Person unless: (a) the
Company Borrower is the surviving corporation or the Person formed by or
surviving any such consolidation or merger (if other than the Company Borrower)
or to which such sale, assignment, transfer, lease, conveyance or other
disposition will have been made is a corporation, partnership or limited
liability company organized or existing under the laws of the United States, any
state thereof, the District of Columbia, or any territory thereof (the Company
Borrower or such Person, as the case may be, being herein called the “Successor
Company”) and, if such entity is not a corporation, a co- obligor of the
Obligations is a corporation organized or existing under such laws; (b) the
Successor Company (if other than the Company Borrower) expressly assumes all the
obligations of the Company Borrower under this Agreement and the other Loan
Documents to which it is a party; (c) immediately after giving effect to such
transaction (and treating any Indebtedness that becomes an obligation of the
Successor Company or any of its Restricted Subsidiaries as a result of such
transaction as having been Incurred by the Successor Company or such Restricted
Subsidiary at the time of such transaction) no Default or Event of Default shall
have occurred and be continuing; (d) immediately after giving pro forma effect
to such transaction, as if such transaction had occurred at the beginning of the
applicable four-quarter period, either: (i) the Successor Company would be
permitted to Incur at least $1.00 of additional Indebtedness pursuant to the
Fixed Charge Coverage Ratio test set forth in Section 6.1(a); or -133-



--------------------------------------------------------------------------------



 
[finalamendment5withannex150.jpg]
(ii) the Fixed Charge Coverage Ratio for the Successor Company and its
Restricted Subsidiaries would be equal to or greater than the Fixed Charge
Coverage Ratio for the Company Borrower and its Restricted Subsidiaries
immediately prior to such transaction; (e) if the Successor Company is an entity
other than the Company Borrower, each Guarantor (unless it is the other party to
the transactions described above) shall have by a Guarantor Joinder Agreement
confirmed that its Guarantee shall apply to the Successor Company’s obligations
under this Agreement and the other Loan Documents; and (f) the Company Borrower
shall have delivered to the Administrative Agent an Officer’s Certificate and an
opinion of counsel (which may be subject to customary assumptions and
exclusions) stating that such consolidation, merger or transfer complies with
this Agreement and the other Loan Documents. The Successor Company (if other
than the Company Borrower) will succeed to, and be substituted for, the Company
Borrower under this Agreement and in such event the Company Borrower will
automatically be released and discharged from its obligations under this
Agreement and the other Loan Documents. Notwithstanding clauses (c) and (d) of
this Section 6.7, (A) the Company Borrower may consolidate with, merge into or
sell, assign, transfer, lease, convey or otherwise dispose (including in
connection with a liquidation) of all or part of its properties and assets to
any Restricted Subsidiary and (B) the Company Borrower may merge or consolidate
with an Affiliate incorporated or organized solely for the purpose of
reincorporating or reorganizing the Company Borrower in another state of the
United States, the District of Columbia or any territory of the United States.
No Guarantor will, and the Company Borrower will not permit any Guarantor to,
consolidate or merge with or into or wind up into (whether or not such Guarantor
is the surviving corporation), or sell, assign, transfer, lease, convey or
otherwise dispose (including in connection with a liquidation) of all or
substantially all of its properties or assets in one or more related
transactions to, any Person (herein called the “Successor Guarantor”) unless (i)
the surviving company (or company to which such assets are transferred) in such
liquidation, merger, sale, transfer or other disposition is the Company Borrower
or a Guarantor; or (ii): (A) such sale or disposition or consolidation or merger
is not in violation of Section 6.4; (B) immediately after giving effect to such
transaction (and treating any Indebtedness that becomes an obligation of the
Successor Guarantor or any of its Subsidiaries as a result of such transaction
as having been Incurred by the Successor Guarantor or such Subsidiary at the
time of such transaction) no Default or Event of Default shall have occurred and
be continuing; (C) the Successor Guarantor (if other than such Guarantor) shall
have delivered or caused to be delivered to the Administrative Agent an
Officer’s Certificate stating and an opinion of counsel (which may be subject to
customary assumptions and exclusions) that such consolidation, merger or
transfer complies with this Agreement; and (D) the Successor Guarantor expressly
assumes all the obligations of such Guarantor under this Agreement and the other
Loan Documents, pursuant to a Guarantor Joinder Agreement. The Successor
Guarantor will succeed to, and be substituted for, such Guarantor under this
Agreement and such Guarantor’s Guarantee, and such Guarantor will automatically
be released and discharged from its obligations under this Agreement and such
Guarantor’s Guarantee. Notwithstanding -134-



--------------------------------------------------------------------------------



 
[finalamendment5withannex151.jpg]
the foregoing, (x) a Guarantor may merge or consolidate with an Affiliate
incorporated or organized solely for the purpose of reincorporating or
reorganizing such Guarantor in another state of the United States, the District
of Columbia or any territory of the United States, so long as the amount of
Indebtedness of the Guarantor is not increased thereby, (y) a Guarantor may
merge or consolidate with or transfer all or part of its properties or assets to
another Guarantor or the Company Borrower and (z) a Guarantor may convert into a
corporation, partnership, limited partnership, limited liability corporation or
trust organized or existing under the laws of the jurisdiction of organization
of such Guarantor or any of the jurisdictions set forth in clause (x) of this
sentence. 6.8 [Reserved]. 6.9 Changes in Fiscal Year. The Company Borrower shall
not permit the fiscal year of the Company Borrower to end on a day other than
December 31. 6.10 Negative Pledge Clauses. The Company Borrower shall not, and
shall not permit any of its Restricted Subsidiaries to, enter into or suffer to
exist or become effective any agreement that prohibits or limits the ability of
any Group Member to create, incur, assume or suffer to exist any Lien upon any
of its property or revenues, whether now owned or hereafter acquired, to secure
its obligations under the Loan Documents to which it is a party other than (a)
this Agreement and the other Loan Documents, (b) any agreements evidencing or
governing any purchase money Liens or Capitalized Lease Obligations otherwise
permitted hereby (in which case, any prohibition or limitation shall only be
effective against the assets financed thereby), (c) customary restrictions on
the assignment of leases, licenses and contracts entered into in the ordinary
course of business, (d) any agreement in effect at the time any Person becomes a
Restricted Subsidiary; provided that such agreement was not entered into in
contemplation of such Person becoming a Restricted Subsidiary, (e) customary
restrictions and conditions contained in agreements relating to the sale of a
Restricted Subsidiary (or the assets of a Restricted Subsidiary) pending such
sale; provided that such restrictions and conditions apply only to the
Restricted Subsidiary that is to be sold (or whose assets are to be sold) and
such sale is permitted hereunder), (f) restrictions and conditions existing on
the Amendment No. 4 Effective Date and any amendments or modifications thereto
so long as such amendment or modification does not expand the scope of any such
restriction or condition in any material respect, (g) restrictions under
agreements evidencing or governing or otherwise relating to Indebtedness of
Foreign Subsidiaries or Non-Guarantor Subsidiaries permitted under Section 6.2;
provided that such Indebtedness is only with respect to the assets of Foreign
Subsidiaries or Non-Guarantor Subsidiaries, (h) customary provisions in joint
venture agreements, limited liability company operating agreements, partnership
agreements, stockholders agreements and other similar agreements and (i)
customary restrictions and conditions contained in agreements relating to Sale
Leaseback Transactions. 6.11 Lines of Business; Holdings. The Company Borrower
shall not, and shall not permit any of its Restricted Subsidiaries to, enter
into any business, either directly or through any Restricted Subsidiary, except
for those businesses in which the Company Borrower and the Restricted
Subsidiaries are engaged on the Closing Date or that are reasonably related,
complementary or ancillary thereto and reasonable extensions thereof. Holdings
shall not own any material assets or engage in any business or activity other
than (i) the ownership of all outstanding Capital Stock in the Company Borrower,
(ii) maintaining its corporate existence, (iii) participating in tax, accounting
and other administrative activities as the parent of the consolidated group of
companies including the other Group Members or other Subsidiaries of Holdings,
(iv) the performance of obligations under the Loan Documents to which it is a
party, (v) making and receiving Restricted Payments and Investments to the
extent permitted by Section 6.2, (vi) Incurring and guaranteeing Indebtedness,
(vii) establishing, creating, developing, registering, enforcing, prosecuting
and maintaining, as applicable, bank accounts and intellectual property rights,
(viii) entering into employment agreements and other arrangements with -135-



--------------------------------------------------------------------------------



 
[finalamendment5withannex152.jpg]
officers and directors, (ix) performing its obligations with respect to the
Transactions, (x) engaging in any public offering of its common stock or any
other issuance or sale of its Equity Interests, (xi) providing indemnification
to officers, managers and directors, (xi) engaging in any activities incidental
to compliance with the provisions of the Securities Act and the Exchange Act and
similar laws and regulations of other jurisdictions and the rules of securities
exchanges, in each case, as applicable to companies with listed equity or debt
securities, as well as activities incidental to investor relations, shareholder
meetings and reports to shareholders or debt-holders, (xii) engaging in
activities required to comply with applicable laws, (xiii) the obtainment of,
and the payment of any fees and expenses for, management, consulting, investment
banking and advisory services to the extent otherwise permitted by this
Agreement, (xiv) in connection with, and following the completion of, a public
offering, activities necessary or reasonably advisable for or incidental to the
initial registration and listing of Holdings’ (or its direct or indirect
parent’s) common stock and the continued existence of Holdings (or its direct or
indirect parent) as a public company, (xv) performing its obligations under any
management agreement with any Permitted Investor, (xvi) guaranteeing ordinary
course obligations incurred by any of its Restricted Subsidiaries, (xviii)
obligations in respect of the convertible preferred securities of Holdings
issued to the Sponsor and certain other investors, and (xix) engaging in any
activities incidental to the foregoing. SECTION 7 GUARANTEE 7.1 The Guarantee.
(a) [Reserved]. (b) Each Company Guarantor hereby jointly and severally
guarantees, as a primary obligor and not as a surety, to each Secured Party and
their respective successors and assigns, the prompt payment in full when due
(whether at stated maturity, by required prepayment, declaration, demand, by
acceleration or otherwise) of (1) the principal of and interest (including any
interest, fees, costs or charges that would accrue but for the provisions of the
Bankruptcy Code after any bankruptcy or insolvency petition under the Bankruptcy
Code or any similar law of any other jurisdiction) on (i) the Loans made by the
Lenders to the Company Borrower, (ii) the Incremental Loans made by the
Incremental Lenders to the Company Borrower, (iii) the Other Loans made by any
lender thereof, and (iv) the Notes held by each Lender of the Company Borrower
and (2) all other Obligations from time to time owing to the Secured Parties by
the Company Borrower (such obligations under clauses (1) and (2) being herein
collectively called the “Guarantor Obligations”). Each Company Guarantor hereby
jointly and severally agrees that, if the Company Borrower shall fail to pay in
full when due (whether at stated maturity, by acceleration or otherwise) any of
the Guarantor Obligations, such Company Guarantor will promptly pay the same in
cash, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guarantor Obligations, the
same will be promptly paid in full when due (whether at extended maturity, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal. 7.2 Obligations Unconditional. The obligations of the Guarantors under
Section 7.1, shall constitute a guaranty of payment (and not of collection) and
to the fullest extent permitted by applicable Requirements of Law, are absolute,
irrevocable and unconditional, joint and several, irrespective of the value,
genuineness, validity, regularity or enforceability of the Guarantor Obligations
of the Company Borrower under this Agreement, the Notes, if any, or any other
agreement or instrument referred to herein or therein, or any substitution,
release or exchange of any other guarantee of or security for any of the
Guarantor Obligations, and irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety by any Company Guarantor, as applicable (except for payment in full).
Without limiting the generality of the foregoing, it is agreed that the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor -136-



--------------------------------------------------------------------------------



 
[finalamendment5withannex153.jpg]
hereunder, which shall, in each case, remain absolute, irrevocable and
unconditional under any and all circumstances as described above; (b) at any
time or from time to time, without notice to any Guarantor, the time for any
performance of or compliance with any of the Guarantor Obligations shall be
extended, or such performance or compliance shall be waived; (c) any of the acts
mentioned in any of the provisions of this Agreement or the Notes, if any, or
any other agreement or instrument referred to herein or therein shall be done or
omitted; (d) the maturity of any of the Guarantor Obligations shall be
accelerated, or any of the Guarantor Obligations shall be amended in any
respect, or any right under the Loan Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Guarantor Obligations or any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with; (e) any Lien or security interest granted to, or in favor
of, any Lender or the Administrative Agent as security for any of the Guarantor
Obligations shall fail to be valid or perfected or entitled to the expected
priority; (f) the release of any other Guarantor pursuant to Section 7.9, or
otherwise; or (g) any other circumstance whatsoever which may or might in any
manner or to any extent vary the risk of any Guarantor as an obligor in respect
of the Guarantor Obligations or which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower or any Guarantor for
the Guarantor Obligations, or of such Guarantor under the Guarantee or of any
security interest granted by any Guarantor, whether in a proceeding under any
Debtor Relief Law or in any other instance. Each of the Guarantors hereby
expressly waives diligence, presentment, demand of payment, marshaling, protest
and all notices whatsoever, and any requirement that any Secured Party exhaust
any right, power or remedy or proceed against the Company Borrower, as the case
may be, under this Agreement or the Notes, if any, or any other agreement or
instrument referred to herein or therein, or against any other person under any
other guarantee of, or security for, any of the Guarantor Obligations. Each of
the Guarantors waives any and all notice of the creation, renewal, extension,
waiver, termination or accrual of any of the Guarantor Obligations and notice of
or proof of reliance by any Secured Party upon the guarantee made under this
Section 7 (this “Guarantee”) or acceptance of the Guarantee, and the Guarantor
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred in reliance upon the Guarantee, and all dealings between
the Company Borrower and the Secured Parties shall likewise be conclusively
presumed to have been had or consummated in reliance upon the Guarantee. The
Guarantee shall be construed as a continuing, absolute, irrevocable and
unconditional guarantee of payment without regard to any right of offset with
respect to the Guarantor Obligations at any time or from time to time held by
the Secured Parties and the obligations and liabilities of the Guarantors
hereunder shall not be conditioned or contingent upon the pursuit by the Secured
Parties or any other person at any time of any right or remedy against the
Company Borrower or against any other person which may be or become liable in
respect of all or any part of the Guarantor Obligations or against any
collateral security or guarantee therefor or right of offset with respect
thereto. The Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors and assigns thereof, and shall inure to the benefit of the applicable
Lenders, and their respective successors and assigns, notwithstanding that from
time to time during the term of this Agreement there may be no Guarantor
Obligations outstanding. -137-



--------------------------------------------------------------------------------



 
[finalamendment5withannex154.jpg]
7.3 Reinstatement. The obligations of the Guarantors under this Section 7 shall
be automatically reinstated if and to the extent that for any reason any payment
by or on behalf of the Company Borrower or any other Loan Party in respect of
the Guarantor Obligations is rescinded or must be otherwise restored by any
holder of any of the Guarantor Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise. 7.4 No Subrogation.
Each Guarantor hereby agrees that until the payment and satisfaction in full in
cash of all Guarantor Obligations (other than contingent indemnification
obligations for which no claim has been made) and the expiration and termination
of the Commitments under this Agreement it shall waive any claim and shall not
exercise any right or remedy, direct or indirect, arising by reason of any
performance by it of its Guarantee, whether by subrogation, right of
contribution or otherwise, against the Company Borrower, as applicable, or any
other Guarantor of any of the Guarantor Obligations or any security for any of
the Guarantor Obligations. 7.5 Remedies. Each Guarantor jointly and severally
agrees that, as between the Guarantors and the Lenders, the obligations of the
Borrower under this Agreement and the Notes, if any, may be declared to be
forthwith due and payable as provided in Section 8 (and shall be deemed to have
become automatically due and payable in the circumstances provided in Section 8)
for purposes of Section 7.1, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Borrower or any Guarantor and
that, in the event of such declaration (or such obligations being deemed to have
become automatically due and payable, or the circumstances occurring where
Section 8 provides that such obligations shall become due and payable), such
obligations (whether or not due and payable by the Company Borrower) shall
forthwith become due and payable by the Guarantors for purposes of Section 7.1.
7.6 Instrument for the Payment of Money. Each Guarantor hereby acknowledges that
the Guarantee constitutes an instrument for the payment of money, and consents
and agrees that any Lender or the Administrative Agent, at its sole option, in
the event of a dispute by such Guarantor in the payment of any moneys due
hereunder, shall have the right to bring a motion-action under New York CPLR
Section 3213. 7.7 Continuing Guarantee. The Guarantee made by the Company
Guarantors is a continuing guarantee of payment, and shall apply to all
Guarantor Obligations whenever arising. 7.8 General Limitation on Guarantor
Obligations. In any action or proceeding involving any federal, state,
provincial or territorial, corporate, limited partnership or limited liability
company law, or any applicable state, federal or foreign bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of any Guarantor under Section 7.1 would otherwise be held or
determined to be void, voidable, invalid or unenforceable, or subordinated to
the claims of any other creditors, on account of the amount of its liability
under Section 7.1, then, notwithstanding any other provision to the contrary,
the amount of such liability of such Guarantor shall, without any further action
by such Guarantor, any Loan Party or any other Person, be automatically limited
and reduced to the highest amount (after giving effect to the right of
contribution established in Section 7.10) that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding. To effectuate the foregoing, the Administrative Agent and the
Guarantors hereby irrevocably agree that the Guarantor Obligations of each
Guarantor in respect of the Guarantee at any time shall be limited to the
maximum amount as will result in the Guarantor Obligations of such Guarantor
with respect thereto hereof not constituting a fraudulent transfer or conveyance
after giving full effect to the liability under such Guarantee and its related
contribution rights but before taking into account any liabilities under any
other guarantee by such Guarantor. For purposes of the foregoing, -138-



--------------------------------------------------------------------------------



 
[finalamendment5withannex155.jpg]
all guarantees of such Guarantor other than its Guarantee will be deemed to be
enforceable and payable after the Guarantee. To the fullest extent permitted by
applicable law, this Section 7.8 shall be for the benefit solely of creditors
and representatives of creditors of each Guarantor and not for the benefit of
such Guarantor or the holders of any Equity Interest in such Guarantor. 7.9
Release of Guarantors. A Company Subsidiary Guarantor shall be automatically
released from its obligations hereunder in the event that all the Capital Stock
of such Company Subsidiary Guarantor shall be sold, transferred or otherwise
disposed of to a Person other than a Loan Party in a transaction permitted by
this Agreement; provided that the Company Borrower shall have delivered to the
Administrative Agent, at least five days, or such shorter period as the
Administrative Agent may agree, prior to the date of the release, a written
notice of such for release identifying the relevant Company Subsidiary Guarantor
and the terms of the sale or other disposition in reasonable detail, together
with a certification by the Company Borrower stating that such transaction is in
compliance with this Agreement and the other Loan Documents. In connection with
any such release of a Guarantor, the Administrative Agent shall execute and
deliver to the Company Borrower, at the Company Borrower’s expense, all UCC
termination statements and other documents that the Company Borrower shall
reasonably request to evidence such release. 7.10 Right of Contribution. Each
Company Subsidiary Guarantor hereby agrees that to the extent that a Company
Subsidiary Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Company Subsidiary Guarantor shall be entitled to
seek and receive contribution from and against any other Company Subsidiary
Guarantor hereunder which has not paid its proportionate share of such payment
Each Company Subsidiary Guarantor’s right of contribution shall be subject to
the terms and conditions of Section 7.4. The provisions of this Section 7.10
shall in no respect limit the obligations and liabilities of any Company
Subsidiary Guarantor to the Administrative Agent and the other Secured Parties,
and each Subsidiary Guarantor shall remain liable to the Administrative Agent
and the other Secured Parties for the full amount guaranteed by such Company
Subsidiary Guarantor hereunder. Notwithstanding the foregoing, no Excluded ECP
Guarantor shall have any obligations or liabilities to any Guarantor, the
Administrative Agent or any other Secured Party with respect to Excluded Swap
Obligations. 7.11 Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Loan Party to honor all of its obligations under the Guarantee in respect of
Swap Obligations; provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 7.11 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this
Section, or otherwise under the Guarantee as it relates to such Loan Party
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount. The obligations of each Qualified ECP
Guarantor under this Section 7.11 shall remain in full force and effect until
the termination and release of all Obligations in accordance with the terms of
this Agreement. Each Qualified ECP Guarantor intends that this Section 7.11
constitute, and this Section 7.11 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. SECTION 8
EVENTS OF DEFAULT 8.1 Events of Default. An Event of Default shall occur if any
of the following events shall occur and be continuing; provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied: -139-



--------------------------------------------------------------------------------



 
[finalamendment5withannex156.jpg]
(a) the Company Borrower shall fail to make (x) any payment of principal of any
Loan (other than any payment of principal required under Section 2.3(a)(i)), (y)
any payment of principal required under Section 2.3(a)(i) within one Business
Day or (z) any payment of interest on any Loan or any other payment hereunder or
under any other Loan Document within three Business Days, in each case after any
such amount becomes due in accordance with the terms hereof; or (b) any
representation or warranty made or deemed made by any Company Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been incorrect in any material respect (except where such representations
and warranties are already qualified by materiality, in which case, in any
respect) on or as of the date made or deemed made (or if any representation or
warranty is expressly stated to have been made as of a specific date, incorrect
in any material respect as of such specific date), and such incorrect
representation or warranty (if curable) shall remain incorrect for a period of
30 days after notice thereof from the Administrative Agent to the Borrower; or
(c) any Company Loan Party shall default in the observance or performance of any
agreement contained in Section 5.4(a)(i) (in respect of the Company Borrower),
Section 5.7(a) or Section 6 of this Agreement; or (d) any Company Loan Party
shall default in the observance or performance of any other agreement contained
in this Agreement or any other Loan Document (other than as provided in
paragraphs (a) through (c) of this Section 8.1), and such default shall continue
unremedied for a period of 30 days after notice to the Company Borrower from the
Administrative Agent or the Required Lenders; or (e) any Company Group Member
shall (i) default in making any payment of any principal of any Indebtedness
(including any Guarantee Obligation in respect of Indebtedness, but excluding
the Loans) on the scheduled or original due date with respect thereto; or (ii)
default in making any payment of any interest on any such Indebtedness beyond
the period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created; or (iii) default in the observance or performance
of any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to (x) cause, or to permit the holder or
beneficiary of such Indebtedness (or a trustee or agent on behalf of such holder
or beneficiary) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or (in the case of any
such Indebtedness constituting a Guarantee Obligation) to become payable or (y)
to cause, with the giving of notice if required, any Company Group Member to
purchase or redeem or make an offer to purchase or redeem such Indebtedness
prior to its stated maturity; provided that a default, event or condition
described in clause (i), (ii) or (iii) of this Section 8.1(e) shall not at any
time constitute an Event of Default unless, at such time, one or more defaults,
events or conditions of the type described in clauses (i), (ii) and (iii) of
this Section 8.1(e) shall have occurred and be continuing with respect to
Indebtedness the outstanding principal amount of which exceeds in the aggregate
$75,000,000; provided, further, that clause (iii) of this Section 8.1(e) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
Disposition of the property or assets securing such Indebtedness, if such
Disposition is permitted hereunder and such Indebtedness that becomes due is
paid upon such Disposition; or (f) (i) Holdings, the Company Borrower or any
Significant Subsidiary shall commence any case, proceeding or other action (A)
under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking -140-



--------------------------------------------------------------------------------



 
[finalamendment5withannex157.jpg]
reorganization, arrangement, adjustment, winding up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (B) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, or Holdings,
the Company Borrower or any Significant Subsidiary shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against Holdings, the Company Borrower or any Significant Subsidiary any case,
proceeding or other action of a nature referred to in clause (i) above that (A)
results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
60 days; or (iii) there shall be commenced against Holdings, the Company
Borrower or any Significant Subsidiary any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of its assets that results in the
entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) Holdings, the Company Borrower or any Significant Subsidiary
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or (iii)
above; or (v) Holdings, the Company Borrower or any Significant Subsidiary shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or (g) (i) any Person shall engage in any
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code) involving any Plan, (ii) any Plan shall fail to meet the minimum
funding standards of Section 412 or 430 of the Code or Section 302 or 303 of
ERISA or any Lien in favor of the PBGC or a Plan shall arise on the assets of
any Company Group Member or any Commonly Controlled Entity, (iii) a Reportable
Event shall occur with respect to, or proceedings shall commence to have a
trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is reasonably likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) any Company
Group Member or any Commonly Controlled Entity shall, or is reasonably likely
to, incur any liability in connection with a complete or partial withdrawal
from, or the Insolvency or Reorganization of, a Multiemployer Plan or (vi) any
other event or condition shall occur or exist with respect to a Plan that could
give rise to liability under Title IV of ERISA; and in each case in clauses (i)
through (vi) above, such event or condition, together with all other such events
or conditions, if any, could reasonably be expected to have a Material Adverse
Effect; or (h) one or more judgments or decrees shall be entered against any
Company Group Member involving in the aggregate a liability (not (x) paid or
covered by insurance as to which the relevant insurance company has been
notified of the claim and has not denied coverage or (y) covered by valid third
party indemnification obligation from a third party which is Solvent) of
$75,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 60 days from the
entry thereof; or (i) any of the Security Documents (with respect to a material
portion of the Collateral) shall cease, for any reason, to be in full force and
effect, other than pursuant to the terms hereof or thereof, or any Company Loan
Party or any Affiliate of any Company Loan Party shall so assert, or any Lien
created by any of the Security Documents in any material portion of the
Collateral shall cease to be enforceable and of the same effect and priority
purported to be created thereby, except to the extent that (x) any such loss of
perfection or priority results from the failure of the Administrative Agent to
maintain possession of certificates actually delivered to it representing
securities pledged under the Security Agreement or from the failure of the
Administrative Agent to file UCC continuation statements (or similar statements
or filings in other jurisdictions) or take any other action within its control
and except as to Collateral consisting of real property to the extent that such
losses are covered by a lender’s title insurance policy and such insurer -141-



--------------------------------------------------------------------------------



 
[finalamendment5withannex158.jpg]
has been notified and has not denied coverage and (y) the Company Loan Parties
take such action as the Administrative Agent may reasonably request to remedy
such loss of perfection or priority; or (j) the Guarantee of Holdings or any
Guarantor that is a Significant Subsidiary shall cease, for any reason, to be in
full force and effect, other than as provided for in Sections 7.9 or 9.10, or
any Company Loan Party or any Affiliate of any Company Loan Party shall so
assert; or (k) a Change of Control shall occur. 8.2 [Reserved]. 8.3 Action in
Event of Default. Upon any Event of Default specified in clause (i) or (ii) of
Section 8.1(f), the Commitments shall immediately terminate automatically and
the Loans (with accrued interest thereon) and all other Obligations owing under
this Agreement and the other Loan Documents shall automatically immediately
become due and payable and (b) if any other Event of Default under Section 8.1
occurs, with the consent of the Required Lenders, the Administrative Agent may,
or upon the request of the Required Lenders, the Administrative Agent shall, by
written notice to the Company Borrower, declare the Loans (with accrued interest
thereon) and all other Obligations owing under this Agreement and the other Loan
Documents to be due and payable forthwith, whereupon the same shall immediately
become due and payable. Except as expressly provided above in this Section 8.3,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived by the Borrower. 8.4 Application of Proceeds. If an Event of
Default shall have occurred and be continuing, the Administrative Agent may
apply, at such time or times as the Administrative Agent may elect, all or any
part of proceeds constituting Collateral in payment of the Obligations (and in
the event the Loans and other Obligations are accelerated pursuant to Section
8.3, the Administrative Agent shall, from time to time, apply the proceeds
constituting Collateral in payment of the Obligations) in the following order:
(a) First, to the payment of all costs and expenses of any sale, collection or
other realization on the Collateral, including reimbursement for all costs,
expenses, liabilities and advances made or incurred by the Administrative Agent
in connection therewith (including all reasonable costs and expenses of every
kind incurred in connection any action taken pursuant to any Loan Document or
incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Administrative Agent and the
other Secured Parties hereunder, reasonable attorneys’ fees and disbursements
and any other amount required by any provision of law (including Section
9-615(a)(3) of the UCC)), and all amounts for which Administrative Agent is
entitled to indemnification hereunder and under the other Loan Documents and all
advances made by the Administrative Agent hereunder and thereunder for the
account of any Loan Party (excluding principal and interest in respect of any
Loans extended to such Loan Party), and to the payment of all costs and expenses
paid or incurred by the Administrative Agent in connection with the exercise of
any right or remedy hereunder or under this Agreement or any other Loan Document
and to the payment or reimbursement of all indemnification obligations, fees,
costs and expenses owing to the Administrative Agent hereunder or under this
Agreement or any other Loan Document, all in accordance with the terms hereof or
thereof; (b) Second, for application by it towards all other Obligations
(including, without duplication, Guarantor Obligations with respect to Loans),
pro rata among the Secured Parties according to the amounts of the Obligations
then held by the Secured Parties (including all Obligations arising under
Specified Swap Agreements); -142-



--------------------------------------------------------------------------------



 
[finalamendment5withannex159.jpg]
(c) Third, for application by it towards the ABL Obligations, if any, as and to
the extent required by the Intercreditor Agreement; and (d) Fourth, any balance
of such proceeds remaining after all of such obligations shall have been
satisfied by payment in full in immediately available funds and the Commitments
shall have been terminated, be paid over to or upon the order of the applicable
Loan Party or to whosoever may be lawfully entitled to receive the same or as a
court of competent jurisdiction may direct. SECTION 9 ADMINISTRATIVE AGENT 9.1
Appointment and Authority. (a) Administrative Agent. Each of the Lenders hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Section 9 are solely for the benefit of the
Administrative Agent and the Lenders and, except to the extent that any Group
Member has any express rights under this Section 9, no Group Member shall have
rights as a third party beneficiary of any of such provisions. (b) Collateral
Agent. The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacities as a
potential Qualified Counterparty and a potential Cash Management Provider)
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.5 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent, shall be entitled to the benefits of all
provisions of this Section 9 and Section 10, as though such co-agents,
sub-agents and attorneys-in-fact were the “collateral agent” under the Loan
Documents as if set forth in full herein with respect thereto. Without limiting
the generality of the foregoing, the Lenders hereby expressly authorize the
Administrative Agent to execute any and all documents (including releases) with
respect to the Collateral and the rights of the Secured Parties with respect
thereto, as contemplated by and in accordance with the provisions of this
Agreement and the Security Documents and acknowledge and agree that any such
action by any Agent shall bind the Lenders. Each Lender agrees that it shall not
take or institute any actions or proceedings, judicial or otherwise, for any
right or remedy with respect to any Collateral against the Borrower or any other
Loan Party or any other obligor under any of the Loan Documents, the Specified
Swap Agreements or any Specified Cash Management Agreement (including, in each
case, the exercise of any right of setoff, rights on account of any banker’s
lien or similar claim or other rights of self-help), or institute any actions or
proceedings, or otherwise commence any remedial procedures, with respect to any
Collateral of the Borrower or any other Loan Party, without the prior written
consent of the Administrative Agent. In the event of a foreclosure by the
Administrative Agent on any of the Collateral pursuant to a public or private
sale or a sale of any of the Collateral pursuant to Section 363 of the
Bankruptcy Code, the Administrative Agent or any Lender may be the purchaser of
any or all of such Collateral at any such sale and the Administrative Agent, as
agent for and representative of the Lenders (but not any Lender or Lenders in
its or their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, with the consent or at the
direction of the Required Lenders, for the purpose of bidding and -143-



--------------------------------------------------------------------------------



 
[finalamendment5withannex160.jpg]
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such sale, to use and apply any of the Obligations as a
credit on account of the purchase price for any Collateral payable by the
Administrative Agent at such sale. 9.2 Rights as a Lender. The Person serving as
the Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with
Holdings, the Company Borrower or any of their respective Subsidiaries or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders. 9.3 Exculpatory
Provisions. The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Administrative Agent: (a) shall
not be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing; (b) shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law; (c) shall
not, except as expressly set forth herein and in the other Loan Documents, have
any duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity; (d) shall not be liable for any action
taken or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 10.1) or (ii) in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by a
Borrower or a Lender. (e) The Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of -144-



--------------------------------------------------------------------------------



 
[finalamendment5withannex161.jpg]
any Default, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Security Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Section 4 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent. (f) The Administrative Agent shall not
be responsible for, nor have any liability in connection with, maintaining,
updating, monitoring or enforcing the list of Disqualified Lenders or for any
assignment or participation to a Disqualified Lender. 9.4 Reliance by
Administrative Agent. The Administrative Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders (or such other number or percentage of
Lenders as shall be provided for herein or in the other Loan Documents) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or such other number or percentage of Lenders as shall
be provided for herein or in the other Loan Documents), and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and all future holders of the Loans. 9.5 Delegation of Duties. The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Section 9 shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. 9.6 Resignation and Removal of Administrative Agent. (a)
The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, subject to the approval of the Company
Borrower, not to be unreasonably withheld, for so long as no Event of Default
set forth under Section 8.1(a) or 8.1(f) has occurred and is continuing, to
appoint a -145-



--------------------------------------------------------------------------------



 
[finalamendment5withannex162.jpg]
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, in consultation with the Borrower, appoint a successor Administrative
Agent meeting the qualifications set forth above. Whether or not a successor has
been appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date. (b) If the Person serving as
Administrative Agent is a Defaulting Lender pursuant to clause (d) of the
definition thereof, the Required Lenders may, to the extent permitted by
applicable Requirement of Law, by notice in writing to the Borrower and such
Person remove such Person as Administrative Agent and, subject to the approval
of the Company Borrower, not to be unreasonably withheld, for so long as no
Event of Default set forth under Section 8.1(a) or 8.1(f) has occurred and is
continuing, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date. (c) With
effect from the Resignation Effective Date or the Removal Effective Date (as
applicable) the retiring or removed Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents
(except that in the case of any collateral security held by the Administrative
Agent on behalf of the Lenders under any of the Loan Documents, the retiring or
removed Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed), all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent, and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Section 9 and Section 10.5 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its sub
agents and their respective Related Parties in respect of any actions taken or
omitted to be taken by any of them while the retiring or removed Administrative
Agent was acting as Administrative Agent. 9.7 Non-Reliance on Administrative
Agent and Other Lenders. Each Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder. -146-



--------------------------------------------------------------------------------



 
[finalamendment5withannex163.jpg]
9.8 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Administrative Agent, Joint Bookrunners or Joint Lead Arrangers listed on
the cover page hereof, the Amendment No. 1 Lead Arrangers and Bookrunners, the
Amendment No. 2 Lead Arrangers and Bookrunners, the Amendment No. 3 Lead
Arrangers and Bookrunners or, the Amendment No. 4 Lead Arrangers and Bookrunners
or the Amendment No. 5 Lead Arrangers shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder. 9.9 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise: (a) to
file and prove a claim for the whole amount of the principal and interest owing
and unpaid in respect of the Loans and all other Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders and the Administrative Agent under
Sections 2.8 and 10.5) allowed in such judicial proceeding; and (b) to collect
and receive any monies or other property payable or deliverable on any such
claims and to distribute the same; and any custodian, receiver, assignee,
trustee, liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under Sections 2.8 and 10.5. Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender to authorize the Administrative Agent to vote in
respect of the claim of any Lender or in any such proceeding. 9.10 Collateral
and Guaranty Matters. (a) Each of the Lenders (including in its capacities as a
potential Qualified Counterparty and a potential Cash Management Provider)
irrevocably authorize the Administrative Agent (without requirement of notice to
or consent of any Lender except as expressly required by Section 10.1): (i) to
release any Lien on any property granted to or held by the Administrative Agent
under any Loan Document (1) at the time the property subject to such Lien is
disposed of or to be disposed of as part of or in connection with any
disposition permitted hereunder or under any other Loan Document to any Person
other than a Loan Party, (2) subject to Section 10.1, if the release of such
Lien is approved, authorized or ratified in writing by the Required Lenders, (3)
if the property subject to such Lien is owned by a Guarantor, -147-



--------------------------------------------------------------------------------



 
[finalamendment5withannex164.jpg]
upon release of such Guarantor from its obligations under the Guarantee or (4)
that constitutes Excluded Assets; provided, that this clause (4) shall not apply
to any Mortgaged Properties that are subject to a Mortgage as of the Amendment
No. 4 Effective Date that constitute Excluded Assets solely as a result of
Amendment No. 4; (ii) to release or subordinate, as expressly permitted
hereunder, any Lien on any property granted to or held by the Administrative
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by this Agreement to the extent required by the holder of, or pursuant
to the terms of any agreement governing, the obligations secured by such Liens;
and (iii) to release any Guarantor from its obligations under the Guarantee if
such Person ceases to be a Restricted Subsidiary or becomes an Excluded
Subsidiary as a result of a transaction or designation permitted hereunder. (b)
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
(pursuant to clause (a) above) any Guarantor from its obligations under the
Guarantee. (c) At such time as the Loans and the other Obligations (other than
contingent obligations for which no claim has been made) shall have been
satisfied by payment in full in immediately available funds and the Commitments
have been terminated, the Collateral shall be automatically released from the
Liens created by the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Group Member under the Security Documents
shall automatically terminate, all without delivery of any instrument or
performance of any act by any Person. (d) If (i) a Guarantor was released from
its obligations under the Guarantee or (ii) the Collateral was released from the
assignment and security interest granted under the Security Document (or the
interest in such item subordinated), the Administrative Agent will (and each
Lender irrevocably authorizes the Administrative Agent to) execute and deliver
to the applicable Loan Party such documents as such Loan Party may reasonably
request to evidence the release of such Guarantor from its obligations under the
Guarantee, the release of such item of Collateral from the assignment and
security interest granted under the Security Documents or to subordinate its
interest in such item, in each case in accordance with the terms of the Loan
Documents and this Section 9.10. (e) If as a result of any transaction not
prohibited by this Agreement (i) any Guarantor becomes an Excluded Domestic
Subsidiary or a Foreign Subsidiary that is a CFC, then (x) such Guarantor’s
Guarantee shall be automatically released, and (y) the Voting Stock of such
Guarantor (other than 65% of the total outstanding Voting Stock of a CFC Holdco
or Foreign Subsidiary that is a CFC that, in each case, is directly owned by a
Borrower or a Guarantor) shall be automatically released from the security
interests created by the Loan Documents, or (ii) any CFC Holdco or any Foreign
Subsidiary that is a CFC ceases to be directly owned by a Borrower or Guarantor,
then the Capital Stock of such Subsidiary shall be automatically released from
any security interests created by the Loan Documents. In connection with any
termination or release pursuant to this Section 9.10(e), the Administrative
Agent and any applicable Lender shall promptly execute and deliver to any Loan
Party, at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section 9.10(e) shall be without recourse
to or warranty by the Administrative Agent or any Lender. -148-



--------------------------------------------------------------------------------



 
[finalamendment5withannex165.jpg]
9.11 Intercreditor Agreements. The Lenders hereby authorize the Administrative
Agent to enter into any Intercreditor Agreement or other intercreditor agreement
or arrangement permitted under this Agreement and any such intercreditor
agreement is binding upon the Lenders. Except as otherwise expressly set forth
herein or in any Security Document, no Qualified Counterparty or Cash Management
Provider that obtains the benefits of Section 8.4, any Guarantee or any
Collateral by virtue of the provisions hereof or of any Guarantee or any
Security Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Section 9 to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Cash Management Obligations and
Obligations arising under Specified Swap Agreements unless the Administrative
Agent has received written notice of such Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Provider or Qualified Counterparty, as the case may
be. 9.12 Withholding Tax Indemnity. To the extent required by any applicable
Requirement of Laws, the Administrative Agent may withhold from any payment to
any Lender under any Loan Document an amount equivalent to any applicable
withholding Tax. If the Internal Revenue Service or any other Governmental
Authority asserts a claim that the Administrative Agent did not properly
withhold Tax from amounts paid to or for the account of any Lender for any
reason (including because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding Tax ineffective), such Lender shall, within 10 days after written
demand therefor, indemnify and hold harmless the Administrative Agent (to the
extent that the Administrative Agent has not already been reimbursed by the
Borrower or any other Loan Party pursuant to Section 2.14 and without limiting
or expanding the obligation of the Borrower or any other Loan Party to do so)
for all amounts paid, directly or indirectly, by the Administrative Agent as
Taxes or otherwise, together with all expenses incurred, including legal
expenses and any other out-of-pocket expenses, whether or not such Tax was
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
Section 9.12. The agreements in this Section 9.12 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations. 9.13
Indemnification. Each of the Lenders agrees to indemnify the Administrative
Agent, the Joint Lead Arrangers (and their Related Parties), the Amendment No. 1
Lead Arrangers and Bookrunners (and their Related Parties), the Amendment No. 2
Lead Arrangers and Bookrunners (and their Related Parties), the Amendment No. 3
Lead Arrangers and Bookrunners (and their Related Parties) and, the Amendment
No. 4 Lead Arrangers and Bookrunners (and their Related Parties) and the
Amendment No. 5 Lead Arrangers and Bookrunners (and their Related Parties) in
their respective capacities as such (to the extent not reimbursed by any Loan
Party and without limiting or expanding the obligation of the Loan Parties to do
-149-



--------------------------------------------------------------------------------



 
[finalamendment5withannex166.jpg]
so), according to its Aggregate Exposure Percentage in effect on the date on
which indemnification is sought under this Section 9.13 (or, if indemnification
is sought after the date upon which the Commitments shall have terminated and
the Loans shall have been paid in full, in accordance with its Aggregate
Exposure Percentage immediately prior to such date), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever that may at any
time (whether before or after the payment of the Loans) be imposed on, incurred
by or asserted against the Administrative Agent, the Joint Lead Arrangers or
their Related Parties, the Amendment No. 1 Lead Arrangers and Bookrunners or
their Related Parties, the Amendment No. 2 Lead Arrangers and Bookrunners, the
Amendment No. 3 Lead Arrangers and Bookrunners or their Related Parties or, the
Amendment No. 4 Lead Arrangers and Bookrunners or their Related Parties or the
Amendment No. 5 Lead Arrangers and Bookrunners or their Related Parties (the
foregoing, the “Lender Indemnitees”) in any way relating to or arising out of,
the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent or any other Person under or in connection with any of the
foregoing; provided that no Lender shall be liable to any Lender Indemnitee for
the payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements to the
extent that they are (i) (A) found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence, bad
faith or willful misconduct of such Lender Indemnitee, (B) found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from a material breach of the Loan Documents by such Lender Indemnitee, or (C)
are disputes that do not involve an act or omission by the Borrower, Holdings or
any of their respective Affiliates and that are brought by any Lender Indemnitee
against any other Lender Indemnitee (other than in its capacity as
Administrative Agent, Joint Lead Arranger, Joint Bookrunner, Amendment No. 1
Lead Arranger and Bookrunner, Amendment No. 2 Lead Arranger and Bookrunner,
Amendment No. 3 Lead Arranger and Bookrunners, Amendment No. 4 Lead Arrangers
and Bookrunners, Amendment No. 5 Lead Arrangers and Bookrunners or similar role
hereunder) or (ii) settlements entered into by such person without such Lender’s
written consent (such consent to not be unreasonably withheld, conditioned or
delayed). The agreements in this Section 9.13 shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder. SECTION 10 MISCELLANEOUS 10.1 Amendments and Waivers. (a) Except as
otherwise provided in Section 2.11(d) or clause (b) below, neither this
Agreement nor any other Loan Document (or any terms hereof or thereof) may be
amended, supplemented or modified other than in accordance with the provisions
of this Section 10.1. The Required Lenders and each Loan Party party to the
relevant Loan Document may, or, with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party party to the relevant Loan
Document may, from time to time, (i) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights of the Lenders or of the Loan Parties hereunder or
thereunder or (ii) waive, on such terms and conditions as the Required Lenders
or the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Loan Documents or any
Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall (A) forgive
the principal amount or extend the final scheduled date of maturity of any Loan,
extend the scheduled date of any amortization payment in respect of any Loan,
reduce the stated rate of any interest or fee payable hereunder (except (x) in
connection with the waiver of applicability of any post-default increase in
interest rates (which waiver shall be effective with the consent of the Required
Lenders) and (y) that any amendment or modification of defined terms -150-



--------------------------------------------------------------------------------



 
[finalamendment5withannex167.jpg]
used in the leverage ratios in this Agreement shall not constitute a reduction
in the rate of interest or fees for purposes of this clause (A)) or extend the
scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Commitment or increase such Lender’s Commitment,
in each case without the written consent of each Lender directly adversely
affected thereby; (B) amend, modify, eliminate or reduce the voting rights of
any Lender under this Section 10.1 without the written consent of all Lenders;
(C) (x) reduce any percentage specified in the definition of Required Lenders,
(y) consent to the assignment or transfer by the Borrower of any of its rights
and obligations under this Agreement and the other Loan Documents or (z) release
all or substantially all of the Collateral or release all or substantially all
of the Guarantors from their obligations under Section 7 of this Agreement or
under the Security Agreement, in each case without the written consent of all
Lenders; (D) amend, modify or waive any provision of Section 2.12(a) or (b)
which results in a change to the pro rata application of Loans under any
Facility without the written consent of each Lender directly affected thereby in
respect of each Facility adversely affected thereby, unless the amendment is
made in connection with an amendment pursuant to paragraph (b) below, in which
case the written consent of the Required Lenders shall be required; (E) amend,
modify or waive any provision of Section 9 without the written consent of the
Administrative Agent; or (F) amend or modify the application of prepayments set
forth in Section 2.6(g) in a manner that adversely affects any Facility without
the written consent of the Majority Facility Lenders of each adversely affected
Facility. Any such waiver and any such amendment, supplement or modification
shall apply equally to each of the Lenders and shall be binding upon the Loan
Parties, the Lenders, the Administrative Agent and all future holders of the
Loans. In the case of any waiver, the Loan Parties, the Lenders and the
Administrative Agent shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing during the period
such waiver is effective; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon. (b)
Notwithstanding anything in this Agreement (including clause (a) above) or any
other Loan Document to the contrary: (i) this Agreement may be amended (or
amended and restated) with the written consent of the Administrative Agent, each
Lender participating in the additional or extended credit facilities
contemplated under this paragraph (b)(i) and the Borrower (w) to add one or more
additional credit facilities to this Agreement or to increase the amount of the
existing facilities under this Agreement and to permit the extensions of credit
from time to time outstanding thereunder and the accrued interest and fees in
respect thereof to share ratably in the benefits of this Agreement and the other
Loan Documents with the Loans and the accrued interest in respect thereof, (x)
to permit any such additional credit facility which is a Loan facility or any
such increase in the Facility to share ratably in prepayments with the Loans and
(y) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Majority Facility Lenders; (ii) this
Agreement may be amended with the written consent of the Administrative Agent,
the Borrower and the Lenders providing the relevant Repriced Loans (as defined
below) to permit a (x) any prepayment, repayment, refinancing, substitution or
replacement of all or a portion of the Loans with the proceeds of, or any
conversion of Loans into, any new or replacement tranche of syndicated Loans
bearing interest with an “effective yield” (taking into account interest rate
margin and benchmark floors, recurring fees and all upfront or similar fees or
original issue discount (amortized over the shorter of (A) the weighted average
life to maturity of such Loans and (B) four years), but excluding any
arrangement, structuring, syndication or other fees payable in connection
therewith that are not shared ratably with all lenders or holders of such Loans
in their capacities as lenders or holders of such Loans) less than the
“effective yield” -151-



--------------------------------------------------------------------------------



 
[finalamendment5withannex168.jpg]
applicable to the Loans (determined on the same basis as provided in the
preceding parenthetical) and (y) any amendment to the Loans or any tranche
thereof which reduces the “effective yield” applicable to such Loans (as
determined on the same basis as provided in clause (x)) (“Repriced Loans”);
provided that the Repriced Loans shall otherwise meet the Applicable
Requirements; (iii) this Agreement may be amended with the written consent of
the Administrative Agent, the Borrower and the Lenders providing the relevant
Repricing Indebtedness to permit any Repricing Transaction; (iv) this Agreement
and the other Loan Documents may be amended or amended and restated as
contemplated by Section 2.19 in connection with any Incremental Amendment and
any related increase in Commitments or Loans, with the consent of the Borrower,
the Administrative Agent and the Incremental Lenders providing such increased
Commitments or Loans (provided, that the Administrative Agent may enter into an
Intercreditor Agreement (or amend, supplement or modify and existing
Intercreditor Agreement) as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the terms of any such Incremental
Loans); (v) this Agreement and the other Loan Documents may be amended in
connection with the incurrence of any Permitted Credit Agreement Refinancing
Debt pursuant to Section 2.20 to the extent (but only to the extent) necessary
to reflect the existence and terms of such Permitted Credit Agreement
Refinancing Debt (including any amendments necessary to treat the Loans and
Commitments subject thereto as Other Loans and/or Other Commitments), with the
written consent of the Borrower, the Administrative Agent and each Additional
Lender and Lender that agrees to provide any portion of such Permitted Credit
Agreement Refinancing Debt (a “Refinancing Amendment”) (provided that the
Administrative Agent and the Borrower may effect such amendments to this
Agreement, any Intercreditor Agreement (or enter into a replacement thereof) and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the terms of
such Refinancing Amendment); (vi) this Agreement and the other Loan Documents
may be amended in connection with any Permitted Amendment pursuant to a Loan
Modification Offer in accordance with Section 2.22(b) (and the Administrative
Agent and the Borrower may effect such amendments to this Agreement, any
Intercreditor Agreement (or enter into a replacement thereof) and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the terms of such Permitted
Amendment); (vii) the Administrative Agent may amend an Intercreditor Agreement
(or enter into a replacement thereof), additional Security Documents and/or
replacement Security Documents (including a collateral trust agreement) in
connection with the incurrence of (x) any Permitted First Priority Refinancing
Debt to provide that a Senior Representative acting on behalf of the holders of
such Indebtedness shall become a party thereto and shall have rights to share in
the Collateral on a pari passu basis (but without regard to the control of
remedies) with the Obligations, (y) any Permitted Second Priority Refinancing
Debt to provide that a Senior Representative acting on behalf of the holders of
such Indebtedness shall become a party thereto and shall have rights to share in
the Collateral on a junior lien, subordinated basis to the Obligations and the
obligations in respect of any Permitted First Priority Refinancing Debt and (z)
any Indebtedness incurred pursuant to Section 6.1(b)(vi) to provide that an
agent, trustee or other representative acting on behalf of the holders of such
Indebtedness shall become a party thereto -152-



--------------------------------------------------------------------------------



 
[finalamendment5withannex169.jpg]
and shall have rights to share in the Collateral on a pari passu or junior lien,
subordinated basis to the Obligations and the obligations in respect of any
Permitted First Priority Refinancing Debt; (viii) amendments and waivers of this
Agreement and the other Loan Documents that affect solely the Lenders under any
Facility or any Incremental Facility (including waiver or modification of
conditions to extensions of credit thereunder, the availability and conditions
to funding of any Incremental Facility and pricing and other modifications) will
require only the consent of Lenders holding more than 50% of the aggregate
commitments or loans, as applicable, under such Facility or Incremental Facility
and, in each case, (x) no other consents or approvals shall be required and (y)
any fees or other consideration payable to obtain such amendments or waivers
need only be offered on a pro rata basis to the Lenders under the affected
Facility or Incremental Facility, as the case may be; and (ix) this Agreement
and the other Loan Documents may be amended with the consent of the
Administrative Agent and the Borrower to correct any mistakes or ambiguities of
a technical nature. 10.2 Notices. All notices, requests and demands to or upon
the respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of Holdings, the Company Borrower and
the Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto: To
the Company Borrower: JELD-WEN, Inc. 440 S. Church Street, Suite 400 2645 Silver
Crescent Drive Charlotte, North Carolina 28202NC 28273 Attn: Chief Financial
Officer Telephone: (704) 378-5700 Email: bmallardjlinker@jeldwen.com with a copy
to: JELD-WEN, Inc. 440 S. Church Street, Suite 400 2645 Silver Crescent Drive
Charlotte, North Carolina 28202NC 28273 Attn: General Counsel Telephone: (704)
378-5700 Email: LegalNotice@jeldwen.com -153-



--------------------------------------------------------------------------------



 
[finalamendment5withannex170.jpg]
To any Guarantor: c/o the Company Borrower at the address set forth above in
each case, with a copy to: Cleary Gottlieb Steen & Hamilton LLP One Liberty
Plaza New York, New York 10006 Attn: Margaret S. Peponis Telecopy: (212)
225-3999 Telephone: (212) 225-2822 Email: mpeponis@cgsh.com To the
Administrative Agent: Henry Pennell Bank of America, N.A. 901 Main Street, 14th
Floor TX1-492-14-11 Dallas, TX 75202 Telecopy: (214) 290-9448 Telephone: (214)
209-1226 Email: henry.pennell@baml.com With a copy to: Julia Barry Bank of
America, N.A. 100 N. Tryon Street, 17th Floor NC1-007-17-15 Charlotte, NC 28255
Email: julia.barry@baml.com ; provided that any notice, request or demand to or
upon the Administrative Agent or the Lenders shall not be effective until
received. In no event shall a voice mail message be effective as a notice,
communication or confirmation hereunder. All telephonic notices to the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording. Notices and other
communications to the Lenders hereunder may be delivered or furnished by
electronic communications pursuant to procedures approved by the Administrative
Agent; provided that the foregoing shall not apply to notices pursuant to
Section 2 unless otherwise agreed by the Administrative Agent and the applicable
Lender (“Approved Electronic Communications”). The Administrative Agent or the
Borrower may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (a) notices and other communications sent to an email
address shall be deemed received upon the sender’s receipt of an acknowledgment
from the intended recipient (such as by the “return receipt requested” function,
as available, return email or other written acknowledgment), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and (b)
notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its email
address as described in the -154-



--------------------------------------------------------------------------------



 
[finalamendment5withannex171.jpg]
foregoing clause (a) of notification that such notice or communication is
available and identifying the website address therefor. Each Loan Party agrees
to assume all risk, and hold the Administrative Agent, the Joint Bookrunners and
each Lender harmless from any losses, associated with, the electronic
transmission of information (including the protection of confidential
information), except to the extent caused by the gross negligence or willful
misconduct of such Person. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
NEITHER THE ADMINISTRATIVE AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM
AND EACH EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN THE
COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES HAVE ANY LIABILITY TO ANY
LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR
NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE
EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A FINAL RULING BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH PERSON’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT. Each Loan Party, the Lenders, the Joint Lead
Arrangers, the Joint Bookrunners, the Amendment No. 1 Lead Arrangers and
Bookrunners, the Amendment No. 2 Lead Arrangers and Bookrunners, the Amendment
No. 3 Lead Arrangers and Bookrunners, the Amendment No. 4 Lead Arrangers and
Bookrunners, the Amendment No. 5 Lead Arrangers and Bookrunners and the
Administrative Agent agree that the Administrative Agent may, but shall not be
obligated to, store any Approved Electronic Communications on the Platform in
accordance with Administrative Agent’s customary document retention procedures
and policies. 10.3 No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder. 10.5 Payment of Expenses and
Taxes. The Borrower agrees upon the occurrence of the Closing Date (a) to pay or
reimburse the Joint Lead Arrangers and the Administrative Agent (without -155-



--------------------------------------------------------------------------------



 
[finalamendment5withannex172.jpg]
duplication) for all their reasonable and documented out-of-pocket costs and
expenses incurred in connection with the development, preparation and execution
of, and any amendment, supplement or modification to, this Agreement and the
other Loan Documents and any other documents prepared in connection herewith or
therewith, and the consummation and administration of the transactions
contemplated hereby and thereby, including the reasonable fees and disbursements
of one primary counsel to the Administrative Agent, the Joint Lead Arrangers and
the Joint Bookrunners, taken as a whole, and one local counsel to the foregoing
Persons, taken as a whole, in each appropriate jurisdiction (which may include
one special counsel acting in multiple jurisdictions) (and additional counsel in
the case of actual or perceived conflicts), and filing and recording fees and
expenses, with statements with respect to the foregoing to be submitted to the
Company Borrower on or prior to the Closing Date (in the case of amounts to be
paid on the Closing Date) and from time to time thereafter on a quarterly basis
or such other periodic basis as the Administrative Agent shall deem appropriate,
(b) to pay or reimburse each Lender and the Administrative Agent for all of
their reasonable out-of-pocket costs and expenses (other than allocated costs of
in-house counsel) incurred in connection with the workout, restructuring,
enforcement or preservation of any rights under this Agreement, the other Loan
Documents and any such other documents, including the reasonable fees and
disbursements of one primary counsel to the Lenders, the Administrative Agent,
the Joint Lead Arrangers, the Joint Bookrunners, the Amendment No. 1 Lead
Arrangers and Bookrunners, the Amendment No. 2 Lead Arrangers and Bookrunners,
the Amendment No. 3 Lead Arrangers and Bookrunners and, the Amendment No. 4 Lead
Arrangers and Bookrunners and the Amendment No. 5 Lead Arrangers and
Bookrunners, taken as a whole, and one local counsel to the foregoing Persons,
taken as a whole, in each appropriate jurisdiction (which may include one
special counsel acting in multiple jurisdictions) (and in the case of an actual
or perceived conflict of interest by any of the foregoing Persons, additional
counsel to such affected Person), (c) to pay, indemnify, and hold each Lender
and the Administrative Agent harmless from, any and all recording and filing
fees that may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other Loan
Documents and any such other documents, and (d) to pay, indemnify, and hold each
Lender, the Administrative Agent, each Joint Lead Arranger, the Joint
Bookrunners, the Amendment No. 1 Lead Arrangers and Bookrunners, the Amendment
No. 2 Lead Arrangers and Bookrunners, the Amendment No. 3 Lead Arrangers and
Bookrunners, the Amendment No. 4 Lead Arrangers and Bookrunners, the Amendment
No. 5 Lead Arrangers and Bookrunners and each of their respective Affiliates
that are providing services in connection with the financing contemplated by
this Agreement and each member (and successors and assigns), officer, director,
trustee, employee, agent and controlling person of the foregoing (each, an
“Indemnitee”) harmless from and against any and all other claims, liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to or
arising out of or in connection with the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents and
any such other documents (regardless of whether any Indemnitee is a party hereto
and regardless of whether any such matter is initiated by a third party, the
Borrower, any other Loan Party or any other Person), including any of the
foregoing relating to the use of proceeds of the Loans or the violation of,
noncompliance with or liability under, any Environmental Law relating to any
Group Member or any of the Properties and the reasonable fees and expenses of
one primary legal counsel to the Indemnitees, taken as a whole (or in the case
of an actual or perceived conflict of interest by an Indemnitee, additional
counsel to the affected Indemnitees), and one local counsel in each appropriate
jurisdiction (which may include one special counsel acting in multiple
jurisdictions) to the Indemnitees in connection with claims, actions or
proceedings by any Indemnitee against any Loan Party under any Loan Document
(all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”) (but excluding any losses, liabilities, claims, damages, costs or
expenses relating to the matters referred to in Sections 2.13 and 2.15 (which
shall be the sole remedy in respect of the matters set forth therein)), provided
that the Borrower shall not have any obligation hereunder to any Indemnitee with
respect to -156-



--------------------------------------------------------------------------------



 
[finalamendment5withannex173.jpg]
Indemnified Liabilities to the extent such Indemnified Liabilities are (i) (A)
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from the gross negligence, bad faith or willful misconduct of
such Indemnitee, (B) found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from a material breach of the Loan
Documents by such Indemnitee, (C) any dispute that does not involve an act or
omission by the Borrower, Holdings or any of their respective Affiliates and
that is brought by any Indemnitee against any other Indemnitee (other than in
its capacity as Administrative Agent, Joint Lead Arranger, Joint Bookrunner,
Amendment No. 1 Lead Arranger and Bookrunner, Amendment No. 2 Lead Arranger and
Bookrunner, Amendment No. 3 Lead Arranger and Bookrunner, Amendment No. 4 Lead
Arranger and Bookrunner, Amendment No. 5 Lead Arranger and Bookrunner or similar
role hereunder), (D) directly and exclusively caused, with respect to the
violation of, noncompliance with or liability under, any Environmental Law
relating to any of the Properties, by the act or omissions by Persons other than
the Borrower or any Subsidiary of the Borrower or their respective Related
Parties with respect to the applicable Property that occur after the
Administrative Agent sells the respective Property pursuant to a foreclosure or
has accepted a deed in lieu of foreclosure or (E) with respect to Taxes, other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim or (ii) settlements entered into by such person without the
Borrower’s written consent (such consent to not be unreasonably withheld,
conditioned or delayed). All amounts due under this Section 10.5 shall be
payable not later than 10 days after written demand therefor. Statements payable
by the Borrower pursuant to this Section 10.5 shall be submitted to the Borrower
at the address set forth in Section 10.2, or to such other Person or address as
may be hereafter designated by the Borrower in a written notice to the
Administrative Agent. The agreements in this Section 10.5 shall survive the
termination of this Agreement and the repayment of the Loans and all other
amounts payable hereunder. 10.6 Successors and Assigns; Participations and
Assignments. (a) The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that (other than as provided in Section 10.19)
the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender and the
Administrative Agent (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void). (b) (i) Subject to the conditions
set forth in paragraph (b)(ii) below, any Lender may assign to one or more
Eligible Assignees (each, an “Assignee”) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it and the Note or Notes (if any) held by it)
with the prior written consent (such consent not to be unreasonably withheld,
conditioned or delayed) of: (A) in the case of any Lender (other than with
respect to Incremental Loans and Incremental Commitments) or Incremental Lender
(with respect to Incremental Loans and Incremental Commitments), the Company
Borrower, provided that such consent shall be deemed to have been given if the
Company Borrower has not responded within 10 Business Days after notice by the
Administrative Agent, provided, further, that no consent of the Company Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund (as defined below) or, if an Event of Default under Section 8.1(a)
(or, in respect of the Borrower, Section 8.1(f)) has occurred and is continuing,
any other Eligible Assignee; and -157-



--------------------------------------------------------------------------------



 
[finalamendment5withannex174.jpg]
(B) except with respect to an assignment of Loans to an existing Lender, an
Affiliate of a Lender or an Approved Fund, the Administrative Agent (such
consent not to be unreasonably withheld, conditioned or delayed). (ii)
Assignments shall be subject to the following additional conditions: (A) except
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund or an assignment of the entire remaining amount of the assigning
Lender’s Commitments or Loans under any Facility, the amount of the Commitments
or Loans of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1,000,000
(provided that, in each case, that simultaneous assignments to or by two or more
Approved Funds shall be aggregated for purposes of determining such amount)
unless the Administrative Agent and, in the case of Loans (other than
Incremental Loans), Incremental Loans or Incremental Commitments, the Company
Borrower otherwise consents; (B) the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment Agreement via an
electronic settlement system acceptable to the Administrative Agent (or, if
previously agreed with the Administrative Agent, manually), and shall pay to the
Administrative Agent a processing and recordation fee of $3,500 (which fee may
be waived or reduced in the sole discretion of the Administrative Agent); and
(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire and applicable Forms. This
paragraph (b) shall not prohibit any Lender from assigning all or any portion of
its rights and obligations among separate Facilities on a non-pro rata basis.
For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender. (iii) Assignments to Permitted Auction Purchasers. Each Lender
acknowledges that each Permitted Auction Purchaser is an Eligible Assignee
hereunder and may purchase or acquire Loans hereunder from Lenders from time to
time (x) pursuant to a Dutch Auction in accordance with the terms of this
Agreement (including Section 10.6 hereof), subject to the restrictions set forth
in the definitions of “Eligible Assignee” and “Dutch Auction” or (y) pursuant to
open market purchases, in each case, subject to the following limitations: (A)
each Permitted Auction Purchaser agrees that, notwithstanding anything herein or
in any of the other Loan Documents to the contrary, with respect to any Auction
Purchase or other acquisition of Loans, (1) under no circumstances, whether or
not any Loan Party is subject to a bankruptcy or other insolvency proceeding,
shall such Permitted Auction Purchaser be permitted to exercise any voting
rights or other privileges with respect to any Loans and any Loans that are
-158-



--------------------------------------------------------------------------------



 
[finalamendment5withannex175.jpg]
assigned to such Permitted Auction Purchaser shall have no voting rights or
other privileges under this Agreement and the other Loan Documents and shall not
be taken into account in determining any required vote or consent and (2) such
Permitted Auction Purchaser shall not receive information provided solely to
Lenders by the Administrative Agent or any Lender and shall not be permitted to
attend or participate in meetings attended solely by Lenders and the
Administrative Agent and their advisors; rather, all Loans held by any Permitted
Auction Purchaser shall be automatically Cancelled immediately upon the purchase
or acquisition thereof in accordance with the terms of this Agreement (including
Section 10.6 hereof); (B) at the time any Permitted Auction Purchaser is making
purchases of Loans it shall enter into an Assignment and Assumption Agreement;
(C) immediately upon the effectiveness of each Auction Purchase or other
acquisition of Loans, a Cancellation (it being understood that such Cancellation
shall not constitute a voluntary repayment of Loans for purposes of this
Agreement) shall be automatically irrevocably effected with respect to all of
the Loans and related Obligations subject to such Auction Purchase, with the
effect that such Loans and related Obligations shall for all purposes of this
Agreement and the other Loan Documents no longer be outstanding, and the
Borrower and the Guarantors shall no longer have any Obligations relating
thereto, it being understood that such forgiveness and cancellation shall result
in the Borrower and the Guarantors being irrevocably and unconditionally
released from all claims and liabilities relating to such Obligations which have
been so cancelled and forgiven, and the Collateral shall cease to secure any
such Obligations which have been so cancelled and forgiven; and (D) at the time
of such Purchase Notice and Auction Purchase or other acquisition of Loans, (w)
no Default or Event of Default shall have occurred and be continuing, (x)
Holdings, the Borrower or any of their respective Affiliates shall not be
required to make any representation that it is not in possession of material
non-public information with respect to Holdings, the Borrower, their respective
subsidiaries or their respective securities and (y) any Affiliated Lender that
is a Purchaser shall identify itself as such. Notwithstanding anything to the
contrary herein, this Section 10.6(b)(iii) shall supersede any provisions in
Section 2.17 to the contrary. (iv) Assignments to Affiliated Lenders. Any Lender
may, at any time, assign all or a portion of its rights and obligations with
respect to Loans to an Affiliated Lender through (x) Dutch Auctions open to all
Lenders on a pro rata basis or (y) open market purchases, in each case subject
to the following limitations: (A) notwithstanding anything in Section 10.1 or
the definition of “Required Lenders” to the contrary, for purposes of
determining whether the Lenders have (1) consented to any amendment, waiver or
modification of any Loan Document (including such modifications pursuant to
Section 10.1), (2) otherwise acted on any matter related to any Loan Document,
(3) directed or required Administrative Agent or any Lender to undertake any
action (or refrain from taking -159-



--------------------------------------------------------------------------------



 
[finalamendment5withannex176.jpg]
any action) with respect to or under any Loan Document, or (4) subject to
Section 2.17, voted on any plan of reorganization pursuant to Title 11 of the
United States Code, that in either case does not require the consent of each
Lender or each affected Lender or does not adversely affect such Affiliated
Lender disproportionately in any material respect as compared to other Lenders,
the Sponsor and any Non-Debt Fund Affiliate will be deemed to have voted in the
same proportion as Lenders that are not Affiliated Lenders voting on such
matter; and the Sponsor and each Non-Debt Fund Affiliate each hereby
acknowledges, agrees and consents that if, for any reason, its vote to accept or
reject any plan pursuant to Title 11 of the United States Code) is not deemed to
have been so voted, then such vote will be (x) deemed not to be in good faith
and (y) “designated” pursuant to Section 1126(e) of Title 11 of the United
States Code such that the vote is not counted in determining whether the
applicable class has accepted or rejected such plan in accordance with Section
1126(c) of Title 11 of the United States Code; provided that, for the avoidance
of doubt, Debt Fund Affiliates shall not be subject to such limitation and shall
be entitled to vote as any other Lender; provided, further, that,
notwithstanding the foregoing or anything herein to the contrary, Debt Fund
Affiliates may not in the aggregate account for more than 49.9% of the amounts
set forth in the calculation of Required Lenders and any amount in excess of
49.9% will be subject to the limitations set forth in this clause (A); (B) the
Sponsor and Non-Debt Fund Affiliates shall not receive information provided
solely to Lenders by the Administrative Agent or any Lender and shall not be
permitted to attend or participate in meetings attended solely by Lenders and
the Administrative Agent and their advisors, other than the right to receive
notices of Borrowings, notices of prepayments and other administrative notices
in respect of its Loans or Commitments required to be delivered to Lenders
pursuant to Section 2; (C) at the time any Affiliated Lender is making purchases
of Loans pursuant to a Dutch Auction it shall identify itself as an Affiliated
Lender and shall enter into an Assignment and Assumption Agreement; (D) with
respect to a Dutch Auction, at the time of such Purchase Notice and Auction
Purchase, no Affiliated Lender shall be required to make any representation that
it is not in possession of material non-public information with respect to
Holdings, the Borrower, their respective Subsidiaries or their respective
securities; and (E) the aggregate principal amount of all Loans which may be
purchased by the Sponsor or any Non-Debt Fund Affiliate through Dutch Auctions
or assigned to the Sponsor or any Non-Debt Fund Affiliate through open market
purchases shall in no event exceed, as calculated at the time of the
consummation of any aforementioned Purchases or assignments, 25% of the
aggregate principal amount of the Loans then outstanding. Notwithstanding
anything to the contrary herein, this Section 10.6(b)(iv) shall supersede any
provisions in Section 2.12 to the contrary. -160-



--------------------------------------------------------------------------------



 
[finalamendment5withannex177.jpg]
(v) Subject to acceptance and recording thereof pursuant to Section 10.6(b)(vii)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.13,
2.14, 2.15 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations if such transaction complies with
the requirements of Section 10.6(c). (vi) The Administrative Agent, acting for
this purpose as an agent of the Borrower, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of (and any stated interest on) the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice. (vii) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Assignee, the Assignee’s completed
administrative questionnaire and applicable Forms (unless the Assignee shall
already be a Lender hereunder), together with (x) any processing and recordation
fee and (y) any written consent to such assignment required by Section 10.6(b),
the Administrative Agent shall promptly accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph. (c) Any Lender may, without the
consent of the Borrower or the Administrative Agent, sell participations to one
or more banks or other entities (other than a natural person, a Defaulting
Lender, Holdings or any Subsidiary of Holdings) (a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged, (B)
such Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement may provide that such Lender
will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires, subject to Section 10.1(b), the
consent of each Lender directly affected thereby pursuant to clauses (A) and (C)
of Section 10.1(a) and (2) directly affects such Participant. Subject to Section
10.6(c)(ii), the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.13, 2.14 and 2.15 (subject to the requirements of those
sections and Sections 2.16 and 2.17, and it being understood that the
documentation required under Section 2.14(d), (e) and (g) shall be delivered
solely to the participating Lender) to the same -161-



--------------------------------------------------------------------------------



 
[finalamendment5withannex178.jpg]
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.6(b). To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.6(b) as though it were a
Lender, provided such Participant shall be subject to Section 10.6(a) as though
it were a Lender. Each Lender that sells a participation shall, acting solely
for U.S. federal income tax purposes as the agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
commitment of, and the principal amounts (and stated interest) of, each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans or its other obligations
under any Loan Document) except to the extent that the relevant parties, acting
reasonably and in good faith, determine that such disclosure is necessary to
establish that such Commitment, Loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. Unless
otherwise required by the Internal Revenue Service (“IRS”), any disclosure
required by the foregoing sentence shall be made by the relevant Lender directly
and solely to the IRS. The entries in the Participant Register shall be
conclusive and binding absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. (f) A Participant shall not be entitled to receive any greater
payment under Section 2.13 or 2.14 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
except to the extent such entitlement to a greater payment results from a Change
in Tax Law that occurs after the Participant acquired the applicable
participation. (g) Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto. (h) The Borrower, upon receipt of written notice from the
relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in Section 10.6(d) above. (i) Each
Lender, upon execution and delivery hereof or upon succeeding to an interest in
Commitments or Loans, as the case may be, represents and warrants as of the
Closing Date and as of the effective date of the applicable Assignment and
Assumption that it is a “qualified purchaser” for purposes of Section 2(a)(51)
of the Investment Company Act of 1940, as amended. (j) Each Lender, upon
succeeding to an interest in Commitments or Loans, as the case may be,
represents and warrants as of the effective date of the applicable Assignment
and Assumption that it is an Eligible Assignee. 10.7 [Reserved]. 10.8
Adjustments; Set-off (a) Except to the extent that this Agreement expressly
provides for or permits payments to be allocated or made to a particular Lender
or to the Lenders under a particular Facility, if any Lender (a “Benefited
Lender”) shall receive any payment of all or part of the Obligations owing to
it, or -162-



--------------------------------------------------------------------------------



 
[finalamendment5withannex179.jpg]
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
Section 8.1(f) or otherwise), in a greater proportion than any such payment to
or collateral received by any other Lender, if any, in respect of the
Obligations owing to such other Lender, such Benefited Lender shall purchase for
cash from the other Lenders a participating interest in such portion of the
Obligations owing to each such other Lender, or shall provide such other Lenders
with the benefits of any such collateral, as shall be necessary to cause such
Benefited Lender to share the excess payment or benefits of such collateral
ratably with each of the Lenders; provided, however, that if all or any portion
of such excess payment or benefits is thereafter recovered from such Benefited
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest. (b) In addition
to any rights and remedies of the Lenders provided by law, each Lender shall
have the right, with the prior consent of the Administrative Agent, without
prior notice to Holdings or the Borrower or any other Loan Party, any such
notice being expressly waived by Holdings and the Borrower and each other Loan
Party to the extent permitted by applicable law, upon the occurrence and during
the continuance of any Event of Default, to set off and appropriate and apply
against the Obligations any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of Holdings or the Borrower or any such other Loan Party, as the case
may be. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application. 10.9 [Reserved]. 10.9 Counterparts; Electronic
Execution. This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Agreement or any document or
instrument delivered in connection herewith by facsimile transmission or
electronic PDF shall be effective as delivery of a manually executed counterpart
of this Agreement or such other document or instrument, as applicable. A set of
the copies of this Agreement signed by all the parties shall be lodged with the
Company Borrower and the Administrative Agent. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act. 10.10 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. 10.11 Integration. This Agreement, the Engagement Letter,
the Amendment No. 1 Engagement Letter, the Amendment No. 2 Engagement Letter,
the Amendment No. 3 Engagement Letter, the Amendment No. 4 Engagement Letter,
the other Loan Documents and any separate letter -163-



--------------------------------------------------------------------------------



 
[finalamendment5withannex180.jpg]
agreements with respect to fees payable to the Joint Lead Arrangers, the Joint
Bookrunners, the Amendment No. 1 Lead Arrangers and Bookrunners, the Amendment
No. 2 Lead Arrangers and Bookrunners, the Amendment No. 3 Lead Arrangers and
Bookrunners, the Amendment No. 4 Lead Arrangers and Bookrunners, the Amendment
No. 4 Lead Arrangers and Bookrunners and the Administrative Agent represent the
entire agreement of Holdings, the Borrower, the Administrative Agent and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents. 10.12 Governing Law.
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES
THAT WOULD REQUIRE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION. 10.13
Submission To Jurisdiction; Waivers. Each party hereto hereby irrevocably and
unconditionally: (a) submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive general jurisdiction of the courts of the State of New
York, the courts of the United States for the Southern District of New York, and
appellate courts from any thereof, to the extent such courts would have subject
matter jurisdiction with respect thereto, and agrees that notwithstanding the
foregoing (x) a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law and (y) legal actions or proceedings brought
by the Secured Parties in connection with the exercise of rights and remedies
with respect to Collateral may be brought in other jurisdictions where such
Collateral is located or such rights or remedies may be exercised; (b) consents
that any such action or proceeding may be brought in such courts and waives any
objection that it may now or hereafter have to the venue of any such action or
proceeding in any such court and waives any right to claim that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same; (c) agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to each party hereto,
as the case may be at its address set forth in Section 10.2 or at such other
address of which the Administrative Agent shall have been notified pursuant
thereto; (d) agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law; and (e) waives, to the maximum
extent not prohibited by law, any right it may have to claim or recover in any
legal action or proceeding arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, the Amendment No. 1 Transactions, the Amendment No. 2
Transactions, the Amendment No. 3 Transactions, the Amendment No. 4
Transactions, or any Loan or the use of the proceeds thereof, any special,
exemplary, punitive or consequential damages against any Indemnitee. -164-



--------------------------------------------------------------------------------



 
[finalamendment5withannex181.jpg]
10.14 Acknowledgements. The Borrower and each of the Guarantors hereby
acknowledge that: (a) it has been advised by counsel in the negotiation,
execution and delivery of this Agreement and the other Loan Documents; (b)
neither the Administrative Agent nor any Lender has any fiduciary relationship
with or duty to Holdings, the Borrower or any Guarantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent and Lenders, on one hand, and
Holdings, the Borrower and each Guarantor, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and (c) no joint
venture is created hereby or by the other Loan Documents or otherwise exists by
virtue of the transactions contemplated hereby among the Lenders or among
Holdings, the Borrower or the Guarantors and the Lenders. 10.15 Confidentiality.
Each of the Administrative Agent and each Lender agrees to keep confidential all
non-public information provided to it by any Loan Party, the Administrative
Agent or any Lender pursuant to or in connection with this Agreement that is not
designated by the provider thereof as public information or non-confidential;
provided that nothing herein shall prevent the Administrative Agent or any
Lender from disclosing any such information (a) to the Administrative Agent, the
Joint Lead Arrangers, the Joint Bookrunners, the Amendment No. 1 Lead Arrangers
and Bookrunners, the Amendment No. 2 Lead Arrangers and Bookrunners, the
Amendment No. 3 Lead Arrangers and Bookrunners, the Amendment No. 4 Lead
Arrangers and Bookrunners, the Amendment No. 5 Lead Arrangers and Bookrunners or
any other Lender or any Affiliate thereof, (b) subject to an agreement to comply
with provisions no less restrictive than this Section, to any actual or
prospective Transferee or any direct or indirect counterparty to any Swap
Agreement (or any professional advisor to such counterparty) (other than
Disqualified Lenders), (c) to its employees, directors, trustees, agents,
attorneys, accountants and other professional advisors that have been advised of
the provisions of this Section and have been instructed to keep such information
confidential, (d) upon the request or demand of any Governmental Authority or
any self-regulatory authority having or asserting jurisdiction over such Person
(including any Governmental Authority regulating any Lender or its Affiliates),
(e) in response to any order of any court or other Governmental Authority or as
may otherwise be required pursuant to any Requirement of Law, (f) if requested
or required to do so in connection with any litigation or similar proceeding;
provided that unless specifically prohibited by applicable law, reasonable
efforts shall be made to notify the Borrower of any such request prior to
disclosure, (g) that has been publicly disclosed other than as a result of a
breach of this Section, (h) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender; provided, such
Person has been advised of the provisions of this Section and instructed to keep
such information confidential or (i) in connection with the exercise of any
remedy hereunder or under any other Loan Document. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Administrative Agent and the Lenders in connection with the administration and
management of this Agreement, the other Loan Documents, the Commitments, and the
extensions of credit hereunder. Notwithstanding anything herein to the contrary,
any party to this Agreement (and any employee, representative, or other agent of
any party to this Agreement) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the transactions
contemplated by this Agreement and all materials of any kind (including opinions
or other tax analyses) that are provided to it relating to such tax treatment
and tax structure. However, any such information relating to the tax -165-



--------------------------------------------------------------------------------



 
[finalamendment5withannex182.jpg]
treatment or tax structure is required to be kept confidential to the extent
necessary to comply with any applicable federal or state securities laws. 10.16
Waivers Of Jury Trial. EACH OF HOLDINGS, THE BORROWER, THE GUARANTORS, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN. 10.17 USA Patriot
Act Notification. The following notification is provided to the Borrower and
each Guarantor pursuant to Section 326 of the Patriot Act: IMPORTANT INFORMATION
ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the government fight the
funding of terrorism and money laundering activities, Federal law requires all
financial institutions to obtain, verify, and record information that identifies
each Person or entity that opens an account, including any deposit account,
treasury management account, loan, other extension of credit, or other financial
services product. What this means for the Borrower or any Guarantor: When the
Borrower or any Guarantor opens an account, if such Borrower or Guarantor is an
individual, the Administrative Agent and the Lenders will ask for the Borrower’s
name, residential address, tax identification number, date of birth, and other
information that will allow the Administrative Agent and the Lenders to identify
the Borrower, and, if the Borrower or such Guarantor is not an individual, the
Administrative Agent and the Lenders will ask for the Borrower’s name, tax
identification number, business address, and other information that will allow
the Administrative Agent and the Lenders to identify the Borrower. The
Administrative Agent and the Lenders may also ask, if the Borrower or such
Guarantor is an individual, to see the Borrower’s driver’s license or other
identifying documents, and, if the Borrower or Guarantor is not an individual,
to see the Borrower’s legal organizational documents or other identifying
documents. 10.18 Maximum Amount. (a) It is the intention of the Borrower and the
Lenders to conform strictly to the usury and similar laws relating to interest
from time to time in force, and all agreements between the Loan Parties and
their respective Subsidiaries and the Lenders, whether now existing or hereafter
arising and whether oral or written, are hereby expressly limited so that in no
contingency or event whatsoever, whether by acceleration of maturity hereof or
otherwise, shall the amount paid or agreed to be paid in the aggregate to the
Lenders as interest (whether or not designated as interest, and including any
amount otherwise designated but deemed to constitute interest by a court of
competent jurisdiction) hereunder or under the other Loan Documents or in any
other agreement given to secure the Indebtedness evidenced hereby or other
Obligations of the Borrower, or in any other document evidencing, securing or
pertaining to the Indebtedness evidenced hereby, exceed the maximum amount
permissible under applicable usury or such other laws (the “Maximum Amount”). If
under any circumstances whatsoever fulfillment of any provision hereof, or any
of the other Loan Documents, at the time performance of such provision shall be
due, shall involve exceeding the Maximum Amount, then, ipso facto, the
obligation to be fulfilled shall be reduced to the Maximum Amount. For the
purposes of calculating the actual amount of interest paid and/or payable
hereunder in respect of laws pertaining to usury or such other laws, all sums
paid or agreed to be paid to the holder hereof for the use, forbearance or
detention of the Indebtedness of the Borrower evidenced hereby, outstanding from
time to time shall, to the extent permitted by Requirement of Law, be amortized,
pro-rated, allocated and spread from the date of disbursement of the proceeds of
the Notes until payment in full of all of such Indebtedness, so that the actual
rate of interest on account of such Indebtedness is uniform -166-



--------------------------------------------------------------------------------



 
[finalamendment5withannex183.jpg]
through the term hereof. The terms and provisions of this Section 10.18(a) shall
control and supersede every other provision of all agreements between the
Borrower or any endorser of the Notes and the Lenders. (b) If under any
circumstances any Lender shall ever receive an amount which would exceed the
Maximum Amount, such amount shall be deemed a payment in reduction of the
principal amount of the Loans and shall be treated as a voluntary prepayment
under Section 2.10 and shall be so applied in accordance with Section 2.12 or if
such excessive interest exceeds the unpaid balance of the Loans and any other
Indebtedness of the Borrower in favor of such Lender, the excess shall be deemed
to have been a payment made by mistake and shall be refunded to the Borrower.
10.19 Lender Action. Each Lender agrees that it shall not take or institute any
actions or proceedings, judicial or otherwise, for any right or remedy against
any Loan Party or any other obligor under any of the Loan Documents (including
the exercise of any right of setoff, rights on account of any banker’s lien or
similar claim or other rights of self-help), or institute any actions or
proceedings, or otherwise commence any remedial procedures, with respect to any
Collateral or any other property of any such Loan Party, unless expressly
provided for herein or in any other Loan Document, without the prior written
consent of the Administrative Agent. The provisions of this Section 10.18 are
for the sole benefit of the Lenders and shall not afford any right to, or
constitute a defense available to, any Loan Party. 10.20 No Fiduciary Duty. Each
of the Administrative Agent, the Joint Bookrunners, the Joint Lead Arrangers,
the Amendment No. 1 Lead Arrangers and Bookrunners, the Amendment No. 2 Lead
Arrangers and Bookrunners, the Amendment No. 3 Lead Arrangers and Bookrunners,
the Amendment No. 4 Lead Arrangers and Bookrunners, the Amendment No. 5 Lead
Arrangers and Bookrunners each Lender and their Affiliates (collectively, solely
for purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of the Loan Parties, their stockholders and/or their
Affiliates. Each Loan Party agrees that nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender, on the one hand, and such
Loan Party, its stockholders or its Affiliates, on the other, except as
otherwise explicitly provided herein. The Loan Parties acknowledge and agree
that (i) the transactions contemplated by the Loan Documents (including the
exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lenders, on the one hand, and the Loan
Parties, on the other, and (ii) in connection therewith and with the process
leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Loan Party, its stockholders or its Affiliates
with respect to the transactions contemplated hereby (or the exercise of rights
or remedies with respect thereto) or the process leading thereto (irrespective
of whether any Lender has advised, is currently advising or will advise any Loan
Party, its stockholders or its Affiliates on other matters) or any other
obligation to any Loan Party except the obligations expressly set forth in the
Loan Documents and (y) each Lender is acting solely as principal and not as the
agent or fiduciary of any Loan Party, its management, stockholders, creditors or
any other Person, except as otherwise explicitly provided herein. Each Loan
Party acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto. Each Loan Party agrees that it will not claim that any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to such Loan Party, in connection with such
transaction or the process leading thereto. 10.21 Acknowledgement and Consent to
Bail-In of EEA Financial Institutions. Notwithstanding anything to the contrary
in any Loan Document or in any other agreement, arrangement or understanding
among any such parties, each party hereto acknowledges that any -167-



--------------------------------------------------------------------------------



 
[finalamendment5withannex184.jpg]
liability of any Lender that is an EEA Financial Institution arising under any
Loan Document, to the extent such liability is unsecured, may be subject to the
write-down and conversion powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by: (a) the application of
any Write-Down and Conversion Powers by an EEA Resolution Authority to any such
liabilities arising hereunder which may be payable to it by any Lender that is
an EEA Financial Institution; and (b) the effects of any Bail-In Action on any
such liability, including, if applicable: (i) a reduction in full or in part or
cancellation of any such liability; (ii) a conversion of all, or a portion of,
such liability into shares or other instruments of ownership in such EEA
Financial Institution, its parent undertaking, or a bridge institution that may
be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or (iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority. 10.22 Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each of the Amendment No. 4 Lead Arrangers and Bookrunners
and their respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of the Company Borrower or any other Loan Party, that at least one
of the following is and will be true: (i) such Lender is not using “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA) of one or more Benefit Plans in connection with the Loans, (ii) the
transaction exemption set forth in one or more PTEs, such as PTE 84- 14 (a class
exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans and this Agreement, (iii) (A) such Lender is an
investment fund managed by a “Qualified Professional Asset Manager” (within the
meaning of Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager
made the investment decision on behalf of such Lender to enter into, participate
in, administer and perform the Loans and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Loans and this
Agreement satisfies the -168-



--------------------------------------------------------------------------------



 
[finalamendment5withannex185.jpg]
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans and this
Agreement, or (iv) such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender. (b) In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each of the Amendment No. 4 Lead Arrangers and Bookrunners
and their respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of the Borrower or any other Loan Party, that: (i) none of the
Administrative Agent, any Amendment No. 4 Lead Arranger and Bookrunner or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related to hereto or thereto), (ii) the Person making the investment
decision on behalf of such Lender with respect to the entrance into,
participation in, administration of and performance of the Loans and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans and this Agreement is capable of evaluating investment
risks independently, both in general and with regard to particular transactions
and investment strategies (including in respect of the Obligations), (iv) the
Person making the investment decision on behalf of such Lender with respect to
the entrance into, participation in, administration of and performance of the
Loans and this Agreement is a fiduciary under ERISA or the Code, or both, with
respect to the Loans and this Agreement and is responsible for exercising
independent judgment in evaluating the transactions hereunder, and (v) no fee or
other compensation is being paid directly to the Administrative Agent, any
Amendment No. 4 Lead Arranger and Bookrunner or any their respective Affiliates
for investment advice (as opposed to other services) in connection with the
Loans or this Agreement. (c) The Administrative Agent and each Amendment No. 4
Lead Arranger and Bookrunner hereby informs the Lenders that each such Person is
not undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans and this Agreement, (ii) may recognize
a gain if it extended the Loans for an amount less than the -169-



--------------------------------------------------------------------------------



 
[finalamendment5withannex186.jpg]
amount being paid for an interest in the Loans by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing. [Signature pages follow.] -170-



--------------------------------------------------------------------------------



 
[finalamendment5withannex187.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written. COMPANY BORROWER: JELD-WEN, INC.
By:___________________________________ Name: Title: GUARANTORS: JELD-WEN
HOLDING, INC. By: ___________________________________ Name: Title: [Signature
Page to Credit Agreement]



--------------------------------------------------------------------------------



 
[finalamendment5withannex188.jpg]
BANK OF AMERICA, N. A., as Administrative Agent and a Lender By: Name: Title:
[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------



 
[finalamendment5withannex189.jpg]




--------------------------------------------------------------------------------



 